Exhibit 10.2
 


 


 


 
General Terms and Conditions
 
for
 
Engineering, Procurement, and Construction
 
of
 
Air Quality Control (AQC) Systems
 


 
August 26, 2005
 


 
by and between
 
FirstEnergy Generation Corp.
 
and
 
Bechtel Power Corporation
 
 
 


 


 


 


 


 


 


 


 


 


 
 

--------------------------------------------------------------------------------

EXECUTION COPY

 
General Terms and Conditions for Engineering, Procurement, and Construction
 


INDEX
 
 
Article 1 - Definitions
 
1
 
Article 2 - Relationship of FirstEnergy, Contractor, and Subcontractors
 
6
 
Article 3 - Contractor’s Responsibilities
 
8
 
Article 4 - FirstEnergy’s Responsibilities
 
18
 
Article 5 - Price; Payments to Contractor
 
18
 
Article 6 - Project Schedule; Commencement of Project; Mechanical and Final
Completion; Scheduled Liquidated Damages
21
 
Article 7 - Performance Guarantee; Performance Liquidated Damages
 
25
 
Article 8 - Change Orders
 
25
 
Article 9 - Force Majeure; FirstEnergy Delay; Recovery
 
29
 
Article 10 - Compliance with Laws, Regulations, and Permits
 
30
 
Article 11 - Intellectual Property Rights
 
33
 
Article 12 - Insurance and Bonds
 
34
 
Article 13 - Warranty and Correction of Work
 
37
 
Article 14 - Payment of Accounts; Waiver of Lien Rights
 
39
 
Article 15 - Default, Termination and Suspension
 
41
 
Article 16 - Indemnities
 
42
 
Article 17 - Confidentiality
 
44
 
Article 18 - Limitation of Liability
 
45
 
Article 19 - Miscellaneous Provisions
 
47
 



 
 
 


 
 



--------------------------------------------------------------------------------

EXECUTION COPY
 

General Terms and Conditions for Engineering, Procurement, and Construction
 
 
ARTICLE 1 - DEFINITIONS
 
1.1 Definitions. The following terms, when used in this Agreement with initial
capitalization, shall have the meanings given below unless in any particular
instance the context clearly indicates otherwise:
 
"AE-Constructor" and/or "Contractor" means Bechtel Power Corporation, the entity
primarily responsible for performing and procuring the work.
 
“Affiliate” means, with respect to a Party, any Person: (i) which such Party now
or hereafter owns or controls directly or indirectly; (ii) which is owned or
controlled by the same company or companies that owns, directly or indirectly, a
controlling interest in such Party; or (iii) which owns or controls, directly or
indirectly, such Party. As used herein, “control” means direct or indirect
possession of the power to direct or cause the direction of the management or
policies of a legal entity, whether through ownership of voting securities, by
contract or otherwise, and the terms “controlled” and “controlling” have
meanings correlative to the foregoing.
 
“Agreement” has the meaning set forth in Section 1.2.
 
“Applicable Codes and Standards” means the codes, standards or requirements set
forth herein or in any Applicable Law, which codes and standards include those
described in FirstEnergy’s Requirements, and shall govern Contractor’s
performance of the Project. In the event of an inconsistency or conflict between
any of the Applicable Codes and Standards as contained in this Agreement and any
referenced attachment, exhibit, schedule or subcontract, the highest such
performance standard shall govern Contractor’s performance under this Agreement.
 
“Applicable Law” means any federal, state, or local statute, ordinance, rule,
regulation, policy or guidance, any judicial or administrative order or judgment
(whether or not by consent), any duties imposed by common law, and any provision
or condition of any permit, license, or other operating authorization of any
Governmental Authority or other body having jurisdiction over the Parties, the
performance of the Project, or the Site.
 
“AQC Unit” means a portion of a Subproject associated with a Generating Unit.
 
“Available Amount” has the meaning set forth in Section 12.6.
 
“BAPC Ohio” means Bechtel Associates Professional Corporation, (Ohio), an Ohio
professional corporation which is an Affiliate of Contractor.
 
“Bond” means an on demand, non-replenishing performance and/or payment security,
in form and substance mutually agreeable to the parties.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
banking institutions in the State of Ohio are required to be closed.
 
“Change Order” means a written order issued by FirstEnergy to Contractor after
the execution and delivery of this Agreement or a written instrument signed by
both Parties after execution and delivery of this Agreement in accordance with
Article 8 or a written determination pursuant to Section 19.4 that authorizes an
addition to, deletion from, suspension of or other modification to the
requirements of this Agreement, and, to the extent provided for herein, an
adjustment to the Target Construction Cost, the Project Schedule, any Guaranteed
Final Completion Dates, any scope of work under the Subproject, the Performance
Guarantee, any of the Warranties or any other obligation of either Party
hereunder.
 
“Changed Criteria” has the meaning set forth in Section 8.1(A).
 
“Commencement Date” for each Subproject means the date of issuance of a Notice
to Proceed with full construction, or an equivalent release to commence full
construction of that Subproject.
 
“Contractor Indemnified Parties” means Contractor, its Affiliates, and their
respective directors, officers, agents, employees, invitees, successors, and
assigns.
 

1

--------------------------------------------------------------------------------

EXECUTION COPY

"Contractor's Project Manager" means Contractor’s designated authorized Project
representative actively engaged in the supervision of the Project and in all
matters relating to this Agreement, who shall have complete authority to act on
behalf of Contractor on all matters pertaining to the Project, including giving
instructions and making changes in the Project.
 
“Contract Price”means the Fee, reimbursable costs, and all other amounts payable
by FirstEnergy to Contractor under Section 5.1 (provided, the Contract Price
shall not include any amounts paid to Contractor for payments to FE Vendors that
Contractor administers on FirstEnergy’s behalf).
 
“Corrective Work”has the meaning set forth in Section 13.1(B).
 
“Craft Labor” means building and construction trades crafts employed by the
Contractor or Subcontractors for the construction of the Project.
 
“Critical Path Schedule”has the meaning set forth in Section 6.4(A).
 
“Data" means documentation, manuals, maps, plans, schedules, programs,
specifications, software, reports, drawings, designs and other relevant
information and works of authorship.
 
“Development Phase” shall mean with respect to each Subproject, the time period
prior to the Commencement Date.
 
“Drawings”mean the graphic and pictorial documents showing the design, location
and dimensions of the Project, generally including plans, elevations, sections,
details, schedules and diagrams and the 3-dimensional model. Upon approval by
FirstEnergy pursuant to Section 3.3(C), such Drawings shall form a part of the
Agreement.
 
“Effective Date”means the date of execution by FirstEnergy and Contractor of
this Agreement, or such other date as may be mutually agreed by FirstEnergy and
Contractor as the Effective Date of this Agreement.
 
“Environmental Law” means any Applicable Law relating to, (A) the protection of
(i) natural resources and the environment, or (ii) human health and the public
welfare from actual or potential exposure to any actual or potential release,
discharge, disposal or emission (whether past or present) of any Hazardous
Substance, or (B) the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling, of any Hazardous Substance.
 
“FE Vendor” means a supplier of equipment, Materials, and/or services with
respect to the Project or any Subproject, under direct contract with FirstEnergy
(including any direct contract with FirstEnergy in which Bechtel acts as
FirstEnergy’s agent).
 
“FE Vendor Arrangement” has the meaning set forth in Section 3.1(B).
 
“Fee” has the meaning set forth in Exhibit 5.1.
 
“Final Completion Certificate”means a certificate signed by Contractor in the
form of Exhibit 6.3(C).
 
“Final Completion”has the meaning set forth in Section 6.3(A).
 
“Final Document Delivery” has the meaning set forth in Section 6.3(A).
 
“Final Lien and Claim Waiver”means the waiver and releases provided to
FirstEnergy by Contractor and Subcontractors in accordance with the requirements
of Section 6.3(A), which shall be in the form of Exhibit 6.3(A).
 
“Financing Assignee” has the meaning set forth in Section 19.3(C).
 
“Financing Documents” means any and all loan agreements, notes, indentures,
security agreements, pledges, mortgages, subordination agreements, intercreditor
agreements, partnership agreements, subscription agreements, participation
agreements and other documents relating to the construction, interim or
long-term financing of any Subproject and any refinancing of any Subproject
(including a leveraged lease), including any and all modifications, extensions,
renewals and replacements of any such financing or refinancing.
 

2

--------------------------------------------------------------------------------

EXECUTION COPY

“FirstEnergy” means FIRSTENERGY GENERATION CORP., an Ohio corporation.
 
“FirstEnergy Indemnified Parties” means FirstEnergy, its Affiliates, and their
respective directors, officers, agents, employees, invitees, successors, and
assigns.
 
“FirstEnergy Designated Representative” means that Person or Persons designated
by FirstEnergy in a written notice to Contractor who shall have authority to act
on behalf of FirstEnergy on all matters pertaining to the Project, including
giving instructions and making changes in the Project.
 
“FirstEnergy Reliable Information” has the meaning set forth in Section 3.1(B).
 
“FirstEnergy’s Requirements” means the work scope attached hereto as Attachment
A, the operating specifications, performance data sheets, and coal analysis data
sheets, in each case together with all attachments thereto, and all other
documents provided or identified by FirstEnergy to Contractor’s Project Manager
specifying the purpose, scope, and/or design and/or other technical criteria for
the Project.
 
“Force Majeure Event”means (i) an act of God, epidemic, landslide, lightning,
earthquake, flood, fire, eruption, tornado, or other unusual natural event of
any kind affecting a Party that was not voluntarily induced or promoted by the
affected Party and did not result from a breach of such Party’s obligations
under this Agreement or unlawful behavior by such Party, or (ii) failure of
renewal, revocation, denial or delay in obtaining (after the affected Party has
used due diligence and all reasonable commercial efforts to obtain) any
necessary governmental authorization or permit, (iii) acts of any Governmental
Authority (not resulting from a violation, or failure to fulfill the
requirements, of Applicable Law by the affected Party), (iv) war, riot, civil
disorder, terrorist act, embargo, strike or other concerted labor action, or (v)
any other event, whether similar or not to the foregoing which, in each case, is
beyond the reasonable control of the affected Party, despite such Party’s best
efforts to fulfill its obligations under this Agreement. “Best efforts to
fulfill its obligations” includes attempting to anticipate any Force Majeure
Event and to address the effects of any such event (a) as it is occurring, and
(b) after it has occurred, such that the delay or violation is minimized to the
greatest extent possible. Failure or delay to perform of any Subcontractor,
inability to obtain or delay in obtaining equipment, Materials or transport, and
lack of availability of laborers, Subcontractors or local materials, shall not
be a Force Majeure Event as to a Party unless caused by a Force Majeure Event
or, where a Subcontractor fails to perform, an event which would, as to the
Subcontractor directly affected thereby, qualify as a Force Majeure Event
hereunder.
 
“Generating Unit” means an electric power generating unit to which a Subproject,
or a portion of a Subproject, is being applied.
 
“Good Practices”means those practices and methods, and that level of competence,
care, skill and judgment, generally used by internationally recognized,
experienced and prudent contractors, engineers, manufacturers and professionals
working in the electric power generation industry in the United States to
design, engineer, construct, manufacture, commission, test and operate electric
power generation facilities and ancillary equipment for the electric power
industry, lawfully and safely, and with due consideration for reliability,
efficiency, operability and maintainability. It is not intended that Good
Practices be limited to the optimum practices, methods or acts to the exclusion
of others, but rather a spectrum of practices, methods, or acts which
internationally recognized, experienced and prudent contractors, engineers,
manufacturers and professionals would be expected to employ in carrying out the
requirements of this Agreement.
 
“Governmental Authority”means any federal, state, or local governmental body,
including any legislative, judicial, or executive body, or agency or subdivision
thereof, in each case having jurisdiction to exercise authority or control over
a Party or its agent or over any part of or all of the Project or the Site.
 
“Guaranteed Final Completion Dates”has the meaning set forth in Section 6.3(B).
 
“Hazardous Substances”means any chemical or other material which is or may
become injurious to the public health, safety, or welfare or to natural
resources or the environment; any pollutant; contaminant; waste, solid or
hazardous; any petroleum product; polychlorinated biphenyls; asbestos and
asbestos-containing material; and includes substances defined as "hazardous
substances" in the Comprehensive Environmental Response Compensation and
Liability Act of 1980, as amended, 42 U.S.C. Sec. 9601, et seq.
 

3

--------------------------------------------------------------------------------

EXECUTION COPY

“Incentive Criteria” means the Scorecard Incentive Criteria, Target Construction
Cost, and any other criteria which adjusts Contractor’s Fee as provided in
Exhibit 5.1.
 
“Interim Lien and Claim Waiver”means the waiver and release provided to
FirstEnergy by Contractor and Subcontractors, in accordance with the
requirements of Section 5.2(C), which shall be in the form of Exhibit 5.2(C) 
 
“Liquidated Damages”means Performance Liquidated Damages and Schedule Liquidated
Damages.
 
“Losses”mean all losses, costs, damages, claims, liabilities, fines, penalties,
and expenses (including attorneys’ and other professional fees and expenses, and
court costs, incurred in connection with the investigation, defense, and
settlement of any claim asserted against any Party).
 
‘‘Materials”means all materials and equipment required for the completion of and
incorporation into the Project.
 
“Mechanical Completion”has the meaning set forth in Section 6.2(A).
 
“Monthly Progress Reports” has the meaning set forth in Section 3.10(A).
 
“Notice to Proceed” means, for any Subproject, a written notice to fully proceed
with all work on a Subproject, or with that portion of the Subproject identified
in such notice, that is agreed to and signed by FirstEnergy and Contractor.
 
“NSR Consent Decree” means the Consent Decree, dated March 18, 2005, issued in
United States of America, et al. v. Ohio Edison Company and Pennsylvania Power
Company, Civil Action No: 2:99-CV-1181 (U.S. District Court, SD Ohio),
accessible at: www.epa.gov/compliance/resources/cases/civil/caa/ohioedison.html.
 
“OEM” means an original equipment manufacturer providing major process equipment
for a Subproject.
 
“Party” or “Parties” means FirstEnergy and/or Contractor and their permitted
successors and assigns.
 
“Performance Guarantee(s)” means the guarantees identified in Exhibit 7.2.
 
“Performance Liquidated Damages” has the meaning set forth in Section 7.2.  
 
“Performance Tests” means those tests required to be performed to ensure that
the Project meets the Performance Guarantee(s), as mutually determined by the
Parties during the Development Phase.
 
“Permit” means any valid waiver, certificate, license, exemption, variance,
franchise, permit, authorization or similar order from any Governmental
Authority required to be obtained and maintained in connection with the Site or
otherwise in relation to the Project.
 
“Person” means any individual, company, joint venture, corporation, partnership,
association, joint stock company, limited liability company, trust, estate,
unincorporated organization, Governmental Authority or other entity having legal
capacity.
 
“Professional Services” means the engineering, design, procurement, and
non-manual construction management services performed or to be performed by
Contractor under this Agreement.
 
“Project” means all services, labor, Materials, apparatus, structures, supplies,
Data, engineering, design, fabrication, delivery, inspection, and testing,
together with miscellaneous expendable job supplies, installation-related
equipment and tools, and any other services, work or things furnished or used or
required to be furnished or used, by Contractor in the performance of this
Agreement, and including any work performed pursuant to a Warranty. The term
“Project” shall refer to the work to be performed in any Subproject only when
and to the extent that Contractor has been authorized to perform work on a
Subproject during the Development Phase, and only when and to the extent that
Contractor has been authorized by receipt of a Notice to Proceed with respect to
such Subproject.
 
“Project Execution Plan” means a description of processes for implementation of
a Subproject, as described in Attachment A and in Article 3.
 

4

--------------------------------------------------------------------------------

EXECUTION COPY

“Project Schedule” means the schedule of the dates for certain stages of
completion of the Subproject, such as the Scheduled Mechanical Completion Dates
and the Guaranteed Final Completion Dates, as mutually determined by the Parties
during the Development Phase, and which Contractor shall, at a minimum, use its
best efforts to ensure, meets the requirements of Ohio Edison Company and
Pennsylvania Power Company under the NSR Consent Decree.
 
“Recovery Schedule” has the meaning set forth in Section 9.3.
 
“Reliability Standard” has the meaning set forth in Exhibit 7.2
 
“Response Period” has the meaning set forth in Section 13.2(C).
 
“Schedule Liquidated Damages” has the meaning set forth in Section 6.5.
 
“Scheduled Mechanical Completion Date” for each Subproject shall mean the date
by which Contractor is scheduled to achieve Mechanical Completion of the
Subproject , as set forth in the Project Schedule to be delivered pursuant to
Section 6.4.
 
“Site” means FirstEnergy’s W.H. Sammis electric generation facility located in
Stratton, Ohio, and all other locations owned and exclusively operated by
FirstEnergy or its Affiliates at which the Project or any Subproject is to be
performed or to which Materials are to be delivered.
 
“Specifications” mean those preliminary documents consisting of the written
requirements for Materials, standards, and workmanship for the Project and
performance of related services. Upon approval by FirstEnergy pursuant to
Section 3.3(C), such Specifications shall form a part of the Agreement.
 
“Subcontract” means an agreement by Contractor with a Subcontractor or by a
Subcontractor with a lower tier Subcontractor for the performance of any portion
of the Project.
 
“Subcontractor” means any vendor, subcontractor, materialman or supplier of any
tier engaged by Contractor, or any higher-tier Subcontractor in connection with
the performance of the Project, including BAPC Ohio, the entity to which all
required engineering and design work will be subcontracted. The term
“Subcontractor” shall not include any FE Vendor.
 
“Subproject” means a portion of the Project as more fully described in Section
3.1(A).
 
“Target Construction Cost” has the meaning set forth in Exhibit 5.1 
 
“Taxes” means any and all taxes, assessments, levies, duties, fees, charges and
withholdings of any kind or nature whatsoever and howsoever described, including
gross receipts, franchise, sales, use, value added, property, excise, capital,
stamp, transfer, employment, occupation, generation, privilege, utility,
regulatory, energy, consumption, lease, filing, recording and activity taxes,
levies, duties, fees, charges, imposts and withholding, together with any and
all penalties, interest and additions thereto, but excluding any taxes on the
incomes of the Parties.
 
“Third Party” means employees of Contractor Indemnified Parties and the
FirstEnergy Indemnified Parties, acting in their individual or personal capacity
and subject to the foregoing, parties other than Contractor, FirstEnergy, and
their respective Affiliates, successors and assigns.
 
“Updated Critical Path Schedule” has the meaning given it in Section 6.4(C).
 
“Vendor Termination Costs” has the meaning set forth in Section 12.6
 
“Warranty” has the meaning set forth in Section 13.1.
 
“Warranty Non-Conformance” has the meaning set forth in Section 13.2(B).
 
“Warranty Period”has the meaning set forth in Section 13.1.
 
“Work Scope” means the work scope mutually determined by the Parties during the
Development Phase, which will include the matters described generally in
Attachment A and such other matters as are mutually agreed by the Parties.
 

5

--------------------------------------------------------------------------------

EXECUTION COPY

“Wrap Arrangement” has the meaning set forth in Section 3.1(B).
 
1.2 Entire Agreement; Modification. The terms and conditions set forth in these
General Terms and Conditions for Engineering, Procurement, and Construction
(including all exhibits and schedules attached hereto), together with the
Purchase Order to be delivered by FirstEnergy, FirstEnergy’s Requirements, and
the Drawings and Specifications approved by FirstEnergy pursuant to
Section 3.3(C), in each case as they may be amended and supplemented from time
to time, shall constitute the entire agreement between FirstEnergy and the
Contractor with respect to the performance of the Project (the “Agreement”), and
supersedes any and all other prior understandings, correspondence and
agreements, oral or written, between them. This Agreement may not be altered,
amended, or modified in any way except by a written modification signed by all
Parties.
 
1.3 Priority. The documents making up this Agreement are intended to be
complementary and mutually explanatory of one another. For the purposes of
interpretation, the priority of the documents shall be in accordance with the
following sequence:
 
(A) the Purchase Order to be issued by FirstEnergy;
 
(B) these General Terms and Conditions;
 
(C) FirstEnergy’s Requirements;
 
(D) the Drawings and Specifications;
 
(E) any other documents forming a part of this Agreement.
 
The latest dated amendment or Change Order shall take precedence over that part
of the foregoing documents that it supersedes. Either Party, upon becoming aware
of any such conflict or variance, shall promptly notify the other Party in
writing.
 
 
ARTICLE 2 - RELATIONSHIP OF FIRSTENERGY, CONTRACTOR, AND SUBCONTRACTORS
 
2.1 Status of Contractor. The relationship of Contractor to FirstEnergy shall be
that of an independent contractor. Except to the extent set forth in this
Agreement, nothing herein shall be interpreted to create a master-servant or
principal-agent relationship between Contractor or any of its Subcontractors and
FirstEnergy. Nevertheless, the fact that Contractor is an independent contractor
does not relieve it from its responsibility to fully, completely, timely and
safely perform the work in strict compliance with this Agreement. Nothing in
this Agreement or in the performance of the Project shall be construed to create
a partnership, joint venture or other joint business arrangement between
FirstEnergy and Contractor.
 
2.2 Subcontractors. FirstEnergy acknowledges and agrees that Contractor intends
to have portions of the Project accomplished by Subcontractors pursuant to
written Subcontracts between Contractor and such Subcontractors. All
Subcontractors shall be reputable, qualified firms with an established record of
successful performance in their respective trades performing identical or
substantially similar work. All Subcontracts with Subcontractors shall at all
times be consistent with the terms or provisions of this Agreement. No
Subcontractor is intended to be or shall be deemed a third-party beneficiary of
this Agreement. Contractor shall be fully responsible to FirstEnergy for the
acts and omissions of Subcontractors and of persons directly or indirectly
employed by them, as it is for the acts or omissions of persons directly
employed by Contractor. The work of any Subcontractor shall be subject to
inspection by FirstEnergy to the same extent as the work of Contractor. All
Subcontractors and personnel of Subcontractors are to be instructed in the terms
and requirements of FirstEnergy-approved safety and environmental protection
regulations and shall be expected to comply with such regulations. In the event
that personnel are not adhering to such regulations, then they shall be removed
by Contractor. Nothing contained herein shall (i) create any contractual
relationship between any Subcontractor and FirstEnergy, or (ii) obligate
FirstEnergy to pay or see to the payment of any Subcontractor. 
 

6

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY

2.3 Subcontracts.
 
(A) Proposed Subcontractors. Prior to engaging any Subcontractor (other than any
Contractor Affiliate) for performance of any part of the Project having an
aggregate value in excess of [$ ******], Contractor shall (i) notify FirstEnergy
of such proposed Subcontractor as soon as possible during the selection process
and furnish to FirstEnergy all information reasonably requested by FirstEnergy
with respect to Contractor’s selection criteria (including copies of bid
packages furnished to prospective Subcontractors and the qualifications of the
proposed Subcontractors), and (ii) notify FirstEnergy no less than fifteen (15)
Business Days prior to the execution of such Subcontract. FirstEnergy shall have
the discretion, not to be unreasonably exercised, to reject any proposed
Subcontractor. Contractor shall not enter into any Subcontract with a proposed
Subcontractor rejected by FirstEnergy. FirstEnergy shall undertake in good faith
to review the information provided by Contractor pursuant to this Section 2.3(A)
expeditiously and shall notify Contractor of its decision to accept or reject a
proposed Subcontractor as soon as practicable after such decision is made,
provided, in the event that FirstEnergy does not inform Contractor of its
decision to accept or reject a Subcontractor within five (5) Business Days,
Contractor shall be entitled to deem that FirstEnergy has accepted such proposed
Subcontractor. 
 
(B) Delivery of Subcontracts. Contractor shall furnish FirstEnergy with a copy
of all Subcontracts within ten (10) days after execution thereof.
 
(C) Terms of Subcontracts. In addition to the requirements in Section 2.2, each
Subcontract will contain the following provisions:
 
(1) the Subcontract (other than Subcontracts with Affiliates of Contractor) may
be assigned to FirstEnergy or its designee, at the request of FirstEnergy and
without the consent of the Subcontractor; and
 
(2) the Subcontractor shall comply with and perform for the benefit of
FirstEnergy all requirements and obligations of Contractor to FirstEnergy under
this Agreement, as such requirements and obligations are applicable to the
performance of the work under the Subcontract, including an indemnity for the
benefit of FirstEnergy in substance the same as that included in Article 16, the
insurance requirements specified in Article 12, and the provisions of Section
3.7.
 
2.4 FE Vendors. FirstEnergy may elect to obtain certain products or services
relating to each Subproject directly from an FE Vendor rather than through
Contractor or its Subcontractors. Contractor will provide construction
management and such other management and administrative services with respect to
FE Vendors as provided herein. However, nothing contained herein shall (i)
create any contractual relationship between any FE Vendor and Contractor, or
(ii) obligate Contractor to pay or see to the payment of any FE Vendor, except
as otherwise expressly agreed. No FE Vendor is intended to be or shall be deemed
a third-party beneficiary of this Agreement. FirstEnergy shall use best efforts
to include in its contracts with FE Vendors (or in the case that Contractor
performs any work pursuant to this Agreement other than in respect of the Work
Scope as contemplated in Exhibit 5.1, in any contracts with any other
FirstEnergy contractor if such Contractor work has any physical or technical
interfaces with such other FirstEnergy contractor’s work) a waiver of
subrogation, indemnity, and waiver and release of consequential damages for the
benefit of Contractor, and shall use reasonable commercial efforts to include in
such contracts a waiver of property damage liability for the benefit of
Contractor.
 
2.5 Bechtel Associates Professional Corporation (Ohio). As required by
applicable Ohio law(s), Contractor intends to subcontract engineering and design
services performed under this Agreement to BAPC Ohio. With respect to all
services performed by BAPC Ohio, Contractor agrees that FirstEnergy shall have
all rights in and to such services as though such services were performed
directly by Contractor (including the rights described in Article 11).
Contractor shall guaranty and be fully responsible to FirstEnergy for the acts
and omissions of BAPC Ohio and of persons directly or indirectly employed by
them, as it is for the acts or omissions of persons directly employed by
Contractor, and FirstEnergy agrees that it shall look solely and exclusively to
Contractor for fulfillment of any obligations in respect of such services.
Contractor shall cause BAPC Ohio to perform, for the benefit of FirstEnergy, all
of the obligations of Contractor under this Agreement that are applicable to the
scope services provided by BAPC Ohio. Any Subcontract with BAPC Ohio shall be
subject to approval by FirstEnergy.
 

7

--------------------------------------------------------------------------------

EXECUTION COPY

Article 3 - Contractor’s Responsibilities
 
3.1 General Scope of Project; Phased Release of Project.
 
(A) The Project tasks are described generally in Attachment A. The Project will
be divided into a number of Subprojects, with each Subproject made up of an Air
Quality Control system applied to one or more Generating Units. FirstEnergy, at
its option, may proceed with any, all, or none of the Subprojects.
 
(B) Development Phase. During the Development Phase of each Subproject,
Contractor shall perform engineering, design, and development of the Subproject
in accordance with Attachment A and in consultation with FirstEnergy. The
Parties will mutually determine the scope of the Subproject, the Work Scope, and
other parameters of the Subproject, the Target Construction Cost, the Project
Schedule, and the Project Execution Plan, and will perform the other tasks
described generally in this Agreement and in Attachment A. During the
Development Phase of each Subproject, the Parties will mutually determine
whether Contractor will contract with and assume responsibility for OEMs as a
Subcontractor (a “Wrap Arrangement”), or whether FirstEnergy will contract with
major equipment vendors as an FE Vendor (an “FE Vendor Arrangement”). Except as
otherwise agreed, the Parties anticipate that the AQC Units associated with
Generating Units 1 through 4 of the Sammis Plant will be performed as FE Vendor
Arrangements. With respect to the AQC Units associated with Generating Units 5,
6, and 7 of the Sammis Plant, FirstEnergy, at its sole discretion, will
determine whether the Subproject will be performed as an FE Vendor Arrangement
or as a Wrap Arrangement. Except as otherwise mutually agreed, if the AQC Units
associated with Generating Units 5, 6, and 7 are performed as Wrap Arrangements,
then all such AQC Units will be treated together as a single Subproject.
Further, to the extent that FirstEnergy elects to utilize Powerspan ECO
technology with respect to a Wrap Arrangement, the Parties agree that the terms
and conditions in this Agreement relating to such Wrap Arrangement shall be
adjusted in a mutually agreeable manner to reflect that: (A) Contractor shall
not be responsible for, among other things, (1) any Performance Liquidated
Damages relating to the actual performance of the Powerspan ECO technology, or
(2) any intellectual property indemnity obligations relating to the Powerspan
ECO technology, (B) Schedule Liquidated Damages shall be applicable to
achievement of Mechanical Completion after the Scheduled Mechanical Completion
Date (instead of the achievement of Final Completion after the Guaranteed Final
Completion Date), and (C) Contractor shall be entitled to a Change Order related
to any changes in project scope to the Subproject related to the Powerspan ECO
technology. Contractor may perform preliminary procurement or construction work
prior to the Commencement Date under a partial Notice to Proceed. To the extent
that FirstEnergy desires to utilize this Agreement in connection with any
Subproject to be performed at a Site other than the W.H. Sammis facility, the
Parties agree that it is their mutual anticipation that such Subprojects will be
performed as part of this Agreement (subject to negotiation of and mutual
agreement to site-specific changes hereto).
 
(C) Construction Phase. After the Commencement Date of each Subproject,
Contractor shall perform construction management, procurement, engineering,
design, construction, startup, testing, and operations training for the
Subproject in accordance with the Work Scope and the Project Execution Plan, in
compliance with the Project Schedule and in consultation with FirstEnergy.
 

8

--------------------------------------------------------------------------------

EXECUTION COPY

(D) The Project shall include all engineering, procurement, construction, and
testing of the Project, all equipment, Materials, labor, workmanship, apparatus,
structures, inspection, manufacture, delivery, fabrications, transportation, and
storage required in connection therewith, and all other items or tasks that are
required to achieve Final Completion and Final Document Delivery for the
individual Subprojects in accordance with the requirements of this Agreement.
Contractor shall perform the Project in accordance with Good Practices, all
Applicable Laws, all Applicable Codes and Standards, and all other terms and
provisions of this Agreement. It is understood and agreed that the Project shall
include any incidental work necessary to complete the Project in accordance with
Good Practices, Applicable Law, Applicable Codes and Standards, and all other
terms and provisions of this Agreement. Contractor shall be entitled to rely on
only such items of information supplied by FirstEnergy as the Parties have
mutually specified in the project design basis document during the Development
Phase (the “FirstEnergy Reliable Information”). Contractor’s Project Manager
shall inform FirstEnergy if he learns of any inaccuracy, error, fault, or other
defect in the FirstEnergy Reliable Information.
 
3.2 Specific Obligations. Without limiting the generality of Section 3.1, or the
requirements of any other provision of this Agreement, Contractor shall:
 
(A) Procure, supply, transport, handle, and properly store and install all
Materials, except where the Parties have agreed that FirstEnergy or its agents,
subcontractors, or vendors will perform such services;
 
(B) Provide construction, construction management (including the furnishing of
all field supplies, tools, construction equipment, and all Site supervision and
Craft Labor), inspection and quality control services required to ensure that
the Project is performed in accordance herewith;
 
(C) Negotiate all guarantees, warranties, delivery schedules and performance
requirements (including schedule guarantees and performance guarantees) with all
Subcontractors and FE Vendors on terms that are consistent with this Agreement,
to the extent achievable;
 
(D) Perform shop and other inspections of the work of Subcontractors and FE
Vendors to ensure that such work meets all of the relevant requirements of this
Agreement;
 
(E) Contractor shall use reasonable commercial efforts to achieve FirstEnergy’s
corporate supplier sourcing goals in awarding Subcontracts under the Project. By
way of example, FirstEnergy’s corporate supplier sourcing goals for 2005 are as
follows:
 
(1) Small business spend > or = 20.00%
 
(2) Small disadvantaged business spend > or = 3.00%
 
(3) Small woman owned business spend > or = 3.00%
 
(4) HUBZone Business spend > or = 0.27%
 
(5) Veteran owned business spend > or = 0.04%
 
(6) Service disabled veteran business spend> or = 0.0013%
 
3.3 Design and Engineering.
 
(A) General. Contractor shall, as part of the Project, perform all design and
engineering work in accordance with this Agreement. Before commencing design and
engineering, the Contractor shall satisfy itself regarding FirstEnergy’s
Requirements (including design criteria and calculations). Contractor’s Project
Manager shall give notice to FirstEnergy of any error, fault or other defect in
FirstEnergy’s Requirements of which he becomes aware.
 
(B) Drawings and Specifications. Contractor shall prepare the Drawings and
Specifications for the Project. The Drawings and Specifications shall be based
on the requirements of this Agreement, including FirstEnergy’s Requirements,
Good Practices, Applicable Codes and Standards, Applicable Law, and all
applicable provisions of the Agreement, and in a fashion consistent therewith
shall develop in detail the requirements of this Agreement. 
 
9

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
 
 
(C) Review Process. The Project Execution Plan to be developed by the Parties
during the Development Phase shall establish a review process including the
following:
 
(1) General Review. During the development of the Drawings and Specifications,
Contractor shall provide FirstEnergy with the opportunity to perform informal
reviews of the design and engineering in progress. The informal reviews may be
conducted at Contractor’s office located in Frederick, Maryland, or at any of
its Subcontractor’s offices. The reviews may be of progress prints, computer
images, draft documents, working calculations, draft specifications or reports,
Drawings, Specifications or other design documents determined by FirstEnergy.
 
(2) Submission by Contractor. Contractor shall submit copies of the Drawings and
Specifications identified in the Project Execution Plans or as subsequently
requested by FirstEnergy as requiring formal review, comment, and approval to
FirstEnergy. Each submission of Drawings and Specifications shall include a
statement that to the best of Contractor’s knowledge such Drawings and
Specifications comply with Section 3.3(B).
 
(3) Review Periods. If Contractor submits Drawings and Specifications within the
applicable time frame set forth in the Project Schedule, FirstEnergy shall have
a period of [******] Business Days after receipt of such submission to issue
written comments, proposed changes and/or written approvals or disapprovals of
the submission. FirstEnergy’s review periods shall be extended by the period of
any delay due to a Force Majeure Event. 
 
If FirstEnergy does not issue any comments, proposed changes or written
approvals or disapprovals within such time periods, Contractor may proceed with
the development of such Drawings and Specifications, but FirstEnergy’s lack of
comments, approval or disapproval, if applicable, shall in no event constitute
an approval of the matters submitted or bar FirstEnergy from subsequently
commenting thereon or disapproving thereof; provided, however, Contractor shall
not proceed with construction until the required Drawings and Specifications
have been approved in writing by FirstEnergy as set forth in this Section
3.3(C)(3).
 
In the event that FirstEnergy disapproves the Drawings or Specifications,
FirstEnergy shall provide Contractor with a written statement of the reasons for
such rejection, and Contractor shall provide FirstEnergy with revised and
corrected Drawings and Specifications as soon as possible thereafter; provided
that Contractor shall not receive any extensions of time to perform any of its
obligations hereunder.
 
If Contractor submits Drawings and Specifications at times other than shown in
the Project Schedule, Contractor shall give FirstEnergy advance notice prior to
such submissions to facilitate schedule adjustments when and if necessary.
Thereafter, FirstEnergy shall use good faith efforts to provide comments,
approval and/or disapproval as expeditiously as reasonably practical, and at
Contractor’s request, FirstEnergy shall state the date by which it believes that
it will be able to respond to such submission.
 
FirstEnergy’s review or approval of any Drawings and Specifications shall not in
any way be deemed to limit or in any way alter Contractor’s responsibility to
perform and complete the Project in strict accordance with the requirements of
this Agreement.
 
Upon FirstEnergy’s written approval of the Drawings and Specifications, such
Drawings and Specifications shall be the Drawings and Specifications that
Contractor shall use to construct the Project. Upon approval by FirstEnergy,
such Drawings and Specifications shall form a part of this Agreement.
 
Additions, modifications, or deletions to the Drawings and Specifications shall
constitute a Change Order only if and to the extent FirstEnergy requests such
change pursuant to Section 8.1, or FirstEnergy is notified by Contractor of a
request for such Change Order pursuant to Section 8.2 and such Change Order is
thereafter approved as provided in Article 8.
 

10

--------------------------------------------------------------------------------

EXECUTION COPY

(D) Design Licenses. Contractor shall perform all design and engineering
services through design professionals licensed in accordance with Applicable
Law, and all design and engineering deliverables shall be stamped by design
professionals licensed in accordance with Applicable Law. If any design and
engineering services are to be performed offshore, then FirstEnergy shall have
the right to approve such services and the billing rates applied to such
services.
 
(E) Other Information. Contractor shall provide all other information and
documentation as may be reasonably requested by FirstEnergy.
 
3.4 Contractor’s Personnel.
 
(A) Key Project Personnel. Exhibit 3.4(A) is a list of Contractor’s key
personnel who will be responsible for supervising the performance of
Contractor’s services. Contractor shall not remove any such personnel from the
Project or from any Subproject without FirstEnergy’s prior written consent. If
any such individual is so removed or otherwise ceases to be available to the
Project or any Subproject for any reason, any replacement personnel shall be
subject to the prior written approval of FirstEnergy. The individuals identified
as technical specialists on such Exhibit shall be available as needed to support
the Subproject.
 
(B) Employees. Contractor shall employ for the Project only persons known to it
to be experienced, qualified, reliable and trustworthy. At FirstEnergy's
request, the credentials of any of Contractor's employees assigned to perform
the Project shall be submitted to FirstEnergy in advance of such assignment.
Contractor shall require all persons performing the Project at FirstEnergy's
Site to be trained in and to comply with Contractor's policies, procedures and
directives applicable to activities at FirstEnergy's Site, including security,
environmental protection, worker health and safety, sexual harassment, access,
use of controlled substances, and similar activities, such policies, procedures
and directives to be no less rigorous than those of FirstEnergy. During the
performance of the Project, FirstEnergy may object to any Contractor employee
who, in FirstEnergy's opinion, does not meet these criteria. In such case,
Contractor shall immediately replace or remove such employee.
 
(C) Supervision. Contractor and its Subcontractors shall be responsible for
enforcing strict discipline and good order among their employees, and shall
assume full responsibility for their employees’ acts and omissions in and around
FirstEnergy’s Site. Contractor’s Project Manager shall enforce all environmental
protection and worker health and safety and similar requirements applicable to
the Project. Contractor's Project Manager shall be thoroughly competent and
experienced in the line of work to be performed. He shall represent the
Contractor on the job and have the authority to bind the Contractor.
 
(D) Substance Abuse. The Contractor shall comply with the FirstEnergy Generation
Corp. Substance Abuse Testing Program (FE SATP), a copy of which is attached
hereto as Exhibit 3.4(D) 
 
(E) Labor Requirements. Contractor and its Subcontractors shall comply with the
requirements set forth in Exhibit 3.4(E) with respect to labor employed in
connection with the Project
 
3.5 Construction Plant, Facilities and Operations.
 
(A) On-Site Facilities. The Contractor will, unless otherwise specified,
construct and remove all temporary buildings, structures, construction plant,
change houses, portable lavatories and temporary storage buildings required for
its own use or that of its Subcontractors, if any. The location of such
buildings, storage areas for materials and employees' parking space, if on
FirstEnergy's site, will be designated by FirstEnergy's Designated
Representative.
 
Should FirstEnergy provide (at a location of its choice within reasonable
distance of the Project area) the water and power source required for
performance of the Agreement, Contractor shall accept these services at its own
risk. However, FirstEnergy will diligently pursue restoration of any such
services which may be interrupted. If such water and power sources shall be
provided by FirstEnergy, they shall be identified elsewhere in the Project
specification. Otherwise, Contractor shall be responsible for providing the
water and power sources necessary for the performance of the Agreement.
 

11

--------------------------------------------------------------------------------

EXECUTION COPY

The Contractor agrees that when any use is to be made by the Contractor or by
any of its Subcontractors or by any of its or their employees for its or their
convenience of any equipment, facilities, office space or apparatus (including
scaffolds, ladders, cranes, derricks, platforms, runways, bridges, floor, tools,
barricades, or other facilities) which are owned, rented or leased by
FirstEnergy or FirstEnergy's other contractor(s), or contracted for from other
contractors, the Contractor shall prior to and during such use satisfy itself as
to the safety of such facilities; and the Contractor, subject at all times to
the provisions and limitations of Article 16, hereby assumes the entire
responsibility and liability for all injuries, claims, damages, or losses
whatsoever resulting from the use of such equipment, facilities, or apparatus.
Contractor agrees to execute all necessary documents required by FirstEnergy or
FirstEnergy's other Contractors, to acknowledge inspection of such equipment or
apparatus prior to use.
 
(B) Areas of Project and Non-Interference with Other Activities on Site. The
Contractor shall use only the area designated by FirstEnergy's Designated
Representative, and other parts of FirstEnergy's Site shall not be used for any
purpose without the prior approval of FirstEnergy's Designated Representative.
If any part of the Project is to be performed on an easement or right-of-way
held by FirstEnergy, the Contractor shall limit its activities to that area and
not allow its employees or Subcontractors outside such area. The Contractor
shall direct its employees or employees of its Subcontractors to enter and leave
the premises only through access ways, and to park only in parking areas
designated by FirstEnergy's Designated Representative.
 
The portion of the areas designated that constitutes the construction site shall
be under the control of the Contractor unless otherwise agreed by the Contractor
and FirstEnergy's Designated Representative.
 
The Contractor shall, to the maximum extent reasonably practicable, so conduct
its work so as to avoid any necessity to curtail the operations of FirstEnergy's
Site. Where the Project requires connection to or modification of existing
facilities, FirstEnergy's Designated Representative will arrange for the
Contractor to perform such work at FirstEnergy's convenience and the Contractor
shall at all times, to the maximum extent reasonably practicable, except when
required to install such facilities, keep its employees and cause its
Subcontractors to keep their employees out of, off of, and out of contact with
FirstEnergy's Site and facilities.
 
FirstEnergy shall provide access to the existing facilities at the times
indicated on the Project Schedule to allow the Contractor to connect to or make
modifications to the existing facilities, in accordance with the scope of the
Project. The Project Schedule completion date and the Target Construction Cost
for each Subproject shall be subject to equitable adjustment as appropriate in
accordance with Article 8 in the event that such access is not provided.
 
The Contractor shall conduct its services so as to minimize interference with
other work in progress. In case of dispute between the Contractor and other
contractors engaged by FirstEnergy, the decision of FirstEnergy's Designated
Representative coordinating the Project shall be final.
 
The Contractor shall not, under the terms of this Agreement, permit its
employees or the employees of any of its Subcontractors to operate the existing
FirstEnergy’s Site or any of its facilities or to perform maintenance work on
the existing FirstEnergy’s Site or any of its facilities, except such
maintenance work as is necessary for construction purposes.
 
(C) Access to Project; Surveillance. FirstEnergy shall be afforded free access
at all reasonable times upon prior notice to the Contractor's or any of its
Subcontractors’ work, facilities, and records, to perform surveillance and
reviews of work completion and quality, and contract cost and quality records
(except with respect to the financial information described in the last sentence
of Section 3.7(B)), and to perform work sampling observation and recording
surveillance activities. Any such surveillance or review performed by
FirstEnergy or any failure by FirstEnergy to so perform shall in no manner
reduce the responsibility and liability of Contractor or its Subcontractors or
excuse them from performance. Access to a Subcontractor's facilities and records
will be coordinated through the Contractor.
 

12

--------------------------------------------------------------------------------

EXECUTION COPY

(D) Responsibility for Materials and Work Prior to Acceptance. The Contractor
shall receive, check in, unload, store, handle and protect all materials to be
used, furnished or erected by the Contractor or its Subcontractors. Subject to
Section 18.4(A), the property being used, furnished and/or erected, installed or
constructed under the Agreement shall be considered to be in the care, custody
and control of the Contractor, and the Contractor shall be responsible for all
materials and work until permanently placed, installed or constructed and
accepted by FirstEnergy.
 
The Contractor shall satisfactorily dispose of all rubbish resulting from the
operations under this Agreement on a day-to-day basis and upon completion of the
Project shall perform all work necessary to restore territory embraced within
FirstEnergy’s Site of its operations to at least as good order and condition as
at the beginning of the Project under the Agreement.
 
(E) Security and Safety. The Contractor’s site-specific safety program shall, at
a minimum, comply with the FirstEnergy Contractor Safety Program for Fossil
Generation, a copy of which is attached hereto as Exhibit 3.5(E)-1 The
Contractor shall take the necessary precautions to render the Project secure in
order to decrease the probability of accident from any cause and to avoid delay
in completion of the Project. The Contractor shall use proper safety appliances
and provide first aid treatment and ambulance service for emergency treatment of
injuries and shall comply with all rules, laws, regulations of the United States
of America, the State of Ohio, or any political subdivision or duly constituted
Governmental Authority with regard to the safe performance of the Project.
Contractor shall also comply with the requirements set forth in Exhibit 3.5(E)-2
(OSHA compliance and safety).
 
The Contractor shall provide temporary fire protection facilities to the extent
required by FirstEnergy during the construction period. The Contractor may be
working adjacent to or concurrent with FirstEnergy's operations or other
construction activities. The Contractor shall maintain close cooperation and
flexible working arrangements with FirstEnergy in consideration of adjacent
structures and work. The Contractor shall maintain close cooperation with other
contractors working at the site.
 
Upon commencing work, the Contractor shall establish and maintain sanitary
facilities for its employees and those of its Subcontractors, to the extent such
facilities are not provided by FirstEnergy and in conformity with local and
state regulations. The Contractor will remove these facilities upon completion
of the Agreement and clean the site to FirstEnergy's satisfaction.
 
Contractor shall maintain adequate project security guards and procedures for
the area of any work to be performed under a Subproject. Without limiting
Contractor’s obligations hereunder, FirstEnergy may at its discretion provide a
security guard at the entrance and exits to the site who shall have the right to
check all persons entering and leaving the site, check all automobiles, cars and
trucks and carry out such control of persons and vehicles as deemed necessary.
 
(F) Sales Prohibited. The Contractor is advised that the sale of anything (i.e.
food, beverages, articles of clothing, etc.) on FirstEnergy's Site by the
Contractor's or Subcontractor's personnel is strictly prohibited.
 
(G) Arrival and Departure of Contractor's Tools, Equipment, and Materials.
 
(1) Mobilization:
 
The Contractor shall provide the necessary resources to receive all material or
equipment the Contractor or Subcontractors have shipped to FirstEnergy’s Site.
 
The Contractor shall be responsible for providing FirstEnergy's Designated
Representative with the detailed packing lists of all tools, equipment, and
materials the Contractor is bringing onto the jobsite. The list(s) shall have
been provided to FirstEnergy’s Designated Representative prior to the time the
shipment of such tools, equipment, and materials arrive at the site. Contractor
shall, where known, identify the specific Subproject associated therewith and
itemize such tools, equipment, and/or materials on separate forms.
 

13

--------------------------------------------------------------------------------

EXECUTION COPY

(2) Demobilization
 
The Contractor shall provide to FirstEnergy proper verification of ownership of
all tools, equipment, and materials being removed from the jobsite at anytime.
 
The Contractor shall prepare and submit new forms (not marked up original forms
used to bring the tools, equipment, and materials onto the jobsite) itemizing
the tools, equipment, and materials leaving the jobsite for each individual
shipment.
 
The forms shall be signed by the Contractor's Project Manager or his designee
signifying that everything listed on the form(s) as being removed from the
jobsite is the property of the Contractor.
 
The Contractor shall prepare sufficient copies of the forms to provide at
minimum one copy for FirstEnergy's Designated Representative and one copy to be
left with the security guard when leaving the jobsite.
 
The Contractor shall be responsible for providing at least a minimum 24 hour
notification of the tools, equipment, and materials that are being readied for
shipment off the jobsite.
 
The Contractor shall, prior to beginning to pack and load tools, equipment, and
materials for shipment off the jobsite, contact FirstEnergy's Designated
Representative to determine if FirstEnergy desires to be present to monitor the
packing and loading process. Should the Contractor fail to notify FirstEnergy's
Designated Representative prior to packing and loading any shipment, thus
resulting in FirstEnergy's inability to verify the tools, equipment, and
materials being shipped, all costs to redo the entire loading process from the
beginning will be to the Contractor's account.
 
FirstEnergy retains the sole option to perform a total or partial ownership
verification audit of all Contractors' shipments leaving the jobsite.
 
(H) Radio Equipment. The Contractor shall not use any two-way radios or radio
controlled equipment in the performance of work covered in this Agreement
unless:
 
(1) The Contractor shall notify FirstEnergy, in writing, listing all such
frequencies proposed, their effective radiated power (ERP) and dBm, and, in the
situation of radio controlled equipment, the receiver sensitivity, selectivity
and coding.
 
(2) FirstEnergy has received a copy of the current FCC authorization/license
document covering the radio frequencies for which the Contractor has been
granted by the FCC an authorization/license. The Contractor shall also notify
FirstEnergy as to the location of the original document, who in the Contractor’s
organization is responsible for its renewal and equipment maintenance and
whereon the jobsite the document or copy thereof will be posted.
 
3.6 Certificates, Permits and Licenses. Except as otherwise expressly agreed in
writing, Contractor shall obtain all Permits which are required to be obtained
in Contractor’s own name to perform the Project. Contractor shall provide
FirstEnergy with copies of such Permits as soon as they are obtained. Contractor
shall provide information, assistance and documentation to FirstEnergy as
reasonably requested in connection with any Permits to be obtained by
FirstEnergy.
 
3.7 Books, Records and Audits. 
 
(A) Contractor shall keep such full and detailed Project records including
books, construction logs, records, daily reports, accounts, payroll records and
other pertinent documents as may be necessary for proper financial management
under this Agreement and as required under Applicable Law. Contractor shall
maintain all such books and records in accordance with applicable generally
accepted accounting principles. Contractor shall also retain all non-identical
copies of all records and documents (including records and documents in
electronic form) as are required to be retained under the NSR Consent Decree.
The Parties shall determine a records retention protocol during the Development
Phase. Contractor shall grant FirstEnergy such access to such records as is
required for FirstEnergy to comply with the NSR Consent Decree.
 

14

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY

(B) With respect to each Subproject, upon reasonable notice during the [******]
year period following Final Completion, FirstEnergy or its designee shall have
the right to audit or to have audited the Project books and records of
Contractor which relate to any work under this Agreement. When requested by
FirstEnergy, Contractor shall provide the auditors with reasonable access to all
personnel relevant to the audit, property, and records, and Contractor’s
personnel shall cooperate with the auditors to effectuate the audit or audits
hereunder. The auditors shall have the right to copy any and all documentation
relating to performance of cost reimbursable work under this Agreement.
Contractor shall pay for all reasonable internal costs (except personnel
assigned to any Subproject) incurred by it in assisting FirstEnergy with one
yearly audit performed pursuant to this Section 3.7. For audits performed more
frequently than yearly during the foregoing period, FirstEnergy shall pay for
such Contractor reasonable internal costs, except in the event that such audits
discover any errors in Contractor’s billing during such period. Contractor shall
include audit provisions identical to this Section 3.7 in all Subcontracts.
FirstEnergy shall have no right to examine, audit, or evaluate the basis
underlying any hourly rates of Contractor professional labor or other fixed
elements of compensation agreed to in the rate sheets included in Exhibit 5.1.
 
3.8 Hazardous Substances. 
 
(A) Use of Hazardous Substances by Contractor. Contractor, any Subcontractor or
its or their personnel, agents or representatives may only bring onto, use,
store or locate on the Site such Hazardous Substances as are necessary for the
performance of the Project. If such Hazardous Substances are brought onto, used,
stored or located on the Site by Contractor or any Subcontractor or its or their
personnel, agents or representatives, Contractor shall exercise or cause to be
exercised the utmost care and skill and shall carry on its activities under the
supervision of properly qualified personnel in accordance with Applicable Law.
Before Final Completion of each Subproject, Contractor shall (i) remove all such
Hazardous Substances previously brought onto, stored, used or located on the
Site by Contractor or the Subcontractors in connection with the delivery,
installation, commissioning, characterization or testing of such work (unless
the same have been permanently incorporated into the Project in accordance with
Applicable Law); and (ii) certify that removal in writing to FirstEnergy.
 
(B) Assumption of Risk. Contractor shall retain and assume the risk of all
Hazardous Substances brought onto, used, stored or located on the Site and under
the control of Contractor or a Subcontractor or its or their personnel, agents
or representatives, and shall be responsible, at its sole cost, for the proper
handling, collection, storage, removal, use, clean-up, transportation and
disposal of such Hazardous Substances. 
 
(C) Notice of Presence. Contractor shall provide FirstEnergy with (i) written
notice of the existence of any Hazardous Substances which Contractor or the
Subcontractors or its or their personnel, agents or representatives bring onto
the Site; and (ii) appropriate instructions for shipping, handling, exposure to
and disposal of such Hazardous Substances, as required by Applicable Law. 
 
(D) Compliance with Applicable Law. Contractor or the Subcontractors or its or
their personnel, agents or representatives shall not introduce or release or
allow to be introduced or released from the Site or handle, collect, remove,
transport or dispose of Hazardous Substances in violation of Applicable Law.
 
(E) Other Environmental Compliance Requirements. Contractor and its
Subcontractors shall comply with the requirements set forth in Exhibit 3.8(E)-1
(Asbestos Handling and Removal ), Exhibit 3.8(E)-2 (Inorganic Arsenic), and
Exhibit 3.8(E)-3 (Lead Abatement Terms of Reimbursement) in connection with the
Project. 
 
(F) Pre-existing Hazardous Substances. Contractor shall not be responsible or
liable for dealing with, handling or disposing of Hazardous Substances which are
pre-existing at, under, above, on or adjacent to the Site. If, in the course of
performance of the Project, the Contractor encounters on the Site any matter
which it reasonably believes is a Hazardous Substance, the Contractor shall
immediately suspend the work in the area affected and report the condition to
FirstEnergy in writing. In any such event, the obligations and duties of the
Parties hereto shall be as follows:
 

15

--------------------------------------------------------------------------------

EXECUTION COPY

(1) If it is determined that such condition involves a pre-existing Hazardous
Substance, then any required, necessary or appropriate remedial actions shall be
performed by FirstEnergy at its sole cost and expense;
 
(2) If it is determined that such condition involves a Hazardous Substance
introduced to the Project Site after the date of this Agreement by the
Contractor, its Subcontractors or any Person for whom either may be liable, then
any required, necessary or appropriate remedial actions shall be performed by
the Contractor at its sole cost and expense; or
 
(3) If it is determined that the condition does not involve a Hazardous
Substance, the Contractor shall, promptly after receiving written notice from
FirstEnergy authorizing the Contractor to recommence site activities in the
subject area, resume the portion of the work that had been suspended.
 
3.9 Quality Control, Testing and Inspection. The Project Execution Plan to be
developed by the Parties during the Development Phase shall establish quality
control, testing, and inspection processes including the following:
 
(A) Contractor Responsibility. Contractor shall be responsible for all quality
assurance, quality control, testing and inspection activities related to the
Project, including all Materials, whether such work is performed by Contractor
or Subcontractors. During the Development Phase, Contractor shall submit to
FirstEnergy for its review a project specific quality assurance, quality
control, testing and inspection plan, but excluding tests and inspections
relating to Performance Tests. FirstEnergy may review and comment on, without
assuming liability for, such quality assurance, quality control, testing and
inspection procedures, and Contractor shall make revisions in accordance with
FirstEnergy’s comments. Contractor’s quality assurance plan shall provide for a
quality assurance individual or individuals to be present at the Site to
supervise the implementation of the quality assurance, quality control, testing
and inspection plan, including all such quality assurance plan requirements as
may be described in FirstEnergy’s Requirements. FirstEnergy shall be provided
reasonable access during normal working hours to Contractor’s and the
Subcontractors’ facilities for inspection of all testing activities related to
the Project or any portion thereof and shall be given ten (10) Business Days
notice prior to the commencement of any such testing to ensure that FirstEnergy
is able to be present for all such tests. Records of all testing and inspection
work by Contractor shall be kept complete and available to FirstEnergy during
the performance of this Agreement and for such longer period as may be specified
by Contractor’s standard recordkeeping practices.
 
(B) FirstEnergy Rights. If any work or component thereof at the Site has a
Warranty Non-Conformance and cannot be repaired, Contractor shall dispose of
same at no cost to FirstEnergy. If Contractor fails to dispose of such work or
component on a timely basis, then FirstEnergy may dispose of such work or
component in a reasonable manner and shall be entitled to obtain reimbursement
for all reasonable expenses incurred by FirstEnergy in the disposition thereof.
 
3.10 Progress Reporting. The Project Execution Plan to be developed by the
Parties during the Development Phase shall establish a progress reporting
process including the following:
 
(A) Monthly Progress Reports. On or before the fifth Business Day of each month,
Contractor shall submit to FirstEnergy, along with the Updated Critical Path
Schedule, a monthly progress report in a form acceptable to FirstEnergy, which
shall cover all activities up through the 23rd day of the preceding month (the
“Monthly Progress Report”). Contractor shall provide FirstEnergy with the number
of copies of such reports and shall arrange for the distribution thereof as
FirstEnergy may reasonably request. 
 
(1) The Monthly Progress Report shall include the following information:
 
(i) an executive summary with a description of overall status and progress of
the Project;
 

16

--------------------------------------------------------------------------------

EXECUTION COPY

(ii) a description, as compared with the Project Schedule and the Critical Path
Schedule, of engineering status including actual percentage complete versus
planned percentage, document status, significant activities accomplished the
previous month and significant activities planned for the current month;
 
(iii) a description, as compared with the Project Schedule and the Critical Path
Schedule, of procurement activities including actual percentage complete versus
planned percentage, manufacturing and delivery status, significant activities
accomplished the previous month and significant activities planned for the
current month;
 
(iv) a description, as compared with the Project Schedule and the Critical Path
Schedule, of construction activities including actual percentage complete versus
planned percentage, progress summary, numbers of skilled, unskilled, and
supervisory staff on Site compared to planned levels, significant activities
accomplished the previous month and significant activities planned for the
current month;
 
(v) a description of critical items, including an evaluation of problem areas,
and, to the extent applicable, of strategies to recovery any delays so as to
comply with the Project Schedule and the Critical Path Schedule and the expected
completion date for such delayed or problematic areas or activities;
 
(vi) a description of all permitting and environmental issues;
 
(vii) a description of all safety and security issues;
 
(viii) a description of quality assurance, quality control, inspection and
testing activities;
 
(ix) progress photos, including a description of the photograph and the date
taken; and
 
(x) any other information reasonably requested by FirstEnergy, including any
material information of which Contractor is aware that could reasonably be
foreseen to adversely affect the performance of the Project.
 
(B) Other Contractor Provided Information. Contractor shall provide FirstEnergy
with such other information as reasonably requested by FirstEnergy, including
the following:
 
(1) Minutes for all status and other project meetings within five (5) Business
Days following such meeting; and
 
(2) Safety incident reports within three (3) Business Days of the occurrence of
any such incident.
 
(3) Progress reports at such other intervals as may be requested by FirstEnergy.
 
(C) Review Meetings. Contractor shall conduct review meetings with FirstEnergy
in person (or if approved by FirstEnergy, by telephone) within five (5) Business
Days after the submission of each Monthly Progress Report and Updated Critical
Path Schedule and at such other intervals as may be requested by FirstEnergy, at
a mutually agreeable location and time to review the status of the Project.
 
(D) Additional Reports. If any material problem, emergency, strike, injury, work
stoppage or legal problem is anticipated, or any unanticipated event occurs,
that might adversely affect Contractor’s ability to perform its obligations
hereunder in a timely manner, in addition to other reports, notices and actions
required hereunder, Contractor shall promptly prepare a written report detailing
available information and steps being taken or taken to correct such problem or
event and shall deliver such report to FirstEnergy as soon as reasonably
practicable. FirstEnergy may at any time request such report with respect to any
event that FirstEnergy reasonably regards as significant.
 

17

--------------------------------------------------------------------------------

EXECUTION COPY

3.11 NSR Consent Decree. Per the disclosure requirements of the NSR Consent
Decree, Contractor acknowledges that it has received a copy of the NSR Consent
Decree, and shall provide a copy of the NSR Consent Decree to all Subcontractors
and any other company or other organization retained by Contractor to perform
any of the work under this Agreement.
 
3.12 FirstEnergy’s Review and Approvals. FirstEnergy’s review or approval of, or
right to review and approve, any work provided or performed by Contractor and
its Subcontractors under this Agreement (including approval of Drawings and
Specifications, Subcontractors, safety and environmental protection guidelines,
quality assurance, quality control, testing and inspection procedures) shall not
in any way be deemed to limit or in any way alter Contractor’s responsibility to
perform and complete the Project in strict accordance with the requirements of
this Agreement, or Contractor’s obligations under Article 13 (Warranty).
 
 
ARTICLE 4 - FIRSTENERGY’S RESPONSIBILITIES
 
FirstEnergy shall comply with the following provisions in a timely manner:
 
4.1 Payment. FirstEnergy shall timely pay the Contract Price required to be paid
by it to Contractor pursuant to the terms of this Agreement, and in accordance
with the provisions of Article 5 hereof.
 
4.2 Permits. FirstEnergy shall provide Contractor with copies of all Permits
obtained by FirstEnergy related to the Project as soon as they are obtained.
FirstEnergy shall provide information, assistance and documentation to
Contractor as reasonably requested in connection with the Permits to be obtained
by Contractor hereunder.
 
4.3 Access to the Site. FirstEnergy shall provide Contractor with reasonable
access to the Site within the time (or times) stated in the Project Schedule.
Such access shall be sufficient to permit Contractor to progress with
construction on a continuous basis without substantial interruption or
interference.
 
4.4 Other Responsibilities. FirstEnergy shall perform or cause to be performed
any obligation of FirstEnergy explicitly provided in the Agreement.
 
 
ARTICLE 5 - PRICE; PAYMENTS TO CONTRACTOR
 
5.1 Price. FirstEnergy will compensate Contractor in the manner and at the times
specified in Exhibit 5.1. FirstEnergy may request different pricing arrangements
for any Subproject, but subject to the consent and agreement of Contractor.
 
5.2 Interim Payments.
 
(A) Invoices.
 
(1) With respect to each Subproject, Contractor shall submit to FirstEnergy
invoices for payments due as provided in Exhibit 5.1. An invoice shall
constitute a representation by Contractor, and Contractor shall provide to
FirstEnergy and such other Persons as FirstEnergy may designate a certificate to
the effect, that: (a) the Subproject is progressing in accordance with the
Project Schedule and the Critical Path Schedule, or shall specify any reasons
why such is not the case; (b) the quality of all work described in the invoice
is in accordance with the terms of this Agreement, or shall specify any reasons
why such is not the case; (c) Contractor is entitled to payment of the amount
invoiced; (d) the work (or any portion thereof) described in the statement
accompanying the invoice and all previous invoices are free and clear of all
liens, security interests and encumbrances; and (e) all Subcontractors have been
paid the monies due and payable to them for work performed (except for such
amounts as may be disputed in good faith by Contractor).
 

18

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY

(2) Invoices shall be submitted to FirstEnergy’s Designated Representative for
approval and payment. The elements of all amounts invoiced shall be shown
separately, by applicable line items, and shall be classified or further broken
down as FirstEnergy may require for accounting and payment purposes. Any
disputed invoice or portion thereof need not be paid, but in such case,
FirstEnergy shall promptly notify Contractor of any rejected invoice or portion
thereof with reasons for such rejection. Specific details of the invoicing
process are as follows:
 
(i) By the [******] of the month in advance of the cost being incurred,
Contractor will electronically submit two payment requests to FirstEnergy. The
first payment request will be equal to [******}% of the estimated sum of all
reimbursable costs that Contractor anticipates billing to FirstEnergy for the
month the cost will be incurred, adjusted by an amount equal to the difference
(deficiency or excess) between the payments received for the month preceding the
date of invoice and the actual costs incurred for such preceding month; adding
the amount of the deficiency or subtracting the amount of the excess. The second
payment request will be equal to [******]% of the estimated sum of all
reimbursable costs that Contractor anticipates billing to FirstEnergy for the
month the costs are incurred.
 
(ii) FirstEnergy will electronically transfer funds on a date that will allow
Contractor to receive payment for the first payment request by the [******] day
of the month in advance of the cost being incurred and the second payment
request by the [******] day of the month the cost will be incurred.
 
(iii) As soon as practical after the close of each monthly accounting period,
Contractor will electronically submit to FirstEnergy a Statement of Reimbursable
Cost for the accounting period just ended. Contractor will make its best efforts
to issue this statement on or prior to the [******] day of the following month.
The statement will be supported by a schedule of charges, together with any
supporting records, invoice copies, payroll abstracts and/or other documentation
that FirstEnergy reasonably requires. Along with each statement, Contractor will
submit a reconciliation of monthly payments and reimbursable costs incurred. The
reconciliation will include monthly payments received and cost incurred for the
latest period and from inception-to-date.
 
(iv) FirstEnergy will not withhold payment of any undisputed amount which is due
Contractor beyond the date payment is due under the Contract.
 
(v) Interest will be accrued and payable to Contractor on undisputed amounts
that are due and remain unpaid with such accrual to begin [******] days after
the payment due date. Interest will be due at the rate of the prime rate as
specified under the caption “Money Rates” in the Wall Street Journal (New York
Edition dated the date such interest begins to accrue) plus [******]%. The
obligation to pay interest will be waived during the first [******] billing
cycles under the first Subproject.
 
(vi) Fee shall be calculated in accordance with Exhibit 5.1 and Fee adjustments
defined in Exhibit 5.1(A).
 
(vii) Payment of Fees for Engineering/Graphics Labor and Other Professional
Labor will be paid using the same methodology used for payment of costs as
provided in Sections 5.2(A)(2)(i) through (vi). Payment of Fees for all other
amounts will be in accordance with the percentage of Construction Progress, as
defined in the “Project Status” section of the Fee adjustment sheet provided in
Exhibit 5.1-1(A).
 
(viii) Contractor will certify that all amounts due and payable to all
Subcontractors prior to the end of the period covered by a Monthly Progress
Report, unless reasonably disputed, have been paid in accordance with the terms
of the Subcontracts.
 

19

--------------------------------------------------------------------------------

EXECUTION COPY

(3) Invoice charges shall be allocated to appropriate accounts, a list of which
will be furnished by FirstEnergy. For work performed by the Contractor under
Article 8 of this Agreement, the charges will be listed by FirstEnergy's Change
Order documentation number (Field Change Request (FCR) Numbers, Maintenance Work
Order (MWO) Numbers, Extra Work Request (EWR) Numbers, Contracted Services
Change Order (CSCO) Numbers, etc.) and listed by current month and shall be
supported by daily time sheets, accurately describing the work being performed,
signed by FirstEnergy's Designated Representative showing the craft, first and
last names and a unique personal identification number of each worker and each
piece of equipment employed on the Project. All material charges shall be
supported by the original invoices or other evidence as required by FirstEnergy
to substantiate the charges submitted.
 
(B) Payment. Each invoice shall, after approval by FirstEnergy, be processed for
payment for the amount of each approved invoice less any monies withheld under
Section 5.4 below. Payments by FirstEnergy shall not be deemed evidence of
acceptance by FirstEnergy of the services or goods called for hereunder.
 
(C) Interim Lien and Claim Waivers. Each invoice prior to Final Completion of
each Subproject shall be accompanied by a fully executed Contractor’s Interim
Lien and Claim Waiver in the form set forth in Exhibit 5.2(C) for all work
performed through the date for which payment is requested, and fully executed
Interim Lien and Claim Waivers from each Subcontractor (other than with respect
to Subcontracts with a total payment obligation of less than $500,000) in the
form set forth in Exhibit 5.2(C) for all work performed through the date for
which payment is requested.
 
5.3 Final Payment. Upon Final Completion of each Subproject, Contractor shall,
in addition to the other requirements in the Agreement, submit a statement
summarizing and reconciling all previous invoices, payments and Change Orders,
and an affidavit that all payrolls, payroll taxes, liens, charges, claims,
demands, judgments, security interests, bills for Materials, and any other
indebtedness connected with the Project have been paid, accompanied by a fully
executed Contractor’s Final Lien and Claim Waiver in the form set forth in
Exhibit 6.3(A) and fully executed Final Lien and Claim Waivers from each
Subcontractor in the form set forth in Exhibit 6.3(A).
 
5.4 Withholding. Should FirstEnergy in good faith dispute any portion of an
invoice, FirstEnergy shall be entitled to withhold payment of the disputed
portion provided that FirstEnergy gives notice to Contractor of such disputed
portion, together with reasons for such dispute, within the period specified for
payment in Section 5.2(A)(2)(ii). FirstEnergy shall also pay the undisputed
portion of the invoice within such period. In addition to disputed amounts in an
invoice, FirstEnergy may withhold payment of all or any portion of any invoice,
in the amount reasonably necessary to protect FirstEnergy in the event that: (A)
a third party claim has been asserted for which Contractor has an indemnity
obligation under Section 16.1 unless Contractor is satisfying the obligation;
(B) Contractor has failed to make a payment as and when due to a Subcontractor
or supplier for materials, labor or equipment; or (C) Contractor has failed to
supply any affidavit, release or waiver of lien which is required pursuant to
this Agreement. If any monies are so withheld, they shall be paid only when the
cause of such withholding has been eliminated. Moreover, if any monies are so
withheld, FirstEnergy shall not be responsible for any interest payment to
Contractor. In the event any controversy, claim or dispute between the Parties
relating to non-payment of any disputed amounts, including any Change Order,
Contractor shall, unless otherwise agreed in writing by the Parties or
terminated by FirstEnergy pursuant to Article 15, continue with the Project, and
FirstEnergy shall continue to pay all undisputed amounts owed to Contractor
under the Agreement.
 
5.5 Retainage for Final Subproject. FirstEnergy shall be entitled to retain a
portion of the Fee payable with respect to the final Subproject of the Project,
in an amount sufficient to provide for any difference between the amount of Fees
paid to Contractor during the Project (including any other Subproject) and the
amount finally determined to be due. The retainage shall be released upon Final
Completion and Final Document Delivery of the final Subproject of the Project.
No interest will be payable by FirstEnergy on the amount of the retainage prior
to payment thereof. Contractor may provide a letter of credit with mutually
satisfactory terms, or other payment security acceptable to FirstEnergy in lieu
of any retainage provided under this Section 5.5.
 

20

--------------------------------------------------------------------------------

EXECUTION COPY

5.6 Sales Tax.
 
(A) Direct Pay Permit. A Direct Payment Permit authorizing the purchase of
tangible personal property without payment of the tax at the time of purchase
has been issued to FirstEnergy Generation Corp. The Permit Number for
FirstEnergy Generation Corp. is 98-002723. FirstEnergy agrees to maintain
adequate records of all purchases and pay tax on the taxable items directly to
the Treasurer of the State of Ohio. The Direct Payment Permit does not apply to
construction contracts under which the contractor is considered to be the
consumer and liable for the tax on materials incorporated into a structure or
improvement as provided in Section 5739.01 (B) Ohio Revised Code.
 
(B) Tax Exempt Project - FirstEnergy states that the overall Project is defined
by Ohio Revised Code § 5709.20 and is anticipated to be exempt from Ohio Sales
and Use Taxes under Ohio Revised Code § 5709.25. All parties to this contract
will work together to minimize FirstEnergy’s sale and use tax liability by
taking the following actions:
 
(1) Contractor - The Contractor will register for Ohio sales tax purposes as a
vendor, thereby gaining the ability to issue Ohio “Resale Exemption
Certificates” when purchasing items to be incorporated into the “facility”, and
sold to FirstEnergy.
 
(2)  Contractor retains the sales and use tax liability to report or pay Ohio
sales and use taxes on its purchase, lease or rental of office supplies,
construction tools and equipment used in performing the work. Taxes required to
be paid related to the foregoing shall be reimbursed as a reimbursable cost
pursuant to Section 5.1.
 
(3) FirstEnergy Generation Corp. either has or will apply for an Ohio “Pollution
Control Facilities” exemption certificate as provided by Ohio Revised Code §
5709.25.
 
(4) In the event that FirstEnergy is unable to obtain the "pollution control
facility" exemption, or in the event that Contractor is prohibited by Ohio
governmental authorities from taking the actions provided in subsection (i)
above, FirstEnergy acknowledges that Ohio sales and use taxes as it relates to
the work performed under this Agreement are reimbursable as a reimbursable cost
pursuant to Section 5.1(A).
 
Any questions as to the application should be submitted to:
 
Director, Tax Planning & Compliance
FirstEnergy Corp.
76 S. Main Street
Akron, OH 44308
Phone Number: (330) 384-5256
 
5.7 No Release. Final payment shall not in any way release Contractor or any
surety of Contractor from any unperformed obligations of this Agreement,
including its warranties, obligations, any liabilities for which insurance is
required or any other responsibility of Contractor. It is expressly understood
and agreed to by the Parties that nothing in this Article 5 shall in any way
modify or alter Contractor’s obligations under this Agreement.
 
 
ARTICLE 6 - PROJECT SCHEDULE; COMMENCEMENT OF PROJECT; MECHANICAL AND FINAL
COMPLETION; SCHEDULED LIQUIDATED DAMAGES
 
6.1 Commencement of Project. The Project will be released to Contractor in
Subprojects, as set forth in Section 3.1(A). Upon execution of a Notice to
Proceed, Contractor shall commence with the performance of the work specified in
such Notice to Proceed.
 

21

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY

6.2 Mechanical Completion.
 
(A) Definition of Mechanical Completion. “Mechanical Completion” for each
Subproject (or any AQC Unit, as applicable) shall be deemed to have occurred
only upon the completion of the procurement, fabrication, installation, and
inspection of all necessary components and systems of the Subproject (or AQC
Unit, as applicable) (including all non-destructive examinations and static
integrity tests, such as hydrostatic and pneumatic pressure or tightness tests,
radiography tests, and other pre-operational mechanical and electrical tests,
calibrations, clean-outs and flushes) to the extent necessary to permit
Performance Testing. Prior to Mechanical Completion, Contractor shall perform
and provide FirstEnergy with documentation of all checks and tests required to
ensure that the Subproject has been correctly installed and is capable of being
operated safely and reliably within the requirements of the Agreement and
without damage or injury to the Project, the Site, or any other property or
person.
 
(B) Notice of Mechanical Completion. Contractor shall provide written notice to
FirstEnergy at such time as the Subproject (or AQC Unit, as applicable) has
achieved Mechanical Completion. Within fifteen Business Days of such notice,
FirstEnergy shall respond to Contractor in writing that the Subproject (or AQC
Unit, as applicable) has achieved Mechanical Completion on the date stated in
Contractor’s notice or provide Contractor with reasons why FirstEnergy disputes
that Mechanical Completion was achieved on such date.
 
6.3 Final Completion.
 
(A) Definition of Final Completion and Final Document Delivery.
 


 
“Final Completion” for each Subproject (or any AQC Unit, as applicable) shall be
deemed to have occurred only upon completion of the following requirements for
the Subproject (or the AQC Unit, as applicable): (i) Mechanical Completion has
been achieved; (ii) Performance Tests have been successfully completed, or at
the election of Contractor (but provided in the case of the Wrap Arrangement,
solely in the event that the Performance Tests have resulted in the removal of
at least [******]% of SO2). Contractor has paid FirstEnergy any and all
undisputed Performance Liquidated Damages owed by Contractor and its
Subcontractors; (iii) Contractor has paid FirstEnergy any and all undisputed
Schedule Liquidated Damages owed; (iv)  the Reliability Standard has been
achieved; (v) Contractor has delivered to FirstEnergy a Final Completion
Certificate, which FirstEnergy has approved (provided, for purposes of clarity,
that the date of delivery of a conforming and correct Final Completion
Certificate, and not the date of approval thereof by FirstEnergy, shall be
deemed the date on which this requirement has been completed); (vi) Contractor
has obtained all Permits required in connection with the performance thereof;
(vii) Contractor has removed all Hazardous Substances for which it is
responsible under Section 3.8(A) and provided to FirstEnergy written
certification thereof, as provided in Section 3.8(A); (viii) Contractor has
removed all supplies, waste, materials, rubbish, and temporary facilities from
the Site (except to the extent the Parties mutually agree the same are necessary
to performing additional AQC Units or Subprojects); (ix) the Subproject (or AQC
Unit, as applicable) has been fully completed as required under the Agreement,
except for items of incomplete work which do not impair the operation thereof. 
 


 
“Final Document Delivery” for each Subproject (or any AQC Unit, as applicable)
shall be deemed to have occurred only upon completion of the following
requirements: (a) Contractor has delivered to FirstEnergy a fully executed
Contractor’s Final Lien and Claim Waiver in the form of Exhibit 6.3(A) and fully
executed Final Lien and Claim Waivers from all Subcontractors in the form of
Exhibit 6.3(A); (b) Contractor has delivered to FirstEnergy all documentation
required to be delivered under the Agreement, including Drawings and
FirstEnergy’s Confidential Information ; (c) Contractor has assigned or provided
FirstEnergy with all warranties to the extent Contractor is obligated to do so
pursuant to this Agreement.
 

22

--------------------------------------------------------------------------------

EXECUTION COPY

(B) Guaranteed Final Completion Dates. Contractor shall achieve Final Completion
and Final Document Delivery in accordance with the dates set forth in the
Project Schedule to be developed and delivered pursuant to Section 6.4
(“Guaranteed Final Completion Dates”). The parties anticipate that the Project
Schedule for the Subproject associated with Generating Units 1 through 4 of the
Sammis Plant will designate a separate Guaranteed Final Completion Date for each
AQC Unit within that Subproject. At the election of FirstEnergy, the Project
Schedule for the Subproject associated with Sammis Plant Generating Units 5, 6,
and 7 will designate either a single Guaranteed Final Completion Date for all
AQC Units within that Subproject, or separate Guaranteed Final Completion Dates
for each AQC Unit within that Subproject (with an adequate time allowed between
the Scheduled Mechanical Completion Dates established for Generating Units 5, 6
and 7).
 
(C) Notice of Final Completion. When Contractor believes it has achieved Final
Completion, Contractor shall deliver to FirstEnergy a written notice and
certification thereof (“Final Completion Certificate,” which shall be in the
form of Exhibit 6.3(C)), certifying to FirstEnergy that all of the requirements
for Final Completion have occurred. The Final Completion Certificate shall be
accompanied by all other supporting documentation as may be required to
establish that the requirements for Final Completion have been met.
 
(D) FirstEnergy Acceptance of Final Completion. FirstEnergy shall notify
Contractor whether it accepts or rejects the Final Completion Certificate within
thirty (30) days following receipt of such notice. If FirstEnergy agrees that
Final Completion has occurred, FirstEnergy shall deliver to Contractor a written
acceptance of Final Completion. If FirstEnergy does not agree that Final
Completion has occurred, then FirstEnergy shall state the basis for its
rejection in reasonable detail in the written notice provided to Contractor. In
the event that Final Completion has not been achieved, Contractor shall promptly
take such action or perform such additional work as will achieve Final
Completion and shall issue to FirstEnergy another Final Completion Certificate.
Such procedure shall be repeated as necessary until Final Completion is
achieved.
 
6.4 Project Schedule.
 
(A) Project Schedule; Critical Path Schedule. With respect to each Subproject,
during the Development Phase, Contractor shall prepare and submit to FirstEnergy
for its review a detailed Project Schedule, and critical path method schedules
for the Subprojects and for the Project as a whole, which shall be submitted in
native electronic and paper form (“Critical Path Schedule”). The Project
Schedule and Critical Path Schedule shall govern Contractor’s performance of the
Subproject. The Contractor shall use its best efforts to cause the Project
Schedule and Critical Path Schedule to be consistent with the timetables, goals
and objectives of FirstEnergy, including achievement of the compliance dates
established in the NSR Consent Decree. The Critical Path Schedule shall
represent Contractor’s best judgment as to how it shall complete the Subproject
in compliance with the Project Schedule and the Guaranteed Final Completion
Date. The Critical Path Schedule shall be a detailed graphic representation of
all significant aspects of the Subproject, showing Contractor’s plans for
performance of the Subproject. Without limiting the generality of the foregoing,
the Critical Path Schedule shall: 
 
(1) include separate activities for each portion of the Subproject performed by
Contractor, its Subcontractors, or FE Vendors, along with non-physical
activities related to the Subproject, such as the submittal and approval of shop
drawings, product data, samples, Drawings and Specifications, procurement of
Materials, inspection and testing of the Subproject, and obtaining Permits;
 
(2) be detailed such that no activity is longer than fifteen (15) days; 
 
(3) show the duration, early/late start dates, early/late finish dates and
available float for each activity. Float time shall not belong to either Party,
and shall be allocated as needed during the progress of the Subproject;
 
(4) show the percentage completion as of the date thereof;
 
(5) identify the Person responsible for the activity;
 

23

--------------------------------------------------------------------------------

EXECUTION COPY

(6) for cost-reimbursable work, show the projected manpower to be used per
activity, whether provided by Contractor or its Subcontractors, showing the
number of personnel, the positions and titles of such personnel and a general
description of the work being performed;
 
(7) show the Scheduled Mechanical Completion Date, the Guaranteed Final
Completion Date and all other milestones listed in the Project Schedule;
 
(8) include allocations of resources among the scheduled activities; and 
 
(9) reflect logical relationships between activities, reasonable durations and
adequate float time to account for existing conditions and foreseeable
complications.
 
The Critical Path Schedule shall be the schedule which Contractor shall use in
planning, organizing, directing, coordinating, performing and executing the
Subproject (including all activities of Subcontractors and FE Vendors) and shall
be the basis for evaluating progress of the Subproject.
 
(B) FirstEnergy Review of Schedule. FirstEnergy may review the Critical Path
Schedule for general conformance with this Agreement. If FirstEnergy determines
at any time that the Critical Path Schedule does not conform with this Agreement
or the Project Schedule in any respect, Contractor shall promptly revise and
resubmit the Critical Path Schedule to FirstEnergy. FirstEnergy’s review of the
Critical Path Schedule shall not relieve Contractor of any obligations for the
performance of the Project, change any Project Schedule milestone or any
Guaranteed Final Completion Date, or be construed to establish the
reasonableness of the Critical Path Schedule. FirstEnergy may reasonably rely
upon the Critical Path Schedule in FirstEnergy’s dealings with other contractors
operating at the Site or any other Person.
 
(C) Updated Critical Path Schedule. Contractor shall update the Critical Path
Schedule monthly and at such other intervals as may be requested by FirstEnergy
by showing the actual progress of the Subproject; however, Contractor may not
modify the Critical Path Schedule, including any of the Guaranteed Final
Completion Dates or any Project Schedule milestone, without obtaining
FirstEnergy’s prior written approval. Any modifications to any of the Guaranteed
Final Completion Dates or Project Schedule milestones shall be only by Change
Order. Contractor shall provide FirstEnergy monthly (weekly during the
Generating Unit outage) with a current updated Critical Path Schedule in both
hard copy and electronic form (“Updated Critical Path Schedule”) reflecting the
actual progress of work against the Critical Path Schedule and Project Schedule.
The Updated Critical Path Schedule shall be in the same detail and form as
required by the Critical Path Schedule. 
 
6.5 Schedule Liquidated Damages. With respect to each Subproject (or any AQC
Unit, as applicable), if Final Completion occurs after the Guaranteed Final
Completion Date and/or if Final Document Delivery occurs after the date of Final
Completion (or in the case of a Subproject making use of the Powerspan ECO
technology, if Mechanical Completion occurs after the Scheduled Mechanical
Completion Date), and Contractor is responsible for the payment of schedule
liquidated damages for such delay in accordance with Exhibit 6.5, then
Contractor shall pay such amounts to FirstEnergy in accordance with Exhibit 6.5
until Final Completion (or Mechanical Completion, in the case of a Subproject
making use of the Powerspan ECO technology), and Final Document Delivery, as
applicable (the “Schedule Liquidated Damages”).  When any Schedule Liquidated
Damages payment is owed under this Section 6.5 , FirstEnergy shall calculate
such Schedule Liquidated Damages payment and invoice Contractor for such amount.
Payment of such Schedule Liquidated Damages shall be due in arrears ten (10)
days after delivery of such invoice.
 

24

--------------------------------------------------------------------------------

EXECUTION COPY

 
ARTICLE 7 - PERFORMANCE GUARANTEE; PERFORMANCE LIQUIDATED DAMAGES
 
7.1 Performance Tests and Protocol. Performance Testing will be carried out in
accordance with the Performance Test procedures to be mutually determined by the
Parties during the Development Phase which shall be consistent with the
requirements of the NSR Consent Decree and, with respect to matters not
indicated in such document, in accordance with the standards and principles
normally applied in test runs for plants of a similar kind. FirstEnergy shall
provide labor, equipment, supplies, and all other items necessary for the
conduct of the Performance Tests. The Performance Tests shall be conducted and
the data obtained during the Performance Tests shall be analyzed by a Third
Party, coordinated by Contractor and subject to the review and approval of
FirstEnergy. A complete copy of all raw performance data and a detailed listing
of all testing instrumentation utilized shall be provided to both Parties at the
completion of testing.
 
7.2 Performance Liquidated Damages. With respect to each Subproject, if such
Subproject fails to achieve all of the Performance Guarantees listed in Exhibit
7.2 , Contractor shall, to the extent possible, within such time frame so as to
not delay Final Completion, perform such repair, redesign and replacements as
are required in order that such Subproject might achieve all Performance
Guarantees. If, after exhausting repair, redesign and replacement alternatives,
the Subproject fails to achieve all of the Performance Guarantees within the
required time frame, and if the Contractor is responsible for the payment of
Liquidated Damages for such failure in accordance with Exhibit 7.2, then
Contractor shall pay, as Liquidated Damages and not as a penalty, the amount
specified for such Performance Guarantee listed on Exhibit 7.2 (“Performance
Liquidated Damages”). 
 
 
ARTICLE 8 - CHANGE ORDERS
 
8.1 Change Orders Requested by FirstEnergy. FirstEnergy shall be entitled to
request change(s) to any Subproject by way of a Change Order request in
accordance with this Section 8.1.
 
(A) FirstEnergy shall submit to Contractor a written proposed Change Order for
each requested change. Contractor must respond to FirstEnergy within ten (10)
Business Days with a written statement setting forth Contractor’s estimate as to
the effect, if any, which such proposed Change Order would have on the Target
Construction Cost, the Project Schedule, any Guaranteed Final Completion Dates,
the Performance Guarantee, the Warranties, or any other obligation or potential
liability of either Party hereunder (collectively, the “Changed Criteria”). To
the extent reasonably practicable, the written statement shall include all
information required by Section 8.5.
 
(B) If the Parties agree on such effect of the proposed Change Order (or modify
such Change Order so that the Parties agree on such effect of all provisions as
modified), the Parties shall execute such Change Order, and such Change Order
shall become binding on the Parties.
 
(C) If the Parties cannot agree on such effect of the proposed Change Order
within fifteen (15) Business Days of Contractor’s receipt of FirstEnergy’s
proposed Change Order, or if FirstEnergy desires that the changed work set forth
in the proposed Change Order commence immediately without the requirement of a
written statement by Contractor, FirstEnergy may, by issuance of a unilateral
Change Order, require Contractor to commence and perform such changed work
(which Contractor shall be compensated for in accordance with Section 5.1), with
the effect of such unilateral Change Order on the Changed Criteria to be
determined as soon as possible. Pending resolution of any dispute, Contractor
shall perform the work as specified in such unilateral Change Order and
FirstEnergy shall continue to pay Contractor in accordance with the terms of
this Agreement and any previous agreed Change Orders. When FirstEnergy and
Contractor agree on the effect of such unilateral Change Order on all of the
Changed Criteria, the Parties shall record such agreement by execution of a
Change Order, which shall supersede the unilateral Change Order previously
issued and relating to such changed work. Contractor shall utilize all
reasonable efforts to commence the performance of the changed work or other
obligations required in the unilateral Change Order within three (3) Business
Days of receipt of such unilateral Change Order.
 

25

--------------------------------------------------------------------------------

EXECUTION COPY

8.2 Change Orders Requested by Contractor.
 
(A) Contractor shall have the right to a Change Order in the event of any of the
following occurrences: 
 
(1) acts or omissions of any Governmental Authority, including changes in
Applicable Law occurring after the Effective Date of this Agreement and changes
in the terms of Permits or issuance of new Permits occurring after the Effective
Date of this Agreement, which affect Contractor’s direct cost to perform the
work under this Agreement, delay the time of performance of such work, or
materially affects Contractor’s ability to achieve any Performance Guarantee
offered by Contractor hereunder, other than with respect to United States import
duties, acts of customs authorities, or acts by a Governmental Authority
requiring compliance with Applicable Law existing prior to the Effective Date of
this Agreement;
 
(2) acts or omissions of FirstEnergy or its agents which constitute a breach of
this Agreement by FirstEnergy and which affect Contractor’s direct cost to
perform the work under this Agreement, and, with respect to delays,
interruptions, disruptions, interferences or hindrances caused by FirstEnergy or
such Persons, to the extent allowed under Section 9.2;
 
(3) inaccuracy in FirstEnergy Reliable Information which materially affects
Contractor’s direct cost to perform the work under the Subproject, materially
delays the time of performance of the Subproject, or materially affects
Contractor’s ability to achieve any Performance Guarantee offered by Contractor
hereunder;
 
(4) discovery of Hazardous Substances for which Contractor has not assumed and
retained the risk under Section 3.8(B), which affects Contractor’s direct cost
to perform the work under this Agreement or delays the time of performance of
such work; provided, however, that delays or other impacts to the Project caused
by the subcontractor retained by FirstEnergy to perform lead abatement
activities shall not be cause for a Change Order;
 
(5) a Force Majeure Event; or
 
(6) acts or omissions of an FE Vendor which materially and adversely affect
Contractor’s direct cost of performance and, with respect to delays,
interruptions, disruptions, interferences or hindrances caused by such FE
Vendor, to the extent allowed under Section 9.2.
 
(B) Should Contractor desire to request a Change Order under Section 8.2,
Contractor shall, pursuant to Section 8.5, notify FirstEnergy in writing and
issue to FirstEnergy a request for a proposed Change Order in the form attached
hereto as Exhibit 8.2, a reasonably detailed explanation of the proposed change
and Contractor’s reasons for proposing the change, all documentation necessary
to verify the effects of the change on the Changed Criteria, and all other
information required by Section 8.5.
 
(C) If FirstEnergy agrees that a Change Order is necessary and agrees with
Contractor’s statement of such effect of the proposed Change Order on the
Changed Criteria, then FirstEnergy shall issue such Change Order, which shall be
in the form of Exhibit 8.2 attached hereto, and such Change Order shall become
binding on the Parties upon execution by the Parties of such Change Order. 
 

26

--------------------------------------------------------------------------------

EXECUTION COPY

(D) If the Parties agree that Contractor is entitled to a Change Order but
cannot agree on such effect of the proposed Change Order on the Changed Criteria
within ten (10) Business Days of FirstEnergy’s receipt of Contractor’s written
notice and proposed Change Order and all other required information, or if
FirstEnergy desires that the changed work set forth in the proposed Change Order
commence immediately, FirstEnergy may, by issuance of an unilateral Change Order
in the form attached hereto as Exhibit 8.2, require Contractor to commence and
perform such changed work (which Contractor shall be compensated for in
accordance with Section 5.1), with the effect of such unilateral Change Order on
the Changed Criteria (or if the Parties agree on the effect of such Change Order
for some but not all of the Changed Criteria, the impact of each of the
components of the Changed Criteria on which the Parties disagree) to be
determined as soon as possible. Pending resolution of the dispute, Contractor
shall perform the work as specified in such unilateral Change Order and
FirstEnergy shall continue to pay Contractor in accordance with the terms of
this Agreement and any previous agreed Change Orders. When FirstEnergy and
Contractor agree on the effect of such unilateral Change Order on all of the
Changed Criteria, such agreement shall be recorded by execution by the Parties
of a Change Order in the form attached hereto as Exhibit 8.2, which shall
supercede the unilateral Change Order previously issued and relating to such
changed work.
 
(E) If the Parties cannot agree upon whether Contractor is entitled to a Change
Order, then pending resolution of the dispute, Contractor shall continue to
perform the work required under the Agreement, and FirstEnergy shall continue to
pay Contractor in accordance with the terms of this Agreement and any previous
agreed Change Orders.
 
(F) In the event that Contractor desires a change that it believes would be
advantageous to the Subproject for reasons other than those set forth in
Section 8.2(A), it shall notify FirstEnergy of the desired change and shall
furnish to FirstEnergy, along with such notice, a request for a Change Order in
the form attached hereto as Exhibit 8.2, including a reasonably detailed
explanation of the proposed change and Contractor’s reasons for proposing the
change, supported by all documentation necessary to verify the effects of the
change on the Changed Criteria, including the information required under
Section 8.5. Within ten (10) Business Days of receipt of Contractor’s notice and
Change Order request with the required supporting documentation, FirstEnergy
shall have the right in its sole and absolute discretion to reject Contractor’s
Change Order request and shall notify Contractor of its decision. If FirstEnergy
does not reply within such ten (10) Business Day period, FirstEnergy shall be
deemed to have rejected the proposed change, and Contractor shall not be
entitled to the corresponding Change Order.
 
8.3 No Change Orders Due to Contractor Error or Deviation. Notwithstanding
anything in this Article 8 to the contrary, no adjustment for the Target
Construction Cost, the Project Schedule, any Guaranteed Final Completion Date,
any scope of work under the Subproject, any of the Warranties, the Performance
Guarantee or any other obligation of Contractor hereunder shall be made in
connection with any completion, correction of errors, omissions or deficiencies
in, or incomplete, improper or defective, work on the part of Contractor or any
Subcontractor, or any deviation by Contractor from the scope of the Subproject
which is not the subject of a prior Change Order.
 
8.4 Change Orders Act as Accord and Satisfaction. Change Orders agreed pursuant
to Section 8.1(B) or 8.2(C) by the Parties, and unilateral Change Orders entered
into pursuant to Section 8.1(C) or 8.2(D) and which the Parties have
subsequently agreed upon the effect of such unilateral Change Order and have
executed a superceding and mutually agreed upon Change Order as provided in
Section 8.1(C) or 8.2(D), shall constitute a full and final settlement and
accord and satisfaction of all effects of the change as described in the Change
Order upon the Changed Criteria and shall be deemed to compensate Contractor
fully for such change.
 
8.5 Timing Requirements for Notifications and Change Order Requests by
Contractor. Should Contractor desire to seek an adjustment to the Target
Construction Cost, the Project Schedule, any Guaranteed Final Completion Date,
the scope of work under the Subproject, the Performance Guarantee, Warranties or
any other modification to any other obligation of Contractor under the Agreement
for any circumstance that Contractor has reason to believe may give rise to a
right to request the issuance of a Change Order, Contractor shall, with respect
to each such circumstance, 
 

27

--------------------------------------------------------------------------------

EXECUTION COPY

(A) notify the FirstEnergy Designated Representative in writing of the existence
of such circumstance within fourteen (14) days (or such other period expressly
provided under the Agreement) of the date that Contractor knew or reasonably
should have known of the first occurrence or beginning of such circumstance,
provided that Contractor shall use reasonable efforts to give such notice prior
to the expiration of such fourteen (14) day period should any action or inaction
by FirstEnergy or Contractor be required or necessary in relation to such
circumstance to prevent or mitigate any damages to either Party and in either
case, prior to commencement of work for which a Change Order may be requested
(except in the event that such work is required to be immediately undertaken to
avoid imminent loss or damage to property or persons). In such notice,
Contractor shall state in detail all known and presumed facts upon which its
claim is based, including the character, duration and extent of the claimed
circumstance, the date Contractor first knew of the circumstance, any activities
impacted by the circumstance, the cost and time consequences of the circumstance
and any other details or information that are expressly required under this
Agreement. Contractor shall only be required to comply with the notice
requirements of this Section 8.5 once for continuing circumstances, provided the
notice expressly states that the circumstance is continuing and includes
Contractor’s best estimate of the time and cost consequences of the claimed
circumstance; and
 
(B) submit to the FirstEnergy Designated Representative a request for a proposed
Change Order as soon as reasonably practicable after giving FirstEnergy written
notice but in no event later than ten (10) Business Days after the completion of
each such circumstance, together with a written statement (a) detailing why
Contractor believes that a Change Order should be issued, plus all documentation
reasonably requested by or necessary for FirstEnergy to determine the factors
necessitating the possibility of a Change Order and all other information and
details expressly required under this Agreement (including the information
required by Exhibit 8.2, schedules, detailed estimates and cost records, daily
time sheets); and (b) setting forth the effect, if any, which such proposed
Change Order would have for the work on any of the Changed Criteria. 
 
8.6 Adjustment Only Through Change Order. No change in the requirements of the
Agreement, whether an addition to, deletion from, suspension of or modification
to the Agreement, including any Subproject, shall be the basis for an adjustment
for any change in the Target Construction Cost, the Project Schedule, any
Guaranteed Final Completion Date, the scope of work under the Subproject, the
Performance Guarantee, any Warranties or any other obligations of Contractor
under this Agreement unless and until such addition, deletion, suspension or
modification has been authorized by a Change Order executed and issued in
accordance with and in strict compliance with the requirements of this Article 8
or as required pursuant to Section 19.4. No course of conduct or dealings
between the Parties, nor express or implied acceptance of additions, deletions,
suspensions or modifications to the Agreement, including any work, and no claim
that FirstEnergy has been unjustly enriched by any such addition, deletion,
suspension or modification to the Agreement, whether or not there is in fact any
such unjust enrichment, shall be the basis for any claim for an adjustment in
the Target Construction Cost, the Project Schedule, the scope of work under the
Subproject, the Performance Guarantee, any Warranties or any other obligations
of Contractor under this Agreement.
 

28

--------------------------------------------------------------------------------

EXECUTION COPY

 
ARTICLE 9 - FORCE MAJEURE; FIRSTENERGY DELAY; RECOVERY
 
9.1 Force Majeure.
 
(A) Duties of the Affected Party. Within three (3) Business Days after becoming
aware of the occurrence of a Force Majeure Event, the affected Party shall (i)
provide written notice to the other Party containing full particulars of such
Force Majeure Event (including the anticipated length of time that the delay may
persist, the cause or causes of the delay, all measures taken or to be taken by
the affected Party to prevent or minimize the delay, the schedule by which the
affected Party proposes to implement those measures, and the affected Party’s
rationale for attributing a delay to a Force Majeure Event), including the
requirements set forth in Section 8.5, together with the obligations affected
thereby, and (ii) use reasonable commercial efforts to mitigate the effect of
such delay or failure and to remedy the Force Majeure Event. The affected Party
shall resume performance of its obligations affected by the Force Majeure Event
as soon as practicable after the conclusion of the Force Majeure Event, and
shall give prompt written notice to the other Party of all significant facts and
events concerning the affected Party’s efforts to perform and of the conclusion
of the Force Majeure Event. Force Majeure Events shall not excuse any delay or
failure to make payments when due and Contractor shall continue to be paid under
this Agreement notwithstanding any Force Majeure Event. For purposes of this
Section 9.1(A), Contractor shall be deemed to know of any circumstance of which
Contractor or its Subcontractors knew or by the exercise of due diligence should
have known.
 
(B) Effect of Force Majeure Event. Except as otherwise provided in Section 9.1,
the affected Party’s obligations under this Agreement shall be suspended insofar
as performance of such obligations is rendered impossible by a Force Majeure
Event. Any delay or failure by the affected Party in the performance of any of
its obligations under this Agreement on account of a Force Majeure Event shall
not constitute a default under this Agreement during the period the Force
Majeure Event is in effect to the extent such delay or failure is caused by the
Force Majeure Event; provided that the affected Party shall have complied with
its obligations under Section 9.1(A) as an express condition precedent; and
provided that delay of Contractor in achieving Final Completion and Final
Document Delivery with respect to any Subproject shall only be excused, and the
Guaranteed Final Completion Date shall be extended, by one day for each day of
delay during which (i) such Force Majeure Event made it impossible for
Contractor to carry out all activities relating to such Subproject which are
necessary to the fulfillment of Final Completion of such Subproject by the
Guaranteed Final Completion Date and caused a delay to the critical path of the
Critical Path Schedule; (ii) Contractor could not practicably recover by the use
of due diligence and all reasonable commercial efforts, including the
expenditure of moneys, overtime work, and work over weekends and holidays; and
(iii) such Force Majeure Event was the direct and proximate cause of
Contractor’s failure to meet such Guaranteed Final Completion Date. If
Contractor seeks an extension of time to a Guaranteed Final Completion Date, it
shall comply with Sections 8.2(B) and 8.5(B).
 

29

--------------------------------------------------------------------------------

EXECUTION COPY

9.2 FirstEnergy-Caused Delay. In the event of any interruption, delay (including
delay caused by FirstEnergy’s failure to respond to Drawings and Specifications
within the 15 Business Day review period provided in Section 3.3(C)(3)),
disruption, interference or hindrance to Contractor or the Subproject caused by
FirstEnergy, its Affiliates, or any Person acting on behalf of or under the
control of FirstEnergy (including any FE Vendor) which prevents or delays
Contractor from performing the Project, Contractor may request, and shall
justify by written notice to FirstEnergy pursuant to Section 8.5, an extension
of time to the applicable Guaranteed Final Completion Dates and/or an adjustment
of the Target Construction Cost within the time and in accordance with the
notice requirements set forth in Section 8.5 for giving written notice. In
addition, Contractor shall submit a request for a Change Order as required under
Sections 8.2(B) and 8.5(B). Compliance with the requirements of Section 8.5
shall be a condition precedent to any extension of time to the applicable
Guaranteed Final Completion Date or adjustment to the Target Construction Cost
on account of a FirstEnergy-caused delay. Contractor is entitled to such
extension only to the extent such delay is the result of actions or inactions of
FirstEnergy, its Affiliates, or any Person acting on behalf of or under the
control of FirstEnergy (including any FE Vendor): (a) constituting a breach of
this Agreement (or in the case of an Affiliate of, or any Person acting on
behalf of or under the control of FirstEnergy (including any FE Vendor), impacts
the work being performed by Contractor under this Agreement), (b) is not
attributable to Contractor or its Subcontractors, (c) affects the performance of
work that is on the Critical Path Schedule (or the Updated Critical Path
Schedule), (d) causes or will cause Contractor to finish beyond the Guaranteed
Final Completion Date, and (e) Contractor is unable to proceed with other
portions of the Project so as to not cause a delay in the Guaranteed Final
Completion Date, provided that such extension is approved in writing by
FirstEnergy, which approval shall not be unreasonably withheld.
 
9.3 Recovery and Recovery Schedule. If at any time during the prosecution of the
Subproject should the Updated Critical Path Schedule or Monthly Progress Report
show that any activity on the critical path of the Critical Path Schedule is
seven (7) or more calendar days behind schedule, FirstEnergy may require that
Contractor prepare a schedule to explain and display how it intends to regain
compliance with the Critical Path Schedule (“Recovery Schedule”). Contractor
shall do the following after the determination by FirstEnergy of the requirement
for a Recovery Schedule:
 
(A) Within five (5) calendar days of such determination, Contractor shall
prepare the Recovery Schedule and submit it to FirstEnergy for its review and
approval. The Recovery Schedule shall represent Contractor’s best judgment as to
how the Subproject may regain compliance with the Critical Path Schedule.
Contractor shall perform the Subproject in accordance with the Recovery
Schedule.
 
(B) In preparing and executing the Recovery Schedule, Contractor shall take all
steps necessary to regain compliance with the Critical Path Schedule, including
additional shifts, additional manpower, overtime, providing additional
equipment, and resequencing of activities.
 
(C) Contractor shall have the right to a Change Order under Section 8.2 for
implementation of a Recovery Schedule which is required as a result of Force
Majeure Event or a FirstEnergy-Caused Delay as described in Section 9.2.
 
 
ARTICLE 10 - COMPLIANCE WITH LAWS, REGULATIONS, AND PERMITS
 
10.1 During the performance of this Agreement, the Contractor and FirstEnergy
shall strictly comply with all federal, state and local laws, rules or
regulations and executive orders applicable to the Project.
 
10.2 Without limiting the foregoing, and where applicable, in connection with
the Project, the Contractor agrees as follows:
 

30

--------------------------------------------------------------------------------

EXECUTION COPY

(A) The Contractor shall not discriminate against any employee or applicant for
employment because of race, color, religion, sex or national origin. The
Contractor shall take affirmative action to ensure that applicants are employed,
and that employees are treated during employment, without regard to their race,
color, religion, sex or national origin. Such action shall include employment,
upgrading, demotion or transfer; recruitment or recruitment advertising; layoff
or termination; rates of pay or other forms of compensation; and selection for
training, including apprenticeship. Contractor shall post in conspicuous places,
available to employees and applicants for employment, notices to be provided by
the U.S. Department of Labor setting forth the provisions of this
nondiscrimination clause.
 
(B) The Contractor shall state, in all solicitations or advertisements for
employees placed by or on its behalf, that all qualified applicants will receive
consideration for employment without regard to race, color, religion, sex or
national origin.
 
(C) The Contractor shall send to each labor union or representative of workers
with which it has a collective bargaining agreement, contract or understanding,
a notice to be provided by the U.S. Department of Labor, advising the labor
union or workers’ representative of the Contractor’s commitments under the
following provisions, as amended from time to time:
 
(1) Section 202 of Executive Order 11246 (Equal Opportunity);
 
(2) Executive Order 11701 (Employment of Veterans);
 
(3) Executive Order 11758 (Employment of the Handicapped);
 
(4) Executive Order 11141 (Employment Discrimination Because of Age); and
 
(5) Executive Order 11625 and Public Law 95-507 (Utilization of Disadvantaged
Business Enterprises),
 
and shall post copies thereof in conspicuous places available to employees and
applicants for employment.
 
10.3 Because FirstEnergy (or if applicable, one or more affiliates or
non-affiliated companies) is a supplier of electricity and/or services to the
U.S. government, it must include, and the Contractor shall comply with, the
below listed clauses from the Federal Acquisition Regulation (“FAR”), 48 Code of
Federal Regulations Chapter 1, as amended from time to time, if the applicable
criteria specified in the FAR (those currently applicable are summarized
parenthetically) are met. If Contractor’s subcontracts meet such criteria,
Contractor shall include the terms or substance of the applicable clause in its
subcontracts. If the provisions of this Section 10.3 conflict with the balance
of the Agreement, this Section 10.3 shall prevail.
 
(A) 52.203-6 Restrictions on Subcontractor Sales to the Government (required in
all subcontracts under this Agreement which exceed $100,000);
 
(B) 52.203-7 Anti-Kickback Procedures (required in all subcontracts under this
Agreement which exceed $100,000, other than those for commercial items);
 
(C) 52.204-2 Security Requirements (required in all subcontracts under this
Agreement which involve access to classified information);
 
(D) 52.219-8 Utilization of Small Business Concerns (required in all
non-personal subcontracts with a value greater than $100,000);
 
(E) 52.219-9 Small Business Subcontracting Plan (Contractors receiving
subcontracts exceeding $500,000, other than small business concerns, are
required to adopt a subcontracting plan that complies with the requirements of
this clause);
 
(F) 52.222-4 Contract Work Hours and Safety Standards Act—Overtime Compensation
(required in all subcontracts exceeding $100,000, unless otherwise exempted);
 

31

--------------------------------------------------------------------------------

EXECUTION COPY

(G) 52.222-26 Equal Opportunity (required in all contracts/subcontracts;
however, if the cumulative value of nonexempt Federal contracts/subcontracts is
$10,000 or less in any 12 month period, including the 12 months preceding the
award, the contractor/subcontractor is exempt from the clause requirements);
 
(H) 52.222-35 Affirmative Action for Disabled Veterans and Veterans of the
Vietnam Era (required in all contracts/subcontracts with a value of $10,000 or
more);
 
(I) 52.222-36 Affirmative Action for Workers with Disabilities (required in all
contracts/subcontracts with a value of $10,000 or more);
 
(J) 52.222-37 Employment Reports on Disabled Veterans and Veterans of the
Vietnam Era (required in all contracts/subcontracts with a value of $10,000 or
more);
 
(K) 52.223-14 Toxic Chemical Release Reporting (Except for acquisitions of
commercial items, and unless otherwise exempt, this clause is required for
competitive subcontracts expected to exceed $100,000, including all options, and
in any resultant subcontract exceeding $100,000, including all options);
 
(L) 52.225-13 Restrictions on Certain Foreign Purchases (required in all
subcontracts for contracts with a value exceeding $2,500, unless otherwise
exempted);
 
(M) 52.222-11 Subcontracts (Labor Standards) (required in all service contracts
in excess of $2,000 for construction within the United States) This provision
requires that the following clauses be inserted into contracts meeting the
criteria: Davis-Bacon Act, Contract Work Hours and Safety Standards Act—Overtime
Compensation, Apprentices and Trainees, Payrolls and Basic Records, Compliance
with Copeland Act Requirements, Withholding of Funds, Subcontracts (Labor
Standards), Contract Termination—Debarment, Disputes Concerning Labor Standards,
Compliance with Davis-Bacon and Related Act Regulations, and Certification of
Eligibility.
 
(N) 52.222-41 Service Contract Act of 1965, as Amended (required in all service
contracts subject to the Act (i) which exceed $2,500; or (ii) which are for an
indefinite dollar amount and the contracting officer does not know in advance
that the contract amount will be $2,500 or less).
 
(O) Contractor shall comply with the Department of Commerce Export
Administration Regulations (“EAR”) in 15 CFR Chapter VII, subchapter C,
including 15 CFR Section 734.2 which prohibits the export or release of
controlled technology and/or software to foreign nationals within the United
States who are not lawfully admitted to the United States for permanent
residence. Contractor shall confirm that these regulations either do not apply
to Contractor’s activities under the terms of this Agreement or that Contractor
has procedures to ensure compliance. If Contractor is directly or indirectly
employing a foreign national not currently lawfully admitted to the United Sates
for permanent residence to perform work under this Agreement, Contractor
warrants to FirstEnergy that such employment does not violate the foregoing
regulations.
 
(P) FOREIGN CORRUPT PRACTICES ACT PROVISIONS The following provisions shall
apply to FirstEnergy and Contractor (unless it is a foreign concern) if it
performs or obtains any of the work in a foreign country:
 
(1) All payments to Contractor shall be by check or bank transfer only. No
payment shall be in cash or by bearer instrument, and no payment shall be made
to any corporation or Person other than Contractor. All payments due hereunder
shall be made to Contractor at its principal place of business in the United
States, even if Contractor performs or obtains the work in a foreign country.
 
(2) Each of FirstEnergy and Contractor represents that it is familiar with the
Foreign Corrupt Practices Act (the "FCPA") and its purposes; and that, in
particular, it is familiar with the prohibition against paying or giving of
anything of value, either directly or indirectly, by an American company to an
official of a foreign government for the purpose of influencing an act or
decision in his official capacity, or inducing him to use his influence with
that government, to assist a company in obtaining or retaining business for or
with, or directing business to, any Person.
 

32

--------------------------------------------------------------------------------

EXECUTION COPY

(3) Contractor shall not use any part of its compensation for any purpose, and
shall take no action, that would constitute a violation of any law of the United
States (including the FCPA) or of any jurisdiction where it performs services or
manufactures or sells goods. Likewise, FirstEnergy shall take no action that
would constitute a violation of any law of the United States (including the
FCPA) or of any jurisdiction where it engages in business. FirstEnergy
represents that it does not desire and will not request any work by Contractor
that would or might constitute any such violation.
 
(4) FirstEnergy may terminate this Agreement for default at any time, without
any liability or obligation, if it believes, in good faith, that Contractor has
violated this Section 10.3(P). Any action by Contractor constituting a violation
of the FCPA, or a request for such action from Contractor's representative,
shall result in immediate termination of this Agreement for default. Should
Contractor ever receive, directly or indirectly, from any FirstEnergy
representative a request that Contractor believes will or might violate the
FCPA, Contractor shall immediately notify FirstEnergy's general counsel.
 
(5) FirstEnergy may disclose the existence and terms of this Agreement,
including the compensation provisions, at any time, for any reason and to
whomever FirstEnergy's general counsel determines has a legitimate need to know
the same in connection with obligations under the FCPA, including the United
States government, the government of any country where the work is performed or
obtained, and any regulatory agency with jurisdiction over FirstEnergy.
 
10.4 Contractor shall comply with the Occupational Safety and Health Act of 1970
and all rules, regulations, standards, requirements and revisions thereof or
adopted pursuant thereto.
 
10.5 Unless this Agreement otherwise provides, Contractor shall, at its own
expense, obtain from appropriate governmental authorities all Permits,
inspections and licenses which are required for it to perform its work under the
Project and shall comply with all rules and regulations of insurance companies
which have insured any of the Project.
 
10.6 If applicable, Contractor agrees to comply with all Hazard Communication
Standards promulgated by the Occupational Safety and Health Administration
(OSHA), 29 CFR 1910.1200, et seq., as amended, to insure that chemical hazards
produced, imported, or used with the workplace are evaluated, and that hazard
information is transmitted to affected employees of Contractor, of any
subcontractor or of FirstEnergy.
 
 
ARTICLE 11 - INTELLECTUAL PROPERTY RIGHTS
 
11.1 Ownership of Project and Data. All deliverables provided by Contractor (but
not its Subcontractors) to FirstEnergy associated with the Project (including
Drawings and Specifications, Data, manuals, reports, purchasing documents,
Permits, calculations, and training materials), whether or not patentable,
registrable as a copyrightable work, or registrable as a trademark or service
mark, shall become the property of FirstEnergy and FirstEnergy shall own all
intellectual property rights therein (including the rights to any patent,
trademark or service mark, trade secret, and copyright therein). Contractor
hereby agrees that any such engineering deliverables provided by Contractor to
FirstEnergy during the term of this Agreement that pertain in any material
respect to the Project shall be done as “work made for hire” as defined and used
in the Copyright Act of 1976, 17 USC §1 et seq., and that FirstEnergy, as the
entity for which the work is prepared, shall own all right, title and interest
in and to such materials, including the entire copyright therein. To the extent
that any such deliverables are not deemed to be a "work made for hire,"
Contractor will assign to FirstEnergy ownership of all right, title, and
interest in and to such materials, including ownership of the entire copyright
therein. Notwithstanding the foregoing, nothing herein shall be deemed to convey
or grant any ownership of intellectual property rights (i) owned by Contractor
prior to the Effective Date, or (ii) developed by Contractor outside of the
scope of work on the Project; provided that FirstEnergy shall receive with
respect to any such rights a nonexclusive, irrevocable, fully-paid-up and
royalty-free, transferable license to use, copy, communicate, and prepare
modifications to such rights for the purpose of completing, operating,
maintaining, repairing, modifying, adding to, improving and demolishing the
Project, the Subproject, and related systems.
 

33

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY

If any design and development work is to be performed by Subcontractors or FE
Vendors, Contractor shall consult with FirstEnergy prior to and during the
negotiation and award of such contracts with regard to the treatment of
intellectual property rights to any inventions and works of authorship developed
under such contracts, and shall seek to obtain from each such Subcontractor (and
FE Vendors to the extent directed by FirstEnergy) rights similar to those
described in the preceding paragraph.
 
FirstEnergy releases and agrees to hold Contractor harmless from and against any
claim or liability arising from any unauthorized use of such work product by
FirstEnergy or with respect to any work made for hire, the use of such work
product by FirstEnergy for any purpose other than in connection with the Project
being performed pursuant to this Agreement.
 
11.2 Infringement. Contractor warrants that the goods or services provided by
Contractor or its Subcontractors hereunder are and will be original (as required
by law), do not and will not infringe on or misappropriate any United States or
foreign patent, copyright, trademark, or other intellectual property rights of
any third party, and to the extent such intellectual property is to be owned by
FirstEnergy in accordance with and subject to Section 11.1, have not been and
will not be previously assigned or licensed. If the goods or services provided
by Contractor or its Subcontractors hereunder or any portion thereof is held to
constitute an infringement or misappropriation of the intellectual property
rights of a third party, then Section 16.3 shall apply.
 
11.3 Data Furnished by FirstEnergy. All Data furnished by FirstEnergy in
connection with the Project shall remain FirstEnergy's exclusive property.
Contractor shall not use FirstEnergy-furnished Data for any purpose other than
for the Project. Contractor shall return such FirstEnergy-furnished Data and all
copies thereof to FirstEnergy upon completing the Project, or upon FirstEnergy’s
request; provided that Contractor shall be entitled to retain an archival copy
of such Data subject to confidentiality obligations.
 
 
ARTICLE 12 - INSURANCE AND BONDS
 
12.1 Contractor’s Insurance. The Contractor agrees to secure and maintain in
force policies of insurance of the types listed below and shall furnish to
FirstEnergy, prior to starting work and throughout the duration of the Project,
Certificates of Insurance evidencing current coverage listed below. These
certificates shall be endorsed with substantially the following language:
 
"This policy will not be canceled or allowed to lapse, and no change shall be
made in this policy which alters, restricts or reduces the insurance provided or
changes the name of the insured without first giving at least thirty (30) days'
notice in writing to FirstEnergy Corp., Risk Management Section, at its office
in Akron, Ohio, with receipt of notice acknowledged."
 
(A) Comprehensive General Liability insurance including Contractual Liability
and including coverage of third-party claims arising out of Contractor’s
professional liability (Errors and Omissions), and if any work is to be
performed by Subcontractor, Contractors Protective Liability with minimum limits
of $[******] per occurrence, combined single limit, for bodily injury and
property damage. Coverage shall be on an occurrence-based form.
 
(B) Comprehensive Automobile Liability insurance including non-ownership and
hired car endorsement with minimum limits of $[******] per occurrence, combined
single limit, for bodily injury and property damage. Coverage shall be on an
occurrence-based form.
 
(C) Worker’s Compensation coverage in the statutory amounts under the worker’s
compensation act(s) of the location(s) in which the Project is to be performed,
for the current period.
 
(D) Employer's Liability with a minimum limit of $[******] per occurrence.
 
(E) Excess liability insurance with a limit of $[******] each occurrence.
Coverage shall be on an occurrence-based form.
 

34

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY

12.2 Additional Insured. FirstEnergy Corp. and its subsidiaries and affiliates
shall be included as an additional insured to the extent of any liability
deriving from the acts or omissions of Contractor, for the policies provided in
Sections 12.1(A), (B), and (E), it being understood that said policies shall
provide primary insurance to FirstEnergy Corp. and its subsidiaries and
affiliates, with no special restrictions or reservations that are inconsistent
with this Agreement. A signed copy of the endorsement adding FirstEnergy Corp.
and its subsidiaries and its affiliates as an additional insured shall be
attached to the certificate of insurance providing general liability coverage.
It is expressly agreed and understood that the contractual obligations under
this Article 12 are for insurance and not indemnity.
 
12.3 Lapse of Coverage. In the event of cancellation or lapse of or prohibited
change in any policy for which a certificate is required to be furnished under
this Agreement, FirstEnergy shall have the right to suspend the work of the
Contractor until the policy and certificate in evidence thereof are reinstated
or arrangements acceptable to FirstEnergy are made pending issuance of new
policies and certificates. If any such insurance shall be about to lapse or be
canceled, the Contractor shall, at least thirty (30) days before coverage
thereunder ceases, obtain a new policy with like coverage, and if Contractor
fails to do so, FirstEnergy may obtain insurance protecting it from the hazards
covered by such lapsed or cancelled policy, and the difference between all
premiums and expenses of such insurance and premiums and expenses of the
Contractor’s cancelled or lapsed policies shall be charged against the
Contractor and shall be a legitimate deduction from any sum due it from
FirstEnergy.
 
12.4 Waiver of Subrogation. Contractor and any of its Subcontractors shall waive
and hereby waives any rights of subrogation which they or any of their insurers
may have against FirstEnergy, its affiliates, and each non-affiliated company
disclosed in this Agreement, their respective agents or employees.
 
12.5 Project Insurance. At the request of FirstEnergy, Contractor shall procure
Construction All Risk property insurance with limits of $5,000,000 per loss
event and deductibles not to exceed either one hundred thousand dollars
($100,000) or five hundred thousand dollars ($500,000) (which desired deductible
level FirstEnergy will inform Contractor of during the Development Phase), with
the following coverages:
 
(A) For each Subproject, for the period from Notice to Proceed until
commencement of the Warranty Period  (1) “All Risks” of  physical loss or damage
to the Subproject and (2) any physical loss or damage to existing property of
FirstEnergy or its Affiliates arising from or in connection with the  work
hereunder ;  and
 
(B) For each Subproject, during the Warranty Period,  extended maintenance
covering loss or damage caused by any act or omission of Contractor or its
Subcontractors while at the Site during the construction period and/or
Contractor or its Subcontractors while at the Site for the purpose of doing any
work in order to comply with the  warranty obligations under this Agreement.
 
Contractor shall separately invoice FirstEnergy for all policy premiums and
FirstEnergy shall pay such invoice no later than the date of Contractor’s next
subsequent payment due date provided under Section 5.1 above. 
 
Subject to the provisions of Section 18.4(A), payment of all deductibles arising
under this policy shall be to FirstEnergy’s account.
 
12.6 Payment and Performance Bonds. With respect to each AQC Unit, at the
request of FirstEnergy, Contractor shall provide FirstEnergy with a Bond valued
in the aggregate in an amount equal to [*****] thereon through the date of Final
Completion (the “Available Amount”). The value of the Bond shall be reviewed and
amended every three months such that the value of the Bond is updated to reflect
the amount of [*****] as set out herein.
 
With respect to the Bond for Subproject(s) which will be performed as an FE
Vendor Arrangement, upon achievement of Final Completion, the Available Amount
under such Bond shall be reduced to an amount equally pro-rated between all AQC
Units performed under an FE Vendor Arrangement as is required for Contractor to
provide Bonds during the Warranty Period in a cumulative aggregate amount of no
greater than $[******] in respect of all such AQC Units.
 

35

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED.
EXECUTION COPY

With respect to the Bond for Subproject(s) which will be performed as a Wrap
Arrangement, upon the achievement of Mechanical Completion, Contractor shall
increase the Available Amount of such Bond by an amount equal to the difference
between [******] through such date and the Contractor’s maximum liability for
Performance Liquidated Damages for such Subproject. Upon commencement of the
Warranty Period, the Available Amount of such Bond shall be reduced to an amount
no greater than the amount of [******] through the date of Mechanical
Completion. Upon achievement of Final Completion, the Available Amount under
such Bond shall be reduced to an amount no greater than $[******]. With respect
to each Subproject, the Bond shall expire at the end of the Warranty Period and
FirstEnergy shall return such Bond to Contractor within [******] days of such
expiration.
 
With respect to each Bond, FirstEnergy may draw upon such Bond with respect to
any amount due from Contractor to FirstEnergy in satisfaction of any Contractor
obligation under this Agreement that has not been paid within thirty (30) days
of FirstEnergy’s demand therefore. The parties agree that drawdown under a Bond
by FirstEnergy shall be permitted as follows:
 
(A) to the extent the amount requested is not in excess of the then Available
Amount thereunder as determined in the Bond; and
 
(B) the Agreement has not been terminated by reason of mutual consent or by
FirstEnergy’s default; and
 
(C) one of the following has occurred:
 
(1) a Contractor Event of Default in respect of the subject Subproject has
occurred; or
 
(2) Contractor has not paid FirstEnergy any sums or damages in respect of the
subject Subproject within the time stipulated, or, if none is provided, within a
reasonable time, that it is obliged to pay pursuant to this Agreement in respect
of such Subproject, including but not limited to any undisputed Schedule
Liquidated Damages or Performance Liquidated Damages, and any amounts due
pursuant to any indemnity, if applicable; and
 
(3) the amount being claimed in respect of any of the above circumstances does
not exceed FirstEnergy’s good faith estimate of the amount that FirstEnergy is
entitled to recover from Contractor under the Agreement.
 
In the event FirstEnergy draws down on any Bond and it is later determined that
such drawdown or payment was in excess of FirstEnergy’s rights as provided
above, FirstEnergy shall return such amount to Contractor upon such
determination within five (5) Business Days, with interest at the rate set forth
in Section 5.2(A)(2)(iv) from the date of drawn down until the date such amount
is returned.
 
The premium for these Bonds shall be separately invoiced to FirstEnergy and
FirstEnergy shall pay such invoice no later than the date of Contractor’s next
subsequent payment due date provided under Section 5.1 above.  Contractor shall
deliver the executed originals and two executed copies of each Bond to
FirstEnergy prior to commencing any work. Commencement of the Project or any
Subproject by Contractor without having provided the Bonds shall not be
considered a waiver or release by FirstEnergy of the requirement for the Bonds.
 

36

--------------------------------------------------------------------------------

EXECUTION COPY

12.7 Security for Vendor Termination Costs. During the Development Phase of any
Subproject which will be performed as a Wrap Arrangement, Contractor will
identify to FirstEnergy any contract with an OEM for such Subproject which will
require payment to the vendor of cancellation or termination fees or similar
costs (“Vendor Termination Costs”) in the event such contract is terminated by
Contractor prior to completion of performance, and a description (including the
dollar amount and the circumstances of payment) of the Vendor Termination Costs
for such vendor contract. Provided that FirstEnergy has approved such vendor
contract and the identified Vendor Termination Costs associated therewith prior
to the Commencement Date for such Subproject, FirstEnergy will provide to
Contractor a Bond, or similar form of security acceptable to Contractor as
security for reimbursement of such Vendor Termination Costs, but only at such
time(s) and in such amount(s) as Contractor would then be exposed to an
obligation to pay such Vendor Termination Costs if the vendor agreement were
terminated at that time. For purposes of clarity, Vendor Termination Costs shall
not include any amount attributable to a failure of performance or payment by
Contractor (other than at the direction of FirstEnergy or other than to the
extent such is directly due to FirstEnergy’s failure to timely pay any amounts
that are due and outstanding under this Agreement), any amount corresponding to
a payment which has been paid by FirstEnergy to Contractor, or any amount not
specifically approved by FirstEnergy as a Vendor Termination Cost prior to the
Commencement Date of the Subproject (or after the Commencement Date pursuant to
a Change Order in accordance with Article 8).
 
 
ARTICLE 13 - WARRANTY AND CORRECTION OF WORK
 
13.1 Warranty. With respect to each Subproject, the warranties set forth in this
Article 13 are referred to collectively as the “Warranty”. With respect to each
Subproject (or AQC Unit, as applicable), the period ending two (2) years after
the date that the requirements of Final Completion of such Subproject (or AQC
Unit, as applicable) with respect to successful passage of the Performance Tests
or liquidation thereof as provided in Section 6.3(A)(ii) and the Reliability
Standard as provided in Section 6.3(A)(iv) have been achieved is referred to as
the “Warranty Period” for that Subproject (or AQC Unit, as applicable), and
Contractor’s obligations and liabilities under this Article 13 (irrespective of
whether such claim arises from a patent or latent defect) shall cease upon the
termination of the Warranty Period for such Subproject (or AQC Unit, as
applicable). 
 
(A) Warranty of Professional Services. Contractor hereby warrants that the
Professional Services provided by Contractor shall be performed in accordance
with Good Practices, the requirements of this Agreement, the Drawings and
Specifications, Applicable Law, and Applicable Codes and Standards.
 
(B) Warranty of Services Other Than Professional Services. Contractor hereby
warrants that all Craft Labor, and any services other than Professional Services
provided by Contractor and its Subcontractors, shall be performed in accordance
with Good Practices, the requirements of this Agreement, the Drawings and
Specifications, Applicable Law, and Applicable Codes and Standards. 
 
(C) Warranty of Materials. Contractor hereby warrants that the Materials, and
each component thereof (other than Materials provided by an FE Vendor) shall
be: 
 
(1) new, complete, fit for the purpose specified in this Agreement and of
suitable grade for the intended function and use;
 
(2) in accordance with Good Practices;
 
(3) in accordance with this Agreement, including FirstEnergy’s Requirements, the
Drawings and Specifications, Applicable Law, and Applicable Codes and Standards;
 
(4) free of encumbrances to title; and
 
(5) free from defects in design, material and workmanship.
 

37

--------------------------------------------------------------------------------

EXECUTION COPY

(D) Subcontractor Warranties. Contractor shall obtain warranties from
Subcontractors consistent with Sections 13.1(A), 13.1(B), and 13.1(C), which
shall be deemed to run to the benefit of FirstEnergy, its assignee(s), and
Contractor. All warranties provided by any Subcontractor shall be in such form
as to permit direct enforcement by Contractor or FirstEnergy (or its assignees)
against any Subcontractor whose warranty is called for (but only in the event
that Contractor has not performed, or no longer has any warranty obligations
with respect to the subject matter of such directly enforced warranties). This
Section 13.1(D) shall not in any way be construed to limit Contractor’s
obligations under Sections 13.1(A), 13.1(B), or 13.1(C) of this Agreement.
 
(E) Exceptions to Warranty. The Warranty excludes remedy for damage or failure
to the extent Contractor can demonstrate that such damage or failure was caused
by: (i) improper repairs, replacements or alterations of the Project by
FirstEnergy; (ii) operation, maintenance or use of the Project in a manner not
in material compliance with the operating parameters to be mutually determined
by the Parties during the Development Phase or (iii) maintenance that may be
required as a result of normal wear and tear.
 
13.2 Correction of Work.
 
(A) Correction of Work Prior to Commencement of the Warranty Period. With
respect to each Subproject (or AQC Unit, as applicable), prior to commencement
of the Warranty Period, Contractor shall promptly correct or procure the
correction of work rejected by FirstEnergy or that fails to comply with the
requirements of the Agreement, whether or not fabricated, installed or
completed. FirstEnergy shall be responsible for paying in accordance with
Exhibit 5.1 all costs of correcting such work, including additional testing and
inspections and compensation for consultants retained by FirstEnergy and
expenses made necessary thereby. For purposes of clarity, commencement of the
Warranty Period shall not preclude Contractor’s right to be paid in accordance
with Exhibit 5.1 for any work performed thereafter to fulfill any of its then
remaining obligations, other than with respect to performance of work required
to satisfy its Warranty obligations.
 
(B) Correction of Work During the Warranty Period.
 
(1) If, during the Warranty Period, FirstEnergy discovers any nonconformance
with the warranties set forth in Section 13.1 (“Warranty Non-Conformance”),
FirstEnergy shall provide Contractor with written notice detailing such Warranty
Non-Conformance as soon as practicable following such discovery but in no event
later than the end of the Warranty Period. Such notice shall be in accordance
with warranty procedures (as will be mutually agreed upon between FirstEnergy
and Contractor during the Development Phase).
 
(2) In the event of any Warranty Non-Conformance with the warranty provided
under Section 13.1(A), Contractor shall, at its sole expense, reperform such
non-conforming Professional Services. 
 
(3) In addition, but subject to the limitation of remedies set forth in Section
13.3, in the event of any Warranty Non-Conformance with the warranties provided
under Section 13.1(A), Section 13.1(B) or Section 13.1(C), Contractor and/or its
Subcontractors shall provide and perform (or reperform) any work (including any
required assembly or disassembly of any affected work or other structure,
installation, equipment, fixtures, or portion of the Site and or any required
obligations under Section 3.9(B)), whether by repair, replacement or otherwise,
as required to correct any such Warranty Non-Conformance (“Corrective Work”), at
Contractor’s expense. If the alleged nonconformance is established to be due to
FirstEnergy act or omission or ordinary wear and tear or as otherwise excluded
from warranty coverage under Section 13.1(E), all reasonable Contractor costs
will be the subject of a Change Order.
 

38

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY

(C) Response Period. During the Warranty Period, Contractor shall initiate
Corrective Work within five (5) days after receiving notification from
FirstEnergy of the existence of any Warranty Non-Conformance, or within such
other period as the Parties may agree with due regard for the involvement of
appropriate Subcontractors, and shall diligently and continuously use all
reasonable efforts to complete same within thirty (30) days or such other period
which such completion may reasonably require. Notwithstanding the foregoing, if
a Warranty Non-Conformance causes a Generating Unit outage, or presents an
imminent threat to the safety or health of any person or the risk of material
damage to property, then Contractor shall initiate Corrective Work within the
lesser of: (a) a reasonable period under the circumstances, or (b) twelve (12)
hours; and shall diligently and continuously use all reasonable efforts to
complete same within fifteen (15) days or such other period which such
completion may reasonably require. The time periods specified in this Section
13.2(C) for initiation and completion of Corrective Work are referred to herein
as the “Response Period.”
 
(D) FirstEnergy Right to Correct or Complete Work. Subject to the limitations of
remedies provided in Section 13.3, during the Warranty Period, if Contractor
fails or refuses to initiate Corrective Work or to diligently and continuously
utilize all reasonable efforts to complete same within the Response Period, then
FirstEnergy, after further notice to Contractor, may perform such Corrective
Work with its own forces or those of another vendor, and (x) if there are
outstanding amounts due to Contractor from FirstEnergy, charge Contractor a
backcharge (at reasonable rates) against such outstanding amounts, or (y) in the
event no such outstanding amounts exist, charge Contractor for all reasonable
costs and expenses associated with the performance or reperformance of such
Corrective Work.
 
13.3 Limitation of Remedies. Contractor shall perform Corrective Work for any
Warranty Non-Conformance with the warranties set forth in Sections
13.1(A), 13.1(B), and 13.1(C) at Contractor’s sole expense; provided, however,
that Contractor shall not be required to incur expense in excess of $[******] in
the cumulative aggregate in connection with performing any Corrective Work under
this Agreement (provided the foregoing limit shall exclude amounts expended by
Contractor to reperform its Professional Services as provided in Section
13.2(B)(2)). Upon the attainment of the expenditure limit described in the prior
sentence, Contractor shall have no further liability with respect to the
warranties provided under Sections 13.1(B) or 13.1(C) and further shall have no
additional obligation to thereafter perform any Corrective Work. 
 
13.4 THE WARRANTIES CONTAINED IN THIS AGREEMENT ARE EXCLUSIVE AND CONTRACTOR
MAKES NO OTHER WARRANTIES OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED, STATUTORY
OR OTHERWISE, INCLUDING ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR
PURPOSE, RELATING TO DESIGN OR OTHER SERVICES, OR TO EQUIPMENT OR MATERIALS TO
BE SUPPLIED BY CONTRACTOR UNDER THIS AGREEMENT.
 
 
ARTICLE 14 PAYMENT OF ACCOUNTS; WAIVER OF LIEN RIGHTS
 
14.1 Contractor shall promptly pay all claims for labor, material, services, and
other expenses incurred by it and its Subcontractors in connection with the
Project.
 

39

--------------------------------------------------------------------------------

EXECUTION COPY

14.2 Waiver of Lien Rights. To the extent permitted by law, Contractor, for
itself and anyone else acting or claiming through or under it, does hereby
expressly waive and relinquish all right to file a mechanics' or materialmen's
lien, or notice of intention to file any lien, and agrees that no mechanics',
materialmen’s, or similar lien shall be filed or maintained against any property
where the Project is to be performed, or any interest of FirstEnergy in such
property, by or in the name of Contractor or any Subcontractor, materialman or
laborer acting or claiming through or under Contractor for work performed or
materials furnished in connection with this Agreement. Contractor further agrees
that it will defend, indemnify and hold FirstEnergy harmless from and against
any and all loss, cost, expense (including attorneys' fees and costs of
defense), liability, claim or demand arising from any mechanics', materialmen's
or similar lien of Contractor or any Subcontractor, sub-subcontractor,
materialman, supplier or laborer acting or claiming through or under Contractor
for work performed or materials furnished in connection with this Agreement.
Notwithstanding the foregoing, Contractor shall not be required to so waive its
rights or to cause Subcontractors to so waive their rights to file any
mechanics' or materialmen's lien with respect to any Subproject for which
FirstEnergy assigns its rights and obligations under this Agreement to another
entity, , and in such event Contractor’s obligation to defend, indemnify and
hold harmless FirstEnergy against any such liens shall apply only to the extent
that Contractor has been timely paid all amounts due under the Agreement.
 
14.3 No-Lien Agreement. Contractor shall execute a Waiver of Liens Agreement
consistent with the foregoing provisions of this Article 14, and acceptable in
form and substance to FirstEnergy, in recordable form, which FirstEnergy may
file in the jurisdiction(s) in which the Project will be performed.
 
14.4  Right to Withhold. FirstEnergy may require evidence reasonably
satisfactory to it from Contractor that all work in progress, work done or
delivered, or service performed, for which FirstEnergy has made a payment, are
free and clear of mechanic's, materialmen’s, and other liens, attachments,
claims, demands, charges or other similar encumbrances. If evidence of
mechanic’s, materialmen’s, and other liens, attachments, claims, demands,
charges or other similar encumbrances is discovered, FirstEnergy may withhold
payments due Contractor in amount sufficient to cover any such potential claim.
Prior to invoicing final payment, Contractor and its Subcontractors shall sign a
release of liens in a form prepared by FirstEnergy and furnished to Contractor.
As applicable pursuant to Section 14.2, Contractor shall, within thirty (30)
days, cause to be discharged and terminate any mechanics’ or materialmen’s lien
filed by any of its Subcontractors, sub-subcontractors, materialman, laborers or
suppliers, or shall bond against the same at its own cost and expense with a
bond satisfactory to FirstEnergy.
 
14.5 Subcontracts. Every subcontract for any portion of the Project shall
contain an undertaking by the Subcontractor similar in effect to this Article
14. It is intended by the Parties that Contractor's agreement to waive and
relinquish lien rights as above provided shall be effective only in those
jurisdictions which permit such agreement to be made. The fact that some
jurisdictions in which work will be performed do not permit such waiver shall
not affect the enforceability of this waiver in those jurisdictions that do
permit such waivers. The above obligations of the Contractor and/or
Subcontractors are supplementary to and not a substitute for rights of
FirstEnergy, its subsidiaries and affiliates, under the provisions of the
Mechanics Lien Laws of the jurisdiction in which the work is being performed.
 

40

--------------------------------------------------------------------------------

EXECUTION COPY

 
ARTICLE 15 - DEFAULT, TERMINATION AND SUSPENSION
 
15.1 Default by Contractor. 
 
(A) Termination by FirstEnergy for Default. With respect to each Subproject, if
Contractor shall at any time (i) refuse or materially fail to provide sufficient
properly skilled workers, adequate supervision or materials of the proper
quality; (ii) fail in any material respect to prosecute such Subproject
according to the Project Schedule; (iii) materially fail to comply with any
provision of this Agreement; (iv) make a general assignment for the benefit of
its creditors; or (v) become insolvent, have a receiver appointed, or make a
general assignment for the benefit of its creditors, in which such case the cure
provisions found below shall not apply, then, after FirstEnergy serving written
notice to Contractor specifying the nature and origin of the alleged default,
unless Contractor shall have taken adequate steps to cure such condition within
forty-five (45) days of such notice, or if the default is impossible to correct
within such forty-five (45) day period], then within a reasonable period of time
not to exceed sixty (60) days from the date of such notice (or a longer period,
if agreed by FirstEnergy in its sole discretion) provided Contractor has
commenced corrective action within seven (7) days after receiving notice of such
condition from FirstEnergy and has proceeded diligently to cure such condition
thereafter, then FirstEnergy, at its option, without voiding the other
provisions of this Agreement and without further notice to any Party, may (a)
take such steps as are necessary to overcome the condition, (b) terminate for
default Contractor’s performance of all or any part of the Subproject by written
notice to Contractor, or (c) seek specific performance or interlocutory
mandatory injunctive relief requiring performance of Contractor’s obligations,
provided, only to the extent that such relief may be necessary to avoid
irreparable harm to FirstEnergy.
 
(B) Additional Rights of FirstEnergy Upon Termination. In the event that
FirstEnergy terminates this Agreement in whole or in part for default, then
FirstEnergy may, at its sole option, (i) enter onto the Site and take
possession, for the purpose of completing the Project, all of the equipment,
Materials, tools, supplies, documents, and information of Contractor (subject to
reasonable arrangement for costs associated therewith to the extent not already
paid), (ii) take assignment of any or all of the Subcontracts, (iii) either
itself or through others complete the Project by the most cost efficient means
reasonably practicable, and/or (iv) recover from Contractor any direct damages
suffered by FirstEnergy as a result of such default. Subject to FirstEnergy’s
foregoing recovery rights, Contractor shall be paid according to the terms of
this Agreement for all work performed and materials provided or committed prior
to termination plus the amount of Fee and G&A accrued prior to the date of
termination but shall not be entitled to recover any of its close out costs
(except third party demobilization, cancellation and other termination costs if
any). FirstEnergy’s rights under this Section 15.1(B) are in addition to any
other rights provided for under this Agreement. FirstEnergy agrees to act
reasonably and use its best efforts to mitigate any costs it might incur in
connection with any termination for default. 
 
(C) Erroneous Termination for Default. If any termination for default by
FirstEnergy is found to be not in accordance with the provisions of this
Agreement or is otherwise deemed to be unenforceable, then such termination for
default shall be deemed to be a termination for convenience as provided in
Section 15.2.
 

41

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY

15.2 Termination for Convenience by FirstEnergy. FirstEnergy shall have the
right to terminate for convenience Contractor’s performance of all or any part
of the Project or any Subproject by providing Contractor with a written notice
of termination. Upon receipt of notice of termination for convenience,
Contractor shall (i) immediately discontinue the Project (or portion thereof) on
the date and to the extent specified in such notice, (ii) except as agreed by
FirstEnergy, place no further orders for Subcontracts, Materials, or services
except as may be necessary for completion of such portion of the Project (or
portion thereof) as is not discontinued, (iii) promptly make every reasonable
effort to procure cancellation or assignment upon terms satisfactory to
FirstEnergy of all Subcontracts and rental agreements to the extent they relate
to the performance of the Project (or portion thereof) that is discontinued,
(iv) cooperate with FirstEnergy for the efficient transition of the Project, and
(v) thereafter execute only that portion of the Project as may be necessary to
preserve and protect work already in progress and to protect Materials at the
Site or in transit thereto, and to comply with all Applicable Laws and
Governmental Authorities. FirstEnergy may, at its sole option, take assignment
of any or all of the Subcontracts. Contractor shall be paid according to the
terms of this Agreement for all work performed prior to demobilization and
materials and equipment provided or committed prior to termination plus
reasonable direct close-out costs (including reasonable demobilization,
cancellation and other termination costs) plus the amount of [******] prior to
demobilization.
 
15.3 Suspension of Project. FirstEnergy may, for any reason, at any time and
from time to time, by ten (10) days prior written notice to Contractor, suspend
the carrying out of the Project or any part thereof, whereupon Contractor shall
suspend the carrying out of the Project or any part thereof for such time or
times and in such manner as FirstEnergy may require. During any such suspension,
Contractor shall properly protect and secure the Project in such manner as
FirstEnergy may reasonably require. Unless otherwise instructed by FirstEnergy,
Contractor shall during any such suspension maintain its staff and labor on or
near the Site and otherwise ready to proceed with the Project upon receipt of
FirstEnergy’s further instructions. FirstEnergy and Contractor shall negotiate a
Change Order as provided in Section 8.2, and Contractor shall be paid during
such suspension period for the reasonable costs (including actual overhead and
reasonable profit) of such suspension, including demobilization and
remobilization costs, if required, along with appropriate supporting
documentation to evidence such costs, and the Changed Criteria shall be
equitably adjusted to reflect such suspension. In the event that FirstEnergy
does not pay Contractor any undisputed amounts due under this Agreement within
fifteen (15) days after Notice that such payment has become due, Contractor, may
at its option, suspend the performance of the Project, and its obligations under
this Agreement, until such payment is made and such suspension shall be treated
as a suspension under this Section 15.3 If FirstEnergy does not make payment of
any undisputed amounts due under this Agreement within thirty (30) days after
Notice that such payment becomes due, then Contractor may terminate this
Agreement. In the event Contractor so terminates this Agreement, such
termination shall be treated as a termination pursuant to Section 15.2. 
 
 
ARTICLE 16 - INDEMNITIES
 
16.1 Contractor’s Indemnity. Contractor shall indemnify, defend, and hold
harmless the FirstEnergy Indemnified Parties from and against any and all Losses
which any of the FirstEnergy Indemnified Parties may suffer or incur to the
extent arising out of: (A) personal injury or death of any person, damage to the
property of a Third Party, or damage to the property of a FirstEnergy
indemnified Party (subject to the limitation set forth in Section 18.4(A)), in
each case to the extent resulting from the negligent acts or omissions of
Contractor, its Affiliates, and/or their respective agents, employees, and
subcontractors; or (B) fines and penalties imposed on the FirstEnergy
Indemnified Parties to the extent resulting from Contractor’s failure to comply
with Applicable Laws governing Contractor (except to the extent a portion of
such fine or damage is attributable to the acts of any FirstEnergy Indemnified
Parties), subject to Section 18.3.
 

42

--------------------------------------------------------------------------------

EXECUTION COPY

16.2 FirstEnergy’s Indemnity. FirstEnergy shall indemnify, defend, and hold
harmless the Contractor Indemnified Parties, from and against any and all Losses
which any of the Contractor Indemnified Parties may suffer or incur to the
extent arising out of: (A) personal injury or death of any person, or damage to
the property of a third party, in each case to the extent resulting from the
negligent acts or omissions of FirstEnergy, its Affiliates, and/or their
respective agents, employees, and subcontractors (except Contractor and any
subcontractor of Contractor); or (B) fines and penalties imposed on the
Contractor Indemnified Parties to the extent resulting from FirstEnergy’s
failure to comply with Applicable Law governing FirstEnergy (except to the
extent a portion of such fine or change is attributable to acts of any
Contractor Indemnified Parties).
 
16.3 Patent and Copyright Indemnification. Contractor shall fully indemnify,
save harmless and defend FirstEnergy Indemnified Parties from any and all Losses
arising out of or resulting from or related to actual or asserted violation,
infringement, or misappropriation of any domestic or foreign patent rights,
copyrights or other intellectual property, proprietary or confidentiality rights
with respect to materials and information designed or used by Contractor or any
Subcontractor in performing the Project. In the event that any suit, claim,
temporary restraining order or preliminary injunction is granted in connection
with Section 16.3, Contractor shall make every reasonable effort, by giving a
satisfactory bond or otherwise, to secure the suspension of the injunction or
restraining order. If, in any such suit or claim, the materials and information
designed or used by Contractor or any Subcontractor in performing the Project,
or any part, combination or process thereof, is held to constitute an
infringement and its use is permanently enjoined, Contractor shall promptly make
every reasonable effort to secure for FirstEnergy a license, at no cost to
FirstEnergy, authorizing continued use of the infringing work. If Contractor is
unable to secure such a license within a reasonable time, Contractor shall, at
its own expense and without impairing performance requirements, either replace
the affected work, in whole or part, with non-infringing components or parts or
modify the same so that they become non-infringing. FirstEnergy shall indemnify
Contractor Indemnified Parties in the same terms as this Section 16.3, mutatis
mutandis, with respect to designs, equipment and processes required by
FirstEnergy to be used and/or incorporated in connection with the Project.
 
16.4 Lien Indemnification of Contractor. Contractor shall promptly indemnify and
hold harmless each FirstEnergy indemnified Party and defend each of them from
any and all liens and similar encumbrances (including claims of Subcontractors)
filed in connection with any Subproject brought by or in the name of Contractor
or any Subcontractor, materialman or laborer acting or claiming through or under
Contractor or any Subcontractor for work performed or materials furnished in
connection with this Agreement, including all expenses and reasonable attorneys’
fees incurred in discharging any of same. If Contractor should default in
promptly discharging any lien or similar encumbrances upon the Project, the Site
or any portion thereof, or any materials encompassed therein, Contractor shall,
within thirty (30) days of FirstEnergy’s written notice to Contractor demanding
the discharge of such lien or encumbrance, satisfy or discharge the same
(provided that Contractor shall have the right to submit a bond reasonably
satisfactory to FirstEnergy, in the amount required by law, if Contractor,
despite its reasonable efforts, has been unable to obtain discharge thereof) at
its own cost and expense. If Contractor either does not satisfy or discharge
such lien or similar encumbrance within the required thirty (30) days (or, where
permitted, fails to provide FirstEnergy with a bond in lieu thereof), then
FirstEnergy may, in its sole discretion, remove and discharge same. If
FirstEnergy elects to exercise its right to remove and discharge, then
Contractor shall be liable to FirstEnergy for all Losses incurred by FirstEnergy
in discharging or removing same.
 

43

--------------------------------------------------------------------------------

EXECUTION COPY

16.5 Notice and Legal Defense. Promptly after receipt by an indemnified Party of
any claim or notice of the commencement of any action, administrative or legal
proceeding, or investigation as to which the indemnity provided for in
Sections 16.1, 16.2, 16.3, or 16.4 applies, such Party shall notify the
indemnifying Party in writing of such fact. The indemnifying Party shall, at its
own cost and expense, assume on behalf of the indemnified Party and conduct with
due diligence and in good faith the defense thereof with counsel selected by the
indemnifying Party and reasonably satisfactory to the indemnified Party;
provided that the indemnified Party shall have the right to be represented
therein by advisory counsel of its own selection and at its own expense; and
provided that if the defendants in any such action include both the indemnifying
Party and the indemnified Party and the indemnified Party shall have reasonably
concluded that there may be legal defenses available to it which are different
from or additional to, or inconsistent with, those available to the indemnifying
Party, the indemnified Party shall have the right to select up to one separate
counsel to participate in the defense of such action on its own behalf at the
indemnified Party’s expense. The indemnified Party shall provide reasonable
support and assistance to the indemnifying Party in connection with the defense
of any claim to which an indemnity provided for herein shall apply.
 
16.6 Waiver of Immunities. Each of Contractor and FirstEnergy, for itself, its
successors, assigns, and subcontractors, hereby expressly agrees to waive any
provision of any workers’ compensation act or other similar law whereby such the
indemnifying Party could preclude its joinder by an indemnified Party as an
additional defendant, or avoid liability for damages, contribution, or indemnity
in any action at law, or otherwise where the indemnifying Party’s or its
subcontractor’s employee or employees, heirs, assigns, or anyone otherwise
entitled to receive damages by reason of injury or death brings an action at law
against any indemnified Party. An indemnifying Party 's obligation to an
indemnified Party herein shall not be limited by any limitation on the amount or
type of damages, benefits or compensation payable by or for the indemnifying
Party under any worker's compensation acts, disability benefit acts, or other
employee benefit acts on account of claims against the indemnified Party by an
employee of the indemnifying Party or anyone employed directly or indirectly by
the indemnifying Party or anyone for whose acts the indemnifying Party may be
liable.
 
16.7 Comparative Negligence; Enforceability. Each Party’s indemnity obligations
shall apply regardless of whether the indemnified Party was concurrently
negligent (whether actively or passively), it being agreed by the Parties that
their respective liability or responsibility for Losses under this Article 16
shall be determined in accordance with principles of comparative negligence. In
the event that any indemnity provisions in this Agreement are contrary to the
law governing this Agreement, then the indemnity obligations applicable
hereunder shall be applied to the maximum extent allowed by Applicable Law.
 
 
ARTICLE 17 - CONFIDENTIALITY
 
17.1 The Parties acknowledge that in the course of this engagement they will
have access to and/or be in possession of Confidential Information of the other.
With respect to each disclosure of Confidential Information under this
Agreement, “Disclosing Party” shall mean the Party who discloses Confidential
Information to the other Party, and “Receiving Party” shall mean the Party who
receives Confidential Information from the Disclosing Party. In this Agreement,
“Confidential Information” means scientific and technical information, formulas,
devices, concepts, inventions, designs, drawings, methods, techniques, marketing
and commercial strategies, information concerning the Disclosing Party’s or any
of its Affiliates’ customers or suppliers, processes, data concepts, and
know-how, and unique combinations of separate items which individually may or
may not be confidential, which information is not generally known to the public
and either derives economic value, actual or potential, from not being generally
known or has a character such that the Disclosing Party or any of its Affiliates
has an interest in maintaining its secrecy. Confidential Information disclosed
in writing shall be marked at the time of disclosure to indicate it is
confidential, and/or if it is disclosed in any other manner, it shall be
identified and described in writing within thirty (30) days following such
disclosure, and be marked "Confidential Information" with its date of
disclosure.
 

44

--------------------------------------------------------------------------------

EXECUTION COPY

17.2 Each Party shall hold in confidence all Confidential Information of the
other to which it may have access hereunder, and shall use such Confidential
Information solely for the performance of its obligations under this Agreement.
The Receiving Party shall take all reasonable and appropriate measures to
safeguard the Confidential Information from theft, loss, and negligent
disclosure to others, including any such measures as it takes with respect to
its own Confidential Information of like kind. Access to Confidential
Information shall be restricted to those of the Receiving Party's personnel with
a need to know such information in connection with the performance of its
obligations under this Agreement. The obligations set forth in this Article
shall expire five (5) years after Final Completion of the last Subproject;
provided, that such expiration shall not affect the rights of either Party under
applicable state trade secrets law.
 
17.3 The obligations of the Receiving Party under this Agreement shall not apply
with respect to Confidential Information which the Receiving Party can establish
by documentary evidence: (a) is or has become generally known to, or readily
ascertainable by, the public without the fault or omission of the Receiving
Party or its employees or agents; (b) was known to the Receiving Party prior to
the first disclosure of such information by the Disclosing Party; (c) was
received by the Receiving Party without restrictions as to its use from a third
party who is lawfully in possession and not restricted as to the use thereof; or
(d) was independently developed by the Receiving Party through persons who have
not had, either directly or indirectly, access to or knowledge of similar
information provided by the Disclosing Party.
 
17.4 If the Receiving Party is requested or required (by oral questions,
interrogatories, requests for information or documents, subpoena, Civil
Investigative Demand or similar process) to disclose any Confidential
Information supplied to Receiving Party in the course of its dealings with the
Disclosing Party, Receiving Party shall provide the Disclosing Party with prompt
notice of such request(s) so that the Disclosing Party may seek an appropriate
protective order and/or waive Receiving Party's compliance with the provisions
of this Agreement.
 
17.5 If a Party breaches or threatens to breach any of the provisions of this
Article 17, the Parties acknowledge that there may exist no adequate remedy at
law, and hereby agree that the non-defaulting Party shall have the right to seek
temporary and permanent injunctive relief to restrain such violation, without
the necessity of posting a bond. The right to injunctive relief shall be
cumulative and in addition to the right to seek and obtain other remedies,
including monetary damages.
 
17.6 Restrictions on Public Announcements. Contractor shall not refer to this
Agreement or reference FirstEnergy, its subsidiaries and affiliates, or the
Site, directly or indirectly, in its advertising or promotional materials or
communications, without the prior written consent of FirstEnergy.
 
17.7 Contractor shall incorporate the above provisions in all agreements with
its Subcontractors, agents and assigns.
 
 
ARTICLE 18 - LIMITATION OF LIABILITY
 
18.1 Consequential Damages. Neither of FirstEnergy or Contractor, nor any of
their respective Affiliates, subcontractors, FE Vendors, employees, officers,
directors, shareholders, agents, and representatives, shall be liable under this
Agreement or under any cause of action related to the subject matter of this
Agreement, whether arising out of contract, warranty, tort (including
negligence), strict liability, products liability, professional liability,
indemnity, contribution, or any other cause of action for loss of profit, use,
revenues, financing, bonding capacity or business opportunity, damages or losses
for principal office expenses including the compensation of personnel stationed
there, cost of replacement power, loss of data, losses resulting from downtime
of the Site, cost of or repayment of capital, claims of customers, or any
indirect, incidental, special or consequential damages of any nature (including
claims of such Party’s customers, subcontractors, vendors or suppliers to the
extent seeking recovery of damages described in this paragraph).
 

45

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY

18.2 Liquidated Damages Not Penalty. It is expressly agreed that Liquidated
Damages payable under this Agreement do not constitute a penalty and that the
Parties, having negotiated in good faith for such specific Liquidated Damages
and having agreed that the amount of such Liquidated Damages is reasonable in
light of the anticipated harm caused by the breach related thereto and the
difficulties of proof of loss and inconvenience or nonfeasibility of obtaining
any adequate remedy, are estopped from contesting the validity or enforceability
of such Liquidated Damages. The Parties acknowledge that the availability of
Liquidated Damages was an inducement to FirstEnergy’s agreement to waive
consequential damages, and in the event any Liquidated Damages are held to be
unenforceable, Contractor specifically agrees to mutually and in good faith
negotiate an alternative financial settlement with FirstEnergy designed to
compensate FirstEnergy in amounts similar to the amounts that FirstEnergy would
have been entitled to receive had such Liquidated Damages not been held to be
unenforceable.
 
18.3 Liquidated Damages as Exclusive Remedy. Payment of any Liquidated Damages
with respect to any Subproject shall be in addition to, and not in lieu of,
Contractor’s other obligations under this Agreement and shall, except to the
extent provided herein, in no way affect FirstEnergy’s right to terminate this
Agreement under Article 15 or receive other Liquidated Damages or remedies
contemplated in this Agreement for any other aspect of Contractor’s obligations
hereunder. Notwithstanding the foregoing, but otherwise without limitation of
FirstEnergy’s right to terminate under Section 15.1, Liquidated Damages shall be
FirstEnergy’s sole and exclusive remedy, and the payment of such Liquidated
Damages or satisfaction of the Schedule or Performance Guarantees in accordance
with this Agreement shall be the sole and exclusive liability of Contractor,
for: 
 
(A) Delay as set forth in Section 6.5 (including any fines and penalties imposed
on the FirstEnergy Indemnified Parties as a result of a failure of the Project
to be completed within the time required under the NSR Consent Decree); and
 
(B) failure of the Project to achieve Performance Guarantees as set forth in
Section 7.2 (including any fines and penalties imposed on the FirstEnergy
Indemnified Parties as a result of a failure of the Project to meet the emission
limits required under the NSR Consent Decree).
 
18.4 Liability Cap Contractor's total liability to FirstEnergy Indemnified
Parties arising out of or in connection with this Agreement shall be subject to
the following limitations and conditions:
 
(A) Contractor’s cumulative liability to FirstEnergy and its Affiliates for
physical loss or damage to any property of such parties (including any
Materials) shall not exceed the sum of: (i) the proceeds of the insurance
coverage provided in Section 12.5, and (ii) $[******] per loss/event caused in
whole or in part by Contractor or its Subcontractors fault or negligence prior
to the end of the Warranty Period. No FirstEnergy Indemnified Party may make a
claim under this Agreement for Losses arising out of damage to such Person’s
property to the extent that such claim exceeds the foregoing limitation. 
 
(B) With respect to each Subproject, Contractor’s cumulative liability to
FirstEnergy with respect to the following matters shall not in the aggregate
exceed the [******] by Contractor on such Subproject and FirstEnergy may not
claim an amount in excess thereof:
 
(1) any and all warranty obligations provided in Section 3.9(B) and Article 13;
 
(2) any and all Schedule Liquidated Damages owed by Contractor, as provided in
Section 6.5;
 
(3) any and all Performance Liquidated Damages (where the Subproject is an FE
Vendor Arrangement) owed by Contractor, as provided in Section 7.2; and
 
(4) any and all amounts owed by Contractor pursuant to Section 15.1(B)(iv).
 
(C) FirstEnergy may not claim an amount in excess of the amount set forth in
Exhibit 7.2 with respect to Performance Liquidated Damages (where the Subproject
is a Wrap Arrangement) owed by Contractor as provided in Section 7.2.
 

46

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY

(D) With respect to each Subproject, subject to the foregoing sublimits and
releases, Contractor’s cumulative total liability to the FirstEnergy Indemnified
Parties arising out of or in connection with this Agreement and the work to be
performed under this Agreement shall in no event exceed a cumulative aggregate
amount equivalent to [******]% of the Contract Price paid to Contractor with
respect to such Subproject (and provided further, with respect to the Subproject
to be performed under a Wrap Arrangement, that the foregoing limitation shall in
no event exceed the lesser of [******]% of the Contract Price paid to Contractor
or $[******]) and FirstEnergy and the FirstEnergy Indemnified Parties may not
claim an amount in excess of the foregoing.
 
(E)  Notwithstanding the foregoing, the limitations of liability set forth in
this Section 18.4 shall not apply to Losses arising out of: (i) Third-Party
property damage and personal injury claims and (ii) infringement or
misappropriation of patents, trade secrets or other intellectual property
rights.
 
18.5 FirstEnergy's remedies specified in this Agreement are FirstEnergy's
exclusive remedies for liabilities of Contractor arising under this Agreement.
Contractor disclaims and FirstEnergy agrees to waive any standards of
performance or warranties, including implied or statutory warranties, other than
those expressed in this Agreement.
 
18.6 FirstEnergy represents that it and its Affiliates possess all ownership
rights as to the Project and the existing facilities at the Site. FirstEnergy’s
successors, assigns, and any future recipient of any equity ownership or other
property interest in the Project and any of the existing facilities shall be
bound by the releases, limitations on liability, and other protections of
Contractor set forth hereunder.
 
18.7  Except to the extent prohibited by law, the waivers and disclaimers of
liability, releases from liability, limitations of liability, indemnities, and
exclusive remedy provisions set forth in this Agreement shall apply even in the
event of the fault, negligence (in whole or in part), strict liability, or other
basis of liability of the Party to whose benefit such provisions operate and
shall extend to the benefit of such Party’s Affiliates, Subcontractors and its
and their shareholders, directors, officers, employees, and agents.
 
 
ARTICLE 19 - MISCELLANEOUS PROVISIONS
 
19.1 Waiver. None of the terms or provisions of this Agreement shall be deemed
waived except by a writing signed by the Party which is entitled to the benefits
thereof. The failure of any Party to require performance of any provision hereof
shall in no manner affect such Party's right at a later time to enforce the
same. The waiver by a Party of any provision hereof shall not be deemed to be a
continuing waiver of any such provision or a waiver of any other provision
hereof.
 
19.2 Parties in Interest. Nothing in this Agreement is intended to confer any
rights or remedies under or by reason of this Agreement on any Persons other
than the Parties hereto, nor is anything in this Agreement intended to relieve
or discharge the obligations or liabilities of any third Person or give any
third Person any right of subrogation or action over or against any Party
hereto. This Agreement is binding upon and shall inure to the benefit of the
Parties and their permitted successors and assigns.
 
19.3 Assignment.
 
(A) This Agreement is not assignable by Contractor, directly or indirectly, in
whole or in part, without the prior written consent of FirstEnergy.
 
(B) FirstEnergy shall have the right to assign its rights and obligations under
this Agreement with respect to any or all Subprojects at any time to: (a) any
Affiliate of FirstEnergy, (b) any Person succeeding to all or substantially all
of the assets or business of FirstEnergy, or (c) any Person acquiring any
property interest in or rights to develop and operate the Project Site, the
Project, or any Subproject, by purchase, lease, or contractual arrangement, in
any such case without the necessity of obtaining Contractor’s consent, provided
FirstEnergy and/or such assignee has demonstrated the existence of reasonable
financial and technical resources or other assurances to fulfill such assignee’s
payment and other obligations hereunder. No assignment permitted hereunder shall
release FirstEnergy from any of the limitations and releases from liability and
other protections enjoyed by Contractor under this Agreement or from any
obligations or liabilities of FirstEnergy arising or relating to events
occurring prior to the date of such assignment.
 

47

--------------------------------------------------------------------------------

EXECUTION COPY

(C) Assignment to Financing Assignee; Assumption by Financing Assignee. With
respect to any one or more Subproject(s) for which FirstEnergy pursues project
financing, prior to the Commencement Date of such Subproject(s), FirstEnergy may
assign its rights under this Agreement with respect to each such Subproject to a
project company in connection with effecting such financing (such project
company, hereinafter a “Financing Assignee”). Prior to such assignment,
FirstEnergy shall on a timely basis keep Contractor informed as to the progress
of any efforts to obtain such financing and shall similarly provide Contractor
with copies of Financing Documents or portions thereof relevant to Contractor’s
interest (and allow Contractor an opportunity to review and comment thereon). An
assignment in connection with such a financing shall only be effective if prior
to such assignment, the Financing Assignee shall have entered into either: (i)
binding financing arrangements to provide sufficient funds for the construction
of the assigned Subproject and fulfillment of its payment obligations to
Contractor with respect to such Subproject which Financing Assignee is entitled
to make the first drawdown; or (ii) if the Financing Assignee has obtained
financing commitments of less than the total cost of the assigned Subproject and
amounts necessary to fulfill its payment obligations to Contractor with respect
to such Subproject, mutually acceptable agreements with Contractor concerning
appropriate security for payment for the assigned Subproject and release of
FirstEnergy’s obligations hereunder with respect to such Subproject (except as
noted below). In addition, the Financing Assignee shall also be required to have
arranged to provide any Bond required under Section 12.6. Upon Contractor being
specifically notified in writing that FirstEnergy has so assigned any such
Subproject and that such Financing Assignee has succeeded to FirstEnergy’s
interests and assumed the obligations of FirstEnergy thereunder, Contractor
shall accept the Financing Assignee in place of FirstEnergy for all purposes
under or in connection with this Agreement in respect of such assigned
Subproject for the remainder of its term, provided the foregoing conditions
precedent to such assignment have been satisfied. In connection with such
assignment, Contractor shall provide assignments and consents, acknowledgments,
estoppel certificates, legal opinions and such other closing documents as are
customary in such transactions and in form reasonably acceptable to Contractor.
Except with respect to the assigned Subproject, no Financing Assignee shall
otherwise be liable for payment, performance, or observation of any of the
obligations or duties of FirstEnergy. No assignment permitted hereunder shall
release FirstEnergy from any of the limitations and releases from liability and
other protections enjoyed by Contractor under this Agreement. Once such
assignment if effected, there shall be no modification to the Financing
Documents that operates to reduce the funds available to pay amounts due to
Contractor from the Financing Assignee or to increase Contractor’s obligation(s)
under this Agreement without the prior consent of Contractor.
 
(D) Information for Financing Parties. Contractor shall provide such documents
and other technical assistance in its possession, or which can reasonably be
prepared, as FirstEnergy may reasonably request in connection with obtaining
financing for the Project (or any Subproject(s)). During the performance of the
work, Contractor shall make available to FirstEnergy, any Financing Assignee,
and its financing parties (provided, such parties have executed non-disclosure
agreements similar in substance to the provisions of Article 17 of the
Agreement) information relating to the status of the work including information
relating to the design, engineering, construction and testing of the Project and
such other matters as FirstEnergy, the Financing Assignee, or its financing
parties may reasonably request.
 
(E) Right to Inspect. The financing parties and their engineers and consultants
shall have the right to participate in all inspections conducted by the
Financing Assignee under the assigned Subproject(s) and to attend all
Performance Tests of the assigned Subproject(s). FirstEnergy and/or the
Financing Assignee shall cause all such persons to observe Contractor’s security
and safety regulations at all applicable locations and to refrain from
interfering with Contractor’s performance of the work.
 

48

--------------------------------------------------------------------------------

EXECUTION COPY

(F) Contractor’s Cooperation. Contractor agrees to cooperate with FirstEnergy in
FirstEnergy’s negotiation and execution of the Financing Documents, including
appropriate assignments of FirstEnergy’s rights under this Agreement to
financing parties and reasonable consents or similar agreements related to this
Agreement requested by financing parties. For purposes of this cooperation, any
assignment, consent or similar agreement that would in any material respect
increase Contractor's costs or risks under this Agreement without appropriate
additional compensation to Contractor under this Agreement will not be
considered to be reasonable or appropriate.
 
19.4 Governing Law; Dispute Resolution. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Ohio. The Parties
expressly exclude the applicability of the United Nations Convention on
Contracts for the International Sale of Goods, if the same would otherwise apply
here. All claims, disputes and other matters in question between Contractor and
FirstEnergy, arising out of or relating to this Agreement or the breach thereof,
shall be settled, if possible, by negotiation and mutual agreement of the
parties thereto. Each Party shall give notice promptly (or in the case of a
disputed Change Order, within 15 Business Days after rejection of such Change
Order) to the other of the claim, dispute or other matter in question arising
out of or relating to this Agreement or that breach thereof (“Notice of
Dispute”). Within ten (10) calendar days following such notice, the Parties’
project management oversight team or other senior representatives shall conduct
good faith negotiations with the object of reaching mutual agreement. If the
senior representatives of the Parties are unable to agree within twenty days
after delivery of a Notice of Dispute, then any legal suit, action, or
proceeding arising out of or relating to this Agreement, shall be instituted in
any Ohio Federal court to the extent such federal court has jurisdiction over
the dispute. Notwithstanding the foregoing, either Party may seek from a court
any interim or provisional injunctive or other equitable relief that is
necessary to protect the rights or property of that party, pending the
commencement of discussions between the Parties’ senior representatives (or
pending the conclusion of such discussions). The Parties recognize and agree
that each are citizens of different States within the meaning of 28 U.S.C.
1332(a)(1) and as such a federal court in the State of Ohio would have
jurisdiction over any dispute arising out of or relating to this Agreement, to
the extent the amount in controversy exceeds the federal amount in controversy
requirement pursuant to 28 U.S.C. 1332(a). The Parties agree that each will
refrain from joining any other parties to any litigation for the sole purpose of
destroying such federal jurisdiction. In the event federal jurisdiction is
lacking for any dispute between the Parties, the Parties agree that venue for
any such dispute shall be in any State court in the State of Ohio having
jurisdiction over such dispute. To the extent permitted by law, each of
Contractor and FirstEnergy agree not to demand a jury trial in any proceeding
arising out of or related to this Agreement. Subject to satisfaction of the
foregoing undertakings, each of Contractor and FirstEnergy waives any objection
which it may have now or hereafter to the laying of the venue of any such suit,
action or proceeding and hereby irrevocably submits to the jurisdiction of any
such Ohio state or federal court in any such suit, action or proceeding. The
Parties agree to discuss in good faith settlement of disputes through
alternative dispute resolution (ADR) proceedings such as mediation or
arbitration. 
 
19.5 Notices. Any notice, demand, request, or other communication or document to
be provided under this Agreement to a Party to this Agreement (“Notice”) shall
be in writing, and shall be given to the Party at its address or telecopy number
set forth below, or to such other address or telecopy number as the Party may
later specify for that purpose by notice to the other Party. Each Notice shall
be deemed given and received: (i) if given by telecopy, when the telecopy is
transmitted and confirmation of complete receipt is received by that
transmitting Party during normal business hours or on the next business day if
not confirmed during normal business hours; (ii) if hand delivered or given by
overnight delivery service, the day on which the notice is actually delivered to
the address listed herein (whether or not delivered to the Party); or (iii) if
given by normal or certified U.S. mail, two (2) business days after it is posted
with the U.S. Postal Service.
 

49

--------------------------------------------------------------------------------

EXECUTION COPY



 
If to FirstEnergy:
 
FirstEnergy Generation Corp.
76 South Main Street
 
Akron, Ohio 44308
attn: Director of Air Quality Compliance
 
Fax: to be Separately Provided in Writing
 
 
 
with a copy to:
 
FirstEnergy Corp.
76 South Main Street
 
Akron, Ohio 44308
attn: General Counsel
 
Fax: (330) 384-3875
 
 
If to the Company:
 
Bechtel Power Corporation
5275 Westview Drive
 
Frederick, Maryland 21703-8306
 
attn: Project Manager, FirstEnergy Sammis Retrofit Project
 
Fax: to be Separately Provided in Writing
 
 
 
with copies to:
 
Bechtel Power Corporation
5272 Westview Drive
 
Frederick, Maryland 21703-8306
 
attn:  President, Fossil Power
Fax: (301) 698-4776
 
 
 
Bechtel Power Corporation
5275 Westview Drive
 
Frederick, Maryland 21703-8306
Attn: Principal Counsel, Power
 
Fax: (301) 696-8526
 



 

50

--------------------------------------------------------------------------------

EXECUTION COPY

19.6 Interpretation of Agreement. For purposes of this Agreement:
 
(A) The section and other headings in this Agreement are inserted solely as a
matter of convenience and for reference, and shall be given no effect in the
construction or interpretation of this Agreement;
 
(B) Unless the context of this Agreement otherwise clearly requires, references
in the plural form include the singular and vice versa;
 
(C) This Agreement has been freely negotiated by all Parties and in the event
there is any controversy, dispute, or claim involving the meaning,
interpretation, validity, or enforceability of this Agreement or any of its
terms or conditions, there shall be no inference, presumption, or conclusion
drawn against a Party by virtue of such Party having drafted this Agreement or
any portion hereof;
 
(D) The words “hereof,”“herein,”“hereunder,” and words of similar import shall
refer to this Agreement as a whole and not to any particular provision thereof;
 
(E) When used herein, the words “include” and “including” shall be construed as
“include, without limitation” and “including, without limitation”;
 
(F) When used herein, the word “day” means a calendar day, “month” means a
calendar month, and “year” means 365 days;
 
(G) Provisions including the word “agree,”“agreed,” or “agreement” require the
agreement to be recorded in writing; and
 
(H) “Written” or “in writing” means hand-written, type-written, printed, or
electronically made or transmitted, and resulting in a permanent record.
 
19.7 Severability. Any provision hereof that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction and the provision that is prohibited or unenforceable
shall be reformed or modified to reflect the Parties' intent to the maximum
extent permitted by applicable legal requirements.
 
19.8 Survival. The terms, covenants, conditions and obligations provided in the
following Sections and Articles shall survive the termination of this Agreement:
Sections 3.7, 3.8, 3.9, and 3.11, and Articles 10, 11, 12, 13, 14, 15, 16, 17,
18, and 19, and any claims, demands, losses, liens, or causes of action arising
out of the Project prior to the date of termination.
 
19.9 Further Assurances. Contractor and FirstEnergy agree to provide such
information, execute and deliver any such instruments and documents and to take
such other actions as may be necessary or reasonably requested by the other
Party that are not inconsistent with the provisions of this Agreement and that
do not involve the assumption of obligations other than those provided for in
this Agreement, in order to give full effect to this Agreement and to carry out
the intent of this Agreement.
 
19.10 Execution and Counterparts. This Agreement may be executed in multiple
counterparts, which taken together shall constitute an original without the
necessity of all parties signing the same page or the same documents, and may be
executed by signatures to electronically or telephonically transmitted
counterparts in lieu of original printed or photocopied documents. Signatures
transmitted by facsimile shall be considered original signatures.
 

51

--------------------------------------------------------------------------------

EXECUTION COPY



 
 

        FIRSTENERGY GENERATION CORP.  
   
   
    By:      

--------------------------------------------------------------------------------

  Title 

--------------------------------------------------------------------------------

 
 

        BECHTEL POWER CORPORATION  
   
   
    By:   /s/   

--------------------------------------------------------------------------------

  Title 

--------------------------------------------------------------------------------

 
 
:
 



 
8/17/2005 4:18 PM
 
 
52

--------------------------------------------------------------------------------


 

 
EXECUTION COPY
ATTACHMENT A - WORK SCOPE
 
1.0
PLANT/UNIT DESCRIPTIONS




1.1   The 2,220 MW Sammis Plant is located in Stratton, OH and is made up of 7
generating units that draw cooling water from the Ohio River.

 

1.1.1  
Units 1-4 are 180 MW single reheat, sub-critical drum units placed in service in
the years 1959 though 1962 respectively. The Foster Wheeler P.C. boilers
generate 1,250,000 lbs./hr. of 2450 psig, 1050°F main steam (1000°F reheat).

 

1.1.2  
Unit 5 is a 300 MW sub-critical, once-through unit placed in service in 1967.
The Babcock and Wilcox coal fired, single reheat boiler generates 2,355,000
lbs./hr. of 2625 psig, 1005°F main steam (1005°F reheat).

 

1.1.3  
Units 6 and 7 are 600 MW super-critical, once-through units placed in service in
1969 and 1971 respectively. The Babcock and Wilcox
coal fired, single reheat boilers generate 4,628,000 lbs./hr. of 3785 psig,
1005°F main steam and 3,900,000 lbs/hr. of 654 psig, 1005°F
reheat steam.

 
2.0
PROJECT (SUBPROJECT) DESCRIPTION

 

2.1   The Project will be made up of two Subprojects.

 

2.2   In Subproject 1, each of the Sammis units 1 through 4 will be retrofit
with dry scrubber technology that would provide a 60% SO2 reduction.

 

2.2.1  
An initial review of the site seems to indicate the best approach may be to
install the first system on Unit 4 and continue building north
finishing with Unit 1.

 

2.2.2  
Due to operational and performance concerns with the dry technology, FirstEnergy
would like to operate the first system for approximately
6 to 9 months prior to beginning construction on the second unit, thereby
providing an opportunity to make changes based on the operating
experience gained during that period.

 

2.2.3   Present outage plans for the Sammis Plant call for Unit 4 to be off line
in early 2007 with the other units following over the subsequent two years.

 

2.2.4  
The reagent handling facilities for the Units 1-4 dry scrubbing technology will
be common. However, those facilities do not necessarily have to be ready for use
at the time the initial dry system is placed in service on Unit 4. Since the
initial purpose of the Unit 4 system will be to provide some operational
experience with dry scrubbing at the Sammis Plant, it may be decided to operate
the dry system for short test periods using stored reagent brought in by truck

 

2.3   In Subproject 2, each of the Sammis units 5 through 7 will be retrofit
with wet scrubber technology.

 

2.3.1  
The projected schedule requires the AE-Constructor to support the development of
the project design basis, work scope, and detailed cost estimate during 2005.
The intent is to be prepared to bid FGD OEM services, if required, by the fourth
quarter of 2005. Final Target Construction Cost estimates will follow pending
availability of OEM information. Specific targets for finalizing cost and
schedule commitments for each subproject will be established during the
development period.

 
Page 1 of 9

--------------------------------------------------------------------------------

EXECUTION COPY
ATTACHMENT A - WORK SCOPE
 
 

2.4   (Intentionally Omitted)

 

2.5   AE-Constructor Work Scope

 

2.5.1  
During the Development Phase, the Parties will work to develop a detailed
Project work scope that will include, but not necessarily be limited to, the
following:

 
· Project Management
· Prepare Project Execution Plan document
· Support technology application decisions
· Support FGD OEM selection
· Establish Project performance parameters
· Complete site evaluations and layouts
· Constructability reviews
· Complete Project design basis
· Prepare estimating documents
· Prepare cost estimate
· Support permitting process
· Support reagent supply discussions
· Detailed engineering
· Procurement
· Construction
· Checkout, Startup & Commissioning
· Training
· Documentation
· Performance testing
· Security
 
3.0
EXECUTION OF THE WORKSCOPE

 
The selected AE-Constructor will be expected to execute the Project
(engineering, design, fabrication, procurement, construction, startup and
commissioning) in an open, collaborative and safe manner resulting in the most
competitive overall cost (construction and future O&M) and optimal performance
of the air quality control systems. This objective will be accomplished by
meeting the following goals:
 

 
·
Mutually developing Project designs to minimize construction costs and future
O&M costs while ensuring the highest overall operational reliability.

 

 
·
Each stakeholder being responsive to the needs of the other parties to insure
actions and decisions are made in a manner consistent with all Project goals.

 

 
·
The selected AE-Constructor will be expected to develop, evaluate and report
Project information as close to real time as practical, insuring actions
necessary to address safety, design, cost and scheduling issues are implemented
promptly upon recognition.

 



3.1   Project Management

 

3.1.1   The AE-Constructor will be responsible for all Project Management
related to the Project including management of all Subcontractors and the OEM’s.

 

3.2   Prepare Project Execution Plan

 
Page 2 of 9

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
ATTACHMENT A - WORK SCOPE
 

3.2.1   The AE-Constructor will work with the FirstEnergy Project team to
develop an overall Project Execution Plan. The plan will establish a Project
Team and organization chart as well as project controls including:

 

3.2.1.1  
Owner releases - FirstEnergy will be integrally involved in all areas and Phases
of the Project and therefore will require a review process be established that
gives adequate time for that review without unduly affecting the Project
schedule.

3.2.1.2  
Status reporting requirements - FirstEnergy will require access to Project
progress information including schedule, budget, significant issues and work
completed on a continuous basis through a web based electronic platform.
FirstEnergy's requires the Contractor establish a system that allows as close to
real time updates as possible.

3.2.1.3   Invoicing - Invoicing and payment will be by electronic means
(including submittal of timesheets).

3.2.1.4   Payment procedures - payment will be made based on FirstEnergy
verification of AE-Constructor expenses and supporting documentation.

3.2.1.5  
Changes to scope - FirstEnergy will require access to estimates, including
schedule impacts, and scope change descriptions as part of an approval process
for changes to scope for both the AE-Constructor & it's Subcontractors as well
as the OEM.

3.2.1.6  
Design review - FirstEnergy will perform a detailed, ongoing design review
during all Phases of the Project. The AE-Constructor should be prepared to
support FirstEnergy technical and support staff in the AE-Constructor's offices
during the design portion of each Subproject. Such review will include
Subcontractor design efforts, where applicable.

3.2.1.7  
Design practices - the AE-Constructor will be required to submit the Engineering
Procedures Manual and Project specific criteria documents for FE review. In
addition, Contractor shall provide, as requested by FirstEnergy, access to their
design practices on Contractor’s premises. Final drawings must be provided per
the requirements listed in this specification.

3.2.1.8  
Communications - FirstEnergy prefers the implementation of a centralized, web
based document control system. The system will provide real-time access to the
Project Team (AE-Constructor, OEM and FirstEnergy) to key Project documents.

3.2.1.9  
Document control - FirstEnergy utilizes FileNet P8 3.0 as a document storage
system. The AE-Constructor will be required to maintain a complete set of all
permits, design documents, O&M manuals, drawings, bid documents, correspondence
and reports as part of the official Project file. Once the Project is complete,
the documents are to be provided to FirstEnergy in native format if electronic.
If they are non-CAD drawings they shall be provided as .tif images and if they
are scanned documents, they shall be provided as .pdf documents format.

3.2.1.10  
Procurement and Subcontracting procedures - FirstEnergy will require a
competitive process which may include electronic reverse auctions, for selecting
Subcontractors, equipment suppliers, tools, rentals and service suppliers to
obtain the lowest life cycle cost for the Project. The procedure must include
FirstEnergy review and release steps. The Procurement and Subcontracting
procedures should allow for exceptions when bidders are limited.

3.2.1.11  
Safety programs - The AE-Constructor is expected to utilize "world class"
site/Project specific safety programs, practices and procedures and enforce them
across the site. While zero (0) safety incidents is the goal for this Project,
the Safety Program should result in an OSHA recordable IR rate <[*****] for
non-manual and field labor. The program should address site housekeeping as a
method of improving safety. FirstEnergy will review and release the
AE-Constructor's safety program which must be consistent with Exhibit 3.5 (E)-1
, Contractor Safety Guide, Air Quality Compliance.

 

 
Page 3 of 9

--------------------------------------------------------------------------------

EXECUTION COPY
ATTACHMENT A - WORK SCOPE
 
In addition, the AE-Constructor must administer and enforce a Drug and Alcohol
Testing Program consistent with the attached FirstEnergy generation Corp.
Substance Abuse Testing Program (See Exhibit 3.4 (D)) and meet the requirements
of Exhibits 3.8 (E)-1, 3.8 (E)-2, 3.8 (E)-3 & 3.5 (E)-2 dealing with Asbestos,
Inorganic Arsenic, Lead and OSHA Compliance.

3.2.1.12  
Quality assurance - FirstEnergy expects the Project to be completed with a high
degree of quality. The AE-Constructor will have FirstEnergy reviewed and
approved quality assurance programs in place for both field and shop work. In
addition, the AE-Constructor will be expected to monitor and track the quality
of major equipment as it is fabricated in the various Vendors' shops.
FirstEnergy is to be notified of all significant inspections and may
participate, as FirstEnergy deems necessary. In any case, all quality program
reports will be provided to FirstEnergy.

3.2.1.13  
Scheduling - Scheduling is to be done in an electronic format (Primavera) and is
to be made available to FirstEnergy electronically in native format. FirstEnergy
requires all schedules, including those provided by Subcontractors, be in
Primavera. In any case, the Primavera integrated master schedule shall be kept
by the AE-Constructor and will include all activities required to complete the
Project regardless of the responsible party (AE-Constructor, FirstEnergy, OEM,
Subcontractor, equipment supplier, etc.) or the form in which the individual
schedules are provided.

3.2.1.14  
Estimating - All estimates will be completed using accepted estimating practices
common to the industry. The basis for all labor rates, equipment prices,
indices, adjustments, contingencies, labor-hour quantities, ratios etc. will be
provided and stated clearly in the estimate. FirstEnergy will be provided access
to the method of calculation and the Project specific data used in the creation
of any such estimates. FirstEnergy will review and release all estimates.

 

3.3   Support technology application decisions

 

3.3.1  
The AE-Constructor will support FirstEnergy in it's effort to establish and
evaluate the capital cost, operating cost, performance, risks and total life
cycle costs associated with each subproject to make a determination which of the
technologies to pursue.

 

3.4   Support FGD OEM selection

 

3.4.1  
FirstEnergy has not selected any FGD technology suppliers. The AE-Constructor
will support the solicitation of proposals from various technology providers.
The AE-Constructor will write a specification for the various technology
suppliers to bid to, review the proposals, interface with the various bidders to
ensure
they are properly interpreting the bid documents, prepare a bid tabulation and
generally support FirstEnergy's selection process.

 

3.5   Assist in establishing Project performance parameters not already
established within this Agreement.

 
 
Page 4 of 9

--------------------------------------------------------------------------------

EXECUTION COPY
ATTACHMENT A - WORK SCOPE
 

3.5.1  
The AE-Constructor will be required to provide support to FirstEnergy in
establishing the performance requirements, performance guarantees and warranties
associated with the technology provider.


 

3.6   Complete site evaluations and layouts

 

3.6.1  
The AE-Constructor will be required to review the Sammis site for interferences,
construction issues and existing undergrounds. From that review, the
AE-Constructor will work with FirstEnergy to develop layout options, taking into
account the potential configurations and the timing for their application. The
various options will then be evaluated jointly by the AE-Constructor and
FirstEnergy.

 

3.7   Complete Project design basis

 

3.7.1   The AE-Constructor will work with the FirstEnergy Project team and
Sammis Plant operations personnel to develop a Project design basis.

 

3.7.2   The AE-Constructor will perform optimization studies, as directed by
FirstEnergy.

 

3.8   Prepare estimating documents

 

3.8.1  
The estimating documents will include site layouts, design basis documents, mass
& energy balances, process flow diagrams, piping and instrumentation diagrams,
Vendor quotes for major equipment, material estimates, detailed local labor
surveys and Subcontractor estimates.

 

3.8.2  
The level and detail of estimating documents that will be prepared in advance
will be based upon FirstEnergy’s desired estimate accuracy for a given
Subproject and may be different for the two Subprojects within the Project.

 

3.9   Prepare cost estimate

 

3.9.1  
The Project estimate will be a collaborative effort between FirstEnergy, the
AE-Constructor and the OEM and will be prepared in an "open book" manner. All of
the estimating documents will be available to each of the parties for review and
for their use in preparing their own portion of the
estimate as well as to come to their own conclusions as to the accuracy of the
overall estimate.

 

3.9.2  
FirstEnergy reserves the right to retain the services of a mutually acceptable
third party to review the estimates. All of the materials provided to
FirstEnergy will be provided to the third party.

 

3.9.3  
It is FirstEnergy’s expectation that there will be “continuous improvement” in
the design/engineering and construction of the series of AQC Systems to be
installed. This “continuous improvement” should be reflected in all aspects of
the Subprojects including pricing, schedule, final quality and safety.

 

3.9.4   The Target Construction Cost for an individual Subproject will be based
on the Subproject estimate for that Subproject.

 

3.10   Support Permitting Process

 
 
Page 5 of 9

--------------------------------------------------------------------------------

EXECUTION COPY
ATTACHMENT A - WORK SCOPE
 

3.10.1  
The AE-Constructor will establish a Permit list. This list will include all
permits required to construct and operate the proposed facilities, the
responsible party, permitting duration, applicable permitting agency as well as
what activities are dependent on the permit.

 

3.10.2   The AE-Constructor is to include all the necessary permitting
activities in the project schedule.

 

3.10.3   The AE-Constructor will be responsible for obtaining all of the
construction permits.

 

3.10.4  
The AE-Constructor will work with FirstEnergy to develop an environmental
permitting strategy and will be responsible for managing the environmental
permitting process, the creation and submission of all permit applications and
providing responses to information requests from the agencies as required. The
permits will be obtained in the name of FirstEnergy and FirstEnergy will be the
official interface for the project with the permitting agencies.

 

3.11   Support reagent supply discussions

 

3.11.1  
The AE-Constructor will be required to provide input and be present at times for
reagent supply discussions that pertain to the quality, quantity, form and
delivery of reagent.

 

3.11.2  
The AE-Constructor will provide input on the effect of various reagents on the
process performance and its cost effectiveness as well as its impact on design
and operating parameters.

 

3.12   Detailed engineering

 

3.12.1  
The AE-Constructor will prepare working drawings and specifications setting
forth in detail the requirements for the construction of the Project. The design
and engineering documents shall include all drawings, specifications schedules,
diagrams and plans and such content and detail as is necessary to obtain
required permits and governmental approvals and to properly complete the
construction of the Project. The working drawings and specifications shall
include information customarily necessary for the use of such documents by those
in the building trades. Design drawings in the following categories are
typically provided for Owner review:

 

 
·
Site Grading/Roadway Drawings

 
·
Logic Diagrams, Instrument Control Diagrams, Panel Layout Drawings

 
·
Single Line Diagrams, Control Schematic Diagrams

 
·
Piping and Instrument Diagrams, System Descriptions, Piping Class Sheets

 
·
General Arrangement Drawings

 
·
Major Equipment Specifications, Design Criteria Documents



A specific list of the design and engineering documents to be reviewed and
released by FirstEnergy will be created during the Project Development Phase.

3.12.2  
The Design and engineering documents must meet the requirements of applicable
laws including Professional Certifications (e.g. Engineer stamps, etc.) as
required.

 

3.13   Procurement

 

3.13.1   FirstEnergy reserves the right to purchase equipment and materials for
the Project directly.

 
 
Page 6 of 9

--------------------------------------------------------------------------------

EXECUTION COPY
ATTACHMENT A - WORK SCOPE
 

3.13.2  
The AE-Constructor will be responsible for issuing purchase orders for all
equipment and material in the AE-Constructor's scope of procurement. The
AE-Constructor will be responsible for material control and handling of all
equipment and materials purchased including any directly purchased by
FirstEnergy. FirstEnergy will have direct input on the review and final
selection of Vendors and equipment suppliers and on the type and quality of the
equipment to be purchased for this Project.

 

3.13.3  
FirstEnergy and the AE-Constructor will mutually agree upon the best method of
contracting for labor services. Subject to section 2.3(A) of the Agreement,
FirstEnergy will approve all Subcontractors and will be involved in the final
bid evaluations. The AE-Constructor will develop the bidders list with
FirstEnergy's approval, solicit bids, and present final bid evaluations to
FirstEnergy for final review. FirstEnergy and the AE-Constructor will mutually
agree to the final selection of the bidders.

 

3.13.4   FirstEnergy, with the AE-Constructor, will mutually determine the "best
fit" technology and OEM, where applicable, for each of the two Subprojects.

 

 
3.14
Construction




 
3.14.1
FirstEnergy will provide oversight of the construction work performed at the
applicable site.




 
3.14.2
FirstEnergy site construction personnel will have the option to attend
AE-Constructor site meetings, that must be held daily, relating to Project
planning and/or progress.




 
3.14.3
AE-Constructor will hold weekly status update meetings with FirstEnergy site
construction personnel to review Project safety statistics, schedule, cost,
productivity, and any other relevant Project topics. AE-Constructor to provide
Gantt charts, cost and productivity reports, “S” curves, etc. as needed to
clearly communicate current Project status and trends.




 
3.14.4
AE-Constructor will be required to utilize the National Maintenance Agreement.
Discussions on specific Labor Requirements for this work are in progress.
FirstEnergy's current standard Labor Requirements are listed in Exhibit 3.4 (E),
Labor Requirements.




 
3.14.5
The AE-Constructor will be required to supply all temporary facilities,
construction tools and equipment for each of the two Subprojects.




 
3.14.6
The AE-Constructor will be responsible for all demolition required for this
Project. The AE-Constructor will identify the facilities to be demolished,
engineer the demolition, schedule the demolition taking into account operating
plant requirements and develop any safety procedures that may be required.






 
3.15
Checkout, Start-Up, Commissioning




 
3.15.1
AE-Constructor shall have responsibility for checkout, start-up, and
commissioning of all systems within their work scope. Site specific procedures
shall be developed by the AE-Constructor and submitted to FirstEnergy for review
and approval.




 
3.15.2
FirstEnergy shall assign a Start-up Coordinator to interface with AE-Constructor
and FirstEnergy plant personnel relating to the start-up process. At
FirstEnergy’s option, FirstEnergy personnel may be integrated into the Start-up
and Commissioning Team (participation to be under the management of and in
support of AE-Constructor personnel).





Page 7 of 9

--------------------------------------------------------------------------------

EXECUTION COPY
ATTACHMENT A - WORK SCOPE
 

3.16   Training

 

3.16.1  
The AE-Constructor will be required to provide training for FirstEnergy
operations and maintenance personnel for all portions of the new AQC Systems.
The training program will be developed in conjunction with FirstEnergy
operations and maintenance personnel in accordance with FirstEnergy standard
practices and will include training material development, classroom training
development and execution along with hands on training in the field.

 

3.16.1.1   Training programs and materials for plant non-operational support
personnel will also be required.

 

3.16.1.2  
The AE-Constructor will be responsible for working with FirstEnergy operations
personnel to create Operating Procedures for each of the two Subprojects. The
AE-Constructor will take the lead in the development of the Operating
Procedures.

 

3.17   Documentation

 

3.17.1  
All Project related documentation including; reports, correspondence, drawings,
specifications, purchasing documents, O&M manuals, calculations, permits, etc.
will be controlled by the AE-Constructor throughout the Project. At Project
completion, all documentation controlled by the AE-Constructor will be provided
to FirstEnergy in electronic format as follows:

 

3.17.1.1  
All documents are to be provided in native format. In the case of drawings,
native format is .dwg. Scanned non-drawing documents are to be provided in .pdf
while scanned drawings (for which the .dwg format is unavailable) shall be
provided in .tif format.

 

3.17.1.2  
Two separate formatted excel spreadsheets will be provided by FirstEnergy that
the AE-Constructor will use to create an index of all drawings (.dwg and .tif)
and a separate index of all other documents. Those indexes will allow
FirstEnergy to electronically populate its internal document management system.

 

3.17.1.3  
FirstEnergy drawings that interface with the existing facilities will be
provided to the AE-Constructor when required. The AE-Constructor will modify
non-CAD drawings (provided as .tif files by FirstEnergy) with Autodesk CAD
Overlay software to create hybrid revisions.

 

3.17.1.4  
The AE-Constructor will be responsible for providing final "as-built" drawings
for the Project including assuring that all drawings provided by subcontractors,
in the field or shop, and all equipment drawings are as-built. The specific
as-built drawing requirements will be established during the Project Development
Phase.

 

3.18   Performance testing

 
Page 8 of 9

--------------------------------------------------------------------------------

EXECUTION COPY
ATTACHMENT A - WORK SCOPE
 

3.18.1   The AE-Constructor will be responsible for coordinating all AQC system
performance test scheduling, procedure development and testing including tests
to be provided by the OEM.

 

3.18.1.1   Performance testing, although coordinated by the AE-Constructor will
be performed by an independent, third party as selected by FirstEnergy.

 

3.18.1.2   FirstEnergy will review all test procedures, witness all tests and
review and release all test reports.

 
4.0
SCHEDULE

 

4.1   The AE-Constructor will support overall Project scheduling including the
scheduling of various technology and design/construction options for each of the
two Subprojects as required to determine the optimum Project schedule.


 
5.0
GENERAL REQUIREMENTS

 

5.1   Professional Standards & Sufficient Personnel

 

5.1.1  
The AE-Constructor will be responsible to provide adequate and qualified
resources in all disciplines required to define the tasks, gather all facts
relating to the tasks and coordinate all permitting, engineering, procurement,
construction, commissioning, startup and testing of each of the two Subprojects.

 

5.1.2   The AE-Constructor shall, at all times, keep sufficient personnel
employed and dedicated to the Project so that the services to be performed by
the AE-Constructor herein are completed on schedule and in an efficient, safe,
economical and professional manner.

 

5.1.3  
The AE-Constructor will provide adequate opportunity for FirstEnergy to examine
all studies, reports, sketches, drawings, specifications, proposals and other
documents presented by the AE-Constructor and submit written responses, as
required within a reasonable time so as not to delay the services of the
AE-Constructor.

 

5.1.4  
The AE-Constructor will keep FirstEnergy's Project Team apprised of all work
efforts, including third party meetings, status meetings, hiring of
Subcontractors, etc.

 
 
Page 9 of 9

--------------------------------------------------------------------------------

EXECUTION COPY
 
 


LIST OF EXHIBITS




Exhibit No.




3.4 (A)                                           Key Project Personnel
3.4 (D)                               FirstEnergy Generation Corp. Substance
Abuse Testing Program
                             FirstEnergy Generation Corp. Employee Sign-Up &
Substance Abuse Screening Process
3.4 (E)                                           Labor Requirements
3.5 (E)-1                             FirstEnergy Contractor Safety Program for
Fossil Generation
3.5 (E)-2                                         OSHA Compliance and Safety
3.8 (E)-1                                         Asbestos Handling and Removal
3.8 (E)-2                                         Inorganic Arsenic
3.8 (E)-3                                         Lead Abatement Terms of
Reimbursement
5.1                                                 AQC Systems, Pricing
Methodology and Definitions
5.1 -1(A)                 Fee Adjustment
5.1 -1(B)                 Payment Methodology Example
5.1 -2                                             Sample Scorecards
5.1 -3                                             Fee Table
5.1 -4                                             Sample Invoices
5.1 -5                                             U.S. National Temporary/Short
Term Assignment Conditions to a Project Location
                                                     U.S. National Long Term
Assignment Conditions to a Project Location
5.1 -6                                             Constituents of G & A
(Overhead) Costs
5.1 -7                                             Constituents of Engineering
Technology Charge
5.1 -8                                             Tool and Equipment Rates
5.1 -9                                             Job Supplies
5.1-10                                            2005 Rate Sheet for
Engineering/Graphics Labor & Other Professional Labor (US Offices)
5.1-11                                            2005 Rate Sheet for
Professional Construction Labor (US Offices)
5.1-12                                            AQC Systems Cost Reimbursable
Work, Craft Labor
5.2 (C)                                           Contractor’s Interim Waiver
and Release of Liens and Claims Upon Progress
                                                     Payment
                                                     Subcontractor’s Interim
Waiver and Release of Liens and Claims Upon Progress
                                                     Payment
6.3 (A)                                           Contractor’s Final Lien Waiver
                                                     Subcontractor’s Final Lien
Waiver
6.3 (C)                                           Final Completion Certificate
6.5                                                Schedule Liquidated Damages
7.2                                                Reliability Standard,
Performance Guarantees and Performance Liquidated Damages
7.2 -1                                            Design Fuel
8.2                                                W.A. Sammis Plant AQC
Projects Contracted Services Change Order and Pricing Sheet

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 3.4(A)
                                          
 
 KEY PROJECT PERSONNEL
 


Program Manager
******
Project Manager
******
Project Engineering Manager
******
Site Manager
******
Field Superintendent
******
Project Engineer
******
Mechanical EGS
******
Control System EGS
******
Electrical EGS
******
Civil EGS
******
Plant Design EGS
******
Project Controls Supervisor
******
Startup Manager
 
Project Field Engineer
         
Specialists - available as needed:
     
FGD Technology Specialists
******
FGD Technology Specialist
******
FGD Technology Specialist
******



 


Page 1 of 1

--------------------------------------------------------------------------------

 CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 3.4(D)
 




FIRSTENERGY GENERATION CORP.
SUBSTANCE ABUSE TESTING PROGRAM


In order to provide a drug and alcohol free workplace, FIRSTENERGY GENERATION
CORP. (FirstEnergy) on behalf of its subsidiaries and affiliates, will require
any Contractor or subcontractor working on FirstEnergy's property to have a
substance abuse testing program in place.


MINIMAL REQUIREMENTS OF CONTRACTORS PROGRAM


The substance abuse testing program shall be the obligation and responsibility
of the Contractor. The Contractor is expected to establish, administer and
enforce its own program. The Contractor’s program for those locations listed
under Article 16.b. herein shall conform with the requirements of the Northwest
Ohio Great Lakes Construction Alliance Substance Abuse Policy. Prior to work
commencement, at those locations listed under Article 16.a. herein Contractor
must provide a copy of its policy to FirstEnergy or FirstEnergy’s THIRD PARTY
ADMINISTRATOR (TPA). The Contractor’s program for those locations listed under
Article 16.a. herein, must include the following minimum requirements:




1. a.
the Contractor shall be reimbursed all actual costs by FirstEnergy under the
FirstEnergy Generation Corp. Substance Abuse Testing Program as administered by
United, Inc. for those locations listed under Article 16.a. on the estimated
basis of [$*****] maximum per test. This allowance shall include, if applicable,
the cost of the employee's time to take the test.




 
b.
The Contractor shall be reimbursed all actual costs by FirstEnergy under the
Northwest Ohio Great Lakes Construction Alliance Substance abuse Testing Policy
for those locations listed under Article 16.b. on a basis of [$*****] maximum
per test. This allowance shall include, if applicable, the cost of the
employee’s time to take the test.




 
c
It is the Contractors responsibility to ensure prompt payment to the appropriate
program administrator for drug testing services under either a. or b. above.
Failure to do so shall be considered as a material breach of the contract terms
that could result in actions by FirstEnergy for enforcement of the Contract
terms, up to and including termination (for cause) of the contract.



2.
The substance abuse program will be conducted in keeping with the established
testing procedures developed by the Department of Health and Human Services
Scientific and Technical Guidelines dated April 11, 1988 and any subsequent
amendments thereto. The testing laboratory shall be licensed or certified, by
either The Substance Abuse And Mental Health Services Administration or The
College Of American Pathologists.





3.
The drug testing shall consist of screening of the ten substances listed below,
plus alcohol. The table below lists the screening and conformation limits for
Gas Chromatography/Mass Spectrometry (GC/MS) analysis for drugs and the
breathalyzer limit for alcohol.

 
 



                                                                         
Screening                                    Confirmation
            Drug Class                                             Cut-Off
Limit                                 Cut-Off Limit

--------------------------------------------------------------------------------

            Amphetamines                                      1000
ng/ml*                                       500 ng/ml*
            Barbiturates                                            300
ng/ml                                        200 ng/ml
            Benzoylecgonine                                     300
ng/ml*                                      150 ng/ml*

 
(Cocaine Metabolite)

            Cannabinoids (THC)                                   50
ng/ml*                                       15 ng/ml*
            Methaqualone                                          300
ng/ml                                      100 ng/ml
            Opiates                                                 2000
ng/ml                                     2000 ng/ml*
            Phencyclidine                                            25
ng/ml*                                      25 ng/ml*
            Benzodiazepines                                      300
ng/ml                                     300 ng/ml
            Methadone                                               300
ng/ml                                     300 ng/ml
            Propoxyphene                                          300
ng/ml                                     300 ng/ml
            Alcohol, Ethyl**                                          
 0.001%                                        0.001%

Page 1 of 6

--------------------------------------------------------------------------------

EXECUTION COPY
EXHIBIT 3.4(D)
 

*
 Cut-off limits are established by the Department of Health and Human Services
in their mandatory guidelines for Federal Workplace Drug Testing Programs.

 

**
Blood alcohol or equivalent, as indicated, saliva, breathalyzer or similar test.
In the event of a positive screening result, the donor may request a
confirmation blood test. The MRO (Medical Review Officer) will not normally
participate in the alcohol testing process. FirstEnergy considers a 0% blood
alcohol to be consistent with their no alcohol policy.

 
4.         CONDITIONS OF EMPLOYMENT TESTING:
 

 
a.
The Contractor's employees may begin work pending the results of the testing.
Specimen collection must be completed within forty-eight (48) hours of
permitting the employee onto the jobsite. Once specimen collection is performed,
the test results shall be available within five days following the specimen
collection. A chain of custody receipt shall be issued to each employee tested
and shall be required for access to the work site and shall be valid for those
five days.




 
b.
Specimen collection may be completed prior to and as a pre-condition of
employment. The Contractor shall certify that each of their employees have
provided a negative test result or valid chain of custody receipt prior to being
permitted access on the work site.




 
c.
In lieu of the above, The Contractor must certify the required negative test
results as a condition of employment for each employee by providing proof that
the employee has tested negatively through an annual screening program approved
by FirstEnergy within the last twelve (12) months.



5.         RANDOM TESTING


Random testing will be conducted on a predetermined percentage by FirstEnergy,
based on the total number of contract employees on site. FirstEnergy’s Third
Party Administrator will make the random selections. The selection process will
involve a computer program using the workers' Social Security Numbers. The
Random Testing will be conducted without prior notice and shall be scheduled at
the conclusion of the mid-shift meal break.


6.         TESTING FOR CAUSE



 
An employee shall be subject to drug or alcohol testing, for cause, for any of
the following reasons:




 
a.
Involvement in, or cause of, an incident or an accident while on FirstEnergy’s
premises, which causes or could have caused injury to the employee or another
individual, or which causes or could have caused destruction or damage to
FirstEnergy’s property.




 
b.
Based on observed behavior which is unusual to the circumstances, or the
individual's normal behavior, which indicates or could indicate impairment or
substance abuse.




 
c.
If any contractor employee must be transported to an emergency care facility or
hospital due to an accident, a specimen collection container and chain of
custody form shall accompany the employee. Each plant will maintain a supply of
forms and containers for such an emergency. The attending physician shall be
instructed to obtain a urine specimen and forward it and the chain of custody
form to the testing laboratory. A blood alcohol or breath alcohol test shall
also be administered.




 
d.
If the contractor employee does not require emergency off-site care, the THIRD
PARTY ADMINISTRATOR will be dispatched to the site for sample collection and
breath alcohol testing.

 
 
Page 2 of 6

--------------------------------------------------------------------------------

EXECUTION COPY
EXHIBIT 3.4(D)
 


7.
PROCEDURES FOR SUBSTANCE ABUSE TESTING ARE AS FOLLOWS:




   
a.
A qualified health professional at the collection facility will require picture
identification by all participants.




 
b.
The qualified health professional will provide the participant the proper chain
of custody form and specimen collection container.




 
c.
The participant will provide the required urine specimen and sign the chain of
custody form.




 
d.
The qualified health professional will furnish the participant affirmation that
specimen has been collected and forward the specimen and the chain of custody
form to the testing laboratory.




 
e.
The testing laboratory will forward the results of the analysis to a Medical
Review Officer (MRO).



8.
THE MEDICAL REVIEW OFFICER SHALL BE RESPONSIBLE FOR:

 
a.         Notifying the tested individual of a positive result.
 
b.         Reviewing and verifying a confirmed positive test result.


            c.         The participant will provide the required urine specimen
and sign the chain of custody form.




 
d.
Reviewing the individual's medical record as provided by or at the arrangement
of the tested individual as appropriate.




 
e.
Notifying the Contractor's contact person of all test results, positive and
negative.




 
f.
Notifying FirstEnergy of any positive test result.




 
g.
Processing re-test requests.




 
h.
Participating in return to duty decisions as required.




 
i.
Referring individuals testing positive to the appropriate medical evaluation.
The cost of the evaluation or services shall be the responsibility of the
individual.



9.
IN THE CASE OF "POSITIVE" RESULTS OF ANY TEST, THE PARTICIPANT:




 
a.
Shall have the right to have the original sample independently re-tested by a
qualified laboratory. If the re-test is "negative", the participant shall be
allowed to resume work immediately and be reimbursed for the cost of the
independent test.




 
b.
Shall have the right to secure a copy of all data relating to the test
procedures and results, providing the costs of same are paid in advance to the
initial testing laboratory by the participant.

 
10.
CONFIDENTIALITY



 All test results shall be treated in a confidential manner. Accordingly, the
testing facility will disclose the results only to the employee via the MRO
(Medical Review Officer) and the designated Contractor representative(s). The
MRO shall then inform FirstEnergy that the employee has tested positive for
drugs or alcohol (no specifics as to type of drug will be given).
 
 
Page 3 of 6

--------------------------------------------------------------------------------

EXECUTION COPY
EXHIBIT 3.4(D)
 
11.       DISCIPLINARY ACTIONS:



 
a.
Any applicant or employee who tests positive for drugs or for alcohol, equal to
or in excess of 0.04% will be rejected or discharged.




 
b.
Any applicant or employee who refuses to submit to testing will be rejected or
discharged. The inability or refusal to provide an appropriate specimen within
THREE HOURS of request; shall be considered the same as a refusal to submit to
testing.




 
c.
Each applicant or employee shall certify that the specimen provided is theirs.
Any applicant or employee involved in sample switching, altering, or tainting
will be rejected or discharged.




 
d.
Any applicant or employee who tests positive for alcohol at a level less than
0.04% shall be prohibited from working on any of FirstEnergy’s locations for 30
calendar days. Prior to returning to work the applicant or employee must provide
FirstEnergy’s MRO proof of testing negative for alcohol and drugs.




 
e.
If the applicant or employee has tested positive, it is the responsibility of
the Contractor to escort that employee SAFELY from FirstEnergy’s property.

 
12.       SUSPENSION PERIODS AND RE-EMPLOYMENT ELIGIBILITY
 
Individuals become rejected or discharged as described in items 11 a, b, or c
may become eligible for re-employment by the following means:



   
a.
The individual presents written certification of the successful completion of an
MRO approved rehabilitation program and proof of testing negatively for alcohol
and drugs.




 
b.
The individual serves a one year suspension from working at FirstEnergy’s
locations and provides proof of testing negatively for alcohol and drugs to
FirstEnergy’s MRO.




 
c.
A certified testing laboratory shall perform all re-tests. All costs associated
with the any re-testing or rehabilitation program shall be the responsibility of
that individual.




   
d.
An employee who is employed after meeting the conditions specified in 12 a. and
b. above will be subject to a follow-up random testing for drugs and alcohol,
for a period of three years. This three-year period shall commence with the date
of their actual return to work or the date of the acceptance of a negative test
by FirstEnergy’s MRO. Such an employee shall be subjected to a drug and alcohol
test at any time, without notice.




 
e.
During this three-year period, a positive drug and / or alcohol test will
permanently eliminate this employee from working at any of FirstEnergy’s
locations.





13.       THIRD PARTY ADMINISTRATOR



 
An independent THIRD PARTY ADMINISTRATOR (TPA) has been selected to coordinate
administration of the program between the Contractors and FirstEnergy.




 
a.
All Contractors, prior to mobilizing on an FirstEnergy’s plant site, for
FirstEnergy locations listed under Article 16.a. below must contact the TPA to
verify valid pre-employment tests in accordance with this procedure. The TPA
shall also verify the applicability of the Contractors’ SUBSTANCE ABUSE AND
TESTING PROGRAM. For FirstEnergy locations listed under Article 16. b. below,
Contractor shall follow the guidelines and instructions to verify pre-employment
tests contained in The Northwest Ohio Great Lakes Construction Alliance
Substance Abuse Policy.

 
 
 
Page 4 of 6

--------------------------------------------------------------------------------

.
EXECUTION COPY
EXHIBIT 3.4(D)
 

 
b.
As a service to the Contractor, the TPA will provide for specimen collections
and testing. The Contractor is not obligated to use this service for conducting
its SUBSTANCE ABUSE TESTING PROGRAM. The use of the TPA’s services for off-site
specimen collection should be coordinated between the TPA and the Contractor.

 

 
c.
The TPA will coordinate with FirstEnergy for specimen collections at
FirstEnergy’s locations as required.




 
d.
Administer random selections and testing.




 
e.
Collect and document results from the independent laboratory.




 
f.
Consolidate results and provide statistics to FirstEnergy as requested.




 
g.
Provide for the MRO services as described.




 
h.
Issuing Drug Cards as needed. FirstEnergy shall bear the cost of any cards
issued.





14.
  a.  FirstEnergy’s independent Third Party Administrator for those locations
listed under

Article 16.a. below is:



     
United Labs, Inc.

     
547 Keystone Dr

     
Suite 100

     
Warrendale, PA 15086-6502




     
Phone: (800) 437-8483

                                    Fax: (724) 772-0811

     
ATTN: Cindy Matykavisch




 
b.
FirstEnergy’s independent Third Party Administrator for those locations listed
under Article 16.b. below is:

 
                        M.O.S.T./NW Ohio GLCA
Attn: Becky Pietz
753 State Ave., Suite 800
Kansas City, KS 66101
 
Phone:  (877) 522-6869
Fax:  (913) 281-2505
Email: rpietz@mostprograms.com
The contact person is Becky Pietz




15.
FIRSTENERGY RESERVES THE RIGHT TO AMEND OR CHANGE THESE PROCEDURES ESTABLISHED
HEREWITH AT ANY TIME WITHOUT PRIOR NOTICE. CONTRACTOR SHALL BE PROVIDED NOTICE
OF ANY SUCH CHANGE.





16.
FIRSTENERGY GENERATION CORP. GENERATING PLANTS AND LOCATIONS

   

 
The following locations are covered under FirstEnergy’s SUBSTANCE ABUSE AND
TESTING PROGRAM:

 
 
Page 5 of 6

--------------------------------------------------------------------------------

EXECUTION COPY
EXHIBIT 3.4(D)
 


Bruce Mansfield Plant               Shippingport, PA
W. H. Sammis Plant                 Stratton, OH
R. E. Burger Plant                    Shadyside, OH
Edgewater Plant                       Lorain, OH
Mad River Plant                        Springfield, OH
Ashtabula Plant                        Ashtabula, OH
Eastlake Plant                          Eastlake, OH
Lake Shore Plant                      Cleveland, OH
            Toronto Plant                            Toronto, OH
            Gorge Plant                              Akron, OH
            West Lorain Plant                     Lorain, OH
            Seneca Pumped Hydro Plant     Near Warren, Pa
            Sumpter                                   Belleville, MI




b.
The following locations are covered under the Northwest Ohio Great Lakes
Construction Alliance Substance Abuse Testing Policy:



Bay Shore Station                     Oregon, OH
Richland                                   Defiance, OH
            Stryker                                     Stryker, OH
 
 
 
Page 6 of 6

--------------------------------------------------------------------------------

EXECUTION COPY
EXHIBIT 3.4(D)
 


FIRSTENERGY GENERATION CORP. EMPLOYMENT SIGN-UP &
SUBSTANCE ABUSE SCREENING PROCESS


Instruction for Contractor Employment Eligibility Verification
(Excluding Bayshore, Richland, and Stryker Locations)


1.
Employees are to be screened prior to the start of any a project/job on a plant
site. The contractor shall complete the Eligibility Sign-Up form prior to the
start of any work on FirstEnergy’s property. It is the responsibility of the
Contractor to update the list as new employees are hired. For the Bayshore,
Richland and Stryker, locations, see Item 10 below.



2.
The Eligibility Sign-Up form must contain each employee’s name, social security
number, and valid drug card information. Each employee must be able to produce
two (2) valid forms of identification for verification.



3.
The completed form(s) shall be faxed to FirstEnergy’s Third Party Administrator.
For the Bayshore, Richland and Stryker locations, see Item 10. below prior to
the start of the project and as new employees are hired. Please FAX to:




     
United Labs, Inc.

     
547 Keystone Dr

     
Suite 100

     
Warrendale, PA 15086-6502




     
Phone: (800) 437-8483

                                    Fax: (724) 772-0811

     
ATTN: Cindy Matykavisch





4.
A copy of the Eligibility Sign-Up form should be forwarded to FirstEnergy’s
designated representative.



5.
The Contractor shall provide to FirstEnergy’s designated representative a list
of all employees on site at the beginning of each shift. This list will contain
the employee’s name and social security number.



6.
The Third Party Administrator shall notify the contractor as soon as possible if
any of the employees, listed on the Eligibility Sign-up Form are ineligible for
employment on FirstEnergy’s property.



7.
When the Contractor is notified that an employee is ineligible for employment,
the Contractor shall immediately disqualify that employee from performing any
work on FirstEnergy’s property; and shall require the employee to leave
FirstEnergy’s property. FirstEnergy’s on-site security forces (if available),
may assist in escorting the employee from FirstEnergy’s property.



8.
FirstEnergy’s plant site coordinator shall be notified that an ineligible
employee has been escorted from FirstEnergy’s property.

9. The Contractor is responsible for employee’s SAFE removal from FirstEnergy’s
property.   


10.
For the Bayshore, Richland and Stryker locations, Contractor shall follow the
guidelines and instructions contained in The Northwest Ohio Great Lakes
Construction Alliance Substance Abuse Policy.






Page 1 of 2

--------------------------------------------------------------------------------

EXECUTION COPY
EXHIBIT 3.4(D)



FirstEnergy Generation Corp.


 
CONTRACTOR NAME:__________________________________________________________
ADDRESS:__________________________________________________________________
___________________________________________________________________________
CITY:______________________________ STATE:_________ ZIP:______________________
CONTACTS: ___________________________________________________________________
PHONE:_________________________ EXT:_________
FAX:__________________________



FOR FirstEnergy LOCATION: _____________________
   
CONTRACTOR’S
SITE START
CONTACT: _______________________ P.O.#: ____________ DATE: _________________
 
PHONE: ________________________________ FAX:
______________________________ ____________________________________








 
 
EMPLOYEE NAME
 
 
VALID CARD
UNITED, INC.
USE ONLY
NO.
(PRINT: Last, First, Initial)
SOC. SEC. #
TYPE
DATE
LU
A/N
                                                                               
                                                                               
                                   

 
 
Page 2 of 2

--------------------------------------------------------------------------------

 CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 3.4(E)
 




LABOR REQUIREMENTS




1.
The Contractor is responsible for providing all labor personnel, both craft and
non-craft, as required. The Contractor shall employ AFL-CIO skilled craftsmen
who are members of local unions affiliated with the AFL-CIO building and
construction trades unions for the performance of the Work that is normally and
historically the jurisdiction of those trade unions for the location at which
the Work is to be performed.



2.
Craft labor Work shall be performed under the terms of the National Erectors
Association National Maintenance Agreement and/or their equal under similar
national maintenance agreements. For plants as designated below, the agreement
shall include the wage rate modification granted by the National Maintenance
Agreements Policy Committee. The Contract price shall be based on performing the
Work under such agreement, and modifications as applicable. For other plants
designated below also, there shall be no wage rate modification.



3.
Contractors who are awarded Work are to conduct Pre-Job Conferences as
stipulated in Article1 - Recognition, and assign work to the appropriate crafts
according to the recognized and traditional jurisdiction.



4.
Contractors are required to furnish a copy of the first and signature pages of
such agreements with each craft prior to commencing the work.



5.
FirstEnergy Generation Corp. shall pursue and anticipates receiving approval
from the National Maintenance Agreements Policy Committee (NMAPC) for a wage
rate site modification at the locations indicated below. The modification allows
for the Work to be performed [*****%] of the wage rates contained in the local
collective bargaining agreements and [*****%] of the fringe benefits listed in
those agreements. The Contractor is responsible for applying for said agreements
and must be in possession of them with permission from the appropriate
international unions for requesting extension of the FirstEnergy National
Maintenance Agreement to cover Work to be performed at these specific
FirstEnergy Generation Corp. Plants: R. E. Burger, Edgewater, D. B. Mansfield,
W. H. Sammis, and Seneca.



6.
Plants which have not been granted a wage rate modification, but which require
use of the National Maintenance Agreement with no modification (100%) to rates
are: Ashtabula, Bayshore, Eastlake, Lakeshore, Mad River, Richland, Sumpter and
West Lorain.



7.
Failure to comply with the foregoing requirements shall be considered as a
material breach of the terms of the contract, subject to termination for cause
if such action is deemed necessary by FirstEnergy Generation Corp.



Page 1 of 1

--------------------------------------------------------------------------------

EXECUTION COPY
EXHIBIT 3.5(E)-1
 


FIRSTENERGY CONTRACTOR SAFETY PROGRAM FOR FOSSIL GENERATION


     CONTRACTOR
SUPERVISION                                                                                                1 


     SAFETY AND HEALTH
OBLIGATIONS                                                                                    
1


 1. DESIGNATION OF SAFETY
SUPERVISOR                                                                     
1
 2. GENERAL SITE RULES AND
HOUSEKEEPING                                                               2
 3. PERSONAL PROTECTIVE
EQUIPMENT                                                                        
 2
 4. EMERGENCIES                                                                                                            
3
 5. FIRST
AID                                                                                                                    
 3
 6. FIRSTENERGY GENERATION CORP. EQUIPMENT AND
UTILITIES                                  3
 7. LOCKOUT/TAGOUT AND CONTROL OF HAZARDOUS
ENERGY                                      3
 8. EXCAVATION AND
TRENCHING                                                                                
    3
 9. SCAFFOLDING AND FALL
PROTECTION                                                                      
 4
10. ASBESTOS                                                                                                        
         4
11. INORGANIC
ARSENIC                                                                                           
       4
12. LEAD                                                                                                                       
   4
13. HOT
WORK                                                                                                            
     4
         14. POWERED INDUSTRIAL TRUCKS, OTHER VEHICLES AND CRANES -
                   DRIVERS AND
OPERATORS                                                                                 
  5
15. WRITTEN SAFE WORK
PROCEDURES                                                                     
   5
16. EMPLOYEE TRAINING AND
QUALIFICATIONS                                                               5
17. INCIDENT
REPORTING                                                                                               
  5
18. CONFINED
SPACES                                                                                                  
  6
19. PERMITS, LICENSES AND
INSPECTIONS                                                                    
 6
20. GENERAL RULES FOR HAZARDOUS MATERIALS AND EQUIPMENT                         
   6
21. FIRE EXTINGUISHERS AND FIRE
WATCH                                                                      7
22. COMPLIANCE
AUDITS                                                                                                
  7


PROHIBIED
ACTS                                                                                                                   
 7


SECURITY AND FACILITY
ACCESS                                                                                      
    7 
 
 
CONTRACTOR SUPERVISION


Unless specified in this safety guide, the Contractor will at all times be
solely responsible for all means, methods, techniques, and procedures for the
work specified in the contract. The Contractor is responsible for all acts and
omissions, of all their employees, subcontractors and agents, performing any of
the contracted work. The Contractor will at all times maintain appropriate
discipline among its employees, and will not employ any person unfit or
unqualified in that portion of the contracted work assigned to them.


The Contractor has the authority and responsibility to control, and/or correct
all safety and health hazards associated with the contracted work. If the
Contractor becomes aware of a hazard which the Contractor contends was created
or caused by FirstEnergy, the Contractor must notify the designated FirstEnergy
contact person immediately in the case of an imminent hazard, or as soon as
possible in all other cases.


SAFETY AND HEALTH OBLIGATIONS


1. Designation of Safety Supervisor


The Contractor must designate a responsible member of its organization at the
job site, whose duty would include safety and health compliance, and the
prevention of accidents. The name and position of any person designated must be
reported in writing to FirstEnergy Site Safety Representative or other
designated FirstEnergy representative.
 
Page 1 of 7

--------------------------------------------------------------------------------

EXECUTION COPY
EXHIBIT 3.5(E)-1
 


2. General Site Rules and Housekeeping
 
A.
Portable ladders are to be tied or lashed to prevent the ladder from slipping
and must have non-slip bases. Metal and any conductive ladders will not be
permitted.

 
B.
Hoses, welding leads and electrical cords generally will be run overhead to
eliminate tripping hazards or damage by heavy equipment.

 
C.
Temporary floor openings are to be barricaded and flagged as required by OSHA
regulations.

 
D.
Compressed or Plant air must not be used for cleaning clothing or shoes.

 
E.
All equipment used in proximity to overhead lines must be properly grounded.
Work near overhead lines must be communicated to FirstEnergy Site Safety
Representative’s attention.

 
F.
Extreme caution must be used when walking or driving near railroad tracks on
plant property. Most locomotives are operated by remote control, and unmanned.
Crossing a railroad track by crawling under or between railroad cars is
forbidden.

 
G.
Rigging and hoisting of material or equipment must be done in a manner to ensure
safety to personnel and existing equipment in the hoisting area.

 
H.
All posted signs must be observed.

 
I.
Fire extinguisher, fire hoses, and other fire fighting equipment must not be
moved from their designated locations, except in the event of a fire.

 
J.
If a plant fire extinguisher is used, contact FirstEnergy Generation Corp. Site
Safety Representative.

 
K.
The contractor must also be aware of various hazards existing in and around an
operating power plant and take appropriate steps to protect their employees.
Hazards include, but are not limited to:

 



 
·
Rotating equipment such as motors, fans, and air compressors

 
·
High voltage switches, cables, and overhead lines

 
·
High temperature/ high pressure steam piping and vessels

 
·
Sensitive control equipment with associated tubing, piping and wiring

 
·
Automatic safety valves and other power actuated valves

 
·
High noise level areas

 
·
Potential exposure to arsenic, asbestos and/or lead



3. Personal Protective Equipment


The Contractor must ensure that all its employees utilize all Personal
Protective Equipment (PPE) required by applicable Occupational Safety and Health
Administration (OSHA) laws and regulations. FirstEnergy will not provide safety
equipment for the Contractor's work activities.


Hard hats, safety glasses, and hearing protection where appropriate must be worn
at all times when on FirstEnergy power plant property. Proper sturdy footwear
must be worn at all times.


Compliance will include, but not be limited to, the following:


A. Conducting a hazard assessment prior to job initiation, to determine what if
any PPE is needed for their employees.


B. Conducting personal sampling if required by OSHA regulations.
 

 
1)
If personal sampling is required, the Contractor will inform FirstEnergy Site
Safety Representative, in writing, of the personnel and/or Subcontractor that
will be performing the sample collection and/or analysis.

 

Page 2 of 7

--------------------------------------------------------------------------------

EXECUTION COPY
EXHIBIT 3.5(E)-1
 



 
2)
FirstEnergy reserves the right to reject any/or all parties involved with the
sample collection and/or analysis.

 
3)
The Contractor will supply FirstEnergy with the results of all personal
monitoring samples collected on FirstEnergy property.



FirstEnergy has determined that in any enclosed area that transports circulating
water, there is a potential for the existence of common pathogenic organisms.
The Contractor will be responsible for the proper protection of its employees
and others in relation to the contracted work performed in these areas.


Unless told otherwise by FirstEnergy Representative, or determined by test
results, contractors must assume that all insulating materials including Thermal
System Insulation, surfacing materials, and other building materials such as
floor tile, gaskets, old wire insulation, and transite board contain asbestos.
Contract workers must be properly trained and wear the proper PPE while working
with these materials.
 
4. Emergencies


The Contractor must be aware of and comply with any emergency action plans for
the facility where contracted work is performed. The Contractor must develop a
Site Specific Emergency Evacuation Plan that complements the Facility Emergency
Evacuation Plan and inform their workers of the plan. The Site Specific
Emergency Evacuation Plan shall be submitted to FirstEnergy for review and
approval prior to the commencement of work.


In an emergency potentially threatening the safety of an employee’s life, the
safety of the job site, or of adjoining property, the Contractor is permitted to
act at its discretion to prevent property loss or personnel injury.


5. First Aid


First Aid services and provision for medical care are the responsibility of the
Contractor. The Contractor must provide its own first aid supplies, emergency
response equipment, and prompt medical attention in case of injury to its
employees. Provisions must be made and in place prior to the commencement of the
work. The Contractor is responsible for ensuring that personnel trained in first
aid are available on site while work is occurring.


6. FirstEnergy Generation Corp. Equipment and Utilities


The Contractor is prohibited from starting, stopping, or otherwise operating
FirstEnergy Generation Corp. owned or leased equipment and utilities, unless
specifically authorized to do so in writing. The Contractor can not open or
close any valves, breakers, or switches, enter into any equipment, or cut into
any piping or structure, without first obtaining permission from the proper
FirstEnergy contact designated by the facility’s management. (See section on
Lockout/Tagout)


7. Lockout/Tagout and Control of Hazardous Energy


The Contractor shall develop a Site Specific Lockout/Tagout program. The
Contractor’s Site Specific Lockout/Tagout program will be required to comply
with FirstEnergy Generation Corp.’s Lockout/Tagout program. A copy of
FirstEnergy Generation Corp.’s Lockout/Tagout program will be provided to the
Contractor. The Contractor will be required to train their employees to comply
with the Site Specific Lockout/Tagout program, with all training completed prior
to commencement of the related work. 


8. Excavation and Trenching


Any excavation and trenching activities and building demolition operations must
comply with applicable state or federal standards pertaining to those
activities. This includes trenches dug for access to utility piping and
plumbing. The Contractor will obtain all appropriate permits prior to beginning
work on-site. The Contractor will agree to comply with OSHA regulations that
include but are not limited to:
 
 
Page 3 of 7

--------------------------------------------------------------------------------

EXECUTION COPY
EXHIBIT 3.5(E)-1
 


A.
Using shoring or sloping for evacuations five (5) feet or deeper



B.
Having shoring inspected by trained “competent” person



C.
Hazardous atmospheric testing where needed



D.
Providing appropriate means of egress.



9. Scaffolding and Fall Protection


All scaffolding must be erected, inspected and maintained in accordance with the
applicable state and/or federal standards pertaining to those activities. The
Contractor must obtain all appropriate permits prior to beginning work on-site.
The Contractor will be responsible to ensure that all employees working on
scaffolding are properly trained to qualify them as either a competent person,
erector/dismantler, or user. Scaffolding will be inspected and tagged by a
“competent person”. All scaffolding will utilize a guardrail system and
toeboards. The Contractor will supply an informational copy of all scaffold
inspection documents to the appropriate FirstEnergy Representative.


Scaffolding design drawings are required for each major installation of
scaffolding. A Registered Professional Engineer (PE), for the state jurisdiction
in which the work shall be performed, must approve the scaffold design and
indicate approval by the appropriate PE Stamp affixed to the design drawings.


100% Fall Protection must be utilized where personnel are exposed to a fall of
six feet or more.


10. Asbestos


Unless communicated otherwise, all existing facility insulating materials
including Thermal System Insulation, surfacing materials, and other building
materials such as floor tile, gaskets, old wire insulation, and transite board
must be considered by the contractor to contain asbestos.


The Contractor will be notified of the presence of any known or suspected
asbestos-containing materials in its proposed work areas. Only a contractor with
the required OSHA training, certification and permits for asbestos abatement and
removal may handle these materials. All other Contractors are prohibited from
working on or removing asbestos-containing materials.


11. Inorganic Arsenic


If the Contractor will be working in a regulated work area for inorganic
arsenic, FirstEnergy Site Safety Representative or appropriate plant management
will notify the Contractor of such. The Contractor is responsible for ensuring
that only employees with the required OSHA training enter and perform work in
this area. Contractors working in regulated work areas for inorganic arsenic
will be responsible for providing and maintaining step off exit areas from these
regulated areas. Disposal of all protective coveralls, PPE, or any other items
that become contaminated, is the responsibility of FirstEnergy. Use of the
facility’s change area and shower is prohibited.


12.
Lead



All materials that have the potential to contain lead must be tested prior to
the Contractor performing any work that could create dust or fumes. If possible,
all lead should be removed prior to the start of work. FirstEnergy shall remove
all identified pre-existing lead materials as required to support the work. If
the work to be performed will cause lead particles or fumes to become airborne,
then proper containment and control, techniques and equipment, must be in place.
The Contractor is responsible for ensuring that only properly trained employees
will perform such work and that all workers will wear the proper PPE. Air
monitoring must be conducted for work activities that create dusts or fumes with
lead. (See section 3)
 
 
Page 4 of 7

--------------------------------------------------------------------------------

EXECUTION COPY
EXHIBIT 3.5(E)-1
 


13. Hot Work


The Contractor is prohibited from welding, burning, cutting, brazing or
performing other "hot work" without prior authorization from FirstEnergy
management or designated representative. All hot work must comply with state and
federal standards for these work activities, including those standards
pertaining to hot work permits and safe handling of compressed gases.


 
A.
Due to the increased risk of fire resulting from the performance of Hot Work
operations in the plant, all Contractors are responsible for the implementation
of a Hot Work permit procedure. This Hot Work permit procedure must identify the
necessary precautions taken to prevent fires resulting from open flame
operations (i.e. welding, cutting, grinding, brazing).

 
B.
The Contractor will ensure that there are sufficient numbers of fire
extinguishers, of the proper type, in the work area.

 
C.
The Contractor must focus on the fire hazards associated with their work. It may
be necessary to post a “fire watch”, depending on the nature and location of
work.

 
D.
The Contractor will provide protection to prevent welding and burning sparks
from falling below the work level. Fire retardant material must be used for this
purpose.

 
E.
The Contractor will screen or shield welding activities to prevent welding flash
injuries to other personnel.

 
F.
Storage area for oxygen and acetylene tanks must be separated by 20 feet or by a
non-combustible barrier at least 5 feet in height. Cylinder must be secured at
all times and capped when not in use.

 
G.
Empty cylinders must be removed from the work area to the designated storage
facility at the site.

 
 
14. Powered Industrial Trucks, Other Vehicles and Cranes - Drivers and Operators


The Contractor's employees who drive vehicles or forklifts, or who operate heavy
equipment on FirstEnergy project sites, must have a current driver's license.
Prior to employment on FirstEnergy project sites, it is recommended that all
Contractor Crane Operators be Certified through the National Commission For The
Certification Of Crane Operators (NCCCO). The Contractor must retain
documentation of appropriate training in accordance with state and federal OSHA
standards, Department of Transportation, and Department of Motor Vehicles codes
and standards. The Contractor is responsible to meet all OSHA regulation
pertaining to powered industrial trucks, mechanized equipment, motor vehicles,
cranes derricks and hoists.


Contractor shall have a written Critical Lift policy and procedure. The
Contractor’s Critical Lift policy and procedure shall be submitted to
FirstEnergy for review and approval prior to the commencement of work.


15. Written Safe Work Procedures


The Contractor must have a written Site Specific Safety Program, including safe
work practices, procedures, and programs. FirstEnergy or designated
representative is to be provided a copy of the written Site Specific Safety
Program that will be used at FirstEnergy facility. If upon review, FirstEnergy
or designated representative deems the Site Specific Safety Program not to be in
compliance with appropriate FirstEnergy policy and/or OSHA regulations, the
parties involved must resolve issues prior to the commencement of work.


16. Employee Training and Qualifications


Contractor will provide only properly trained and qualified personnel to perform
work under the Contractor Agreement. The Contractor will provide only employees
who are trained in both general safe work practices and all applicable specific
hazards of the contracted work. The Contractor has the authority and
responsibility to train its employees with regard to general and work-specific
hazards and safe practices. The Contractor must certify that all of its
employees, subcontractors and Vendors, have been fully informed of tasks and
specific hazards and safety requirements before beginning work on-site.
 
 
Page 5 of 7

--------------------------------------------------------------------------------

EXECUTION COPY
EXHIBIT 3.5(E)-1
 


17. Incident Reporting


The Contractor will immediately notify FirstEnergy management or designated
representative of any site occupational injury or illness, employee exposure to
hazardous substances, vehicle accidents, property damage, fires, environmental
spills or releases, and/or "near misses". The Contractor will provide a written
incident notice to FirstEnergy management or designated representative within 24
hours of any such occurrence and a written report to follow. FirstEnergy
reserves the right to review the Contractor's incident investigations and/or
perform FirstEnergy’s own investigations, for the sole purpose of verifying
facts, protecting FirstEnergy personnel and property, and limiting FirstEnergy
liability.


18. Confined Spaces


The Contractor must have in place a permit required confined space program for
the protection of its employees from the hazards associated with the entry into
confined spaces. Contractors are required to perform the following activities:



 
A.
Obtain any available information regarding permit space hazards and entry
operations from the host employer, (FirstEnergy Generation Corp., or designated
representative).




 
B.
Coordinate entry operations with the host employer, when both host employer
personnel and Contractor personnel will be working in or near permit spaces.




 
C.
Inform the host employer of the permit space program that the Contractor will
follow and of any hazards confronted or created in permit spaces, either through
a debriefing or during the entry operation.



FirstEnergy reserves the right to require the Contractor to follow FirstEnergy’s
Confined Space Program. If FirstEnergy decides to require the Contractor to
follow FirstEnergy’s Confined Space Program, a copy of FirstEnergy Generation
Corp.’s confined space program will be given to the Contractor. An agreement to
train contractor employees to FirstEnergy Generation Corp.’s confined space
program must be in place, with training completed, prior to the commencement of
work.


19. Permits, Licenses and Inspections


As defined in Section 3.6 of the Contract, the Contractor will secure and pay
for all required licenses, permits and inspections necessary for performance and
completion of the work. Within 5 working days of receiving such documents, the
Contractor will deliver to FirstEnergy or designated representative copies of
all permits, written approvals, licenses and inspections.


20. General Rules for Hazardous Materials and Equipment


When the use of hazardous materials (as defined by 29CFR 1910.1200) or equipment
is necessary for the work being performed, the Contractor must exercise the
highest care and must perform such activities under the supervision of properly
qualified personnel. All applicable laws, rules, regulations and ordinances must
be followed. The Contractor is responsible to comply with the OSHA Hazard
Communication Standard. It is the Contractors responsibility to maintain an MSDS
file of all hazardous substances and chemicals that the contractor has brought
onto the site. Where and when a hazardous material will be used must be
communicated to FirstEnergy site representative or designated representative,
prior to commencing work.


The Contractor will be responsible for removing and properly disposing of all
empty, partially full, or full containers of chemicals or chemical substances
that were brought on site by the Contractor or its Subcontractors as part of its
demobilization. All products and materials brought on site by a Contractor must
be removed by that Contractor upon its departure. Do not put chemical containers
into company trash containers. Failure to adhere to this provision will result
in FirstEnergy disposing of the same and recovering the costs from the
contractor. Also, all appropriate regulatory agencies will be notified of any
non-compliance with any applicable regulations.
 
 
Page 6 of 7

--------------------------------------------------------------------------------

EXECUTION COPY
EXHIBIT 3.5(E)-1
 


Explosives of any description are not permitted to be stored on the Project
Site. If the Contractor wishes to use explosives of any description, the
Contractor must first provide written notice to, and receive written approval
from FirstEnergy Representative and obtain the approval of all appropriate
authorities having jurisdiction over the use of such explosives.
 


21. Fire Extinguishers and Fire Watch


The Contractor will work with FirstEnergy safety representative to ensure that
there are sufficient numbers of fire extinguishers, of the proper type, in the
work area. The Contractor will be responsible for providing a fire watch for
periods during which its personnel may be engaged in activities constituting a
fire hazard, or as otherwise required by law. Prior to engaging in any
activities that could ignite a fire, the Contractor must ensure that all
flammable material has been cleared from the affected area. See section on Hot
Work.


22. Compliance Audits


Any contractor performing work at a FirstEnergy facility may be subject to
compliance audits, which includes Safety as well as all other compliance
documentation mentioned in this document, whether announced or unannounced, at
FirstEnergy’s discretion.


PROHIBITED ACTS


The Contractor's and Subcontractor’s employees are prohibited from bringing
firearms, knives, and weapons of any kind onto a FirstEnergy site or FirstEnergy
facility, unless specifically authorized to do so in written contractual
documents.


No one under the influence of any narcotics, drugs, controlled substances or
alcoholic beverages is permitted on FirstEnergy property.


The illegal use, sale, or possession of narcotics, drugs, controlled substances
or alcoholic beverages while on the job is strictly prohibited.


Contractor's employees and Subcontractors are permitted to smoking in designated
areas only.


SECURITY AND FACILITY ACCESS


The Contractor will comply with FirstEnergy Generation Corp. security and access
procedures for entry onto a FirstEnergy Generation Corp. controlled property,
worksite, or facility. The Contractor's employees are authorized to enter only
those work areas and structures specific to its contractual scope of the
contracted work. Site specific security requirements will be distributed and
reviewed with the contractor prior to mobilization.


The Contractor will maintain a daily log of all employees present on-site. This
log is to be used in an emergency to identify missing personnel. The
Contractor's employees must be logged in and out of the site each day in
accordance with FirstEnergy Generation Corp. security procedures.


A visitor is defined, as any person not covered by contractual agreements with
FirstEnergy Generation Corp. Visitors may include Vendors, tour groups or guests
of the Contractor’s management. All visitors to FirstEnergy project sites or
facilities must have prior authorization from FirstEnergy. Visitors shall wear
all required PPE and must be escorted by the Contractor's supervisor or manager,
or by its designated personnel, at all times while on-site. Visitors are
prohibited from areas where contact with hazardous substances or materials is
possible and are also prohibited from entering any area of the work site that
requires respirators, or specialized medical monitoring or safety training.


The Contractor will immediately notify FirstEnergy management or designated
representative of any regulatory agency inspectors or compliance personnel who
request information about on-site activities or who request entry to the work
site. This includes personnel from city, county, state or federal government
agencies. Regulatory and government personnel must provide appropriate
identification prior to entering the work site.
 
 
Page 7 of 7

--------------------------------------------------------------------------------

EXECUTION COPY
EXHIBIT 3.5(E)-2
 


OSHA COMPLIANCE AND SAFETY


 


The Contractor represents and warrants that all articles, including but not
limited to materials, equipment, protective clothing, scaffolding, walkways,
ladders, etc. furnished, meet or exceed all specifications promulgate for safety
and health standards under the Occupational Safety and Health Act of 1970 (29
U.S.C. 691 et. seq. 1970) and all regulations in effect as of the date of this
Contract. The Contractor agrees that all labor furnished as part of this
Contract is performed in accordance with all applicable OSHA requirements and
all other applicable local, state, and federal regulations.


1.
FirstEnergy has established designated areas for contaminants that may include,
depending on the location at which work is to be performed, but are not limited
to inorganic arsenic, lead, asbestos, hydrogen sulfide and sulfur dioxide.
Exposure to any of these contaminants may be above certain OSHA limits when
working in any of these designated areas.



2.
The Contractor shall be responsible for the interpretation and compliance with
all applicable OSHA regulations including, but not limited to the regulations
related to the contaminants.



3.
OSHA compliance shall include, but not be limited to, the following:




 
A.
Conducting personal sampling if required by OSHA regulations.




   
1.
If personal sampling is required, the Contractor shall inform FirstEnergy, in
writing, of the personnel and/or Subcontractor that will be performing the
sample collection and/or analysis.




   
2.
FirstEnergy reserves the right to reject all parties involved with the sample
collection and/or analysis.




   
3.
The Contractor shall supply FirstEnergy with the results of all personal
monitoring samples collected on FirstEnergy's property.




 
B.
Supplying personal protective equipment and other related equipment if required
by OSHA regulations.



4.
The Contractor shall comply with all requirements of OSHA CFR 1910.1200, and any
applicable state Right To Know Acts, including but not limited to the labeling
of containers, proper handling of applicable materials, proper training and
protection of employees and others, and the securing and implementing of
Material Safety Data Sheets.



5.
FirstEnergy has determined that in any enclosed area that transports circulating
water, there is a potential for the existence of common pathogenic organisms.
The Contractor shall be responsible for the proper protection of its employees
and others in relation to Work performed in these areas.



6.
For Work performed at FirstEnergy’s D. Bruce Mansfield Plant in the event of any
emergency situation, specifically an emergency condition at FirstEnergy Beaver
Valley Power Station, it may become necessary to notify and/or possibly shelter
or evacuate all onsite personnel. FirstEnergy has developed The Bruce Mansfield
Plant Emergency Preparedness Plan for emergency situations. The Contractor shall
adhere to and participate in the plan if an emergency situation should occur.




 
The Work shall comply with the State(s) of Ohio, Michigan and/or Commonwealth of
Pennsylvania, depending on the locations at with Work is performed, local codes
and standards.


 
Page 1 of 1

--------------------------------------------------------------------------------

EXECUTION COPY
EXHIBIT 3.8(E)-1
 


ASBESTOS HANDLING AND REMOVAL


The parties agree that asbestos handling and removal is not anticipated or
intended to be part of the scope of this Contract. Contractor shall not in any
way handle or remove asbestos without FirstEnergy’s permission. Contractor shall
promptly advise FirstEnergy’s Superintendent in the event he discovers any
material which may be composed of asbestos. FirstEnergy will make arrangements
to test the material and should it be confirmed to be asbestos, take appropriate
action to have the asbestos removed and disposed of in compliance with
applicable rules and regulations.


However, should the Contractor handle or remove asbestos knowingly, in addition
to fully indemnifying FirstEnergy pursuant to the Article entitled "INDEMNITY"
of this Contract, the following requirements shall be applicable:


Contractor shall be responsible for compliance with 29 CFR 1910.1001 and
1926.1101, 40 CFR Part 61 Subparts A and M, and 49 CFR Part 173 Subparts A and
M, and any other applicable rules and regulations and amendments thereto
promulgated by OSHA, EPA or state and local governmental authorities.
Contractor's requirements include but are not limited to:


1.
Assignment to the plant site of a "competent person" as defined by applicable
rules and regulations listed above.



2.
Establishment of regulated areas pursuant to 29 CFR 1926.1101.



3.
Supplying for all of it's employees and agents all respirators, protective
clothing or other protective equipment utilized to comply with 29 CFR 1926.1101.



4.
Contractor's employees and agents are to be properly trained in asbestos
handling procedures, consistent with the aforementioned regulations, and
licensed or certified by the Ohio Department of Health.



5.
The Contractor, where necessary, is to build an enclosure to meet all applicable
standards listed above. In addition, Industrial Hygiene Monitoring will be
performed in accordance with the above regulations.



6.
Supervision of on-site storage and handling of asbestos containing waste.



7.
All shipments of asbestos shall be manifested, utilizing Purchaser's forms,
initiated on Contractor's request by Purchaser's Authorized Representative.
Purchaser's copies of completed manifest shall be returned to Purchaser's
Authorized Representative.



8.
All asbestos hazard abatement project clearance levels shall be in accordance
with the following:

 
a.
All clearance air-sampling to be analyzed by phase contrast microscopy (PCM)
shall be conducted in accordance with the National Institute of Occupational
Safety and Health (NIOSH) method 7400 entitled “Fibers” published in the NIOSH
manual of analytical methods, 3rd edition, second supplement, August 1987. A
minimum of three samples shall be taken and show that the concentration of
fibers for each sample is less than or equal to a limit of quantitation for pcm
(0.01 fibers per cubic centimeter of air); and




 
b.
All clearance air-sampling to be analyzed by Transmission Electron Microscopy
(TEM) shall be conducted in accordance with the regulations established by the
United States Environmental Protection Agency, 40 C.F.R. Part 763, Subpart E,
Appendix A.

 
9.
All clearance air sampling shall be conducted by an asbestos hazard abatement
air-monitoring technician, or asbestos hazard evaluation specialist certified by
the department, or a certified industrial hygienist or industrial hygienist in
training as certified by the American Board of Industrial Hygiene.

 
 
Page 1 of 2

--------------------------------------------------------------------------------

EXECUTION COPY
EXHIBIT 3.8(E)-1
 


10.       Contractor shall provide regulatory permits, licenses, certificates
and notices.


All requirements outlined above are to protect the health of Purchaser's
employees outside the regulated area. Contractor is solely responsible for
protecting the health of the Contractor's employees, agents, or subcontractors
working with asbestos, recognizing that Purchaser is not responsible for
supervising Contractor's personnel.
 
Page 2 of 2

--------------------------------------------------------------------------------

EXECUTION COPY
EXHIBIT 3.8(E)-2
 


INORGANIC ARSENIC




Contractor shall satisfy itself in accordance with 29 CFR 1910.1018, that none
of its employees are exposed to inorganic arsenic in concentrations greater than
the permissible exposure limit contained therein. It shall be Contractor's
responsibility and obligation to properly inspect the facilities of FirstEnergy
where Contractor's employees will be performing the work, in particular but not
limited to work in, about or around boilers and their associated ducts, tubing,
and appurtenances. Contractor shall comply with all of the requirements of
1910.1018 CFR, including but not limited to initial and any additional exposure
monitoring, establishment of regulated areas, and the provision of respirators
to Contractor's employees if needed. Contractor shall immediately notify
FirstEnergy if the presence of inorganic arsenic is detected at the permissible
exposure limit set forth in 1910.1018.
 
 
Page 1 of 1

--------------------------------------------------------------------------------

EXECUTION COPY
EXHIBIT 3.8(E)-3
 
 


LEAD ABATEMENT TERMS OF REIMBURSEMENT


Contractor is advised that the handling, removal and disposal (other than the
potential for labor force exposure) of lead or lead containing materials or
materials coated with lead containing material, including but not necessarily
limited to lead containing paint, is not included as part of Contractor's scope
of Work. However, the cost for labor force exposure for lead or lead containing
materials or materials coated with lead containing materials shall be limited to
monitoring results under OSHA requirements. In the event that monitoring results
indicate a lead problem, the Contractor shall immediately notify FirstEnergy. At
that point, documentation of any lead impacted activities shall be identified to
FirstEnergy and all lead related Work timesheet information shall be provided.
In addition, FirstEnergy shall perform intensive surveillance on the affected
Work. Contractor shall support all administrative activities under FirstEnergy's
direction. FirstEnergy shall reimburse Contractor for costs associated with lead
abatement activities/affected Work as follows:
1.
Fixed costs shall be reimbursed at actual cost and shall include:

 
a.
All equipment and consumables used solely for lead abatement shall be billable
to FirstEnergy. Equipment includes respirators, negative air machines, HEPA
filters, pre-filters, secondary filters and flex hose. Consumables include
respirator filters, suits/gloves, respirator wipes, towels and soap.

 
b.
Labor hours incurred by craft employees for blood testing, respirator fit tests,
pulmonary function tests, lead abatement training and maintenance for negative
air machines.

2.
Inefficiency of labor costs shall be provided for as follows:

 
a.
Contractor shall notify FirstEnergy daily of all Work activities involving lead
abatement and shall submit timesheets for this Work to FirstEnergy for approval.

 
b.
FirstEnergy shall perform surveillance on those activities and utilize the
results to approve Contractor's lead abatement related Work timesheets.
FirstEnergy agrees to provide Contractor with copies of its daily surveillance
reports for its use in preparing lead abatement related Work timesheets.

            c.         Contractor shall invoice FirstEnergy for approved lead
abatement related Work timesheets.
 
 
 
 
 
 
Page 1 of 1

--------------------------------------------------------------------------------

EXECUTION COPY
EXHIBIT 5.1
 


AQC SYSTEMS, PRICING METHODOLOGY AND DEFINITIONS


The Project, AQC Systems, will be composed of various Subprojects. Phases of the
Project will include development, engineering, design, fabrication, procurement,
construction, startup and commissioning.


The Professional Costs portion for this Project will include the Engineering and
Graphics Labor (including Specialist Labor), Other Professional Labor,
Professional Construction Labor, the Engineering Technology Charge, G&A,
Engineering Subcontracts and Travel and Living Expenses as defined herein. For
clarity, Engineering and Graphics Labor and Other Professional Labor performed
by BAPC Ohio shall be compensated in the same manner as the Contractor,
including rates, Engineering Technology Charge, G&A, and Fee.


All Engineering/Graphics Labor and Other Professional Labor will be performed by
resources located in the Unites States and billed per Exhibit 5.1-10 ("Rate
Sheet for Engineering/Graphics Labor and Other Professional Labor") unless
otherwise agreed between FirstEnergy and Contractor. If requested by
FirstEnergy, the Contractor will fully cooperate with FirstEnergy to utilize
Contractor’s offshore or overseas Engineering/Graphics Labor and Other
Professional Labor and FirstEnergy will be billed by Contractor at rates
appropriate for that country of origin.


Two commercial options exist for this work. Commercial option number 1 is the
“FE Vendor Arrangement”. Commercial option number 2 is the “Wrap Arrangement”.


The following is to be applied to the commercial options number 1 and number 2
as described herein, for conventional wet or dry FGD technology, including in
duct application of dry FGD technology.


The "Target Construction Cost" of each Subproject, as defined during the
Development Phase, will include the Professional Construction Labor (and
associated G&A and Engineering Technology Charge), Purchased Equipment and
Materials, Fabricated Items, Freight, Craft Labor, Consumables, Major Equipment
& Tool Rental, Temporary Facilities, Subcontractors, builder risk insurance,
bonds, taxes and any other expenditures deemed to be appropriate by FirstEnergy
(as mutually agreed during the Development Phase of the Subproject). The “Target
Construction Cost” excludes Professional Engineering and Graphics labor and
Other Professional labor (with the associated Engineering Technology Charge and
G&A), travel and living expenses, and Engineering Subcontracts. Each Subproject
or combination thereof, will have a “Target Construction Cost” established once
sufficient engineering and procurement is completed. The "Target Construction
Cost" will include all estimated costs for the Subproject as well as all costs
mutually agreed upon between the Contractor and FirstEnergy, and authorized by
FirstEnergy using partial Notices To Proceed, up to the time the “Target
Construction Cost” is established. The “Target Construction Cost” shall be
exclusive of any Fee.


For Powerspan ECO ®, the “Target Construction Cost” will be established after
sufficient design to establish quantities and construction plans, selection of
sub-suppliers and resolution of any issues relating to the technology are made
available by Powerspan.


Each Subproject will be performed on a cost reimbursable basis plus a Fee, with
Contractor to be paid for all work performed by Contractor to meet its
obligations under the Agreement, except as provided therein [e.g. warranty]. The
Fee will be adjusted based upon the Incentive Scorecard results as described
below, and further adjustments to the Fee payment will be made based upon the
Subproject(s) over and underruns of the “Target Construction Costs” outside of
the agreed to Deadband. Fee payments for the “Target Construction Cost” will be
based on construction progress as compared to the construction schedule (see
Exhibit 5.1. -1 (A), “Fee Adjustment”).


The verification of the “Target Construction Cost” will be based upon an “open
book” review and audit of the estimated costs and any expenditures to date. At
FirstEnergy’s option, a mutually agreed to third party may be used to review and
evaluate the “Target Construction Cost” as provided by the Contractor.
 
 
Page 1 of 10

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1
 
The Contractor’s Fee is profit only and does not contain any General &
Administrative overheads. The Contractor will place [*****%] of the ******at
risk as further described herein. ****** Rates will be applied as stated herein
(See “Pricing Rates and Summary Sheets”). A [******] Rate will be applied as
stated herein to the Engineering and Graphics Labor, Other Professional Labor
and Specialist rates, and a separate [******] Rate will be applied to
Professional Construction Labor rates.


AQC SYSTEMS, PROJECT FEE AND FEE ADJUSTMENT


Except for Change Orders that increase or decrease the Target Construction Cost,
once a Subproject’s “Target Construction Cost” is established during the
Development Phase, that portion of the Fee will be fixed and will only be
adjusted by two (2) mechanisms as follows:




1. INCENTIVE SCORECARDS


An outline of the Contractor Sample Scorecards, which are used to adjust the
Contractor's ******, are as shown in Exhibit 5.1-2 “Sample Scorecards”.


Two Scorecards exist. A Scorecard exists for Engineering & Planning, and a
separate Scorecard exists for Professional Construction Labor.


The Engineering & Planning Scorecard is used to adjust the ****** associated
with the Engineering/Graphics Labor and Other Professional Labor. The Incentive
Scorecard includes the following categories:


·
Schedule

·
Project Administration

·
Quality

·
Innovation



The Professional Construction Scorecard is used to adjust the ****** associated
with the Professional Construction Labor. The Incentive Scorecard includes the
following categories:


·
Schedule

·
Safety

·
Quality

·
Project Administration

·
Cashflow



Each individual category shall have an associated weighted value, which total
100% for each Scorecard. On a periodic basis, but not longer than every six (6)
months, and, as agreed to by both parties, a rating will be established for each
category on the Scorecards using a combination of subjective and objective
criteria as defined on the Scorecards. Those scores will be compared to the
“Threshold”, “Target” and “Maximum” values. A percentage multiplier
corresponding to the weighted average score will be applied to the ****** paid
or due to the Contractor for the period being rated. Reconciliation for any over
payment or underpayment will be made at that point in time for the rating
period.


Some portions of the Sample Scorecards shown in Exhibit 5.1-2 are not currently
defined. Scorecards will be finalized and agreed to by both parties during the
Project Development Phase.


2. TARGET CONSTRUCTION COST


A “Target Construction Cost” will be established for each Subproject. A Deadband
above and below the “Target Construction Cost” has been established within which
no adjustment will be made to the AE Constructor’s Fee. The ****** will be
adjusted for Final Construction Cost above or below [*****%] deadband in
accordance with Exhibit 5.1-3, “Fee Table”. If the Final Construction Cost
exceeds the “Target Construction Cost”, the Contractor's ****** will be reduced
on a preset percentage of every dollar above the Deadband upper limit
("Contractor Fee Reduction Percentage"). Likewise, if the Final Construction
Cost is less than the “Target Construction Cost”, the Contractor's ****** will
be increased according to a preset percentage of every dollar below the Deadband
lower limit ("Contractor Fee Increase Percentage") as shown in Exhibit 5.1-3,
“****** Table”.




Page 2 of 10

--------------------------------------------------------------------------------

 CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1


Examples:


The examples shown below are for both the “Wrap Arrangement” and “FE Vendor
Arrangement” where the Fee percent would be changed to be in agreement with the
set value described herein.


If the Final Construction Cost exceeds the “Target Construction Cost”, but the
Final Construction Cost is within the upper limit of the Deadband (within
[*****%] of the Target Construction Cost, or less than [*****%] of the Target
Construction Cost), then the Fee will not be adjusted based upon this adjustment
mechanism.


If the Final Construction Cost exceeds the “Target Construction Cost”, and the
Final Construction Cost is above the upper limit of the Deadband and greater
than [*****%] of the “Target Construction Cost” then the Fee will be adjusted
based on the Final Construction Cost. Therefore, if the Final Construction Cost
is [*****%] higher than the “Target Construction Cost,” or [*****%] of the
“Target Construction Cost”, then the final Fee in this example would be reduced
by [*****%] of the Target Construction Cost in the “FE Vendor Arrangement” (or
for the “Wrap Arrangement”, the Fee would be reduced by [*****%]).


If the Final Construction Cost is below the “Target Construction Cost”, but the
Final Construction Cost is within the lower limit of the Deadband (within
[*****%] of the Target Construction Cost, or greater than [*****%] of the
“Target Construction Cost”), then the Fee will not be adjusted based on this
adjustment mechanism.
 
If the Final Construction Cost is below the “Target Construction Cost”, and the
Final Construction Cost is below the lower limit of the Deadband (less than
[*****%] of the “Target Construction Cost”), then the Fee will be adjusted based
on the Final Construction Cost. Therefore, if the Final Construction Cost is
[*****%] lower than the Target Construction Cost or [*****%] of the Target
Construction Cost, then the final Fee in this example would be increased by
[*****%] of the Target Construction Cost in the “FE Vendor Arrangement” (or for
the “Wrap Arrangement,” the Fee would be increased by [*****%]).


Approved Changes to the Work Scope (Attachment “A”) may occur during the
duration of the Subprojects. Any changes to the Work Scope must be by Change
Order, as provided in the Agreement. When the Subproject Work Scope is modified,
FirstEnergy will work with the Contractor to determine the cost increase or
decrease associated with the Work Scope change and include the cost increase or
decrease in the "Target Construction Costs" by modifying the "Target
Construction Cost" by the estimated amount. Fees of the same percentages used to
establish the original "Target Construction Cost" Fee will be applied to the
Work Scope change.


While the Contractor is executing the Work Scope at a FirstEnergy plant,
FirstEnergy also may request the Contractor perform additional work outside of
the Work Scope at the respective FirstEnergy plant. In such case, FirstEnergy
and the Contractor shall mutually agree to the scope of the additional work to
be performed. FirstEnergy shall pay for the additional work in the same manner
as provided in this Contract. However, such additional work shall be its own
Subproject and the Fee (equal to the percentage value for the “Target
Construction Cost” in accordance with the “FE Vendor Arrangement”) associated
with those costs will not be subject to either the Scorecard or "Target
Construction Cost" adjustments provided herein.






I.
PRICING FOR ENGINEERING, PROFESSONAL SERVICES, MATERIALS, FABRICATED ITEMS, AND
OTHER PRICING INFORMATION



PROFESSIONAL COSTS (excluding G&A and Fee) shall be reimbursed as follows:
 
 
Page 3 of 10

--------------------------------------------------------------------------------

 CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1

 

 
1.
Engineering and Graphics Labor

Engineering and Graphics Labor includes Project Management, Project Engineering
(mechanical, electrical, civil, controls, I&C, performance, and other
engineering disciplines), Drafting Specialists, and other engineering and design
personnel required for the Subproject. The labor costs shall be determined by
multiplying the direct time charging personnel hours assignable to the
Subproject by the current applicable billing rate as stated herein (Exhibit
5.1-10, “Rate Sheet for Engineering/Graphics Labor, Other Professional Labor and
Specialists”). The initial billing rates shall be in effect for the period
January 1, 2005 through December 31, 2005. Commencing January 1, 2006, the
billing rates will increase [*****%] per year on [*****%] of the billing rate,
and be adjusted per the annual Consumer Price Index - Urban Wage Earners and
Clerical Workers, Washington - Baltimore, DC-MD-VA-WV (Nov. 96 =100), as defined
herein as the “Professional Labor Index”, for [*****%] of the billing rate. The
Professional Labor Index for the average of the twelve months preceding each
October will be used as part of next year’s escalation. For example, the rate
for a Supervising Designer, Pay Grade [*****] is $[*****]/Hr. in 2005. The
escalation on this rate would be ($[*****] x [*****%] x [*****] = $[*****]) +
($[*****] x [*****%] x [*****] [if the average Index for the 12 months
proceeding October 2005 were [*****%]] =$[*****]) = a revised rate of
$[*****]/Hr. effective January 1 - December 31, 2006. Chargeable hours shall be
identified in the Project estimating process and approved by FirstEnergy. Hours
documented by timesheets or acceptable electronic representations shall be
submitted with a summary invoice for FirstEnergy approval and payment. A
Professional Cost Fee will be applied to Engineering and Graphics Labor and to
its associated G&A. The Rates provided do not include [******].



 
2.
Other Professional Labor

Other Professional Labor includes Procurement Specialists, Cost Estimating
Specialists, Office Managers, Scheduling Specialists, Constructability
Specialists, Accounting/Cost Specialist, Timekeepers and other non-Engineering,
non-Field Project support personnel. The labor costs shall be determined by
multiplying the direct time charging personnel hours assignable to the
Subproject by the current applicable billing rate as stated herein (Exhibit
5.1-10, “Rate Sheet for Engineering/Graphics Labor Other Professional Labor and
Specialists”). The initial billing rates shall be in effect for the period
January 1, 2005 through December 31, 2005. Commencing January 1, 2006, the
billing rates will increase [*****%] per year on [*****%] of the billing rate,
and be adjusted per the Professional Labor Index, as defined above, for [*****%]
of the billing rate. For example, the rate for a Senior Project Controls
Engineer, Pay Grade 25 is $[******]/Hr. in 2005. The escalation on this rate
would be ($[******] x [******]% x [******] = $[******]) + ($[******] x [******]%
x [******] [if the average Index for the 12 months preceding October 2005 were
[******]%] = $[******] = a revised rate of [$*****]/Hr. effective January 1 -
December 31, 2006. Chargeable hours shall be identified in the Project
estimating process and approved by FirstEnergy. Hours documented by timesheets
or acceptable electronic representations shall be submitted with a summary
invoice for FirstEnergy’s approval and payment. A Professional Cost Fee will be
applied to Other Professional Labor and to its associated G&A. The Rates
provided do not include [******].



 
3.
Professional Construction Labor

Professional Construction Labor includes Field Procurement Specialists, Project
Superintendents, Project Field Engineer, Construction Management personnel,
Startup and Testing Specialists, Safety Managers, QA/QC Specialists, Field
Scheduling Specialists, Materials Handling Specialists, Rigging Specialists,
Field Constructability Specialists, Timekeepers and other non-engineering
Project field support personnel. The labor costs shall be determined by
multiplying the direct time charging personnel hours chargeable to the
Subproject by the current applicable billing rate as stated herein (Exhibit
5.1-11 “Rate Sheet for Professional Construction Labor”). The initial billing
rates shall be in effect for the period January 1, 2005 through December 31,
2005. Commencing January 1, 2006, the billing rates will increase [*****%] per
year on [*****%] of the billing rate, and be adjusted per the Professional Labor
Index, as defined above, for [*****%] of the billing rate. For example, the rate
for a Safety Person, Pay Grade 25 is $[*****]/Hr in 2005. The escalation on this
rate would be ($[******] x [******]% x [******] = $[******]) + ($[******] x
[******]% x [******] [if the average Index for the 12 months preceding October
2005 were [******]%] = $[******] = a revised rate of [$*****]/Hr. effective
January 1 - December 31, 2006. Chargeable hours shall be identified in the
Project estimating process and approved by FirstEnergy. Hours documented by
timesheets or acceptable electronic representations shall be submitted with a
summary invoice for FirstEnergy’s approval and payment. A Professional
Construction Cost Fee will be applied to Professional Construction Labor and to
its associated G&A. The Rates provided do not include [******].
 

 
Page 4 of 10

--------------------------------------------------------------------------------

 CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1
 



 
4.
Engineering Technology Charge:

The Engineering Technology Charge includes reproduction costs, telecommunication
costs, computer costs, postage, office supplies, etc. as listed in Exhibit 5.1-7
“Constituents of Technology Charge” and see “Pricing Rates and Summary Sheets”.
The Engineering Technology Charges shall be determined by multiplying the direct
time charging personnel hours assignable to the Subproject by the current
applicable charge rate, [$*****] per billable hour for Engineering/Graphics
Labor & Other Professional Labor, and [$*****] per billable hour for
Professional Construction Labor, as stated herein The Engineering Technology
Charge Rates are applied to the straight time hours, and applied to overtime
hours up to and including [*****%] of straight time hours on an annual basis;
and at a reduced rate of [*****%] of the respective Engineering Technology
Charge ([$*****] per billable hour for Engineering/Graphics Labor & Other
Professional Labor and Specialists; and [$*****] per billable hour for
Professional Construction Labor) for overtime in excess of [*****%] of straight
time hours, on an annual basis. An annual reconciliation of any over or under
charges for the overtime Technology Charge is required. The initial Charge Rates
shall be in effect for the period January 1, 2005 through December 31, 2005.
Commencing January 1, 2006, the initial Charge Rates will be adjusted annually
per the annual Consumer Price Index - Urban Wage Earners and Clerical Workers,
Washington - Baltimore, DC-MD-VA-WV (Nov. 96 =100). For example, if the average
Index for the 12 months preceding October 2005 were [*****%], the 2006 rates
effective for January 1, 2006 through December 31, 2006, would be [$*****] and
[$*****]/Hr., respectively. The reduced rate for overtime in excess of [*****%]
of straight time hours would be [$*****] per billable hour and [$*****] per
billable hour, respectively. Chargeable hours shall be identified during the
Development Phase of the Subproject and approved by FirstEnergy. Hours
documented by timesheets or acceptable electronic representations shall be
submitted with a summary invoice for FirstEnergy approval and payment. [******]
and [******] are not applied to the Engineering Technology Charges (See Exhibit
5.1-4, “Sample Invoices”).



 
5.
Engineering Subcontracts:

Engineering Subcontracts (excluding Contractor affiliates) include any
Engineering and Graphics costs which are billed directly to the Contractor
associated with the Project. Engineering Subcontracts (excluding Contractor
affiliates) will not have any A-E Constructor Fee, G&A, Engineering Technology
Charge or markup applied.



 
6.
Travel & Living Expenses:

Costs associated with relocation, travel and living expenses for the purpose of
jobsite, Vendor visits or any visits or travel required for the performance of
this Contract shall be billed at actual costs (see Exhibit 5.1-5, “U.S. National
Temporary/Short Term Assignment Conditions to a Project Location” and “U.S.
National Long Term Assignment Conditions to a Project Location”). Said costs
shall be applicable to Contractor’s home office personnel as well as site
personnel who are on temporary assignment away from their regular work site.
Travel and living costs shall be documented on expense account forms accompanied
by receipts or other documentation as required by FirstEnergy. Fee and or any
markups shall not be applied to the travel & living expenses, and the travel &
living expense shall not be included in the “Target Construction Cost”.




MATERIALS, EQUIPMENT, AND FABRICATED ITEMS SHALL BE REIMBURSED AS FOLLOWS:



 
7.
Purchased Equipment and Materials

Contractor shall purchase certain equipment and materials for the Project.
Procurement of goods shall occur by either competitive bidding including
electronic reverse auctions, sole source commodity purchases, or sole source
negotiated contracts. In the event of commodity purchases, the use of historical
pricing trends shall be used for justification of the purchase. The costs for
all purchased goods shall be identified by Vendor invoice as well as appropriate
supporting information. Equipment and materials specified by the Contractor and
purchased on the Contractor’s purchase order will be part of the "Target
Construction Costs". Purchased equipment and materials shall be billed at the
actual amount as identified by invoice. Equipment and materials supplied by an
FE Vendor shall not be billed by the Contractor and will not be part of the
"Target Construction Costs". However, the price of such equipment supplied by an
OEM specified by FirstEnergy and purchased on FirstEnergy’s purchase order shall
be included in the total amount used to establish the “Target Construction Cost”
Fee, described below.
 
 
Page 5 of 10

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1
 



 
8.
Fabricated (Non Contractor):

Costs for fabricated material by a subcontractor shall be procured by either
competitive bidding including electronic reverse auctions, sole source commodity
purchases, or sole source negotiated contracts. The costs for all fabricated
materials shall be identified by Vendor invoice as well as appropriate
supporting information, if any, bill of materials or invoices. Fabricated
materials shall be billed at the actual amount as identified by invoice and
shall be included in the “Target Construction Cost”.



 
9.
Fabricated (at Contractor’s Shop if applicable):

In the event the Contractor acquires fabrication facilities, competitive pricing
for fabricated items shall occur and comparison pricing shall be performed with
the Contractor’s shop. FirstEnergy will have final approval of materials
fabricated by the Contractor’s shop and the cost of such material. Costs for the
Contractor’s fabricated material shall be determined by multiplying the
applicable fabrication charge rate times the direct labor hours chargeable to
the Project. Fabrication charge rates shall be as defined and based on the
actual Contractor’s shop utilized in the fabrication process. Material costs
shall be determined by use of material invoices or appropriate inventory
charge-out cost if material is sourced from Contractor’s inventory. Weld
consumables and standard shop tasks (such as Radiographic Testing) shall be
billed as defined and based on the actual Supplier’s shop utilized in effect at
the time the invoice is issued. The costs associated with the fabricated
materials shall be included in the “Target Construction Cost”. [******] shall
not be applied to these costs.



 
10.
Freight:

The costs for all freight shall be identified by Vendor invoice. Freight shall
be billed at the actual amount as identified by invoice. Prior to expediting,
FirstEnergy shall approve any expediting costs. At FirstEnergy’s option and in
agreement with the Contractor, the Contractor may be directed to use
FirstEnergy’s Freight Program. All Freight costs shall be included in the
“Target Construction Cost” and shall be billed at direct cost. [******] is not
applied to the Freight costs. Freight shall be invoiced separately from the
equipment and materials purchased.


FIELD CONSTRUCTION (excluding G&A and Fee) shall be reimbursed as follows:



 
11.
Craft Labor, Consumables, Tools, and Temporary Facilities as part of the Project
Costs (See Exhibit 5.1-12):

All Field Construction Costs shall be paid for by FirstEnergy in accordance
herein “Cost Reimbursable Work, Craft Labor”, using the actual craft-hours,
defined as those hours that craft are paid in accordance with the National
Maintenance Agreement as applied at the Site. The data provided in the example
of Labor Costs attached as Exhibit 5.1-12 for specific craft (i.e.,
Boilermakers, Pipefitters and Electricians) is representative of those craft
only and included for purposes of establishing examples of the methodology of
costs for cost reimbursable work for craft labor. Before work commences at the
Sammis Plant, the Contractor shall provide the same information for all craft to
be employed by the Contractor in execution of the Project or any Subproject.


Field Construction Costs shall include, but shall not be limited to:



 
A.
Wages and benefits of all Craft Labor engaged in the Work, including operating,
unloading and loading of construction equipment.




 
B.
Other labor costs when required by union contract or approved by FirstEnergy
Owner.




 
C.
Payments for all taxes and insurance related to the Craft Labor required to
perform the work, including, but not limited to, public liability, workmen’s
compensation, FICA, state and federal unemployment insurance.




 
D.
Major Equipment and Tools (>[$*****]).




 
E.
Small tools (<[$*****]) provided for Project use and expendables/consumables/job
supplies.


 
Page 6 of 10

--------------------------------------------------------------------------------

 CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1
 

 
F.
Facilities: Supplier’s charges for rented or leased field facilities, such as
but not limited to offices, change shacks, portable toilets, etc, shall be
billed at actual rental/lease invoice.




 
G.
Field Purchased Materials shall be reimbursed as defined herein.




 
12.
Subcontractors:

Contractor may subcontract certain field construction as provided in the General
Terms and Conditions. Procurement of subcontracted services shall occur by
either competitive bidding including electronic reverse auctions, sole source
contracting, or sole source negotiated contracts. All Subcontractors costs shall
be supported by invoices, as well as appropriate supporting information.
Subcontractors shall be billed at the actual amount as identified by invoice.
The Subcontractor costs are to be included in the "Target Construction Cost" of
each Subproject.


   In the event that FirstEnergy direct hires and manages subcontractors, the
Contractor will not receive any [******] on these subcontracts.


II.
FEE AND G&A



FEE
 

 
1.
Professional Cost Fee

The Contractor will be paid a Fee on Engineering and Graphics Labor and Other
Professional Labor as stated herein (see Exhibit 5.1 -10, ("Rate Sheet for
Engineering/Graphics Labor and Other Professional Labor"). The Fee represents
[******]% profit and includes no G&A or other costs or overheads. The Fee will
be applied to both the Engineering and Graphics Labor, and Other Professional
Labor, as listed herein, and to the appropriate G&A. Fee is not applied to the
Engineering Technology Charge (see Exhibit 5.1-4, “Sample Invoices”). The Fee is
subject to periodic Scorecard Adjustments. The timing of the periodic
adjustments shall be agreed by both parties, but at least every six (6) months.
All of the Professional Cost Fee will be paid as part of the Professional Costs
invoices. The amount of Professional Cost Fee will be adjusted by the Scorecard.


The Contractor will be paid a Fee on Professional Construction Labor as stated
herein (see Exhibit 5.1 -11, “Rate Sheet for Professional Construction Labor”).
The Fee represents [******]% profit and includes no G&A or other costs or
overheads. The Fee will be applied to both the Professional Construction Labor
and the appropriate G&A. Fee is not applied to the Engineering Technology Charge
(see Exhibit 5.1-4, “Sample Invoices”). The Fee is subject to periodic Scorecard
Adjustments. The timing of the periodic adjustments shall be agreed by both
parties, but at least every six (6) months. The amount of Professional
Construction Labor Cost Fee will be adjusted by the Scorecard, variance from the
"Target Construction Cost" and Change Orders. The Fee for the Professional
Construction Labor Cost will be fixed and will be subject to a payment schedule
based on construction progress as compared to the construction schedule (see
Exhibit 5.1-1 (A), ”Fee Adjustment”).



 
2.
“Target Construction Cost” Fee

The Contractor’s [******] is the Fee, and Fee is a percentage of "Target
Construction Costs" as stated herein (see “Pricing Rates and Summary Sheets”,
below). Although shown as a percentage of "Target Construction Costs", the Fee
will be fixed as a dollar value for a Subproject at the time the "Target
Construction Cost" for that Subproject is established. The “Target Construction
Cost” excludes Professional Engineering and Graphics labor and other
Professional labor (and the associated Engineering Technology Charge and G&A),
travel and living expenses, and Engineering Subcontracts. The amount of Fee will
be adjusted by the Scorecard, variance from the "Target Construction Cost" and
Change Orders. Payment of the Fees associated with the construction will be
based on construction progress as compared to the construction schedule (see
Exhibit 5.1-1 (A), “Fee Adjustment”).




Page 7 of 10

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1
 
GENERAL AND ADMINISTRATIVE COSTS



 
3.
G&A

G&A consists of overhead costs of the Contractor (see Exhibit
5.1-6,”Constituents of G&A (Overhead) Costs”). These costs do not include any
direct-billed personnel or overheads directly associated with direct-billed
personnel that are included in the rates provided for those individuals. The
Contractor’s G&A rate is a percentage of the Professional Labor costs. G&A is
charged to all straight time hours and to overtime hours up to and including
[*****%] of straight time hours on an annual basis. G&A is not applied to
overtime hours exceeding [*****%] of the straight time hours on an annual basis.
Two separate G&A rates exist (see “Pricing Summary Sheet”). The G&A rate for
Engineering/Graphics Labor and Other Professional Labor is [*****%] of the
Engineering/Graphics Labor and Other Professional Labor rate. The G&A rate for
Professional Construction Labor is [*****%] of the Professional Construction
Labor Rate. These percentages are fixed for the duration of the contract.






VARIOUS COMMERCIAL OPTIONS EXIST WITH THE CONTRACTOR FOR THE AQC SYSTEMS. These
options are delineated herein.


Commercial Option #1: “FE Vendor” Arrangement
 


Fee rates are the following:


The Engineering/Graphics & Other Professional & Specialists Labor Cost Fee rate
is [*****%];


The Professional Construction (Field Non Manual) Labor Fee rate is [*****%];


The Target Construction Cost Fee rate is [*****%].




Commercial Option #2: “Wrap” Arrangement (Applicable to Sammis 5, 6, & 7 or
Sammis 6 and 7)
 


The Fee rates are the following:


The Engineering/Graphics & Other Professional & Specialists Labor Cost Fee rate
is [*****%];


The Professional Construction (Field Non Manual) Labor Fee rate is [*****%];


The Target Construction Cost Fee rate is [*****%].



 

Page 8 of 10

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST.ED
EXECUTION COPY
EXHIBIT 5.1



PRICING RATES AND SUMMARY SHEETS




I. SUMMARY OF PRICING FOR ENGINEERING, PROFESSINAL SERVICES, MATERIALS,
FABRICATED ITEMS, AND OTHER PRICING INFORMATION


A. Professional Costs (Excluding G&A and Fee)
Fee    Included
Applied?         in Target? 
1. Engineering/Graphics Labor                                                  
 {*****]                [*****]       Rate Sheet (Exhibit 5.1-10),
2. Other Professional
Labor                                                       
{*****]                 [*****]      Rate Sheet (Exhibit 5.1-10),


3. Professional Construction Labor                                             
{*****]                 [*****]      Rate Sheet (Exhibit 5.1-11),


4. Engineering Technology
Charge                                                                                     
($Below)/ Professional MH
    a. Engineering/Graphics/Other
Professional                             {*****]                  [*****]     
As defined in Exhibit 5.1-7
    b. Professional Construction
Labor                                          {*****]                  [*****]   
 $[*****]/ Home Office MH

   
                                 [$*****]/Professional Construction MH

5. Engineering Subcontracts
      a. BAPC Ohio, and Nexant                                                  
{*****]                  [*****]      Rate Sheet (Exhibit 5.1-10),
b. All other Engineering Subcontracts                                   
{*****]                  [*****]     At Direct Cost
6. Travel & Living
Expenses                                                        {*****]                  [*****]    
At Direct Cost, as per Exhibit 5.1-5


B. Materials, Equipment and Fabricated Items
                                                                                            
Fee                  Included
                                                                                         Applied?1          
in Target?2
1. Purchased Equipment and Materials                                      
{*****]                 [*****]       At Direct Cost
2. Fabrication (Non-AE-Constructor Shop)                                 
 {*****]                 [*****]       At Direct Cost
3. Fabrication (at AE-Constructor Shop)                                    
 {*****]                 [*****]      Shop Rates, where appropriate 
4. Freight                                                                                
 {*****]                 [*****]       At Direct Cost


C. Field Construction
                                                                                            
Fee                   Included
                                                                                       
 Applied?1           in Target?2


1. Craft Labor, Consumables,                                                    
{*****]                 [*****]        Exhibit 5.1-12, 5.1-8, 5.1-9,
    Major Eq. & Tools and Temporary Facilities   
2. Subcontractors                                                                     
{*****]                 [*****]       At Direct Cost


II. FEE AND G&A
 
A. Fee 
      1a. Engineering/Graphics Labor & Other Professional Cost
Fee                       [*****%] of Home Office Professional
                  Billing Rate  (Items IA 1, & 2, &
                  IA 5(a) above, and G&A, IIB 1, below)
      1b. Professional Construction Labor Cost
Fee                                                 [*****%] of Professional
Construction
                  Billing Rate (Item IA 3 above, and
                  G&A, IIB 2, below) 
2. Target Construction Cost Fee - “FE Vendor
Arrangement”                             [*****%] of Construction Cost
   (Items IB 1 & 2 & IC 1 & 2 above)
3. Target Construction Cost Fee - “Wrap
Arrangement”                                     [*****%] of Construction Cost
   (Items IB 1 & 2 & IC 1 & 2 above)

_____________________
1 This indicates which items will have [*****] assocated with them.
2 This indicates wehich items will be included in the "Target Construction Cost"
and are therefore subject to adjustment based on actual cost verses the "Target
Construction Cost".

 
Page 9 of 10

--------------------------------------------------------------------------------

 CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1




PRICING RATES AND SUMMARY SHEETS










B. G & A
1.  G&A (Engineering/Graphics and Other Professional Labor)         [*****] % of
Labor Eng./Graphics &
                                                                                                          
Other Prof. Labor Rates
2. G&A (Professional Construction Labor)                                     
[*****] % of Professional Construction
                                                                                                            Construction
Labor Rates


 
Page 10 of 10

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1-1(A)
 
     

 
FEE ADJUSTMENT (On a Subproject basis)
 
 

Target Construction Cost Estimate
Target Construction Cost
Fixed Fee
                                         
Target Construction Cost excluding Prof. Const. Labor, Freight & Fabrication (at
Contractor Shop)
(A) = Estimated Construction Cost excluding Prof. Const. Labor, Freight &
Fabrication (at Contractor Shop)
(F) = A x [*****#] (for the FE Vendor Approach) or; (F) = A x [*****#] (for the
Wrap Approach) 
Fabrication (at Contractor Shop)
(B) = Estimated Subproject Cost for Fabrication (at Contractor Shop)
(G) = $0
           
Freight
(C) = Estimated Subproject Cost for Freight
(H) = $0
           
Professional Construction Labor Target (includes G&A)
(D) = Estimated Subproject Cost for Professional Construction Labor Target
(includes G&A)
(I) = D x [*****#]
           
Total Target Construction Cost/Fee
(E) = A + B + C + D
(J) = F + G + H + I           
                                                     
Project Month ($000)                 
 
Cost Category
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
Subproject Total
                                       
I.    Engineering, Professional Services, Materials, Fabricated Items, and Other
                                                                             
A.      Professional Costs (Excluding G & A and Fee)
                                                                             
1.     Engineering/Graphics Labor
(K) = Actual Engineering/Graphics Labor Cost for the Month
K
K
K
K
K
K
K
K
K
K
K
K
K
K
K
K
K
Sum of all Monthly K for the Subproject
2.     Other Professional Labor
(L) = Actual Other Professional Labor Cost for the Month
L
L
L
L
L
L
L
L
L
L
L
L
L
L
L
L
L
Sum of all Monthly L for the Subproject
3.     Professional Construction Labor
(M) = Actual Professional Construction Labor Cost for the Month
M
M
M
M
M
M
M
M
M
M
M
M
M
M
M
M
M
Sum of all Monthly M for the Subproject
4.     Engineering Technology Charge (Home Office)
(N) = (Actual Engineering/Graphics Labor Hours + Other Professional Labor Hours
for the Month) x 12.40
N
N
N
N
N
N
N
N
N
N
N
N
N
N
N
N
N
Sum of all Monthly N for the Subproject
4a.   Engineering Technology Charge (Prof. Const.)
(O) = Actual Professional Construction Labor Hours for the Month x 10.90
O
O
O
O
O
O
O
O
O
O
O
O
O
O
O
O
O
Sum of all Monthly O for the Subproject
5.     Engineering Subcontracts
(P) = Actual Engineering Subcontracts Cost for the Month
P
P
P
P
P
P
P
P
P
P
P
P
P
P
P
P
P
Sum of all Monthly P for the Subproject
6.     Travel & Living Expenses
(Q) = Actual Travel & Living Expenses Cost for the Month
Q
Q
Q
Q
Q
Q
Q
Q
Q
Q
Q
Q
Q
Q
Q
Q
Q
Sum of all Monthly Q for the Subproject
                                       
B.    Materials, Equipment and Fabricated Items
                                                                             
1.     Purchased Equipment and Materials
(R) = Actual Purchased Equipment and Materials Cost for the Month
R
R
R
R
R
R
R
R
R
R
R
R
R
R
R
R
R
Sum of all Monthly R for the Subproject
2.     Fabrication (Non-AE/Constructor Shop)
(S) = Actual Fabrication (Non-AE/Constructor Shop) Cost for the Month
S
S
S
S
S
S
S
S
S
S
S
S
S
S
S
S
S
Sum of all Monthly S for the Subproject
3.     Fabrication (at AE/Constructor Shop)
(T) = ActualFabrication (at AE/Constructor Shop) Cost for the Month
T
T
T
T
T
T
T
T
T
T
T
T
T
T
T
T
T
Sum of all Monthly T for the Subproject
4.     Freight
(U) = Actual Freight Cost for the Month
U
U
U
U
U
U
U
U
U
U
U
U
U
U
U
U
U
Sum of all Monthly U for the Subproject
                                       
C.    Field Construction
                                                                             
1.      Craft Labor, Consumables, Major Equ. & Tools and Temporary Facilities
(V) = Actual Craft Labor, Consumables, Major Equ. & Tools and Temporary
Facilities Cost for the Month
U
U
U
U
U
U
U
U
U
U
U
U
U
U
U
U
U
Sum of all Monthly V for the Subproject
2.      Subcontractors
(W) = Actual Subcontractors Cost for the Month
W
W
W
W
W
W
W
W
W
W
W
W
W
W
W
W
W
Sum of all Monthly W for the Subproject
                                       
Project Status
                                     
Construction Progress (Cumulative Percent Complete)
(X) = Percent Project Complete shown in Bechtel 's Monthly Progress Report
X
X
X
X
X
X
X
X
X
X
X
X
X
X
X
X
X
 
Actual Construction Cost
(Y) = M + O + R + S + T + U + V + W + DD
Y
Y
Y
Y
Y
Y
Y
Y
Y
Y
Y
Y
Y
Y
Y
Y
Y
Sum of all Monthly Y for the Subproject
                                       
II.  Fee and G&A
                                                                             
A.  Fee
                                                                             
1.      Unadjusted Professional Cost Fee
(Z) = [*****#] x (K + L + CC)
Z
Z
Z
Z
Z
Z
Z
Z
Z
Z
Z
Z
Z
Z
Z
Z
Z
Sum of all Monthly Z for the Subproject
1a.     Unadjusted Professional Construction Labor Fee
(AA) = I x X
AA
AA
AA
AA
AA
AA
AA
AA
AA
AA
AA
AA
AA
AA
AA
AA
AA
Sum of all Monthly AA for the Subproject
2.      Unadjusted Target Construction Cost Fee
(BB) = F x X
BB
BB
BB
BB
BB
BB
BB
BB
BB
BB
BB
BB
BB
BB
BB
BB
BB
Sum of all Monthly BB for the Subproject
                                       
B.  G & A
                                                                             
1. G & A (Engineering/Graphics and Other Professional Labor)
(CC) = [*****#] x (K + L) 
CC
CC
CC
CC
CC
CC
CC
CC
CC
CC
CC
CC
CC
CC
CC
CC
CC
Sum of all Monthly CC for the Subproject
2. G & A (Professional Construction Labor)
(DD) = [*****#] x M
DD
DD
DD
DD
DD
DD
DD
DD
DD
DD
DD
DD
DD
DD
DD
DD
DD
Sum of all Monthly DD for the Subproject
                                       
C.  Incentive
                                                                             
Engineering/Graphics Labor and Other Professional Labor Fee Scorecard
(EE) = Engineering & Planning Scorecard Results (Completed periodically and
applied to the months since the last Scorecard results)
EE
EE
EE
EE
EE
EE
EE
EE
EE
EE
EE
EE
EE
EE
EE
EE
EE
 
Professional Construction Labor Fee Scorecard
(FF) = Professional Construction Labor Scorecard Results (Completed periodically
and applied to the months since the last Scorecard results)
FF
FF
FF
FF
FF
FF
FF
FF
FF
FF
FF
FF
FF
FF
FF
FF
FF
                                         
1.      Professional Cost Fee Adjustment
(GG) = (EE-1) x Z for each month to which the scorecard applies
GG
GG
GG
GG
GG
GG
GG
GG
GG
GG
GG
GG
GG
GG
GG
GG
GG
Sum of all Monthly GG for the Subproject
1a.    Adjusted Professional Cost Fee (Paid Fee)
(HH) = Z + GG
HH
HH
HH
HH
HH
HH
HH
HH
HH
HH
HH
HH
HH
HH
HH
HH
HH
Sum of all Monthly HH for the Subproject
2.      Professional Construction Labor Fee Adjustment
(II) = (FF-1) x AA for each month to which the scorecard applies
II
II
II
II
II
II
II
II
II
II
II
II
II
II
II
II
II
Sum of all Monthly II for the Subproject
2a.    Adjusted Professional Construction Labor Fee (Paid Fee)
(JJ) = AA + II
JJ
JJ
JJ
JJ
JJ
JJ
JJ
JJ
JJ
JJ
JJ
JJ
JJ
JJ
JJ
JJ
JJ
Sum of all Monthly JJ for the Subproject
                                       
Actual Construction Cost %under(-)/%over(+) Target Construction Cost
(KK) = (Sum of all monthly Y for the Subproject - E) / E
                                   
Construction Cost Fee Adjustment
(LL) = Adjustment from Applicable Column on Exhibit 5.1 (D), FEE TABLE based on
KK
                                   
Adjusted Construction Cost Fee
(MM) = Sum of all monthly BB for the Subproject + LL
                                                                           
Earned Fee
                                     
Professional Cost Fee
(NN) = Sum of all monthly HH for the Subproject
                                   
Professional Construction Labor Fee
(OO) = Sum of all monthly JJ for the Subproject
                                   
Target Construction Cost Fee
(PP) = MM
                                   
Total Earned Fee
(QQ) = NN + OO + PP
                                   

 
 
NOTE: See Exhibit 5.1 - (B) for a detailed example of Payment Methodology based
on this Exhibit 5.1 - 1 (A)

 
 
 
Page 1 of 1

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1-1(B)
 
PAYMENT METHODOLOGY EXAMPLE (On a Subproject basis)
 


Target Construction Cost Estimate
TCC
Fixed Fee
     
Target Construction Cost (excluding Prof. Const. Labor)
[$*****]
[$*****]
Fabrication (at AE/Constructor Shop)
[$*****]
[$*****]
Freight
[$*****]
[$*****]
Professional Construction Labor Target (includes G&A)
[$*****]
[$*****]
Total Target Construction Cost/Fee
[$*****]
[$*****]

 

 
Project Month ($000)
 
Cost Category
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
Subproject Total
                                       
I.  Engineering, Professional Services, Materials, Fabricated Items, and Other
                                                                             
A.    Professional Costs (Excluding G & A and Fee)
                                                                             
1.     Engineering/Graphics Labor
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
2.     Other Professional Labor
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
3.     Professional Construction Labor
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
4.     Engineering Technology Charge (Home Office)
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
4a.   Engineering Technology Charge (Prof. Const.)
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
5.     Engineering Subcontracts
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
6.     Travel & Living Expenses
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
                                       
B.    Materials, Equipment and Fabricated Items
                                                                             
1.     Purchased Equipment and Materials
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
2.     Fabrication (Non-AE/Constructor Shop)
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
3.     Fabrication (at AE/Constructor Shop)
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
4.     Freight
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
                                       
C.    Field Construction
                                                                             
1.     Craft Labor, Consumables, Major Equ. & Tools and Temporary Facilities
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
2.     Subcontractors
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
                                       
Project Status
                                     
Construction Progress (Cumulative Percent Complete)
[*****%]
[*****%]
[*****%]
[*****%]
[*****%]
[*****%]
[*****%]
[*****%]
[*****%]
[*****%]
[*****%]
[*****%]
[*****%]
[*****%]
[*****%]
[*****%]
[*****%]
[*****%]
 
Actual Construction Cost
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
                                       
II.  Fee and G&A
                                                                             
A.    Fee
                                                                             
1.     Unadjusted Professional Cost Fee
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
1a.   Unadjusted Professional Construction Labor Fee
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
2.     Unadjusted Target Construction Cost Fee
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
                                       
B.    G & A
                                                                             
1.     G & A (Engineering/Graphics and Other Professional Labor)
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
2.     G & A (Professional Construction Labor)
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
                                       
C.    Incentive
                                                                             
Engineering/Graphics Labor and Other Professional Labor Fee Scorecard
[*****%]
[*****%]
[*****%]
[*****%]
[*****%]
[*****%]
[*****%]
[*****%]
[*****%]
[*****%]
[*****%]
[*****%]
[*****%]
[*****%]
[*****%]
[*****%]
[*****%]
[*****%]
 
Professional Construction Labor Fee Scorecard
[*****%]
[*****%]
[*****%]
[*****%]
[*****%]
[*****%]
[*****%]
[*****%]
[*****%]
[*****%]
[*****%]
[*****%]
[*****%]
[*****%]
[*****%]
[*****%]
[*****%]
[*****%]
                                         
1.     Professional Cost Fee Adjustment
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
1a.   Adjusted Professional Cost Fee (Paid Fee)
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
2.     Professional Construction Labor Fee Adjustment
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
2a.   Adjusted Professional Construction Labor Fee (Paid Fee)
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
[$*****]
                                       
Actual Construction Cost %under(-)/%over(+) Target Construction Cost
[*****%]
                                   
Construction Cost Fee Adjustment
[$*****]
                                   
Adjusted Construction Cost Fee
[$*****]
                                                                           
Earned Fee
                                     
Professional Cost Fee
[$*****]
                                   
Professional Construction Labor Fee
[$*****]
                                   
Target Construction Cost Fee
[$*****]
                                   
Total Earned Fee
[$*****]
                                   

 
 
 
 
 
Page 1 of 1

--------------------------------------------------------------------------------

 CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1-2
 



 
SAMPLE SCORECARDS
 
 

 
Scorecard - Assessed on a Subproject by Subproject Basis

Engineering & Planning - PHASE 1
POSSIBLE FEE:
$******1 
 



Value
           
******%
Schedule
     
All Relationship Curves TBD
$******
******%
Major Milestones and Key Activities (Phase 1) 2
******% Fee Criteria
Actual
Fee Earned %
Fee Earned $
   
Subproject 1 and Common
 
 
 
 
   
Unit 1 - 4 Conceptual Design Drawings Issued for FE Review
15-Jul-05 3
2 days late
 
 
   
Issue Units 1 - 4 Performance Specifcation for Quote
15-Jul-05
3 days early
 
 
   
Unit 1 - 4 Technical Bid Evaluation Issued
15-Jul-05
on time
 
 
   
Unit 5 Conceptual Design Drawings Issued for FE Review
15-Jul-05
on time
 
 
   
Issue Unit 5 Performance Specification for Quote
15-Jul-05
2 days early
 
 
   
Unit 5 Technical Bid Evaluation Issued
15-Jul-05
6 days late
 
 
   
 
 
 
 
 
   
 
Target is on time
3 days late
******% 4
$******5 

 
1
For illustrative purposes only, we will use a potential fee for the reporting
period of $******, to show how the actual fee is calculated.

2
These are representative milestones, as an example of Phase 1 deliverables.
Actual critical milestones to be selected based on Engineering Phase 1 schedule.

3
Actual dates established based upon Engineering Phase 1 schedule

4
Fee earned to be calculated on a subproject basis, based on the cumultive
performance of milestones within the subproject

5
$******x ******% x ******% = $******

 
 
Graph  (redacted plot lines)
- Schedule Fee Earned
- Percent Fee Earned
Calendar Days Late/Early
 


******%
Schedule Performance Index (SPI) 1
******% Fee Criteria
Actual
Fee Earned %
Fee Earned $
 
Subproject 1 and Common
Target is ******
.******
******%
 
 
 
 
 
 
 
 
Overall
Target is ******
.******
******% 2
$******
                   
Total Schedule:
$******3



1
SPI is calculated using the following formula: "Hours Scheduled to be Earned"
divided by "Budget Hours Earned". A result less than 1 reflects performance
ahead of schedule. That is, you have earned more schedule hours than planned at
the data date.

2
Fee assessed at subproject level for SPI. Another alternative would be to assess
fee on a total project SPI.

3
$******+ $******= $****** which would be the total fee for schedule performance


 
Graph (redacted plot lines)
- SPI Fee Earned
- Fee Earned
- SPI
 


******%
Project Administration
******% Fee Criteria
Actual
Fee Earned %
Fee Earned $
$******
******%
Communications Responsiveness
******
******
 
 
 
******%
Project Status Reporting
******
******
 
 
 
******%
Problem Resolution
******
******
 
 
 
******%
Proper Communication with Plant Personnel
******
******
 
 
   
Overall
Target is ******
****** 1
 
 

   
Information provided by FirstEnergy via customer survey
           
Responsiveness (Customer Survey)
           
Based on a scale of:
           
1: Unsatisfactory (does not meet requirements)
           
2: Minimal (meets some of the requirements)
           
3: Adequate (meets most of the requirements)
           
4: Satisfactory (meets the requirements)
           
5: Outstanding (exceeds requirements)
       



1
Scale is based on the scoring suggested to the left of this comment. Actual
questions to be established during team building, based on sample to be provided
by FirstEnergy.

 
 
Graph - (redacted plot lines)
- Responsiveness Fee Earned
- Percent Fee
- Responsiveness Rating
 
 
******%
OEM Oversight
       
$******
 
(Details to be finalized during the Development Phase)
100% Fee Criteria
Actual
Fee Earned %
Fee Earned $

 
 
 
Note: Scorecards to be finalized during the Development Phase of the Project.
 
 
 
PAGE 1 OF 6

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1-2
 
 

 
SAMPLE SCORECARDS
 
 

 
Scorecard - Assessed on a Subproject by Subproject Basis
 

   
Phase 1 Quality Program Established
*****% Fee Criteria
Actual
Fee Earned %
Fee Earned $
   
Phase 1 Project Execution Plan Issued
15-Jul-05
1 days late
 
 
_________  _________ 
Project Quality Plan Issued
15-Jul-05
3 days early
 
 
   
Project Procedures Manual Issued
15-Jul-05
on time
 
 
******%
Quality
Project Engineering Prccedures Manual Issued 1
15-Jul-05
on time
 
 
$******
 
Site Interface Procedures Manual Issued
15-Jul-05
2 days early
 
 
   
Communication Plan Issued
15-Jul-05
6 days late
 
 
   
Lessons Learned Plan Issued
15-Jul-05
on time
 
 
   
Project Automation Plan
16-Jul-05
on time
 
 
   
 
Target is on time
2 days late
******% 2
$******



1
For phase 1, the quality portion of the fee to be established based on the
succesful setup of the project's quality program. This involves creating all of
the necessary procedures and plans that integrate with FirstEnergy and Sammis
plant requirements and protocols, including establishment of the management
information system plan.

2
Fee earned to be calculated based on same basis as schedule milestones above.



 
Graph - (redacted plot lines)
- Quality Program Deliverables Fee Earned
- Percent Fee
- Calendar

 
Phase 2 Quality Items
****% Fee Criteria 1
Actual
Fee Earned %
Fee Earned $
Major Technical Specifications
 
******%
 
 
Single Line Diagrams
 
******%
 
 
Piping & Instrumentation Diagrams
 
******%
 
 
Piping Isometric Drawings
 
******%
 
 
Electrical Raceway Drawings
 
******%
 
 
Foundation Drawings
 
******%
 
 
Duct Support Steel Drawings
 
******%
 
 
Overall 
******% for Revs
******% 2
 
$******3
Information provided by A - E Constructor
       



1
An example of what could be used during the detailed engineering design phase.
Final list of deliverables TBD.

2
Yield calculation is: (number of rev 1 or higher issued - number issued due to
Engineering Error) / (number of rev 1 or higher issued). This can be calculated
on a drawing type basis (e.g. the yield for single line drawings), or overall
for drawings within the fee criterial. It is proposed it be calculated for fee
purposes on an overall basis.

3
$******x ******% x ******% = $******

 
 
Graph - (redacted plot lines)
- Quality Fee Earned
- % Fee Earned
- Percent of Revised Drawings Engineering Error Free
 
 
The following reason codes would be used to categorize reasons for drawing
revisions of Revision 1 and higher. Only the first would impact
the yield calculation ("Significant Design Error or Deficiency")
> Significant Design Error or Deficiency (impacts design adequacy or contruction
effort)
> Design Development/Planned Revision
> Construction Request / Contruction Preference
> Supplier Fabrication Error
> Supplier Request
> Client Request
> Approved Scope Change
> Other (Explain)



 
 
 
******%
Innovation
Phase 1 Innovation Items (Development Phase) 1
100% Fee Criteria
Actual
Fee Earned %
Fee Earned $
   
 
 
 
 
 
$******
 
Score Based on Survey Results
 
 
 
 
   
 
 
 
 
 
   
 
 
 
 
 
   
 
 
 
 
 



1
For Phase 1, it was agreed to include Innovation as one of the subjective
assessment questions within the customer survey in lieu of specific items.



 


Note: Scorecards to be finalized during the Development Phase of the Project.
 
 
 
PAGE 2 OF 6

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1-2
 
 

 
SAMPLE SCORECARDS
 
 

 
Scorecard - Assessed on a Subproject by Subproject Basis



 
Phase 2 Innovation Items (Post NTP) 1 2
100% Fee Criteria
Actual
Fee Earned %
Fee Earned $
******%
Schedule
 
 
 
 
 
Reducd Enginering Critical Path Activity durations
 
 
 
 
 
 
 
 
 
 
******%
Modularization
 
 
 
 
 
Optimize Shipping Configurations
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
******%
Constructability
 
 
 
 
 
Underground Interference Targets (of zero)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
******%
Six Sigma
 
 
 
 
 
Improvement in Supplier Drawing Review Rate
 
 
 
 
 
Reduction in Engineering JobHours
 
 
 
 
 
Optimize Material Handling Interfaces with multiple users
 
 
 
 
 
Reduction in SubProject Cost from Estimate
 
 
 
 
 
 
 
 
 
 
 
Overall
 
 
 
 



1
To be established during Phase 1 based on stretch targets that impact TCC and
schedule. Typical examples are provided.

2
The specific categories are less important than the actual fee item. For
instance, Sigma can be used to help improve schedule, modularizatio, or
constructability, as well as individual or overall cost components. Specific
items should be established based on stretch targets set during development of
TCC and schedule.

 
 
Graph (redacted plot lines)
- Innovation Fee Earned
- Percent of Fee Earned
- Percent of Target Dollars Saved
 

 
Interpolate Between Values Where Appropriate




 


Note: Scorecards to be finalized during the Development Phase of the Project.
 
 
PAGE 3 OF 6

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1 -2

 

 
SAMPLE SCORECARDS
 
 

 
Scorecard - Assessed on a Subproject by Subproject Basis

The comments below were made to address the need for better schedule
definitions. Also the value of each schedule item should be weighted differently
as it relate to the severity of it impact to subproject completion.
There should be a process to adjust the schedule as the work progresses. These
adjustment would have to be jointly agreed to before the start of the activity.


Professional Construction Labor
POSSIBLE FEE:
$******1



Value
         
Activities on Schedule
******%
Schedule
Major Milestones and Key Activities 2
100% Fee Criteria
Actual
Fee Earned %
Fee Earned $
$******
******%
Subproject 1 and Common
 
 
 
 
   
Place Srubber Foundation
15-Jul-05 3
2 days late
 
 
   
Start Structural Steel Erection
15-Jul-05
3 days early
 
 
   
Complete Vessel Erection
15-Jul-05
on time
 
 
   
Start Raceway Installation
15-Jul-05
on time
 
 
   
Complete Gas Path
15-Jul-05
2 days early
 
 
   
Complete Fan Modifications
15-Jul-05
6 days late
 
 
   
Complete Underground Ductbanks
15-Jul-05
on time
 
 
   
Set Up Off Site Fabruication Yard
15-Jul-05
4 days late
 
 
   
Start Vessel Ring Installation
15-Jul-05
2 days late
 
 
   
Install DCS
15-Jul-05
3 days early
 
 
   
Complete Stack
15-Jul-05
on time
 
 
   
Energize 5 KV System
15-Jul-05
on time
 
 
   
Complete Fan Mechanical Installation
15-Jul-05
1 day early
 
 
   
 
Target is on time
5 days late
******%
$******4



1
For illustrative purposes only, we will use a potential fee for the reporting
period of $******, to show how the actual fee is calculated.

2
These are representative milestones, as an example of Phase 1 deliverables.
Actual critical milestones to be selected based on Engineering Phase 1 schedule.

3
Actual dates established based upon Engineering Phase 1 schedule

4
$******x ******% x ******% = $******

 
 
Graph - (redacted plot lines)
- Schedule Fee Earned
- Percent Fee Earned
- Calendar Days Late/Early





$******
******%
System Turnover Performance
100% Fee Criteria 1
Actual
Fee Earned %
Fee Earned $ 2
   
Subproject 1
100% Fee equals Zero days variance. 150% Fee equals 20 days earlier variance.
50% Fee equals 20 days later variance.
5 Days Ahead
******%
$******
   
Total
       



1
Fee is based on turning over subproject systems on time based on a cumulative
count of days ahead or behind the scheduled turn over date.

2
$******x ******% x ******% = $******

 
 
Graph (redacted plot lines)
- Construction System Turnover Performance
- Percent of Fee Earned
- System Turnover Work Days
 


$******
******%
Outage Performance
100% Fee Criteria 1
Actual
Fee Earned %
Fee Earned $ 2
   
Subproject 1
Fee equals Zero days variance. 150% Fee equals 10 days earlier variance. 50% Fee
equals 10 days later variance.
5 Days Ahead
******%
$******



1
Fee is based on outage durations in subprojects based on a cumulative count of
days ahead or behind the scheduled outage duration.

2
$******x ******% x ******% = $******



 
Graph (redacted plot lines)
- Outage Fee Earned
- Outage Fee
- Outage Days
 
 


Note: Scorecards to be finalized during the Development Phase of the Project.
 
 
PAGE 4 OF 6

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1-2

 

 
SAMPLE SCORECARDS
 
 

 
Scorecard - Assessed on a Subproject by Subproject Basis
 
******%
Safety
Any Fatality during any period will result in zero ($******) FEE payment for
Safety for that Subproject.




     
(******% of FEE)
(******% of FEE)
(******% of FEE)
 
$******
******%
OSHA Recordable Incident Rate
******
******
******
Actual Recordable
 
 
Calculated using OSHA formula. This is on an annual basis for the duration of
the project. Any lost Fee for an evaluation period can be recovered if the rate
is reduced below the fee threshold during a later evaluation period. Fee is
calculated on a sliding linear scale.
 
 
 
 



$******
******%
Lost Work Day Case Rate
******
******
******
Actual LWD
 
 
Calculated using OSHA formula. This is on an annual basis for the duration of
the project. Any lost Fee for an evaluation period can be recovered if the rate
is reduced below the fee threshold during a later evaluation period. Fee is
calculated on a sliding linear scale.
 
 
 
 



$******
******%
Up Stream Process Control
******
******
******
Actual Score
 
 
Calculated using the percentage score of implementation of the attributes of the
ES&H Core Processes from the Core Process CP-111 - Site Assessment Scorecard for
the period. A site assessment will be performed on an annual basis or as agreed
to by First Energy and Bechtel.
 
 
 
 







******%
OEM Oversight
       
$******
 
(Details to be finalized during the Development Phase)
100% Fee Criteria
Actual
Fee Earned %
Fee Earned $
   
 
 
 
 
 



 


Note: Scorecards to be finalized during the Development Phase of the Project.
 
 
 
PAGE 5 OF 6

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUIRED
EXECUTION COPY
EXHIBIT 5.1-2
 



 
SAMPLE SCORECARDS
 
 

 
Scorecard - Assessed on a Subproject by Subproject Basis
 
******%
Quality
                           
$******
******%
              _________  
(******% of FEE)
(******% of FEE)
(******% of FEE)
Actual Rate
Fee Earned
 
******%
Concrete Cylinders Passing 28 Day Compression Test
Passing Cylinders versus total 28 Day Cylinders
******% Passing
******% Passing
******% Passing
     
******%
Structural Steel Bolt Torque - Percentage of Bolts Torqued Correctly
Number of structural steel bolts required to be re-torqued versus total
installed
******%
******%
******%
     
******%
Anchor Bolt Locations - Number of Bolts on Location based on as-built surveys
Number of bolts reworked versus total bolts installed
******%
******%
******%
    _________
******%
TBD
TBD
TBD
TBD
     
******%
Correct Electrical Terminations
Number Terminations Re-Terminated during Loop Check versus Total Electrical
Terminations Installed
******%
******%
******%
   

 

    Information provided by A - E Constructor          

 

   
(******% of FEE)
(******% of FEE)
(******% of FEE)
Actual Rate
Fee Earned
_________  
> ******%
>****% and <****%
<******%
 
 
******%
Percent of Rework based on the number of hours charged to rework cost codes to
correct a completed installation. The measurement is the manual rework hours
charged versus total manual hours charged to the project. This is a cumulative
number for the duration of the Subproject. Any lost fee for an evaluation period
can be recovered if the number is reduced below the fee threshold during a later
evaluation period.
 
 
 
 
 

 
Interpolate between values where appropriate.


******%
Project Administration
100% Fee Criteria
Actual
Fee Earned %
Fee Earned $
$******
******%
Responsiveness / Communications
******
******
 
 
 
******%
Project Reporting
******
******
 
 
 
******%
Subcontract Coordination; Need to discuss Plant Commun.
******
******
 
 
 
******%
Work Sampling
******
******
 
 
 
******%
Problem Resolution
******
******
 
 
   
Overall
Target is ******
****** 1
 
$******

   
Information provided by FirstEnergy via customer survey
           
Project Administration (Customer Survey)
           
Based on a scale of:
           
1: Unsatisfactory (does not meet requirements)
           
2: Minimal (meets some of the requirements)
           
3: Adequate (meets most of the requirements)
           
4:Satisfactory (meets requirements)
           
5: Outstanding (exceeds requirements)
           
Information provided by A - E Constructor
       



1
Scale is based on the scoring suggested to the left of this comment. Actual
questions to be established during team building, based on sample to be provided
by FirstEnergy.

 
Graph - (redacted plot lines)
- Responsiveness Fee Earned
- Percent Fee
- Responsiveness Rating
 
 
******%
Cashflow
Projected semi-annually, based on Target Construction Cost
(******% of FEE)
(******% of FEE)
(******% of FEE)
Actual Rate
Fee Earned
$******
 
Price establishment, on subproject basis.
     
 
 
   
 
 
 
 
       
Accuracy of Cashflow Projection, based on all Subproject Costs
+/- ******%
+/- ******%
+/- ******%
       
The above accuracy calculations are with respect to the previous year's one year
forecast of cash flow.
         



 
 
Note: Scorecards to be finalized during the Development Phase of the Project.
 
 
PAGE 6 OF 6

--------------------------------------------------------------------------------

 CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1-3
 


FEE TABLE


The Fee associated with the Target Construction Cost will be adjusted according
to the table below:


 


     Actual Cost                 Wrap Arrangement Fee Adjustment         FE
Vendor Arrangement Fee Adjustment
 (% of Target Construction Cost)          (% of Target Construction
Cost)             (% of Target Construction Cost)
             [*****%]                [*****%]                      [*****%]
             [*****%]                [*****%]                                              
     [*****%]
                                        [*****%]                                                        
 [*****%]                                                                     
[*****%]
                                       
[*****%]                                                        
 [*****%]                                                                      [*****%]
                                       
[*****%]                                                        
 [*****%]                                                                    
 [*****%]
                                        [*****%]                                                          [*****%]                  
  [*****%]
                                       
[*****%]                                                        
 [*****%]                                                                      
[*****%]
                                        [*****%]                                                        
 [*****%]                                                                       [*****%]
                                        [*****%]                                                         
[*****%]                                                                      
[*****%]
                                       
[*****%]                                                         
[*****%]                                                                      
[*****%]
                                       
[*****%]                                                         
[*****%]                                                                       [*****%]
                                        [*****%]                                                         
[*****%]                                                                      
[*****%]
                                       
[*****%]                                                         
[*****%]                                                                      
[*****%]
                                       
[*****%]                                                         
[*****%]                                                                      
[*****%]
                                       
[*****%]                                                         
[*****%]                                                                      
[*****%]
Dead
Band                        [*****%]                                                         
[*****%]                                                                      
[*****%]
                                       
[*****%]                                                         
[*****%]                                                                      
[*****%]
                                        [*****%]                                                         
[*****%]                                                                       [*****%]
                                       
[*****%]                                                         
[*****%]                                                                      
[*****%]
                                        [*****%]                                                         
[*****%]                                                                      
[*****%]
                                       
[*****%]                                                         
[*****%]                                                                      
[*****%]
                                        [*****%]                                                         
[*****%]                                                                       [*****%]
                                       
[*****%]                                                         
[*****%]                                                                      
[*****%]
                                       
[*****%]                                                         
[*****%]                                                                       [*****%]
                                       
[*****%]                                                         
[*****%]                                                                       [*****%]
                                       
[*****%]                                                         
[*****%]                                                                      
[*****%]
                                       
[*****%]                                                          [*****%]                                                                      
[*****%]
                                       
[*****%]                                                         
[*****%]                                                                      
[*****%]
                                        [*****%]                                                         
[*****%]                                                                      
[*****%]
                                       
[*****%]                                                          [*****%]                                                                       [*****%]
                                       
[*****%]                                                          [*****%]                                                                       [*****%]








The maximum [*****] adjustment is equal to the original Target Construction Cost
Fee.
Values on the table shall be interpolated for actual costs between those shown
on the table.






Page 1 of 1

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1-4
 
SAMPLE INVOICES
 
FIRSTENERGY SAMPLE INVOICES SCHEDULES


PAGE #
 
Explanation of Schedules:
     
0
 
Made up a "Statement of Cost 0" for example purposes, so there would be a
(over)/under to reflect on AFR604xxxA.
     
1
 
Invoices ending with the letter "A" are reconciled to the prior month. Any
over/under is adjusted on this invoice PLUS any bills received in the current
month. This invoice requests *******% of the forecast funds for the following
month . "A" invoices request funds by the ******th of the same month. In this
"sample" invoice 25XXX-AFR604xxxA is a cumulative invoice for the first 9
invoices. The (Over)/Under recovery is from STMT of Cost 0, added this issue,
for example purposes. FEE has been separated for forecast.
2
 
Invoices ending with the letter "B" are the balance of the forecast ******% of
future cost. "B" invoices request funds by the ******th of the following month.
FEE has been separated for forecast.
     
3A
 
This is a Statement of Cost & is not a request for funds. This invoice trues up
actual cost with funds received on Invoices "A" and "B" of $******, reflecting
the under-recovery of $****** on the A invoice. This is an invoice summarization
of pages 3B, 3C, 3D, 3E, 3F & 3G.
3B
 
Summary of Direct & Indirect Expenses by category, and ties back to 3A.
3C
 
Summary (Sample) of Professional Labor Abstract, support to 3B
3D
 
Summary (Sample) of Professional Construction Labor Abstract, support to 3B
3E
 
Summary (Sample) of Specialist Labor Abstract, support to 3B
3F
 
Summary (Sample) of Craft Labor Abstract, support to 3B
3G
 
Summary (Sample) of Other Direct Cost Abstract, support to 3B
     
4
 
Invoices ending with the letter "A" are reconciled to the prior month. Any
over/under is adjusted on this invoice. This invoice requests ******% of the
forecast funds for the following month . "A" invoices request funds by the
******th of the same month. In this "sample" invoice 25XXX-AFR605xxxA is a
cumulative invoice for the first 10 invoices. The (Over)/Under recovery of
$******is on the A invoice.
     
5
 
Invoices ending with the letter "B" are the balance of the forecast ******% of
future cost. "B" invoices request funds by the ******th of the following month.
This requests the remaining balance of forecast cost for month 11 of $******.



 

 
Example shown on all sheets is for "FE Vendor Arrangement"


 
PAGE 1

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1 -4

 
BECHTEL POWER CORPORATION
5275 WESTVIEW DRIVE
FREDERICK, MD 21703


NEW THIS ISSUE TO REFLECT "PREVIOUS MONTH" STMT OF COST (OVER)/UNDER RECOVERY


TO:
FIRSTENERGY GENERATION CORP.

ATTN: RAYMOND REINHART
76 SOUTH MAIN STREET
AKRON, OH 44308
 
 
INVOICE NUMBER
DATE
JOB NUMBER
CONTRACT
ACCOUNT
25XXX-XXXxxx
4/10/2006
25XXX
X
 



STATEMENT OF COST through MARCH 2006 for the Sammis Project.


COST DESCRIPTION
     
UNIT RATE LABOR, Engineering/Graphics Labor & other Professional Labor
 
$
******
 
UNIT RATE LABOR, Professional Construction Labor
   
******
 
UNIT RATE LABOR, Specialist
   
******
 
CRAFT LABOR
   
******
 
MATERIALS & OTHER COST
   
******
           
SUB-TOTAL STATEMENT OF COST THROUGH MARCH 2006:
 
$
******
 
FEE:
   
******
 
TOTAL STATEMENT OF COST & FEE:
 
$
******
 
FUNDING PREVIOUSLY RECEIVED, INVOICE AFR603XXXA&B:
   
******
             
(OVER)/UNDER RECOVERY:
 
$
******
 

 
 
THIS IS A STATEMENT OF COST. DO NOT PAY.



 


PAGE 0

--------------------------------------------------------------------------------




CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1-4


BECHTEL POWER CORPORATION
5275 WESTVIEW DRIVE
FREDERICK, MD 21703


 
TO:
FIRSTENERGY GENERATION CORP.
 
Please wire transfer to:
 
ATTN: RAYMOND REINHART
 
The Bank of New York
 
76 SOUTH MAIN STREET
 
New York, NY
 
AKRON, OH 44308
 
Account # ******
 
   
ABA # ******
     
Credit: BECHTEL POWER CORPORATION
     
Job Number: ******
 
   
INVOICE #
25XXX-AFR604xxxA



INVOICE NUMBER
DATE
JOB NUMBER
CONTRACT
ACCOUNT
25XXX-AFR604xxxA
4/10/2006
25XXX
X
******



Funds request for the Sammis Project.
Payment due by APRIL 25, 2006.



   
Current Month
 
FORECAST FOR ******% of MONTH #10 EXPENSES:
 
$
******
 
FEE FORECAST ON HOME OFFICE:
   
******
           
TOTAL AMOUNT DUE
 
$
******
           
(OVER)/UNDER RECOVERY FROM MARCH STMT OF COST:
   
******
           
TOTAL AMOUNT DUE
 
$
******
 




   
Inception to Date
 
BALANCE FORWARD INVOICES (MONTH 1 - 9)
 
$
XXX
 
BILLED THIS INVOICE
   
******
           
CUMULATIVE INVOICED TO DATE:
 
$
XXX
 




 
(***)
Value is prior month's one through 9 activity, billed and reconciled on prior
month's statement of cost.





 

PAGE 1

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1-4



BECHTEL POWER CORPORATION
5275 WESTVIEW DRIVE
FREDERICK, MD 21703


 
TO:
FIRSTENERGY GENERATION CORP.
 
Please wire transfer to:
 
ATTN: RAYMOND REINHART
 
The Bank of New York
 
76 SOUTH MAIN STREET
 
New York, NY
 
AKRON, OH 44308
 
Account # ******
 
   
ABA # ******
     
Credit: BECHTEL POWER CORPORATION
     
Job Number: ******
 
   
INVOICE #
25XXX-AFR604xxxB



INVOICE NUMBER
DATE
JOB NUMBER
CONTRACT
ACCOUNT
25XXX-AFR604xxxB
4/10/2006
25XXX
X
******



Funds request for the Sammis Project.
Payment due by MAY 25, 2006.
 
 
FORECAST FOR ******% of MONTH #10 EXPENSES:
 
$
******
 
FEE FORECAST ON HOME OFFICE:
   
******
           
TOTAL AMOUNT DUE
 
$
******
 

 

   
Inception to Date
 
BALANCE FORWARD INVOICES (MONTH 1 - 9)
 
$
XXX
 
BILLED THIS INVOICE
   
******
            
CUMULATIVE INVOICED TO DATE:
 
$
XXX
 

 
 
 
PAGE 2

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1-4



BECHTEL POWER CORPORATION
5275 WESTVIEW DRIVE
FREDERICK, MD 21703


 

 
TO:
FIRSTENERGY GENERATION CORP.

ATTN: RAYMOND REINHART
76 SOUTH MAIN STREET
AKRON, OH 44308


INVOICE NUMBER
DATE
JOB NUMBER
CONTRACT
ACCOUNT
25XXX-XXXxxx
5/10/2006
25XXX
X
 



STATEMENT OF COST through APRIL 2006 for the Sammis Project.
 
COST DESCRIPTION
UNIT RATE LABOR, Engineering/Graphics Labor & other Professional Labor
 
$
******
 
UNIT RATE LABOR, Specialist
   
******
 
UNIT RATE LABOR, Professional Construction Labor
   
******
 
CRAFT LABOR
   
******
 
MATERIALS & OTHER COST
   
******
           
SUB-TOTAL STATEMENT OF COST THROUGH APRIL 2006:
 
$
******
 
FEE:
   
****** 
 
TOTAL STATEMENT OF COST & FEE:
 
$
******
 
FUNDING PREVIOUSLY RECEIVED, INVOICE AFR604XXXA&B:
   
******
 
 
       
(OVER)/UNDER RECOVERY:
 
$
******
 





THIS IS A STATEMENT OF COST. DO NOT PAY.



 
 
 
PAGE 3A

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1-4
 
 
 


SCHEDULE OF DIRECT & INDIRECT EXPENSES


OFFICE:
 
1A
 
SAMMIS PROJECT
     
COMPANY:
 
E8
 
BECHTEL POWER CORP
     
SECTION:
 
0B
     
INV NO:
25XXX-XXXXXX

 
April, 2006        
 
DESCRIPTION
 
HOURS
 
AMOUNT
 
FEE
 
TOTAL
                     
ENGINEERING, GRAPHICS, OTHER PROFESSIONAL AND SPECIALIST LABOR
                                     
UNIT RATE LABOR, Engineering/Graphics Labor & other Professional Labor
   
****** 
 
$
******
       
$
******
 
G&A @ ******% for Home office cost:
         
******
         
******
 
Fee on Engineering Labor and G&A @ ******%:
               
******
   
******
             
******
       
******
           
$
******
 
$
******
 
$
******
                             
UNIT RATE LABOR, Specialist
   
******
 
$
******
       
$
******
 
G&A @ ******% for Home office cost
         
******
         
******
 
Fee on Specialist Labor and G&A @ ******%:
               
******
   
****** 
 
Engineering Technology Charge @ $******/ hr.
       
******
       
******
           
$
******
 
$
******
 
$
******
                             
SUB-TOTAL PROFESSIONAL COST LABOR AND FEE
   
****** 
 
$
******
 
$
******
 
$
******
 




                                   
PERCENT COMPLETE
 
HOURS
 
AMOUNT
 
FEE
 
 
 
TARGET CONSTRUCTION COST
                                                     
UNIT RATE LABOR, Professional Construction Labor
               
****** 
 
$
******
             
G&A @ ******% for Field NonManual cost:
                     
******
             
Engineering Technology Charge @ $******/ hr.
                     
******
                                   
$
******
                                                     
CRAFT LABOR
               
****** 
 
$
******
                                                     
TRAVEL ORDINARY BUSINESS
                   
$
******
             
SUBCONTRACTS
                     
******
             
MATERIALS
                     
******
             
FREIGHT
                     
******
             
ENGINEERING SUBCONTRACT
                     
******
             
EQUIPMENT RENTAL
                     
******
             
MATERIALS & OTHER COST
                   
$
******
                                                     
SUB-TOTAL BECHTEL TARGET CONSTRUCTION COSTS
               
****** 
 
$
******
                                                                               
             
TARGET CONSTRUCTION COST
 
$
******
                                                                       
TCC FEE
 
$
******
   
******
%
           
$
******
                                               
TOTAL BECHTEL COSTS AND TAX ( WITH FEE):
                               
$
******
                                         



TOTAL APRIL, 20056
       
$
******
 
$
******
 
$
******
                             
TCC FEE TO DATE
                                                     
FEE @ $ ******
                       
Prior Invoices
   
******
%
   
$
******
       
Current Invoice (April 2006)
   
******
%
     
$
******
       
Cumulative
   
******
 
%
   
$
******
       



 
 
 
 
PAGE 3B

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1-4

 
 
FirstEnergy - Job 25xxx
Engineering, Graphics and Other Professiional Labor
P/E 04/24/06


Org Code
 
Employee Number
 
Name
 
SubJob
 
Cost Code
 
Activity
 
ST Hours
 
OT Hours
 
Grade
 
ST Rate
 
OT Rate
 
Dollars
                                                 
CNC-XXXX
   
111111
  Employee    
XXX
               
160
         
21
 
$
******
       
$
******
 
CNC-XXXX
   
111112
  Employee    
XXX
               
160
         
21
 
$
******
       
$
******
 
CNC-XXXX
   
111113
  Employee    
XXX
               
160
         
22
 
$
******
       
$
******
 
CNC-XXXX
   
111114
  Employee    
XXX
               
160
         
22
 
$
******
       
$
******
 
CNC-XXXX
   
111115
  Employee    
XXX
               
160
         
23
 
$
******
       
$
******
 
CNC-XXXX
   
111116
  Employee    
XXX
               
160
         
23
 
$
******
       
$
******
 
CNC-XXXX
   
111117
  Employee    
XXX
               
160
   
20
   
24
 
$
******
 
$
******
 
$
******
 
CNC-XXXX
   
111118
  Employee    
XXX
               
160
         
24
 
$
******
       
$
******
 
CNC-XXXX
   
111119
  Employee    
XXX
               
160
         
24
 
$
******
       
$
******
 
CNC-XXXX
   
111120
  Employee    
XXX
               
160
         
24
 
$
******
       
$
******
 
CNC-XXXX
   
111121
  Employee    
XXX
               
160
   
20
   
25
 
$
******
 
$
******
 
$
******
 
CNC-XXXX
   
111122
  Employee    
XXX
               
160
         
25
 
$
******
       
$
******
 
CNC-XXXX
   
111123
  Employee    
XXX
               
160
         
25
 
$
******
       
$
******
 
CNC-XXXX
   
111124
  Employee    
XXX
               
160
         
25
 
$
******
       
$
******
 
CNC-XXXX
   
111125
  Employee    
XXX
               
160
         
25
 
$
******
       
$
******
 
CNC-XXXX
   
111126
  Employee    
XXX
               
160
   
40
   
26
 
$
******
 
$
******
 
$
******
 
CNC-XXXX
   
111127
  Employee    
XXX
               
160
         
26
 
$
******
       
$
******
 
CNC-XXXX
   
111128
  Employee    
XXX
               
160
         
26
 
$
******
       
$
******
 
CNC-XXXX
   
111129
  Employee    
XXX
               
160
         
26
 
$
******
       
$
******
 
CNC-XXXX
   
111130
  Employee    
XXX
               
160
         
27
 
$
******
       
$
******
 
CNC-XXXX
   
111131
  Employee    
XXX
               
160
         
27
 
$
******
       
$
******
 
CNC-XXXX
   
111132
  Employee    
XXX
               
160
         
27
 
$
******
       
$
******
 
CNC-XXXX
   
111133
  Employee    
XXX
               
160
         
28
 
$
******
       
$
******
 
CNC-XXXX
   
111134
  Employee    
XXX
               
160
         
28
 
$
******
       
$
******
 
CNC-XXXX
   
111135
  Employee    
XXX
               
160
         
28
 
$
******
       
$
******
 
CNC-XXXX
   
111136
  Employee    
XXX
               
160
         
29
 
$
******
       
$
******
 
CNC-XXXX
   
111137
  Employee    
XXX
               
160
         
29
 
$
******
       
$
******
 

 

 
SUBTOTAL LABOR
   
4,320
   
80
 
$
******
                           
G&A @ ******% for Home Office Labor Cost
               
******
                           
SUBTOTALS
             
$
******
                           
Fee on Engineering @ ******% (Labor and G&A)
               
******
   
Engineering Technology Charge @ $******/Hour
       
****** 
                           
TOTALS
             
$
******
 

 
 
 
 
PAGE 3C

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1-4
 
 
FirstEnergy - Job 25xxx
Professional Construction Labor
P/E 04/25/06
 
Org Code
 
Employee Number
                     
OT Rate
 
Dollars
                                     
CNC-XXXX
   
111138
  Employee    
XXX
   
160
   
Letter
 
$
******
       
$
******
 
CNC-XXXX
   
111139
  Employee    
XXX
   
160
   
21
 
$
******
       
$
******
 
CNC-XXXX
   
111140
  Employee    
XXX
   
160
   
22
 
$
******
       
$
******
 
CNC-XXXX
   
111141
  Employee    
XXX
   
160
   
22
 
$
******
       
$
******
 
CNC-XXXX
   
111142
  Employee    
XXX
   
160
   
23
 
$
******
       
$
******
 
CNC-XXXX
   
111143
  Employee    
XXX
   
160
   
23
 
$
******
       
$
******
 
CNC-XXXX
   
111144
  Employee    
XXX
   
160
   
24
 
$
******
       
$
******
 
CNC-XXXX
   
111145
  Employee    
XXX
   
160
   
24
 
$
******
       
$
******
 
CNC-XXXX
   
111146
  Employee    
XXX
   
160
   
25
 
$
******
       
$
******
 
CNC-XXXX
   
111147
  Employee    
XXX
   
160
   
25
 
$
******
       
$
******
 
CNC-XXXX
   
111148
  Employee    
XXX
   
160
   
25
 
$
******
       
$
******
 
CNC-XXXX
   
111149
  Employee    
XXX
   
160
   
26
 
$
******
       
$
******
 
CNC-XXXX
   
111150
  Employee    
XXX
   
160
   
26
 
$
******
       
$
******
 
CNC-XXXX
   
111151
  Employee    
XXX
   
160
   
26
 
$
******
       
$
******
 
CNC-XXXX
   
111152
  Employee    
XXX
   
160
   
27
 
$
******
       
$
******
 
CNC-XXXX
   
111153
  Employee    
XXX
   
160
   
27
 
$
******
       
$
******
 
CNC-XXXX
   
111154
  Employee    
XXX
   
160
   
28
 
$
******
       
$
******
 
CNC-XXXX
   
111155
  Employee    
XXX
   
160
   
28
 
$
******
       
$
******
 
CNC-XXXX
   
111156
  Employee    
XXX
   
160
   
29
 
$
******
       
$
******
                                                     
 
       
SUBTOTALS 
 
3,040
                   
$
******
                                                     
 
       
G&A @ ******% for Professional Construction Labor Cost 
       
******
                                                     
 
       
SUBTOTALS 
                       
$
******
 
 
       
Engineering Technology Charge @ $******/Hour 
       
******
                                                                               
                   
$
******
 



 


PAGE 3D

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1-4
 
 
Org Code
 
Employee Number
 
Name
 
SubJob
 
Cost Code
 
Activity
 
ST Hours
 
OT Hours
 
Grade
 
ST Rate
 
OT Rate
 
Dollars
                                                 
CNC-XXXX
   
111157
  Employee    
XXX
               
160
         
27
 
$
******
       
$
******
 
CNC-XXXX
   
111158
  Employee    
XXX
               
160
         
28
 
$
******
       
$
******
 
CNC-XXXX
   
111159
  Employee    
XXX
               
160
         
29
 
$
******
       
$
******
                                                                       
 
       
SUBTOTAL      
   
480
                         
$
******
                                                                       
 
       
G&A @ ******% for Specialist Labor Cost         
               
******
                                                                       
 
       
SUBTOTALS            
                   
$
******
                                                                       
 
       
Fee on Specialist @ ******% (Labor and G&A)         
               
******
 
 
       
Engineering Technology Charge @ $******/Hour      
               
******
                                                                       
 
         TOTALS                                          
$
******
 


 
 
PAGE 3E

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1-4
 
 
CRAFT LABOR
BECHTEL POWER CORPORATION
CRAFT LABOR
 

 
Pay ID Key
 
ST = Straight Time
 
OT = Overtime
 
DT = Double Time
 
MM = Meal Allowance
 
JU = Jury Duty

Job
25XXX-XXX
Week Ending
4/24/2006
WBS Code
(All)

 
Craft Description
 
Pay ID
 
Shift
 
Hours
 
Bare Labor
 
Employer Fringes
 
Insurance & Taxes
 
Total Dollars  
 
BOILERMAKERS
 
 
 
 
 
5,000.0
 
******
 
******
 
******
 
******
 
@ $******/hr
   
ST
   
1
   
5,000.0
   
******
   
******
   
******
   
******
       
OT
   
1
   
-
   
-
   
-
   
-
   
-
       
DT
   
1
   
-
   
-
   
-
   
-
   
-
                                               
PIPEFITTER
                 
5,000.0
   
******
   
******
   
******
   
******
 
@ ******/hr
   
ST
   
1
   
5,000.0
   
******
   
******
   
******
   
******
       
OT
   
1
   
-
   
-
   
-
   
-
   
-
       
DT
   
1
   
-
   
-
   
-
   
-
   
-
                                               
ELECTRICIANS
                 
5,000.0
   
******
   
******
   
******
   
******
 
@ ******/hr
   
ST
   
1
   
5,000.0
   
******
   
******
   
******
   
******
       
OT
   
1
   
-
   
-
   
-
   
-
   
-
       
DT
   
1
   
-
   
-
   
-
   
-
   
-
                                               
Total Craft
                 
15,000.0
   
******
   
******
   
******
 
$
******
                                                           
Overhead (Rate is $******/hour, not a percentage)
 
******
             
Small Tools @ $******/hour
             
******
             
Consumables @ $******/hour
       
******
             
SUBTOTAL
           
$
******
                                                                               
                          TOTALS                      
******
 

 
 
 
PAGE 3F

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1-4
 
 
DETAIL SCHEDULE OF CHARGES
OTHER DIRECT COSTS


OFFICE:
1A
     
COMPANY:
E8
 
JOB-SUB:
25XXX-XXX
REGION:
CN
 
INV NO:
XXXXX-XXXXXX
SECTION:
0B
     

 
SOURCE
 
MONTH
 
SOURCE
 
PERFORM
 
NAT
         
REFERENCE
 
CYCLE
 
DATE
 
OFC
 
CO
 
REG
 
CLS
 
DESCRIPTION
 
COST
                                     
049591852 008430568
   
0402
   
4/4/2005
   
1W
   
E8
   
8N
   
660
  TRAVEL, EMPLOYEE 1  
$
******
 
049591853 008430569
   
0402
   
4/8/2005
   
1W
   
E8
   
8N
   
830
  CONSTRUCTION SUBCONTRACTOR    
******
 
049591852 008430569
   
0402
   
4/6/2005
   
1W
   
E8
   
8N
   
310
  CONSTRUCTION MATERIALS & SUPPLIES    
******
 
049591853 008430570
   
0402
   
4/15/2005
   
1W
   
E8
   
8N
   
321
  FREIGHT FORWARDING SERVICES    
******
 
049591853 008430571
   
0402
   
4/26/2005
   
1W
   
E8
   
8N
   
870
  ENGINEERING SUBCONTRACT    
******
 
049591852 008430570
   
0402
   
4/28/2005
   
1W
   
E8
   
8N
   
422
  AUTOMOTIVE & CONSTRUCTION EQUIPMENT    
******
 
 
   
 
   
 
   
 
   
 
   
 
   
 
   
Truck, Pickup, 1/2 ton 4x2 GAS @ $******
       
 
   
 
   
 
   
 
   
 
   
 
   
 
   
Dump Truck, 13/15 CY Diesel @ $******
       
 
   
 
 
 
   
 
   
 
   
 
   
 
   
Crane, Crawler, 100T Diesel @ $******
       
 
   
 
   
 
   
 
   
 
   
 
   
 
   
Welder, 400 amp Diesel, TRL. MTD. Diesel @ $******
       
 
   
 
   
 
   
 
   
 
   
 
   
 
   
Welder, 200 amp ELEC. 8 Station @ $******
       
 
   
 
   
 
   
 
   
 
   
 
   
 
  TOTAL MATERIAL  
$
******
 

 
 
 
 
PAGE 3G

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1-4
 
 
BECHTEL POWER CORPORATION
5275 WESTVIEW DRIVE
FREDERICK, MD 21703


 
TO:
FIRSTENERGY GENERATION CORP.
 
Please wire transfer to:
 
ATTN: RAYMOND REINHART
 
The Bank of New York
 
76 SOUTH MAIN STREET
 
New York, NY
 
AKRON, OH 44308
 
Account # ******
 
   
ABA # ******
     
Credit: BECHTEL POWER CORPORATION
     
Job Number: 25XXX
 
   
INVOICE #
25XXX-AFR604xxxA



INVOICE NUMBER
DATE
JOB NUMBER
CONTRACT
ACCOUNT
25XXX-AFR604xxxA
5/10/2006
25XXX
X
******



Funds request for the Sammis Project.
Payment due by MAY 25, 2006.



   
Current Month
 
FORECAST FOR ******% of MONTH #11 EXPENSES:
 
$
******
 
FEE FORECAST ON HOME OFFICE:
   
******
           
TOTAL AMOUNT DUE
 
$
******
                     
(OVER)/UNDER RECOVERY FROM APRIL STMT OF COST
 
$
******
           
TOTAL AMOUNT DUE
 
$
******
 

 
 



   
Inception to Date
 
BALANCE FORWARD INVOICES (MONTH 1 - 10)
 
$
XXX
 
BILLED THIS INVOICE
   
******
           
CUMULATIVE INVOICED TO DATE:
 
$
XXX
 

 
 
 
 
 
PAGE 4

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1-4
 
 
 
BECHTEL POWER CORPORATION
5275 WESTVIEW DRIVE
FREDERICK, MD 21703
 
TO:
FIRSTENERGY GENERATION CORP.
 
Please wire transfer to:
 
ATTN: RAYMOND REINHART
 
The Bank of New York
 
76 SOUTH MAIN STREET
 
New York, NY
 
AKRON, OH 44308
 
Account # ******
 
   
ABA # ******
     
Credit: BECHTEL POWER CORPORATION
     
Job Number: 25XXX
 
   
INVOICE #
25XXX-AFR604xxxB



INVOICE NUMBER
DATE
JOB NUMBER
CONTRACT
ACCOUNT
25XXX-AFR604xxxB
5/10/2006
25XXX
X
******



Funds request for the Sammis Project.
Payment due by JUNE 25, 2006.




FORECAST FOR ******% of MONTH #11 EXPENSES:
 
$
******
 
FEE FORECAST ON HOME OFFICE:
   
******
           
TOTAL AMOUNT DUE
 
$
******
 

 
 



   
Inception to Date
 
BALANCE FORWARD INVOICES (MONTH 1 - 10)
 
$
XXX
 
BILLED THIS INVOICE
   
******
           
CUMULATIVE INVOICED TO DATE:
 
$
XXX
 

 
 
 
 
 
PAGE 5

--------------------------------------------------------------------------------

 CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1-5
           




U.S. NATIONAL TEMPORARY/SHORT TERM ASSIGNMENT CONDITIONS TO A
PROJECT LOCATION




These assignment conditions apply to temporary assignments to a project location
which is more than 50 miles from their current U.S. residence. Temporary
assignments are defined as assignments expected to be more than ******months but
not more than ******months. If these conditions are silent, the Manual of
Personnel Policies - U.S. will prevail.




1.0  SHIPMENT/STORAGE OF HOUSEHOLD EFFECTS


a)  For assignments of ****** months or less:
  No shipment or storage of household effects is authorized.
 
b)  For assignments longer than ****** months:



 
1.
Single status employees are authorized shipment, including packing, crating and
unpacking.

 
2.
Family status employees are authorized shipment, including packing, crating and
unpacking.

 
c)   For assignments longer than ****** months:
In addition to the shipment allowances, the cost of storage will be reimbursed.
The combined weights of shipment and storage are not to exceed the    maximums,
including packing, crating and unpacking.


d)    Storage in Transit:
It is recommended that employees who have a minimal amount of personal household
effects (e.g. 200 lbs. or less) ship their goods via UPS or Class “C” air
freight when possible to avoid the 1,000 lbs. minimum charge imposed by
professional moving companies. Employees with applicable receipts will be
reimbursed by expense report.




2.0   SHIPMENT OF AUTOMOBILE

 
a)
No automobile shipment costs are reimbursed for assignments of ****** months or
less. For assignments of more than 3 months, costs for shipment of an auto will
be reimbursed, provided the assigned location is more than ****** miles from
point of departure.




 
b)
For family status assignments, if an automobile is shipped, costs for a second
automobile driven to the location will be reimbursed at the second auto rate via
the most direct route.




 
c)
No reimbursement will be made for storage charges.




 
d)
Reimbursement for the cost of transporting vehicles to and from terminal
facilities is authorized when the terminal facility is greater than ****** miles
to the work location.





3.0  EN ROUTE EXPENSES

 
a)
Transportation via public carrier will be reimbursed up to the equivalent of
least cost economy air fare plus actual and reasonable expenses to and from the
terminal. One travel day is authorized.


 
Page 1 of 4

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1-5
 

 
b)
For single status assignments when an automobile is not shipped, mileage costs
via the most direct route will be reimbursed. No reimbursement will be provided
for a second automobile.

 
c)
For family status assignments, mileage costs via the most direct route will be
reimbursed for the first auto and for the second if applicable.



d)   Whether single or family status, tolls will be reimbursed in addition to
the mileage.



 
e)
Actual and reasonable lodging costs, plus a daily allowance for actual meals and
incidentals will be reimbursed. Meals and incidentals include food, laundry, and
phone calls. Reporting a flat rate is unacceptable.




 
f)
For those employees who drive to the new assignment location, the number of
authorized travel days will be determined based upon traveling 500 miles the
first day and 350 miles for each day thereafter via the most direct route.





4.0  AUTOMOBILE RENTAL


Actual and reasonable rental costs, excluding mileage, gasoline and insurance,
will be reimbursed while awaiting the arrival of a shipped automobile. Insurance
coverage is automatically provided when the rental is through a Contractor
rental car company account.




5.0  EXPENSES AT TEMPORARY LOCATION
 



 
a)
For assignments of ****** months or less:



Actual and reasonable itemized lodging costs will be reimbursed. Meals and
incidental expenses will be reimbursed for employee only.


Meals and incidentals include food, laundry and personal phone calls. Reporting
a flat rate is unacceptable. The actual daily meals and incidentals cost may be
above or below the daily rate, however, the total cost for the reported period
(not to exceed ****** months) must not exceed the sum of the reported expense
days times the daily rate.




 
b)
For assignments longer than ****** months:

        


 
1)
Actual and reasonable lodging costs, plus a daily allowance for meals and
incidentals will be reimbursed for the first ****** days or until long term
lodging is obtained, whichever occurs first.

 
2)
Employees who are transferring from one temporary assignment to a subsequent
temporary assignment may be authorized to use up to ****** of the ******days of
settling-in at the pre-transfer location.




 
3)
After the settling-in period, a per diem will be provided for employee only;
receipts not required. Lodging includes lodging, furniture rental, utility
hook-up/installation and basic monthly service costs. Meals and incidentals
include meals, laundry, phone calls, and cable TV installation and basic monthly
service charge.




 
4)
Interruption of Per Diem: During the per diem period, the meals and incidentals
portion is forfeited in the following circumstances:



·Saturday and Sunday of a scheduled monthly trip home
·When PTO is taken in excess of two consecutive workdays for reasons other than
illness.
·When PTO is taken for more than two consecutive days in conjunction with a
weekend (e.g., Thursday, Friday, Weekend, Monday).
 
Page 2 of 4

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1-5

 

 
5)
 
The per diem is reduced by the meals and incidentals portion whenever the
employee is away from the assignment location in connection with reimbursed
business travel, monthly trips home, PTO other than illness, and other absences.





6.0  VISITS HOME



 
a)
Employees on single status assignments of three months or more are authorized
trips home, provided that a minimum of ******days remain in the assignment.
Transportation will be reimbursed up to the least cost of ******-day advanced
purchase economy airfare plus reasonable expenses to and from airport. Receipts
must be furnished.



If an employee elects to travel to a location other than his/her home base, the
maximum reimbursement allowed will be the actual or equivalent cost of the round
trip airfare from the temporary assignment location to the employee's home base,
whichever is lower. The purpose of these trips is to reunite families or conduct
personal business that a temporary assignment might prohibit. If an alternate
location is selected, it must be noted on the PAN prior to the assignment start
date and must have a Category II approval. Receipts must be furnished.



 
b)
Spouse/Registered Domestic Partner/Family Visit - In lieu of the employee’s trip
home, reimbursement for round trip airfare to the temporary assignment location
only may be granted to the employee’s spouse or registered domestic partner,
and/or children up to the amount equal to one adult economy class 14-day
advanced purchase round trip airfare. Other costs such as transportation to and
from airports and motels or meal expenses for the family member will not be
reimbursed. The employee’s next authorized trip home will be four weeks after
family member has returned home. Any expenses reimbursed under this alternative
will be considered taxable income.





7.0  HOLIDAY SCHEDULE


a) The following holidays are observed:


New Year’s Day
Martin Luther King Day
President’s Day
Memorial Day
Independence Day
Labor Day
Thanksgiving Day
Day after Thanksgiving
Christmas Day



 
b)
When an approved holiday falls on Saturday, the preceding Friday will be
recognized as a holiday. When an approved holiday falls on Sunday, the following
Monday will be recognized as a holiday. Employees must be in a salaried status
to be eligible for paid holidays.



8.0  LEASE CANCELLATION


Employees on temporary assignments are expected to negotiate short-term leases
or leases containing cancellation clauses. Reimbursement for unrecoverable costs
due to rental lease termination may be made with Category II approval when such
costs result from an unexpected reduction in the assignment period. Maximum
reimbursement for lease cancellation is the equivalent of two months rent plus
security deposit.




Page 3 of 4

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1-5




9.0  TAXES


Tax information, including an Employee Tax Statement, is to be provided to
employees prior to going on temporary assignments.




10.0 CONVERSION FROM TEMPORARY TO PERMANENT STATUS


a)Employees whose assignments change from temporary to permanent status at the
same location will be reimbursed for relocation costs on an itemized basis only.


b)Employees are normally authorized a trip to home base if family or residence
is being maintained at home base; three day settling-out expenses may be
authorized, usually scheduled around a weekend; rental car may be authorized for
up to three days, excluding gas, and additional insurance, plus mileage
reimbursement to and from home and airport terminal; parking at the airport will
be authorized for the duration of the settling-out period.


c)Settling-in is not normally authorized.


 
 
Page 4of 4

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1-5
 


U.S. NATIONAL LONG TERM ASSIGNMENT CONDITIONS TO A
PROJECT LOCATION




These assignment conditions apply to long-term assignments to a U.S. project
location. Long-term assignments are defined as assignments of more than 12
months, and the assignment location does not become the employee’s point of
origin. If these conditions are silent, the Manual of Personnel Policies - U.S.
will prevail. These conditions apply to transfers, new/rehires and college
hires; however, they do not apply to employees undertaking international
assignments in the U.S.A. For more details on the specific policies/allowances,
contact your Human Resources Representative. These conditions may or may not be
applicable to BSII - check with BSII HR prior to applying these conditions.




1.0 HOUSE HUNTING TRIPS



 
a.)
House hunting trips may be authorized for employees and their spouses or
registered domestic partners provided the objective is to purchase a home. This
allowance is not available to employees already resident in the area.




 
b.)
Transportation via public carrier will be reimbursed up to the equivalent of
least cost economy air fare plus actual and reasonable expenses to and from the
terminal.




 
c.)
If a private automobile is used, mileage costs via the most direct route will be
reimbursed.




 
d.)
Actual and reasonable lodging costs, plus a daily allowance for actual meals and
incidentals will be reimbursed for a maximum period of ****** days, which is to
include a weekend.

 
e.)
Car rental (compact size with Bechtel discount excluding gas and mileage),
airport parking, sitter for small children and other justifiable expenses will
be reimbursed.





2.0 SHIPMENT/STORAGE OF HOUSEHOLD EFFECTS



 
a.)
Costs for shipment and storage, not to exceed the stated maximums include
packing, crating and unpacking. Storage in-transit is authorized.

 
b.)
Storage at point of departure is authorized.





3.0 SHIPMENT OF AUTOS, HOUSE TRAILERS & MOBILE HOMES



 
a.)
Costs for shipment by freight forwarder of an auto for new/re-hires or college
hires and for transferring employees will be reimbursed as follows:




 
1.)
Vehicles must be in operating condition.

 
2.)
Assignment location must be more than ****** miles from point of departure.

 
3.)
No reimbursement will be made for storage charges at point of origin, departure
or destination locations.

 
4.)
Reimbursement will be made for the cost of transporting vehicles to and from
terminal facilities.




 
b.)
Shipment by a licensed commercial carrier and where allowed by state law, of a
single-unit house trailer or mobile home to a maximum size of 14 feet by 70 feet
and used as the principal residence is authorized. The employee is responsible
for the provision of insurance.







Page 1 of 4

--------------------------------------------------------------------------------

 CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1-5


4.0 EN ROUTE EXPENSES



 
a.)
Transportation via public carrier will be reimbursed up to the equivalent of
least cost economy air fare plus actual and reasonable expenses to and from the
terminal. One travel day is authorized.




 
b.)
If a private automobile is used, mileage costs via the most direct route will be
reimbursed for the first auto and second auto (if applicable). The second auto
rate also applies when one auto is shipped and a second is driven. For a private
auto used to tow a house trailer or for a mobile home, the mileage costs via the
most direct route will be reimbursed. Tolls will be reimbursed in addition to
the mileage rate. The number of authorized travel days for which expenses will
be reimbursed is determined based upon the approved mileage from authorized
point of departure to new assignment location as follows:



                                                                      Approved
Mileage  Authorized Travel Days
                      ******miles                                  ****** day
                     ******miles                                   ****** days
                     ******miles                                   ****** days
                     ******miles                                   ****** days
                     ******miles                                   ****** days
                     ******miles                                   ****** days
                    ******                                            ******
days



 
c.)
Actual and reasonable lodging costs, plus a daily allowance for actual meals and
incidentals will be reimbursed.




 
d.)
Meals and incidentals include food, laundry, and phone calls.





5.0 SETTLING-IN ALLOWANCES



 
a.)
The maximum reimbursement period is ****** days. Up to ****** days (expenses
only) may be used at the pre-departure location. Dependents must arrive within
****** months of the employee’s date of arrival to qualify for reimbursement.




 
b.)
Actual and reasonable lodging costs, plus a daily allowance for actual meals and
incidentals will be reimbursed. Meals and incidentals include food, laundry, and
phone calls.






 
c.)
Alternative (Transfers Only)




   
As an alternative to settling-in on an itemized basis, transferring employees
may elect a lump sum settling-in amount (subject to taxes; no tax
reimbursement). This option is not applicable when returning to point of origin
or when converting from temporary to long-term at the same location. New hires
and College hires are not eligible for this alternative allowance.





6.0 AUTOMOBILE RENTAL



 
a.)
Actual and reasonable rental costs, excluding mileage, gasoline and insurance,
will be reimbursed while awaiting the arrival of a shipped automobile. Insurance
coverage is automatically provided when the rental is through a Bechtel rental
car company account.







Page 2 of 4

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1-5




7.0 RESIDENCE RELOCATION ASSISTANCE



 
a.)
A lump sum residence relocation allowance is authorized for employees. The
allowance is intended to assist employees with the incidental costs incurred in
relocation. This payment is subject to federal, state and local taxes. Bechtel
will provide tax assistance. See Section 11.0.




 
b.)
A retiring employee returning to point of origin is not eligible for this
allowance.





8.0 REAL ESTATE COMMISSION EXPENSE


This allowance does not normally apply to long-term assignments of less than
three years. However, for assignments of ****** months or longer, this allowance
may be made available with the approval of the Business
Unit/Region/CentralFunction/Service Manager to employees permanently
transferring between two locations which have been identified as “long term”
locations, but which are not permanent offices. For more details, contact your
Human Resources Representative.




9.0 DUPLICATE HOMEOWNER EXPENSE



 
a.)
Duplicate housing costs for a pre-transfer residence, which is being offered for
sale, will be reimbursed.




 
b.)
Reimbursable receipted expenditures include: interest on mortgage, taxes,
insurance, and mandatory expenses such as maintenance fees and homeowners
association dues, where such fees and dues are a condition of ownership of the
property. Expense Reports typically include the following documentation:




 
1.)
A copy of the amortization schedule or monthly slip from the lending financial
institution delineating the principal, interest, insurance, taxes and other
mandatory expenses, if applicable.

 
2.)
A copy of the canceled checks or receipts for expenses for both residences.

 
3.)
A copy of the agreement with the real estate company. (Proof of previous
residence being offered for sale.)

 
4.)
Rental documentation or closing statement for the new residence (properly
signed).




 
c.)
New hires/re-hires and college hires and transferring employees who maintain
pre-transfer residences that are being offered for sale and incur duplicate
housing costs are eligible for certain receipted expenses. Employees who are
attempting to rent their pre-transfer residence are not eligible.





10.0 TAX ASSISTANCE


Transferring employees, new employees and college hires who are placed on
long-term assignments at a location in the United States, which is more than
****** miles from their current U.S. residence, are eligible for reimbursement
of certain relocation expenses. Contractor will provide employees tax assistance
reimbursements to offset taxes withheld on relocation expenses. The
reimbursement payment will be based upon standard reimbursement rates and,
therefore, will not be an exact match of actual taxes withheld.


Page 3 of 4

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1-5
 


11.0 HOLIDAY SCHEDULE


a) The following holidays are observed:


New Year’s Day
Martin Luther King, Jr.’s Birthday
President’s Day
Memorial Day
Independence Day
Labor Day
Thanksgiving Day
Day after Thanksgiving
Christmas Day



 
b)
When an approved holiday falls on Saturday, the preceding Friday will be
recognized as a holiday. Employees must be in a salaried status to be eligible
for paid holidays.

 
 
Page 4 of 4

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1-6
 


CONSTITUENTS OF G&A (OVERHEAD) COSTS


The G & A and overhead allocation includes the cost for:
Costs for [*****] at Bechtel Fossil Power ([*****], Bechtel Fossil Power) and
above, including cost for the Bechtel corporate and fossil business unit
overhead allocated to Bechtel Power Corporation, including their respective
costs for:
 
·   Furniture and equipment rental, lease, purchase, depreciation, and operating
expenses
·   Office facility charges
·   Telephone, telegraph, cable, and facsimile
·   Mail and courier services
·   Reproduction services and supplies
·   Communications and communications equipment
·   Travel and temporary living expenses
·   Corporate licenses
·   Computer services (hardware and software, including computer-aided design
[CAD])
·   Automation (local and wide area network, maintenance, and support)
 
 
Page 1 of 1

--------------------------------------------------------------------------------

EXECUTION COPY
EXHIBIT 5.1-7
 


CONSTITUENTS OF ENGINEERING TECHNOLOGY CHARGE


 


 
For Contractor HOME OFFICE:
 
Contractor includes the following items in the Engineering Technology Charge
rates quoted in the PRICING SUMMARY SHEET below:
 



 
(i)
Standard engineering supplies used or consumed in the performance of the
Services or provision of Deliverables at Contractor’s home offices.

 

 
(ii)
Costs of reproduction of standard plans, specifications, reports and other data
regularly generated at Contractor home offices.

 

 
(iii)
Charges for use of Contractor desktop, laptop, and CADD computers at Contractor
home offices for those personnel billable to the project

 

 
(iv)
Charges for phones, to include cell phones and pagers and faxes originating from
Contractor’s home offices, and Contractor’s actual costs for all other
communication services specifically identifiable to the performance of the
Services and provision of the Deliverables

 

 
(v)
Charges for Contractor’s permanent office facilities and associated utilities.

 
Contractor EXCLUDES the following items in the Engineering Technology Charge
rates quoted in the PRICING SUMMARY SHEET below: Each of these items will be
charged at cost.
 

 
(iii)
Actual expenses of travel, subsistence, relocation, and return of personnel
engaged in the performance of the Services and Deliverables, including
relocation and return expenses of families of such personnel

 

 
(viii)
Costs associated with consultants, subcontracts, and other outside services and
facilities.

 

 
(xii)
All federal, state and local taxes, assessments, levies, imposts, duties,
excises, permits, and licenses directly and solely identifiable to the Services
and Deliverables, excepting only payroll taxes included in the Personnel Costs
and taxes levied solely on Contractor’s net income

 

 
(ix)
Costs of insurance premiums and any deductibles for the insurance required by
this Contract, other than the insurance included in the Personnel Costs.

 

 
(x)
Other costs and expenses incurred by Contractor in connection with the
Professional Services that are not specifically set forth herein.

 
For PROJECT (SITE) OFFICE:
 
Contractor INCLUDES the following items in the Engineering Technology Charge
rates quoted in the PRICING SUMMARY SHEET:
 

 
(i)
Standard engineering supplies used or consumed in the performance of the
Services or provision of Deliverables at Contractor’s Project site.

 

 
(ii)
Costs of reproduction of plans, specifications, reports and other data at the
Project site.

 

 
(iii)
Charges for use and maintenance of Contractor central infrastructure and
standard application computer systems, other existing Contractor technical
programs, and links to the home office.

 
 
Page 1 of 2

--------------------------------------------------------------------------------

EXECUTION COPY
EXHIBIT 5.1-7
 
(xi) Charges for cell phones and pagers originating in Contractor’s home
offices.
 

 
(xii)
Charges for Contractor’s permanent office facilities and associated utilities,
including office space and utilities maintained as permanent base for
Contractor’s Professional Construction Labor.

 
Contractor EXCLUDES the following items in the Engineering Technology Charge
rates quoted in the PRICING SUMMARY SHEET: Each of these items will be charged
at cost.
 

 
(xiii)
Actual expenses of travel, subsistence, relocation, and return of personnel
engaged in the performance of the Services and Deliverables, including
relocation and return expenses of families of such personnel

 

 
(xiv)
Costs associated with consultants, subcontracts, and other outside services and
facilities.

 

 
(xii)
All federal, state and local taxes, assessments, levies, imposts, duties,
excises, permits, and licenses directly and solely identifiable to the Services
and Deliverables, excepting only payroll taxes included in the Personnel Costs
and taxes levied solely on Contractor’s net income

 

 
(xv)
Costs of insurance premiums and any deductibles for the insurance required by
this Contract, other than the insurance included in the Personnel Costs.

 

 
(xvi)
Costs of purchased or leased desktop, laptop, and CADD computers at the Project
Site and associated software.

 

 
(xvii)
Charges for Contractor supplied temporary office facilities and associated
utilities.

 

 
(xviii)
Charges for site vehicles, including fuels and other operating costs.

 

 
(xix)
Other costs and expenses incurred by Contractor in connection with the
Professional Services that are not specifically set forth herein.

 
 
 
 
 
Page 2 of 2

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST
EXECUTION COPY
EXHIBIT 5.1-8
 
 
TOOL AND EQUIPMENT RATES
AE-Contractor's Major Equipment Internal Rate Schedule effective 3/20/05
 
 
 
 
 
SAMPLE
     

 
CONSTRUCTION EQUIPMENT & VEHICLES DESCRIPTION
Monthly Bare Rate
Monthly Maintenance
State & Local Tax @ 8%
Total Monthly
CLASS 02 [TRUCKS - LIGHT DUTY]
 
 
 
 
PICKUP, 1/2 TON 4X2 GAS
******
******
******
******
PICKUP, 1/2 TON 4X4 GAS
******
******
******
******
SUV, UTILITY MEDIUM 4X4 GAS
******
******
******
******
CLASS 03 [ TRUCKS - HEAVY DUTY]
 
 
 
 
TRUCK, DUMP 13/15 CY DIESEL
******
******
******
******
TRUCK, FLATBED, HYD BOOM 11-15 TON CRANE DIESEL
******
******
******
******
TRUCK, STAKEBED 1 TON DIESEL
******
******
******
******
TRUCK, FUEL /LUBE COMBINATION 1,500 GAL DIESEL
******
******
******
******
TRUCK, MECHANICS SERVICE 1TON W/ BOOM, COMPRESSOR, WELDER DIESEL
******
******
******
******
TRUCK, WATER, 4,000G 6X6 PWR SPRAY, W/ WATER CANNON DIESEL
******
******
******
******
TRUCK, TRACTOR W/ 5th WHEEL 385 HP DIESEL
******
******
******
******
CLASS 04 [TRAILERS]
 
 
 
 
TRAILER, LOWBOY, 50-60 TON
******
******
******
******
TRAILER, FLATBED, HIGHBOY, 40-48 FT.
******
******
******
******
CLASS 11 [EARTHMOVER]
 
 
 
 
EXCAVATOR, CRAWLER, 60,700# DIESEL
******
******
******
******
MOTOR GRADER, 185HP, 32,460# W/ RIPPER SCARIFIER DIESEL
******
******
******
******
LOADER, BACKHOE, 78 HP DIESEL
******
******
******
******
LOADER, TOOL CARRIER 125 HP, 2.25 CY, W/ FORKS, BUCKET & BOOM DIESEL
******
******
******
******
LOADER, SKID STEER 60HP 5,808# DIESEL
******
******
******
******
LOADER, WHEEL 4YD 180HP W/FORKS DIESEL
******
******
******
******
CLASS 12 [PIPELAYING/TRENCHING/TUNNELING)
 
 
 
 
TRENCHER, CHAIN, 6"-16" x 6', 51HP DIESEL
******
******
******
******
CLASS 13 [COMPACTION]
 
 
 
 
COMPACTOR, SOIL, SD-DD WALK BEHIND, 29.9" DIESEL
******
******
******
******
COMPACTOR, SOIL, VIBRATORY, SMOOTH DRUM 66" 14,000# DIESEL
******
******
******
******
CLASS 14 [CRANES]
 
 
 
 
CRANE, CRAWLER 100T DIESEL
******
******
******
******
CRANE, CRAWLER 200T DIESEL
******
******
******
******
CRANE, CRAWLER 230T DIESEL
******
******
******
******
CRANE, CRAWLER 300T DIESEL
******
******
******
******
CRANE, CRAWLER 440T W/SUPERLIFT DIESEL
******
******
******
******
CRANE, ROUGH TERRAIN 28-30T DIESEL
******
******
******
******
CRANE, ROUGH TERRAIN 50T DIESEL
******
******
******
******
CRANE, ROUGH TERRAIN 65T DIESEL
******
******
******
******
CRANE, ROUGH TERRAIN 100T DIESEL
******
******
******
******
CLASS 15 [FORKLIFTS]
 
 
 
 
FORKLIFT, WAREHOUSE PNEU 6,000# GAS/LPG
******
******
******
******
FORKLIFT, TELE-BOOM, 8,000# DIESEL
******
******
******
******
CLASS 17 [ AIR COMPRESSORS]
 
 
 
 
AIR COMPRESSOR, 185 CFM DIESEL
******
******
******
******
AIR COMPRESSOR, 750 CFM DIESEL
******
******
******
******
CLASS 18 [ CRANE ACCESSORIES ]
 
 
 
 
CRANE, ATTACHMENT M250 LUFFING JIB
******
******
******
******
CRANE, ATTACHMENT, 300T 225 MAXER
******
******
******
******
CRANE, ATTACHMENT, RINGER 300T
******
******
******
******
CLASS 19 [ GANTRYS ]
 
 
 
 
STRAND JACK LIFT SYSTEM PSC L180-40, L180-60
******
******
******
******
GANRTY - JACKING FRAME 450-700T J&R L1402-4-39
******
******
******
******
CLASS 52 [WELDERS]
 
 
 
 
WELDER, 400AMP DIESEL, TRL. MTD. DIESEL
******
******
******
******
WELDER, 200AMP ELEC. 8 STATION
******
******
******
******
CLASS 53 [GENERATORS/LIGHT PLANTS/DISTRIBUTION]
 
 
 
 
GENERATOR, DIESEL 60KW, TRL. MTD.
******
******
******
******
LIGHT PLANTS, 6KW 4 X 1,000 WATT LAMPS, DIESEL
******
******
******
******
CLASS 54 [MANLIFTS/SCISSORLIFTS/ELEVATORS]
 
 
 
 
CONSTRUCTION ELEVATOR, MATERIAL HOIST, 150' 6,200#
******
******
******
******
MANLIFT, ARTICULATING BOOM 66' DIESEL
******
******
******
******
MANLIFT, ARTICULATING BOOM 86' DIESEL
******
******
******
******
MANLFIT, TELESCOPIC BOOM 120' DIESEL
******
******
******
******



The monthly bare rental rate is for “dry-hire only” and excludes operator,
sales/use tax and mobilization/demobilization.


Actual Pricing will be confirmed at time purchase order


Maintenance includes labor, fuel, lubricants, spare parts, tires, and insurance


 
 
 
PAGE 1 OF 3

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1-8
 
 
TOOL AND EQUIPMENT RATES
       
AE-Constructor's Major Equipment Internal Rate Schedule - AED GREEN BOOK
ANALYSIS effective 3/20/05
SAMPLE
Over / Under BEO =
 
******%
 
******
 
******



CONSTRUCTION EQUIPMENT & VEHICLES DESCRIPTION
Monthly Bare Rate
AED Rental Rate
Regional Multiplier 
AED Regional Rental Rate
 
 
Ohio Region 2 Multiplier
CLASS 02 [TRUCKS - LIGHT DUTY]
 
 
 
 
PICKUP, 1/2 TON 4X2 GAS
 
Not in AED
******
******
PICKUP, 1/2 TON 4X4 GAS
 
Not in AED
******
******
SUV, UTILITY MEDIUM 4X4 GAS
 
Not in AED
******
******
CLASS 03 [ TRUCKS - HEAVY DUTY]
 
 
 
 
TRUCK, DUMP 13/15 CY DIESEL
 
Not in AED
******
******
TRUCK, FLATBED, HYD BOOM 11-15 TON CRANE DIESEL
******
******
******
******
TRUCK, STAKEBED 1 TON DIESEL
 
Not in AED
******
******
TRUCK, FUEL /LUBE COMBINATION 1,500 GAL DIESEL
 
Not in AED
******
******
TRUCK, MECHANICS SERVICE 1TON W/ BOOM, COMPRESSOR, WELDER DIESEL
 
Not in AED
******
******
TRUCK, WATER, 4,000G 6X6 PWR SPRAY, W/ WATER CANNON DIESEL
 
Not in AED
******
******
TRUCK, TRACTOR W/ 5th WHEEL 385 HP DIESEL
 
Not in AED
******
******
CLASS 04 [TRAILERS]
 
 
 
 
TRAILER, LOWBOY, 50-60 TON
 
Not in AED
******
******
TRAILER, FLATBED, HIGHBOY, 40-48 FT.
 
Not in AED
******
******
CLASS 11 [EARTHMOVER]
 
 
 
 
EXCAVATOR, CRAWLER, 60,700# DIESEL
******
******
******
******
MOTOR GRADER, 185HP, 32,460# W/ RIPPER SCARIFIER DIESEL
******
******
******
******
LOADER, BACKHOE, 78 HP DIESEL
******
******
******
******
LOADER, TOOL CARRIER 125 HP, 2.25 CY, W/ FORKS, BUCKET & BOOM DIESEL
******
******
******
******
LOADER, SKID STEER 60HP 5,808# DIESEL
******
******
******
******
LOADER, WHEEL 4YD 180HP W/FORKS DIESEL
******
******
******
******
CLASS 12 [PIPELAYING/TRENCHING/TUNNELING)
 
 
 
 
TRENCHER, CHAIN, 6"-16" x 6', 51HP DIESEL
******
******
******
******
CLASS 13 [COMPACTION]
 
 
 
 
COMPACTOR, SOIL, SD-DD WALK BEHIND, 29.9" DIESEL
******
******
******
******
COMPACTOR, SOIL, VIBRATORY, SMOOTH DRUM 66" 14,000# DIESEL
******
******
******
******
CLASS 14 [CRANES]
 
 
 
 
CRANE, CRAWLER 100T DIESEL
******
******
******
******
CRANE, CRAWLER 200T DIESEL
******
******
******
******
CRANE, CRAWLER 230T DIESEL
 
Not in AED
******
******
CRANE, CRAWLER 300T DIESEL
 
Not in AED
******
******
CRANE, CRAWLER 440T W/SUPERLIFT DIESEL
 
Not in AED
******
******
CRANE, ROUGH TERRAIN 28-30T DIESEL
******
******
******
******
CRANE, ROUGH TERRAIN 50T DIESEL
******
******
******
******
CRANE, ROUGH TERRAIN 65T DIESEL
******
******
******
******
CRANE, ROUGH TERRAIN 100T DIESEL
******
******
******
******

 
 
PAGE 2 OF 3

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1-8
 
 
 
TOOL AND EQUIPMENT RATES
       
AE-Constructor's Major Equipment Internal Rate Schedule - AED GREEN BOOK
ANALYSIS effective 3/20/05
SAMPLE
Over / Under BEO =
 
******%
 
******
 
******

 
 
 CONSTRUCTION EQUIPMENT & VEHICLES DESCRIPTION
 Monthly
Bare Rate    
 AED
Rental Rate
 Regional
Multiplier
 AED Regional
Rental Rate
CLASS 15 [FORKLIFTS]
 
 
 
 
FORKLIFT, WAREHOUSE PNEU 6,000# GAS/LPG
******
******
******
******
FORKLIFT, TELE-BOOM, 8,000# DIESEL
******
******
******
******
CLASS 17 [ AIR COMPRESSORS]
 
 
 
 
AIR COMPRESSOR, 185 CFM DIESEL
******
******
******
******
AIR COMPRESSOR, 750 CFM DIESEL
******
******
******
******
CLASS 18 [ CRANE ACCESSORIES ]
 
 
 
 
CRANE, ATTACHMENT M250 LUFFING JIB
 
Not in AED
******
******
CRANE, ATTACHMENT, 300T 225 MAXER
 
Not in AED
******
******
CRANE, ATTACHMENT, RINGER 300T
 
Not in AED
******
******
CLASS 19 [ GANTRYS ]
 
 
 
 
STRAND JACK LIFT SYSTEM PSC L180-40, L180-60
 
Not in AED
******
******
GANRTY - JACKING FRAME 450-700T J&R L1402-4-39
 
Not in AED
******
******
CLASS 52 [WELDERS]
 
 
 
 
WELDER, 400AMP DIESEL, TRL. MTD. DIESEL
******
******
******
******
WELDER, 200AMP ELEC. 8 STATION
 
Not in AED
******
******
CLASS 53 [GENERTORS/LIGHT PLANTS/DISTRIBUTION]
 
 
 
 
GENERATOR, DIESEL 60KW, TRL. MTD.
******
******
******
******
LIGHT PLANTS, 6KW 4 X 1,000 WATT LAMPS, DIESEL
******
******
******
******
CLASS 54 [MANLIFTS/SCISSORLIFTS/ELEVATORS]
 
 
 
 
CONSTRUCTION ELEVATOR, MATERIAL HOIST, 150' 6,200#
 
Not in AED
******
******
MANLIFT, ARTICULATING BOOM 66' DIESEL
******
******
******
******
MANLIFT, ARTICULATING BOOM 86' DIESEL
******
******
******
******
MANLFIT, TELESCOPIC BOOM 120' DIESEL
******
******
******
******

 
 
 
 
Page 3 of 3

--------------------------------------------------------------------------------

EXECUTION COPY
EXHIBIT 5.1-9
 
 
JOB SUPPLIES


 
Barrels (water, Trash, etc.)
Bits, Rock
Bits, Wood & Steel
Bolts (Temp. Use)
Boots
Brooms
Brushes
Cable, Wire Rope (except on power equip.)
Cable Welding
Carborundum Blocks
Chalk, Carpenters'
Checks, Brass
Clamps, Cable (except on power equip.)
Cleaning Compounds, Solvents, Rags & Waste
Coats, Rain
Crayon, Lumber
Cups, paper
Dies
Disposal, Protective Clothing
Drift pins
Drills, Star
Drills, Twist
Electric Light Bulbs
Electrical Fittings (temp. power and light)
Employee Protective Equipment/Gear
Extension Cords
Files
Film
Fire Extinguishers (temporary)
Flashlights & Batteries
Form Lubricants
Form Materials, Misc. Forms
Gas & Oxygen for Cutting, etc.  (Incl. Bulk
Supply)
Gloves, Canvas or Other
Goggles & Safety Lenses
Handles (All)
Hats, Safety


Helmets, Sleeves, Gloves (Welder's
Protection)
Holders, Electrode
Hose, Air & Accessories
Hose, Fire (temporary)
Hose, Water
Janitor's Supplies
Lanterns & Similar Devices
Manifolds, all temp. services
Mops
Pails & Containers
Paint (for use Temp. Struct., etc.)
Paper (Sand-Emery)
Points, Moil, Chipping, etc.
Reamers
Respirators
Rollers, Wood or Steel
Rope, Manilla or Other Fiber
Runaways, Screens, etc. for Concrete Placing
Saw Blades, Power
Saw Blades, Hack, Coping, etc.
Screens, Sand
Slag, etc. (Temp. Use)
Slings, 1-1/4" dia. and under
Solder
Steel Plate & Shapes for Temp. Supports, etc.
Supplies (All Office)
Supplies & Equip. (First Aid & Safety)
Tape, Rubber & Friction, etc. (Temp. Use)
Taps
Tips, Cutting & Welding
Timber Mats, Cribbing, Blocking, etc.
Tarpaulins, Visqueen, etc.
Towels
Water Dispensers (Portable)
Weld Test Specimens
Wheels, Burrs, etc., for Grinding
Wire for Temp. Construction




Page 1 of 1

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1-10






 
2005 RATE SHEET
ENGINEERING / GRAPHICS LABOR & OTHER PROFESSIONAL LABOR (US OFFICES)
Bechtel Grade
Classification
ST
OT
Letter
Administrative, Clerical Support, Accounting
[$*****]
[$*****]
21
Senior Secretary, Administrator, Drafter, Project Controls Technician, Assistant
Engineer, Accounting
[$*****]
[$*****]
22
Engineer, Drafter, Designer, Project Controls Engineer, Accounting, Procurement
[$*****]
[$*****]
23
Engineer, Drafter, Senior Designer
[$*****]
[$*****]
24
Engineer, Project Controls Engineer, Senior Designer, Contract Administrator,
Proposal Coordinator, Automation Support, Procurement
[$*****]
[$*****]
25
Senior Engineer, Senior Project Controls Engineer, Supervising Designer,
Contract and Project Administrators, Automation Support, Procurement
[$*****]
[$*****]
26
Engineering Supervisor, Senior Engineer, Design/Drafting Supervisor, Senior
Contract Administrator, Project Controls Supervisor, Accounting Supervisor,
Procurement
[$*****]
[$*****]
27
Project Engineer, Project Estimator, Engineering Supervisor, Design/Drafting
Supervisor, Project Controls Manager
[$*****]
[$*****]
28
Project Engineer, Project Estimator, Engineering Supervisor, Design/Drafting
Supervisor, Project Controls Manager
[$*****]
[$*****]
29
Project Engineer, Department Manager, Project Manager, Chief Engineer
[$*****]
[$*****]
30
Senior Project Engineer, Senior Manager, Department Manager, Project Manager,
Chief Engineer
[$*****]
[$*****]
31 & Up
Manager of Operations, Manager of Services, Regional Manager, Department
Manager, Project Manager, Chief Engineer
[$*****]
[$*****]
 
Specialist
   
25
Home Office Rigging Engineer, Laser Mapping Specialist, Environmental Permitting
Specialist
[$*****]
[$*****]
26
Home Office  Rigging Engineer, Laser Mapping Specialist, Environmental
Permitting Specialist
[$*****]
[$*****]
27
Home Office  Rigging Engineer, Laser Mapping Specialist, Environmental
Permitting Specialist, FGD Technology Specialist, Financial Analyst
[$*****]
[$*****]
28
Environmental Permitting Specialist, FGD Technology Specialist, Financial
Analyst
[$*****]
[$*****]
29
 Environmental Permitting Specialist, FGD Technology Specialist, Financial
Analyst
[$*****]
[$*****]
30
 Environmental Permitting Specialist, FGD Technology Specialist, Financial
Analyst
[$*****]
[$*****]
31 & Up
 Environmental Permitting Specialist, FGD Technology Specialist, Financial
Analyst
[$*****]
[$*****]


 
Page 1 of 2

--------------------------------------------------------------------------------

 
EXECUTION COPY
EXHIBIT 5.1-10




 
Classifications provided are typical but not all-inclusive. All personnel
supporting the Work are billable, including technical and Management oversight
(i.e., project management, project controls quality assurance, contract
formation, construction administrative, and technical support services) and
financial services specifically requested for the project (such as audit support
and special reports).
 






Page 2 of 2

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1-11
 
 
2005 RATE SHEET
Professional Construction Labor (US Offices)
Bechtel Grade
Classification
ST
OT
Letter
Administrative, Clerical Support, Accounting
[$*****]
[$*****]
21
Senior Secretary, Administrator, Drafter, Project Controls Technician, Assistant
Engineer, Accounting
[$*****]
[$*****]
22
Engineer, Drafter, Designer, Project Controls Engineer, Accounting, Procurement
[$*****]
[$*****]
23
Engineer, Drafter, Senior Designer, Construction Supervision, Safety
[$*****]
[$*****]
24
Engineer, Project Controls Engineer, Senior Designer, Contract Administrator,
Proposal Coordinator, Automation Support, Safety, Construction Supervision,
Procurement
[$*****]
[$*****]
25
Senior Engineer, Senior Project Controls Engineer, Supervising Designer,
Contract and Project Administrators, Automation Support, Safety, Procurement
[$*****]
[$*****]
26
Engineering Supervisor, Senior Engineer, Design/Drafting Supervisor, Senior
Contract Administrator, Project Controls Supervisor, Accounting Supervisor,
Safety, Procurement
[$*****]
[$*****]
27
Project Engineer, Project Estimator, Engineering Supervisor, Design/Drafting
Supervisor, Project Controls Manager
[$*****]
[$*****]
28
Project Engineer, Project Estimator, Engineering Supervisor, Design/Drafting
Supervisor, Project Controls Manager, General Superintendent
[$*****]
[$*****]
29
Project Engineer, Department Manager, Project Manager, Chief Engineer
[$*****]
[$*****]
30
Senior Project Engineer, Senior Manager, Department Manager, Project Manager
[$*****]
[$*****]
31 & Up
Manager of Operations, Manager of Services, Senior Construction Manager,
Department Manager, Project Manager
[$*****]
[$*****]
 
 
 
 
 
 
 
 
 
Classifications provided are typical but not all-inclusive. All personnel
supporting the work are billable, including technical and management oversight
(i.e., project management, project controls, quality assurance, contract
formation, construction administrative, and technical support services) and
financial services specifically requested for the project (such as audit support
and special reports).
 
 
   






Page 1 of 1

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1-12



AQC SYSTEMS COST REIMBURSABLE WORK
CRAFT LABOR




The AE-Constructor shall be paid an amount to be determined by the following
methods:
 




A.
Payment for authorized Subcontracts (a subsidiary or company which is in any way
associated with the AE-Constructor is not considered a Subcontractor) at
AE-Constructor's direct cost (Invoice). For permanent materials furnished by a
Subcontractor, such materials shall be furnished at Subcontractor's direct cost
(Invoice). AE-Constructor shall include with invoices, receipts for all such
materials furnished by Subcontractor.

 
B.
Payment for permanent materials furnished by AE-Constructor at AE-Constructor's
direct cost (Invoice). AE-Constructor shall include with invoice receipts for
all such materials furnished.



C.
Payment for major construction and maintenance tools and equipment that have an
original cost greater than [$*****] each (MAJOR EQUIPMENT), by one or more of
the following methods as determined by FirstEnergy and/or as dictated by
ownership of equipment:

 

1.     
For AE-Constructor-owned MAJOR EQUIPMENT, the AE-Constructor shall be reimbursed
in accordance with the AE-Constructor's Internal Rate Schedule, Exhibit 5.1-8,
and as noted below or at mutually agreed upon rates.

 

 
a.
AE-Constructor’s Internal Rate Schedule shall constitute full compensation for
the use of this equipment, including fuel, lubricants, taxes and including
compensation for all labor, material and other costs incurred in the repair and
maintenance of said equipment.

 
b.
Rental rates shall be charged at the lowest rates considering the duration of
time

that the equipment or tools are required. Rental rates shall be per calendar
day, Week and Month with billing as follows:
·
Beginning on the first day required, a daily rate during that Week (7-day period
beginning on the day of the week the equipment is first required or for
subsequent months, the first day of accrual for that month), but not to exceed
the Weekly rate for that Week.

·
The second Week of a rental again begins with the daily rate during the Week but
not to exceed the Weekly rate for that Week.

·
Further Weeks of rental again begin as above, but once the monthly rate is
accrued, the monthly rate is used. The equipment is then available for a Month
(beginning on the day of the month first used and until reaching the same day of
the following month, at which time the cycle of accrual begins again.

 
c.
If the physical use of the equipment in operating hours dictates required
maintenance for the equipment including major overhauls (as designated in
Exhibit 5.1-8 by AE-Constructor), for continuous use of the equipment for two
shifts in one calendar day, Week, Month, AE-Constructor shall be reimbursed as
if there were two pieces of equipment in use during that day, Week, Month.

 

 
d.
If the physical use of the equipment in operating hours dictates required
maintenance for the equipment including major overhauls (as designated in
Exhibit 5.1-8 by AE-Constructor), for intermittent use of the equipment for two
shifts in one calendar day, Week, Month, AE-Constructor shall be reimbursed as
follows:

For second shift work (after the first shift has been reimbursed based on
Article C.1.a. and b. above) rental rates shall be at half of the hourly rental
rate (the hourly rental rate is determined using the monthly rental rate from
Exhibit 5.1-8 divided by 176 hours) times the actual hours of use on second
shift. Therefore as examples (For these examples, assume equipment rates are
[$*****]/day, [$*****]/week, [$*****]/month, and hourly rental rate is
[$*****]):
·
Working 6 days per week, with actual work on second shift averaging 6 hours per
day, (36 hours/week), reimbursement for a week would be [$*****] plus 36 hours
times [$*****] times 50% or [$*****].

 
e.
AE-Constructor shall document actual billable time and appropriate billing rates
for purposes of determining actual cost to FirstEnergy, including daily, weekly
or monthly





Page 1 of 9

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1-12
 
documentation, as appropriate, signed by FirstEnergy’s Superintendent. If no
pre-planned written agreement is reached relative to the appropriate
documentation, then daily documentation (such as supplemental documentation
incorporated with signed daily time sheets) is required. AE-Constructor shall
maintain documentation acceptable to FirstEnergy’s Superintendent indicating
equipment usage and idle time and/or equipment required to be on-site. This
documentation shall be a minimum of daily, or as indicated in above referenced
pre-planned written agreement.



 
2.
For AE-Constructor owned electrical tools meeting the requirements of this
paragraph, not listed in Exhibit 5.1-8, or as determined by FirstEnergy,
AE-Constructor shall be reimbursed at [*****%] of the daily, weekly and monthly
rates contained in the latest edition of the"NECA Tool and Equipment Rental
Schedules” (A Guide for Electrical Contractors or A Guide for Line Contractors),
administered as in C.1.a., b., c., and d. above.
 

 
3.
For AE-Constructor owned construction equipment meeting the requirements of this
paragraph, not listed in Exhibit 5.1-8 , or as determined by FirstEnergy,
AE-Constructor shall be reimbursed at competitive regional rates no more than
[*****%] of the AED Green Book of the daily, weekly and monthly rates contained
in the latest edition of “The AED Green Book” published by Primedia Information
Inc., San Jose, California (Refer to Exhibit 5.1-8) administered as in
C.1.a.,b.,c., and d. above.

 
       4.
For rented MAJOR EQUIPMENT from a third party, not a subsidiary or company which
is in any way associated with the AE-Constructor, the AE-Constructor will be
reimbursed at the direct cost (Invoice). No addidtional markup of the invoice
cost for engine-driven equipment shall be allowed; with added mark-up (to be
determined) to cover fuels and lubricants if such costs are not included in the
equipment rental price. AE-Constructor shall endeavor to engage such third party
rental company in the same form and manner as 2 above.

 

 
a.
AE-Constructor’s primary source for third party reimbursable rented or leased
MAJOR EQUIPMENT should be with FirstEnergy’s “preferred supplier” United
Rentals, under the Pantellos Collaborative Agreement for FirstEnergy. The
AE-Constructor shall secure comparative rental rates whenever feasible.
FirstEnergy’s “preferred supplier” shall be used unless the rental rate is, in
the AE-Constructor’s opinion, not competitive or the “preferred supplier” is
unable to satisfactorily supply the equipment. The AE-Constructor is to
communicate these exceptions and the reasons to the Supply Chain Department
representative in a reasonable time, but no later than 30 days after completion
of the work.

 
Contact at United Rentals: Chris Britt, Branch Manager, cbritt@ur.com


Columbiana #A27      East Liverpool #A28
44691 State Route 14                                    16695 Lisbon Street
Columbiana, Ohio 44408                                East Liverpool, Ohio 43920
Phone: 330-482-1100                                     Phone: 330-385-5381
FAX: 330-482-1182                                        FAX: 330-385-7304


Estimated Cost for MAJOR EQUIPMENT may be pre-determined for a Subproject,
including both owned and third-party rentals. The Estimated Cost shall be agreed
upon by the parties, and becomes part of the “Target Construction Cost”.


If the parties, prior to the start of a Subproject (with equipment use greater
than a month), agree (in writing) upon a fixed rental period for the Subproject,
the rental amount shall be determined based on use of fractional month’s rental
for any period in excess of full months.


All MAJOR EQUIPMENT must be authorized by FirstEnergy prior to being delivered
to the jobsite and in no event shall the rental rates be higher than the rates
paid in the locality for similar equipment.


FirstEnergy reserves the right to provide any MAJOR EQUIPMENT at any time during
the term of this Contract. If provided, FirstEnergy will either provide or pay
for all necessary fuel, lubricants and maintenance.


Page 2 of 9

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1-12
 
D. By payment for:



 
1.
Wages and fringe benefits required by applicable union contract for craft labor
up to and including the General Foreman.




 
2.
Payroll taxes, contributions to Federal and State Unemployment and Worker's
(Workmen's) Compensation funds required to be made by the AE-Constructor for
craft labor and Comprehensive General Liability and Employer's Liability
Insurance (burdens).




   
In lieu of invoicing actuals, such payroll taxes, Federal and State
Unemployment, Worker's Compensation funds and Comprehensive General Liability
and Employer's Liability Insurance as required by the Contract terms may be
charged at the Cumulative Adjustable Rate (CAR), as defined below, of Boiler
Maker [*****%], Pipe Fitter [*****%], Electrician [*****%] (Ohio) or of Boiler
Maker [*****%], Pipe Fitter [*****%], Electrician [*****%] (Pennsylvania) of the
Wages (up to and including General Foreman) and adjusted (periodic adjustments
to be determined) to reflect actual costs. In the event that FirstEnergy elects
for the Contractor to provide $[******] million excess liability insurance in
accordance with Article 12 of the Agreement, the Cumulative Adjustable Rate
(CAR), as defined below, will be of Boiler Maker [*****%], Pipe Fitter [*****%],
Electrician [*****%] (Ohio) or, of Boiler Maker [*****%], Pipe Fitter [*****%],
Electrician [*****%] (Pennsylvania) of the Wages. Pursuant to the provisions of
the Contract terms allowing FirstEnergy's access to AE-Constructor's records to
review Contract cost, FirstEnergy shall have the right of access to records
substantiating the actual cost of the various portions of the Cumulative
Adjustable Rate, and FirstEnergy and AE-Constructor agree to make adjustments to
actual costs (periodic adjustments to be determined), subject to audit
(FirstEnergy's access) under the provisions as allowed for herein.




   
The Cumulative Adjustable Rate (CAR) shall be comprised and represent the sum of
the components listed below (a., b., and c. or d.) with some components, or
portions thereof, reimbursable based on actual costs incurred by the
AE-Constructor, and other portions, or portions thereof, reimbursable and shall
be adjusted (periodic adjustments to be determined) during the term of the
Contract.



a.       FICA, FUTA, and SUTA



     
FirstEnergy will reimburse the AE-Constructor for FICA, Federal (FUTA) and State
(SUTA) Unemployment at the Rate of [*****%] (Ohio) or [*****%] (Pennsylvania) of
Wages (up to and including General Foreman). Upon receipt of notification of
statutory changes in these rates, AE-Constructor shall notify FirstEnergy within
10 days of receipt of this notification for consideration by the parties of
making changes in the CAR. The AE-Constructor shall provide a report, which
reconciles the difference between the amount billed for FICA, FUTA and SUTA with
the actual amount paid therefor, whether charges or credits, which shall be
submitted to FirstEnergy along with an invoice or a check, with proper
reconciliation of adjustments (periodic adjustments to be determined). The
breakdown for the FICA, FUTA and SUTA percentage listed above is FICA [*****%];
FUTA [*****%] and SUTA [*****%] (Ohio) and [*****%] (PA).




   
b.
Comprehensive General Liability and Employer's Liability Insurance




     
The portion of the AE-Constructor's premiums that are directly related to the
insurance required by FirstEnergy as per the Contract terms will be reimbursed
to the AE-Constructor at [*****%] of the Wages; in the event that FirstEnergy
elects for the Contractor to provide $[******] excess liability insurance, in
accordance with Article 12 of the Agreement, the insurance required by
FirstEnergy as per the Contract terms will be reimbursed to the AE-Constructor
at [*****%] of the Wages. This percentage mark-up shall be adjusted (periodic
adjustments to be determined) during the term of the contract. Premiums for
additional insurance (other than as required by the Contract terms) as may be
required by FirstEnergy and will be reimbursed at invoice cost.

 
 
Page 3 of 9

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1-12

 

 
c.
Worker’s (Workmen’s) Compensation - State of Ohio




   
For work performed in the state of Ohio, the portion of the AE-Constructor's
Workers' Compensation premiums that are directly related to the coverage
required by FirstEnergy shall be reimbursed at of Boiler Maker [*****%], Pipe
Fitter [*****%], Electrician [*****%] (Ohio) of Wages. This percentage shall be
based on the AE-Constructor’s actual premium rate in effect on July 1
immediately preceding the effective date of the Contract. The statutory
percentage component of Boiler Maker [*****%], Pipe Fitter [*****%], Electrician
[*****%] for Ohio may be escalated/de-escalated, upon notification from the
AE-Constructor, for any increase/decrease in the statutory Worker's Compensation
(Manual Rate only) as modified by the AE-Constructor's Experience Modification
Percentage (rate). The Experience Modification Rate, in effect on [*****]
immediately preceding the effective date of the Contract shall be periodically
adjusted during the term of the Contract. AE-Constructor shall provide evidence,
acceptable to and agreed by FirstEnergy, of such escalation/de-escalation that
directly affect such cost prior to such changes becoming effective. FirstEnergy
shall be notified within 10 days of AE-Constructor’s receipt of Worker’s
Compensation notice from the State of Ohio whether there is an increase, a
decrease or no change. FirstEnergy and AE-Constructor shall then determine
appropriate timing for adjustment of the CAR. The AE-Constructor shall provide a
report, for any adjustments for past work (refunds/rebates/discounts/weekly wage
caps/etc.), whether charges or credits, which shall be submitted to FirstEnergy
along with an invoice or a check, with proper reconciliation of adjustments
(periodic adjustments to be determined). The Manual rate and the Experience
Modification Factor used to calculate the rate above are Manual Rate Boiler
Maker [*****%], Pipe Fitter [*****%], Electrician [*****%] for Ohio and
Experience Modification Factor 1.00 for Ohio, plus statutory Administrative
Costs and DWRF Costs of Boiler Maker [*****%], Pipe Fitter [*****%], Electrician
[*****%] for Ohio. Any escalation/de-escalation because of changes to the
Experience Modification Factor shall be as mutually agreed by both FirstEnergy
and AE-Constructor. Should the Manual Rate Code used as the Base Rate for
premium cost calculation purposes be revised resulting in a lower Manual and
total premium cost rate, the resulting change shall accrue to the benefit of
FirstEnergy.



If AE-Constructor compliance for Workers' Compensation is provided under an
acceptable (by the State Workers' Compensation Commission) self-insurance
program, AE-Constructor shall submit evidence of such certification and the
degree of self-insurance being undertaken. The effective rate as provided above
for reimbursement under such self-insurance program shall be adjusted (periodic
adjustments to be determined) during the term of the Contract.


If during the duration of the Contract the Contractor’s Ohio Worker’s
Compensation status changes from the individual program to a group program, or
from the group program to an individual program, then FirstEnergy shall be
notified within 10 days of AE-Constructor’s receipt of such Worker’s
Compensation notice from the State of Ohio. FirstEnergy and AE-Constructor shall
then determine the necessary adjustments to the percentage markup for Ohio
worker’s compensation and the appropriate timing for adjustment of the CAR.
 
 
Page 4 of 9

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1-12

d.      Worker's (Workmen's) Compensation - Commonwealth of Pennsylvania
 
For work performed in the Commonwealth of Pennsylvania, the portion of the
Contractor's Workers' Compensation premiums that are directly related to the
coverage required by FirstEnergy shall be reimbursed at Boiler Maker [*****%],
Pipe Fitter [*****%], Electrician [*****%] (Pennsylvania) of Wages. This
percentage shall be based on the AE-Constructor’s actual premium rate in effect
on the first day of the month immediately preceding the effective date of the
Contract. The statutory percentage component of Boiler Maker [*****%], Pipe
Fitter [*****%], Electrician [*****%] for Pennsylvania may be
escalated/de-escalated, upon notification from the AE-Constructor, for any
increase/decrease in the statutory Worker's Compensation (Manual Rate only) as
modified by the AE-Constructor's Experience Modification Percentage (rate). The
Experience Modification Rate in effect on the first day of the month immediately
preceding the effective date of the Contract shall be adjusted (periodic
adjustments to be determined) during the term of the Contract. AE-Constructor
shall provide evidence, acceptable to and agreed by FirstEnergy, of such
escalation/de-escalation that directly affect such cost prior to such changes
becoming effective. FirstEnergy shall be notified within 10 days of
AE-Constructor’s receipt of Worker’s Compensation notice from the insurance
underwriters of current statutory Worker’s Compensation rates whether there is
an increase, a decrease or no change. FirstEnergy and AE-Constructor shall then
determine appropriate timing for adjustment of the CAR. Within 45 days of such
receipt by AE-Constructor and within 45 days of the end of the project, any
adjustments for past work (refunds/rebates/discounts/etc.), whether charges or
credits, shall be submitted to FirstEnergy in the form of an invoice or a check,
with proper reconciliation of adjustments (periodic adjustments to be
determined). The Manual rate and the Experience Modification Factor used to
calculate the rate above are Manual Rate Boiler Maker [*****%], Pipe Fitter
[*****%], Electrician [*****%] for Pennsylvania and Experience Modification
Factor [*****] for Pennsylvania. Any escalation/de-escalation because of changes
to the Experience Modification Factor shall be as mutually agreed by both
FirstEnergy and AE-Constructor. Should the Manual Rate Code used as the Base
Rate for premium cost calculation purposes be revised resulting in a lower
Manual and total premium cost rate, the resulting change shall accrue to the
benefit of FirstEnergy.



 
3.
Overheads (excluding Fee/profit) include, but not limited to, offsite support
personnel, automotive insurance premiums, home office expenses, transporting
small tools and light construction equipment to and from the jobsite, etc. to be
paid for at a rate of [$*****]/Hr of the Base Hourly Wages calculated as
follows: the direct straight time labor rate per hour required by applicable
labor contract for craft labor (up to and including General Foreman) multiplied
by the number of hours worked, multiplied by [$*****]/Hr. , as noted above. The
initial charge rate shall be in effect for the period January 1, 2005 through
December 31, 2005. Commencing January 1, 2006, the initial charge rate will be
adjusted annually per the annual Consumer Price Index - Urban Wage Earners and
Clerical Workers, Washington - Baltimore, DC-MD-VA-WV (Nov 96 = 100). For
example, if the average Index for the 12 months preceding October 2005 were
[*****%], the 2006 rate effective for January 1, 2006 through December 31, 2006,
would be [$*****]/Hr.

   

E.
Payment for small tools (that have an original cost of less than or equal to
[$*****]) by one of the following methods as determined by FirstEnergy:




 
1.
[$*****] Craft Labor Hour Worked. (Does not include Superintendent, craft
General Foreman and Foreman, office personnel time, and AE-Constructor’s other
non-craft administrative personnel.)




 
2.
Pricing for Small Tools shall be adjusted annually at an escalation rate
determined by the Bureau of Labor Statistics (BLS) Producer Price Index for
“Material and Components for Construction”, commodity code [*****] (“BLS
Index”). In the event that commodity code [*****] is discontinued, the next
higher level series as published by BLS shall be used for escalation. The
initial charge rate shall be in effect for the period January 1, 2005 through
December 31, 2005. Commencing January 1, 2006, the initial charge rates will be
adjusted annually. The BLS Index for the average of the twelve months preceding
each October shall be used to determine the next year’s escalation. For example,
if the average Index for the 12 months preceding October 2005 were [*****%], the
2006 rate effective for January 1, 2006 through December 31, 2006, would be
[$*****]/Hr.

 
 
Page 5 of 9

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1-12
 
3.  FirstEnergy may opt to furnish small tools.
 


F.
Payment for consumables (job supplies such as paper clips, tape, respirators,
gloves, paper, soap, grinding wheels, saw blades, etc. as defined in Exhibit
5.1-9, Job Supplies) by one of the following methods as determined by
FirstEnergy:

 



 
1.
[$*****] Craft Labor Hour Worked. (Does not include Superintendent, craft
General Foreman and Foreman, office personnel time, and AE-Constructor’s other
non-craft administrative personnel.)




 
2.
Pricing for Small Tools shall be adjusted annually at an escalation rate
determined by the Bureau of Labor Statistics (BLS) Producer Price Index for
“Material and Components for Construction”, commodity code [*****] (“BLS
Index”). In the event that commodity code [*****] is discontinued, the next
higher level series as published by BLS shall be used for escalation. The
initial charge rate shall be in effect for the period January 1, 2005 through
December 31, 2005. Commencing January 1, 2006, the initial charge rates will be
adjusted annually. The BLS Index for the average of the twelve months preceding
each October shall be used to determine the next year’s escalation. For example,
if the average Index for the 12 months preceding October 2005 were [*****%], the
2006 rate effective for January 1, 2006 through December 31, 2006, would be
[$*****]/Hr.

 



  3.
FirstEnergy may opt to furnish small tools.


 


The payment for such items of Work as covered above shall be made as provided in
the General Terms and Conditions for the Engineering, Procurement, and
Construction.
 


FirstEnergy may authorize minor changes in the work not involving an adjustment
in the [******] Price or [******] for Performance, which are consistent with the
overall intent of the Contract.










Page 6 of 9

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1-12


Example of Labor Costs
As of July 26, 2005


COST REIMBURSABLE WORK
BREAKDOWN OF COST OF LABOR (PF OH, 1st Shift)


1.   [*****%] published wage rate (plus taxable fringes @ [$*****])
      Pipe Fitter Journeyman Local
495                                                                                       
[$*****]


a.   Base Hourly Wage Rate [*****%] published rate (plus
taxable                                                 [$*****]


      fringes @ [$*****]) Pipe Fitter Journeyman  
                      


2.   Fringe benefit cost/MNHR* (Non Taxable Fringes)


      a.  Hours Worked (Includes $-______/HR Industry
Funds**)                                                   [$*****]


      b. Hours Paid  (Includes $-______/HR Industry
Funds**)                                                 [$*****]


3.   Insurance & Taxes (CAR) [*****%] of Wages (Hours
Paid)                                                      [$*****]


4.   Overheads (excluding Fee) (Hours
Worked)                                                                          
[$*****]


5.   Payment for small tools (Hours
Worked)                                                                               [$*****]


6.   Payment for consumables (Hours
Worked)                                                                            [$*****]


7.   Total Cost Per Hour (First Shift)


a.  Straight
(1a+2a+2b+3+4+5+6)                                                                                  
[$*****]


b.  Premium
(1a+2b+3)                                                                                                 
[$*****]
 
                1. Time & one-half [(straight + .5
(premium)]                                                               
[$*****]
                2. Double Time (straight +
premium)                                                                          
[$*****]




8.   Shift differential - Add to 1 above and recalculate
      3, 4, and 7 for 2nd and 3rd shift rates. If fringe
      benefits are affected by shift differential (i.e. fringes
      as a % of pay rate), items 2a. and 2b. may also
      need adjusted.


1.  2nd       [$*****]/HR
2.  3rd        [$*****]/HR


NOTE: (1) The AE-Constructor will be required to complete and submit the
information above for all crafts used prior to the crafts beginning any Work.


All billing rate information to be sent to:
FirstEnergy Corp.
76 S. Main Street
Akron, OH 44308
ATTN: Peter F. Bertolo
        * As required by applicable union contract.
      ** Industry Funds, if applicable.
***Exclusive of the premium cost of [******] insurance, which shall be priced at
an additional [*****%] of Wages paid.


Page 7 of 9

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1-12


Example of Labor Costs
As of July 26, 2005


COST REIMBURSABLE WORK
BREAKDOWN OF COST OF LABOR (BM OH, 1st Shift)


1. [*****%] published wage rate (plus taxable fringes @ [$*****])
    Boiler Maker Journeyman Local
154                                                                                 
   [$*****]


    a. Base Hourly Wage Rate [*****%] published rate (plus taxable
        fringes @ [$*****]) Boiler
Maker Journeyman                                                                    
[$*****]
                      


2. Fringe benefit cost/MNHR* (Non Taxable Fringes)


a. Hours Worked (Includes $______/HR Industry
Funds**)                                           [$*****]


b. Hours Paid  (Includes $______/HR Industry
Funds**)                                        [$*****]


3. Insurance & Taxes (CAR) [*****%] of Wages (Hours
Paid)                                                       [$*****]


4. Overheads (excluding Fee)          (Hours
Worked)                                                                [$*****]


5. Payment for small tools (Hours
Worked)                                                                               
[$*****]




6. Payment for consumables (Hours
Worked)                                                                           
[$*****]


7. Total Cost Per Hour (First Shift)


a. Straight
(1a+2a+2b+3+4+5+6)                                                                                  [$*****]


b. Premium
(1a+2b+3)                                                                                                
[$*****]


                1. Time & one-half [(straight + .5
(premium)]                                                              [$*****]
                2. Double Time (straight +
premium)                                                                       
 [$*****]


8.  Shift differential - Add to 1 above and recalculate
     3, 4, and 7 for 2nd and 3rd shift rates. If fringe
    benefits are affected by shift differential (i.e. fringes
    as a % of pay rate), items 2a. and 2b. may also
    need adjusted.


               1. 2nd    [$*****]/HR
               2. 3rd    [$*****]/HR
 
NOTE:   (1) The AE-Constructor will be required to complete and submit the
information above for all crafts used prior to the crafts beginning any Work.


All billing rate information to be sent to:
                      FirstEnergy Corp.
                      76 S. Main Street
                      Akron, OH 44308
                      ATTN: Peter F. Bertolo
       * As required by applicable union contract.
      ** Industry Funds, if applicable.
***Exclusive of the premium cost of $[******] million excess liability
insurance, which shall be priced at an additional [*****]% of Wages paid.


Page 8 of 9

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 5.1-12


Example of Labor Costs
As of July 26, 2005


COST REIMBURSABLE WORK
BREAKDOWN OF COST OF LABOR (EL OH, 1st Shift)


1. [*****%] published wage rate (plus taxable fringes @ [$*****])
Electrician Journeyman Local
246                                                                                      
[$*****]


a. Base Hourly Wage Rate 90% published rate (plus taxable
fringes @ [$*****]) Electrician
Journeyman                                                               
[$*****]
                      


2. Fringe benefit cost/MNHR* (Non Taxable Fringes)


a. Hours Worked (Includes $ - ___/HR Industry
Funds**)                                                    [$*****]


b. Hours Paid  (Includes $ - ___/HR Industry
Funds**)                                                 [$*****]


3. Insurance & Taxes (CAR) [*****%] of Wages (Hours
Paid)                                                              [$*****]


4. Overheads (excluding Fee) (Hours
Worked)                                                                                [$*****]


5. Payment for small tools (Hours
Worked)                                                                                      
[$*****]


6. Payment for consumables (Hours
Worked)                                                                                   
[$*****]


7. Total Cost Per Hour (First Shift)


a. Straight
(1a+2a+2b+3+4+5+6)                                                                                        
[$*****]


b. Premium
(1a+2b+3)                                                                                                       
[$*****]


1. Time & one-half [(straight + .5
(premium)]                                                             [$*****]
2. Double Time (straight +
premium)                                                                       
[$*****]


8. Shift differential - Add to 1 above and recalculate
    3, 4, and 7 for 2nd and 3rd shift rates. If fringe
    benefits are affected by shift differential (i.e. fringes
    as a % of pay rate), items 2a. and 2b. may also
    need adjusted.


1. 2nd         [$*****]/HR
2. 3rd          [$*****]/HR


NOTE: (1) The AE-Constructor will be required to complete and submit the
information above for all crafts used prior to the crafts beginning any Work.


                            All billing rate information to be sent to:
                               FirstEnergy Corp.
                               76 S. Main Street
                               Akron, OH 44308
                               ATTN: Peter F. Bertolo
       *   As required by applicable union contract.
       ** Industry Funds, if applicable.
***Exclusive of the premium cost of ${******] million excess liability
insurance, which shall be priced at an additional [*****]% of Wages paid.


Page 9 of 9

--------------------------------------------------------------------------------

EXECUTION COPY
EXHIBIT 5.2(C)
 


CONTRACTOR’S INTERIM WAIVER AND RELEASE OF LIENS AND CLAIMS
UPON PROGRESS PAYMENT


STATE OF ______________________
COUNTY OF ____________________:


The undersigned, _____________________________ ("Contractor"), has been engaged
by FirstEnergy Generation Corp. ("FirstEnergy"), to furnish certain materials,
equipment, services, and/or labor for the project known as [Subproject #____
(the "Subproject")] of the W.H. Sammis Plant Air Quality Control Project (the
"Project"), which is located in Stratton, Ohio, and more particularly described
on Attachment A, attached hereto (the "Property"), pursuant to the General Terms
and Conditions for Engineering, Procurement, and Construction, dated
_______________, 2005 (the “Agreement”).


Upon receipt of the sum of $_____________________ (“Current Payment”),
Contractor waives and releases all liens or claims of liens for labor and
materials against FirstEnergy, the Subproject, the Project, and the Property,
and any right against any labor and/or material bond with the exception of the
bond obligations in Section 12.7 of the Agreement, “Security for Vendor
Termination Costs” Contractor has or may have through the date of
____________________, 200__ (“Current Date”) arising out of Contractor's
performance of work on the Subproject and the Project.


Contractor represents that all of its obligations, legal, equitable, or
otherwise, through ____________________, 200__ (date of last prior invoice)
relating to or arising out of its work on the Subproject or the Project have
been fully satisfied, including, but not limited to obligations relating to:
·
Employees, laborers, materialmen and subcontractors employed by Contractor;

·
Labor, materials, equipment and supplies furnished by others to Contractor; and

·
Sales and use taxes, social security taxes, income tax withholding, unemployment
insurance, privilege taxes, license fees, and any other taxes and obligations
imposed by governmental authorities.



This Interim Lien Waiver is freely and voluntarily given, and Contractor
acknowledges and represents that it has fully reviewed the terms and conditions
of this Interim Lien Waiver, that it is fully informed with respect to the legal
effect of this Interim Lien Waiver, and that it has voluntarily chosen to accept
the terms and conditions of this Interim Lien Waiver in return for the payment
recited above.
 

        [NAME OF CONTRACTOR]  
   
   
    By:      

--------------------------------------------------------------------------------

  Title 

--------------------------------------------------------------------------------



AFFIDAVIT
On this ____ day of _________________, 20____, before me appeared the
above-signed, known or identified to me personally, who, being first duly sworn,
did say that the information provided in this document is true and accurate,
this document was signed under oath personally and on behalf of Contractor, and
that this Affidavit was executed as a free act and deed of Contractor.
 

           
   
   
         

--------------------------------------------------------------------------------

Notary Public   My term Expires (date): _________________


Page 1 of 1

--------------------------------------------------------------------------------

EXECUTION COPY
EXHIBIT 5.2(C)
 


SUBCONTRACTOR'S INTERIM WAIVER AND RELEASE OF LIENS AND CLAIMS
UPON PROGRESS PAYMENT




STATE OF ______________________
COUNTY OF ____________________:
OR OTHER JURISDICTION (where signing) __________________


The undersigned, ________________________, of ____________________________
("Subcontractor") who has, under an agreement with
____________________________________ ("Contractor"), furnished certain
materials, equipment, services, and/or labor for the project known as
[Subproject #____ (the "Subproject")] of the W.H. Sammis Plant Air Quality
Control Project (the "Project"), which is located in Stratton, Ohio, and more
particularly described on Attachment A, attached hereto (the "Property").


Upon receipt of the sum of $_____________________ (“Current Payment”), the
Subcontractor waives and releases any and all claims of lien for labor and
materials against FirstEnergy Generation Corp. ("FirstEnergy"), Contractor, the
Subproject, the Project, and the Property, at law, in contract, tort, equity or
otherwise, and any and all liens or claims of liens or any right against any
labor and/or material bond Subcontractor has or may have through the date of
____________________, 200__ (“Current Date”), arising out of Subcontractor's
performance of work on the Subproject and the Project.


The Subcontractor represents that all of its obligations, legal, equitable, or
otherwise, relating to or arising out of its work on the Subproject and the
Project through ____________________, 200__ (date of last prior invoice)
relating to or arising out of its work on the Subproject or the Project have
been fully satisfied, including, but not limited to obligations relating to:
·
Employees, laborers, materialmen and subcontractors employed by the
Subcontractor;

·
Labor, materials, equipment and supplies furnished by others to the
Subcontractor; and

·
Sales and use taxes, social security taxes, income tax withholding, unemployment
insurance, privilege taxes, license fees, and any other taxes and obligations
imposed by governmental authorities.



This Interim Lien Waiver is freely and voluntarily given and the Subcontractor
acknowledges and represents that it has fully reviewed the terms and conditions
of this Interim Lien Waiver, that it is fully informed with respect to the legal
effect of this Interim Lien Waiver, and that it has voluntarily chosen to accept
the terms and conditions of this Interim Lien Waiver in return for the payment
recited above.
 
 
 
 
 

        [NAME OF SUBCONTRACTOR]  
   
   
    By:      

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Title:




AFFIDAVIT
On this ____ day of _________________, 20____, before me appeared the
above-signed, known or identified to me personally, who, being first duly sworn,
did say that the information provided in this document is true and accurate,
this document was signed under oath personally and on behalf of Subcontractor,
and that this Affidavit was executed as a free act and deed of Subcontractor.
 

           
   
   
         

--------------------------------------------------------------------------------

Notary Public   My term Expires (date):_____________


Page 1 of 1

--------------------------------------------------------------------------------

EXECUTION COPY
EXHIBIT 6.3(A)
 


CONTRACTOR’S FINAL LIEN WAIVER


STATE OF ______________________
COUNTY OF ____________________:


The undersigned, _____________________________ ("Contractor"), has been engaged
by FirstEnergy Generation Corp. ("FirstEnergy"), to furnish certain materials,
equipment, services, and/or labor for the project known as [Subproject #____
(the "Subproject")] of the W.H. Sammis Plant Air Quality Control Project (the
"Project"), which is located in Stratton, Ohio, and more particularly described
on Attachment A, attached hereto (the "Property"), pursuant to the General Terms
and Conditions for Engineering, Procurement, and Construction, dated
_______________, 2005 (the “Agreement”).


In consideration of payment of the Contract Price, the Fee (as defined in the
Agreement), and all other amounts due under the Agreement, Contractor waives and
releases all liens or claims of liens for labor and materials against
FirstEnergy, the Subproject, and the Property in respect of the Subproject, and
any right against any labor and/or material bond Contractor has, may have had or
may have in the future arising out of Contractor's performance of work on the
Subproject.


Contractor represents that all of its payment obligations, legal, equitable, or
otherwise, that are due as of the date hereof relating to or arising out of its
work on the Subproject have been fully satisfied, including, but not limited to
obligations relating to:
·
Employees, laborers, materialmen and subcontractors employed by Contractor;

·
Labor, materials, equipment and supplies furnished by others to Contractor
(except for the disputed amounts specified in the Certificate of Final
Completion); and

·
Sales and use taxes, social security taxes, income tax withholding, unemployment
insurance, privilege taxes, license fees, and any other taxes and obligations
imposed by governmental authorities.



This Final Lien Waiver is freely and voluntarily given, and Contractor
acknowledges and represents that it has fully reviewed the terms and conditions
of this Final Lien Waiver, that it is fully informed with respect to the legal
effect of this Final Lien Waiver, and that it has voluntarily chosen to accept
the terms and conditions of this Final Lien Waiver in return for the payment
recited above.
 

        [NAME OF CONTRACTOR]  
   
   
    By:      

--------------------------------------------------------------------------------

  Title:

--------------------------------------------------------------------------------


 
AFFIDAVIT
On this ____ day of _________________, 20____, before me appeared the
above-signed, known or identified to me personally, who, being first duly sworn,
did say that the information provided in this document is true and accurate,
this document was signed under oath personally and on behalf of Contractor, and
that this Affidavit was executed as a free act and deed of Contractor.
 

           
   
   
     

--------------------------------------------------------------------------------

  Notary Public   My term Expires (date): _______________


Page 1 of 1

--------------------------------------------------------------------------------

EXECUTION COPY
EXHIBIT 6.3(A)
 


SUBCONTRACTOR'S FINAL LIEN WAIVER


STATE OF ______________________
COUNTY OF ____________________:
OR OTHER JURISDICTION (where signing) __________________


The undersigned, ________________________, of ____________________________
("Subcontractor") who has, under an agreement with
____________________________________ ("Contractor"), furnished certain
materials, equipment, services, and/or labor for the project known as
[Subproject #____ (the "Subproject")] of the W.H. Sammis Plant Air Quality
Control Project (the "Project"), which is located in Stratton, Ohio, and more
particularly described on Attachment A, attached hereto (the "Property").


In consideration of payment of the full amount of contract price owing to
Subcontractor, the receipt of which is hereby acknowledged, the Subcontractor
waives and releases any and all claims of lien for labor and materials against
FirstEnergy Generation Corp. ("FirstEnergy"), Contractor, the Subproject, and
the Property in respect of such Subproject, at law, in contract, tort, equity or
otherwise, and any and all liens or claims of liens or any right against any
labor and/or material bond Subcontractor has, may have had or may have in the
future arising out of Subcontractor's performance of work on the Subproject.


The Subcontractor represents that all of its payment obligations, legal,
equitable, or otherwise, relating to or arising out of its work on the
Subproject have been fully satisfied, including, but not limited to obligations
relating to:

·  
Employees, laborers, materialmen and subcontractors employed by the
Subcontractor;

·  
Labor, materials, equipment and supplies furnished by others to the
Subcontractor; and

·  
Sales and use taxes, social security taxes, income tax withholding, unemployment
insurance, privilege taxes, license fees, and any other taxes and obligations
imposed by governmental authorities.



This Final Lien Waiver is freely and voluntarily given and the Subcontractor
acknowledges and represents that it has fully reviewed the terms and conditions
of this Final Lien Waiver, that it is fully informed with respect to the legal
effect of this Final Lien Waiver, and that it has voluntarily chosen to accept
the terms and conditions of this Final Lien Waiver in return for the payment
recited above.
 

        [NAME OF SUBCONTRACTOR]  
   
   
    By:      

--------------------------------------------------------------------------------

  Title 

--------------------------------------------------------------------------------







AFFIDAVIT
On this ____ day of _________________, 20____, before me appeared the
above-signed, known or identified to me personally, who, being first duly sworn,
did say that the information provided in this document is true and accurate,
this document was signed under oath personally and on behalf of Subcontractor,
and that this Affidavit was executed as a free act and deed of Subcontractor.
 

           
   
   
         

--------------------------------------------------------------------------------

Notary Public   My term Expires (date):___________________ 



 
 
Page 1 of 1

--------------------------------------------------------------------------------

EXECUTION COPY
EXHIBIT 6.3(C)
 


FINAL COMPLETION CERTIFICATE
 
 
__________________________________, a(n) ________________ corporation
("Contractor"), in accordance with Section 6.3(C) of the General Terms and
Conditions for Engineering, Procurement, and Construction, dated
__________________, 2005 (the "Agreement"), between Contractor and FirstEnergy
Generation Corp., an Ohio corporation ("FirstEnergy"), does hereby certify
that[, with respect to Subproject #___ of the W.H. Sammis Plant]:


1. Contractor has achieved Mechanical Completion of the Subproject;


2. Contractor has delivered to FirstEnergy a Final Lien Waiver, and Final Lien
Waivers from each of its Subcontractors involved in the Subcontract, each in the
form of Exhibit 6.3(A) to the Agreement;


3. Contractor has transferred to FirstEnergy all final documentation, records,
Drawings and Specifications, and test reports required by the Agreement to be
delivered to FirstEnergy.


4. Contractor has assigned or provided to FirstEnergy all warranties relating to
the Subproject to the extent Contractor is required to do so under the
Agreement;


5. Contractor has obtained all Contractor Permits required in connection with
the performance of the Subproject;


6. Contractor has removed all Hazardous Substances brought onto, stored, used or
located on the Site by Contractor or its Subcontractors in connection with the
delivery, installation, or testing of the Subproject (unless the same have been
permanently incorporated into the work in accordance with the Agreement and
Applicable Law or unless the Parties have mutually agreed the same are required
to support other on-going Contractor work);


7. Contractor has removed all its supplies, waste, materials, rubbish, and
temporary facilities from the Site (except to the extent the Parties have
mutually agreed the same are required to support other on-going Contractor
work);


8. All Subcontractors have been finally paid, except for the disputed amounts
listed below (but without limiting Contractor’s obligations under Article 14 and
Section 6.4 of the Agreement.


Capitalized terms used herein which are not defined shall have the meaning
ascribed to such terms in the Agreement.


IN WITNESS WHEREOF, Contractor has caused this Notice of Final Completion to be
duly executed and delivered this ____ day of ______________, 20____.
 
 

        [NAME OF CONTRACTOR]  
   
   
    By:      

--------------------------------------------------------------------------------

  Title:

--------------------------------------------------------------------------------

 


 
Page 1 of 1

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 6.5


SCHEDULE LIQUIDATED DAMAGES


SCHEDULE LIQUIDATED DAMAGES (Wrap Arrangement)


For each day after the Guaranteed Final Completion date, but prior to 12/31/2010
(the “NSR Consent Decree Date”), that the Final Completion of an AQC Unit is
delayed, the Contractor shall pay FirstEnergy an amount equal to the amount of
the liquidated damages provided in the contract between the OEM and the
Contractor regardless of whether Contractor or its Subcontractors (including the
OEM) are at fault (but except to the extent FirstEnergy or FE Vendors are at
fault or the Guaranteed Final Completion Date is extended pursuant to a Change
Order) and regardless of the ability of the Contractor to ultimately collect
such liquidated damages from the OEM. Contractor shall use best efforts to
obtain, in such OEM contract, a liquidated damages rate of {$******] for each
megawatt of NDC (defined in Exhibit 7.2) on the affected Generating Unit for
each day of delay prior to the NSR Consent Decree Date (e.g. for the 300 MW
Sammis Unit 5, the rate would be {$******] per day of delay).


For each day after the NSR Consent Decree Date that the Final Completion of an
AQC Unit is delayed, the Contractor shall pay FirstEnergy an amount equal to the
amount of the liquidated damages provided in the contract between the OEM and
the Contractor regardless of whether Contractor or its Subcontractors (including
the OEM) are at fault (but except to the extent FirstEnergy or FE Vendors are at
fault or the Guaranteed Final Completion Date is extended pursuant to a Change
Order) and regardless of the ability of the Contractor to ultimately collect
such liquidated damages from the OEM. Contractor shall use best efforts to
obtain, in such OEM contract, a liquidated damages rate of {$******] for each
megawatt of NDC on the affected Generating Unit for each day of delay after the
NSR Consent Decree Date (e.g. for the 300 MW Sammis Unit 5, the rate would be
{$******] per day of delay).


In addition, with respect to an AQC Unit, for each Outage Day (defined in
Exhibit 7.2) beyond [******] days the Contractor uses during the Corrective
Action Period (defined in Exhibit 7.2), the Contractor shall pay FirstEnergy the
an amount equal to the amount of liquidated damages provided in the contract
between the OEM and the Contractor regardless of whether Contractor or its
Subcontractors (including the OEM) are at fault (but except to the extent
FirstEnergy or FE Vendors are at fault or the Guaranteed Final Completion Date
is extended pursuant to a Change Order) and regardless of the ability of the
Contractor to ultimately collect such liquidated damages from the OEM.
Contractor shall use best efforts to obtain, in such OEM contract, a liquidated
damages rate of {$******] for each affected megawatt of NDC on the affected
Generating Unit for each Outage Day (e.g. for the 300 MW Sammis Unit 5, the rate
would be {$******] per Outage Day).


In addition, with respect to each Subproject or AQC Unit, in the event that
Final Document Delivery has not been achieved by the date that Final Completion
is achieved, Contractor shall pay FirstEnergy as liquidated damages {$******]
per day until Final Document Delivery occurs.


SCHEDULE LIQUIDATED DAMAGES (FE Vendor Arrangement)


With respect to an AQC Unit, for each day after the Guaranteed Final Completion
date, but prior to the NSR Consent Decree Date, that the Final Completion is
delayed, but only for that portion of such delay caused by the Contractor, the
Contractor shall pay FirstEnergy as Liquidated Damages {$******] for each
megawatt of NDC on the affected Generating Unit for each day of delay (e.g. for
the 300 MW Sammis Unit 5, the rate would be {$******] per day of delay) and for
each day after the NSR Consent Decree Date that the Final Completion is delayed,
but only for that portion of such delay caused by the Contractor, the Contractor
shall pay FirstEnergy as liquidated damages {$******] for each megawatt of NDC
on the affected Generating Unit for each day of delay (e.g. for the 300 MW
Sammis Unit 5, the rate would be {$******]/day of delay).


Page 1 of 2

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 6.5
 
In addition, with respect to an AQC Unit, for each Outage Day beyond [******]
days the Contractor uses during the Corrective Action Period, the Contractor
shall pay FirstEnergy as liquidated damages, but only for that portion of such
Outage Days caused by the Contractor, {$******] for each megawatt of NDC on the
affected Generating unit for each Outage Day (e.g. for the 300 MW Sammis Unit 5,
the rate would be {$******] Outage Day of delay).


In addition, with respect to each Subproject or AQC Unit, in the event that
Final Document Delivery has not been achieved by the date that Final Completion
is achieved, Contractor shall pay FirstEnergy as Liquidated Damages {$******]
per day until Final Document Delivery occurs.


The Parties anticipate that the Project Schedule for the Subproject associated
with Generating Units 1 through 4 of the Sammis Plant will designate a separate
Guaranteed Final Completion Date for each AQC Unit within that Subproject. At
the election of FirstEnergy, the Project Schedule for the Subproject associated
with Sammis Plant Generating Units 5, 6, and 7 will designate either a single
Guaranteed Final Completion Date for all AQC Units within that Subproject, or
separate Guaranteed Final Completion Dates for each AQC Unit within that
Subproject (with an adequate time allowed between the Scheduled Mechanical
Completion Dates established for Generating Units 5, 6, and 7).


Contractor’s liability for Schedule Liquidated Damages for AQC Units associated
with Sammis Plant Generating Units 1 through 4 shall in no event exceed the
amount of the [******] on the total Subproject.


The limitation on the amount of Schedule Liquidated Damages for the AQC Units
associated with Sammis Plant Generating Units 5, 6, and 7 shall be determined
during the Development Phase as follows:
 

i)  
If FirstEnergy elects to designate a single Guaranteed Final Completion Date for
all AQC Units within that Subproject, then the Parties will treat all such AQC
Units as one Subproject for purposes of the application of Schedule Liquidated
Damages, and the Project Schedule will include an adequate time allowed between
the Scheduled Mechanical Completion Dates established for the AQC Units
associated with Generating Units 5, 6, and 7. In such case, Contractor’s
liability for the Schedule Liquidated Damages for the Subproject shall in no
event exceed the amount of the [******] on the total Subproject.

 

ii)  
If FirstEnergy elects to designate separate Guaranteed Final Completion Dates
for each AQC Unit within that Subproject, then the Parties will treat such AQC
Units separately for purposes of the application of Schedule Liquidated Damages.
In such case, Contractor’s liability for the Schedule Liquidated Damages for
each AQC Unit shall in no event exceed the amount of the [******] on that AQC
Unit.

 
 
Page 2 of 2

--------------------------------------------------------------------------------

EXECUTION COPY
EXHIBIT 7.2
 


RELIABILITY STANDARD, PERFORMANCE GUARANTEES AND PERFORMANCE LIQUIDATED DAMAGES
RELIABILITY STANDARD


As a prerequisite for Final Completion of an AQC Unit such AQC Unit shall
complete a reliability test consisting of a 30 consecutive day run (the
“Reliability Standard”).


An AQC Unit shall be deemed to have successfully met the Reliability Standard if
the following criteria (or such criteria as may be negotiated with the OEM
during the Development Phase; Contractor shall use best efforts to obtain the
criteria listed below in the contract between the OEM and Contractor are met:

1.  
During the reliability test, the average outlet emission rate is 0.10 lb./MMBTU
or less for SO2 with respect to AQC Units 5, 6, and 7 of the W.H. Sammis
facility as measured by the AQC Unit CEMS. The acceptable average outlet
emission rate with respect to AQC Units 1 - 4 will be determined during the
Development Phase for that Subproject.

2.  
The AQC Unit does not cause the associated Generating Unit output to be
restricted during the duration of the test.

3.  
No auxiliary, standby or temporary equipment or machinery is used during the
performance of the test, unless otherwise approved by FirstEnergy (however,
installed redundant, permanent plant equipment may be used during the test).

4.  
The AQC Unit is operated in its normal mode of operation while the test is being
conducted, which shall consist of;

(i)  
the operation of the AQC Unit as a whole in accordance with the Specifications
and the operating instructions supplied by the Contractor and approved by
FirstEnergy during the Development Phase;

(ii)  
the operation of all AQC Unit systems within the manufacturers’ specifications
and without over-stressing or over-pressurizing any such systems; and

(iii)  
the Generating Unit is operating on the range of fuels shown in Exhibit 7.2 -1.



The test shall be run by the Contractor utilizing FirstEnergy’s personnel by
means of supervising and directing FirstEnergy’s supervisor(s); it being agreed
by the parties that FirstEnergy’s personnel shall not be (or deemed to be)
employees of the Contractor. However, the use of FirstEnergy’s personnel by the
Contractor shall not relieve the Contractor of any liability or responsibility
under this Agreement. FirstEnergy shall reasonably make available a set of
operating spare parts for the Subproject available for Contractor’s use during
the performance test. The operating spare parts inventory requirements will be
established during the Development Phase.


In the event the Contractor fails to successfully meet the Reliability Standard
after a test run, it shall promptly thereafter submit a plan to correct the work
including an explanation of the reason for failure of the test, the tasks
anticipated to correct the deficiencies, duration of the tasks and their
critical path, the outages required and a cost estimate (the “Corrective Action
Plan”). The Corrective Action Plan will be subject to timely and reasonable
review and approval by FirstEnergy. Once the Corrective Action Plan is approved,
the Contractor will execute the plan and re-perform the test. The Contractor
shall repeat this procedure until the Reliability Standard has been met.


If, during the course of performing the test, the Generating Unit operation
causes the Subproject to fail the test through no fault of the Contractor or the
Subproject itself, the test will be suspended until the Generating Unit is
returned to service. Once the AQC Unit is returned to service, the Contractor
will continue the test counting from the day it had been suspended as if no
interruption had occurred. Contractor will be given a day for day extension of
the Corrective Action Period, if required, to complete such suspended test, and
a Change Order to reflect adjustments to the Guaranteed Final Completion Date
(and any other appropriate changes to the Changed Criteria) shall be completed.
 

 
Page 1 of 4

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 7.2
 
PERFORMANCE GUARANTEES (Wrap Arrangement)


Performance Guarantees for an AQC Unit under a Wrap Arrangement are as follows:
 


·
SO2 Emission Removal Rate Guarantee:
[******%] (or such amount as may be negotiated with the OEM during the
Development Phase; Contractor shall use best efforts to obtain a [******%] SO2
emission removal rate guarantee in the contract between the OEM and
Contractor.) 



·
Auxiliary Power Guarantee:
To be set during the Development Phase for the Subproject but will include all
new loads associated with a given Subproject and any modification of existing
loads (e.g. fan upgrades etc.) for a Subproject. For purposes of the Auxiliary
Power Guarantee, allocation of new and existing electric loads between the AQC
Units will be established during the Development Phase.

 
All Performance Guarantees are to be met while the Generating Unit operates at
its Net Demonstrated Capacity (which capacity FirstEnergy shall reasonably
document for Contractor) as modified by the additional auxiliary loads related
to the Subproject (“NDC”) with consumables meeting the criteria set forth in the
Design Fuel range as defined in Exhibit 7.2 -1 and the Design Reagent range.
FirstEnergy and Contractor will establish the Design Reagent range during the
Development Phase for the Subproject. During the performance test, there should
be no net increase in front half filterable PM emissions for AQC Units 6 & 7
between inlet and outlet of the new WFGD systems for units 6 and 7, using
reference methods specified in 40 CFR Part 60, Appendix A, Method 5, or Method
5B, in support of FirstEnergy's commitments within the NSR Consent Decree.


PERFORMANCE GUARANTEES (FE Vendor Arrangement)


Performance Guarantees, Design Fuel range, and Design Reagent range under a FE
Vendor Arrangement will be set between the OEM for each Subproject and
FirstEnergy and coordinated with Bechtel. Contractor shall be liable with
respect to such Performance Guarantees to the extent Contractor contributes to
any performance shortfall.


CORRECTIVE ACTION PERIOD


For purposes of this Exhibit 7.2, the “Operation Date” with respect to an AQC
Unit shall mean the date which is [******] days prior to the Guaranteed Final
Completion Date. If the Contractor fails to meet any of the Performance
Guarantees, excluding the Reliability Standard, by the Operation Date,
Contractor will be permitted a [******] day period to correct deficiencies in
the work (the “Corrective Action Period”). During the Corrective Action Period
the Contractor will be allowed an aggregate of [******] days during which the
Generating Unit may be taken out of service at Contractor’s request without
schedule Liquidated Damages and during which Contractor shall have reasonably
unimpeded access to the Subproject in order to correct any such deficiencies
(“Outage Days”). Once FirstEnergy has reviewed and approved the Corrective
Action Plan the Contractor will implement the plan. FirstEnergy may modify the
dates of any Outage Days at FirstEnergy’s sole discretion; however, at the end
of the Corrective Action Period, if Contractor has not met the Performance
Guarantees and FE has not provided at least [******] Outage Days during the
Corrective Action Period, an extension of the Corrective Action Period and the
Guaranteed Final Completion Date will be granted in accordance with Section 9.2
to allow scheduling of additional Outage Days. The number of additional Outage
Days will be equal to the lessor of (i) the number of Outage Days requested by
Contractor and denied by FirstEnergy during the original Corrective Action
Period, or (ii) the difference between [******] days and the number of Outage
Days actually used by Contractor during the initial Corrective Action Period.
 
Contractor shall work diligently to minimize the length of any required
extension of the Correction Period.
 
Prior to Final Completion, FirstEnergy will work with the Contractor to allow
Contractor additional access to the AQC Unit during any outages that are not
related to the Subproject. Such access shall be granted at FirstEnergy’s sole
discretion. The AE/Constructor will pay Schedule Liquidated Damages for any
Outage Days taken in excess of the permitted [*****] Outage Days as provided in
Exhibit 6.5.
 
 
Page 2 of 4

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 7.2
 
Contractor shall use best efforts to obtain, in the contract between the OEM and
Contractor, provisions for a Corrective Action Period and Outage Days similar to
those provisions above. Contractor and FirstEnergy shall mutually determine the
terms of the Corrective Action Period if the foregoing provisions cannot be
obtained from an OEM.
 


PERFORMANCE LIQUIDATED DAMAGES (Wrap Arrangement)





·  
SO2 Emission Removal Rate Guarantee:



The SO2 removal rate for an AQC Unit should be greater than or equal to the SO2
Emission Removal Rate Guarantee by the Guaranteed Final Completion Date. If the
SO2 removal rate for an AQC Unit is less than the SO2 Emission Removal Rate
Guarantee, the Contractor shall pay FirstEnergy, as Liquidated Damages, the
liquidated damages provided in the contract between the OEM and the Contractor
regardless of whether Contractor or its Subcontractors (including the OEM) are
at fault (but except to the extent FirstEnergy or FE Vendors are at fault or the
Performance Guarantee(s) has changed pursuant to a ChangeOrder) and regardless
of the ability of the Contractor to ultimately collect such liquidated damages
from the OEM. Contractor shall use best efforts to obtain, in such OEM contract,
a liquidated damages rate of [$******] for each 0.1 percentage point by which
the actual SO2 removal rate is less than the SO2 Emission Removal Rate Guarantee
for each AQC Unit,



·  
Auxiliary Power Guarantee:



The auxiliary power requirements for an AQC Unit should be less than or equal to
the Auxiliary Power Guarantee by the Guaranteed Final Completion Date. If the
auxiliary power requirements of an AQC Unit are greater than the Auxiliary Power
Guarantee, the Contractor shall pay FirstEnergy, as Liquidated Damages, the
liquidated damages provided in the contract between the OEM and the Contractor
regardless of whether Contractor or its Subcontractors (including the OEM) are
at fault (but except to the extent FirstEnergy or FE Vendors are at fault or the
Performance Guarantee(s) has changed pursuant to a ChangeOrder) and regardless
of the ability of the Contractor to ultimately collect such liquidated damages
from the OEM. Contractor shall use best efforts to obtain, in such OEM contract,
a liquidated damages rate of [$******] for each kilowatt by which the actual
auxiliary power requirements of an AQC Unit, are greater than the Auxiliary
Power Guarantee.


Contractor’s aggregate payment for all Performance Liquidated Damages for the
Subproject conducted under the Wrap Arrangement is limited to the amount of the
performance liquidated damages provided in the contract between the OEM (for
purposes of clarification, it is anticipated that there will be only one (1) OEM
for this Subproject) and the Contractor (subject to further limitation by the
aggregate overall Liquidated Damages cap provided in such contract as
applicable), regardless of whether Contractor or the OEM is at fault (but except
to the extent FirstEnergy or FE Vendors are at fault or the Performance
Guarantee(s) has changed pursuant to a Change Order) and regardless of the
ability of the Contractor to ultimately collect such performance liquidated
damages from the OEM, provided that, in the event such cap exceeds[$******],
Contractor shall -be required to pay any amount in excess of [$******] in the
cumulative aggregate only to the extent such excess is collected from the OEM.
Contractor shall use best efforts to obtain, in such OEM contract, a liquidated
damages aggregate payment cap of at least[$******].


PERFORMANCE LIQUIDATED DAMAGES (FE Vendor Arrangement)



·  
SO2 Emission Removal Rate Guarantee:



The SO2 removal rate for an AQC Unit should be greater than or equal to the SO2
Emission Removal Rate Guarantee negotiated with the OEM by the Guaranteed Final
Completion Date. If the SO2 removal rate for an AQC Unit is less than the SO2
Emission Removal Rate Guarantee, but only to the extent the Contractor
contributes to such shortfall, the Contractor shall pay FirstEnergy, as
liquidated damages, [$******] for each 0.1 percentage point (i.e., prorated for
the extent the Contractor contributed to such shortfall) by which the AQC Unit’s
actual SO2 removal rate is less than the SO2 Emission Removal Rate Guarantee.
 
 
Page 3 of 4

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
EXECUTION COPY
EXHIBIT 7.2
 
 

·  
Auxiliary Power Guarantee:



The auxiliary power requirements for each AQC Unit should be less than or equal
to the Auxiliary Power Guarantee by the Guaranteed Final Completion Date. If the
auxiliary power requirements for an AQC unit are greater than the Auxiliary
Power Guarantee, but only to the extent the Contractor contributes to such
excess, the Contractor shall pay FirstEnergy as Liquidated Damages, [$******]
for each kilowatt (i.e., prorated for the extent the Contractor contributed to
such shortfall) by which the actual auxiliary power requirements of an AQC Unit
are greater than the Auxiliary Power Guarantee.




The parties shall jointly develop a test procedure to reflect the above during
the Development Phase of each Subproject.
 
 
Page 4 of 4

--------------------------------------------------------------------------------

EXECUTION COPY
EXHIBIT 7.2-1
 


DESIGN FUEL




Proximate Analysis (As Received)



 
Design Fuel
Design Range
Moisture, wt.%
5.52
5.0 - 15.2
Volatiles, wt.%
37.27
33.0 - 38.0
Ash, wt.%
9.25
7.0 - 10.2
Fixed Carbon, wt.%
49.41
44.0 - 50.0
Sulfur, wt.%
2.57
1.2 - 2.7*
Heat Content, BTU/Lb.
12,962
11,100 - 13,000
SO2, Lb./MMBTU
4.00
2.00 - 4.15

 
 


* Uncontrolled SO2 Lb./MMBTU values will govern design guarantees, not the
sulfur wt. % values.


This is FirstEnergy Reliable Information
 
 
Page 1 of 1

--------------------------------------------------------------------------------

EXECUTION COPY
EXHIBIT 8.2

 
 

--------------------------------------------------------------------------------

       
W.A. Sammis Plant AQC Project(s)
 
CSCO No.
 
Contracted Services Change Order and
 
  
  
Pricing Sheet
  
  
  



Issued To
P.O. No.
  
  
Contractor Representative
Location/Unit
Other No.
  
  
  



Initiated By
Date
 
Contr
 
FE Const
 
Engineering
 
Purchasing
 
Other
 
  
 
Extra Work/Field Change
Design Change
Scope Change
 
Price Before Work/Commence Upon Receipt of a Formal Change Order
 
Work Before Price/Schedule Urgent/Commence Work Upon Receipt of a Signed Notice
to Proceed




 
Schedule Start Work, This CSCO:
  
 
Complete Work, This CSCO:
  




 
Schedule Impact:
 
Yes
 
No
 
  
  
  
  
  
  
  



Comments:
 
 
 
 




           
Estimated by: 
 Estimated Agreed Price: $
   
Date:    
     
Contractor
                 
FirstEnergy
 
Cost Reimbursable 
T&M Not to Exceed 
 
Firm Price 
                     
Other



Backcharge
To Whom
Contract/PO No.
 
Yes
No
 
  
 
  
             



Description of Work:
  
 
 
 
 
 
Drawings/Sketches Attached
 
Yes
 
NA
No
Previously Transmitted
Revised Specification Attached
 
Yes
 
NA
No
Previously Transmitted



 Contractor to Coordinate All Work Through:
  
 
Phone:
  
          
Authorized By:
  
 
Date:
  

 

--------------------------------------------------------------------------------

 
Copies to:      TBD
 
 
 
 
PAGE 1 OF 1
 

--------------------------------------------------------------------------------

